Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 1 of 56 Pageid#:
                                   8191
                      *
                      '




Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 2 of 56 Pageid#:
                                   8192



                          ' .'Jk#k G.e
                      : ..;::: ..qj  .,
                                       ner-
                                          1c Soy M 1
                                                   -Ik I
                                                       Cv.
                                                        4.'
                                                          4.. t
                                                              -
                                                              &
                                                              .. t
                                                            ,, ..
                                                                  '
                                                                  -(1,
                                                                     )-
                                                                      j)krwQor.
                                                                     ..       ceà-
                                                                                 Is3
                                                                                   ::1'J<
                                                                                        :.1wE.t                       j
                                                                                                                      1       ,. ,.
                          .' w.                                    ,                   ,.  k;   ,
                                                                                                .    .
                                   hy. Dljbel'
                                             tquy
                                               - .totherelIal    u otl:leaderthalorganlzec agalnstthe N1a  .zlsJn
                                                                                                                .
                                   .        u
                          ..
                          .,,t'.
                               j
                               r
                               'rj
                                'x
                                 au
                                  la
                                   .
                                   -
                                   i
                                 y
                                 i
                                 '
                                  *' Challottemy qlle and ran Atoward*i     :
                                                                            )terrorat-
                                                                                     tack1-o gl
                                                                                              -ve aid :l
                                                                                                       '
                                                                                                       okGne victim r.
                                 j
                                 ë Az>fO'U.rexpel.'lence -IS.*1.relevant,I#
                                 t                                                                          .
                                       y
                                       li
                                        j                                                                         '
                                       4.
                                        14
                                       6
                                       41' ':d
                                        @    '
                                                'ScottAdam:'
                                                '          f
                                                           lJ
                                                            -i.t
                                                            .. .C-
                                                                 JC.I
                                                                    B-
                                                                     .
                                                                     Jttlsda.
                                                                            m. E1
                                                                                R.
                                                                                 ab
                                                                                  y-
                                                                                   s>ju)9'                                            '
                                                                                                                                      :
                                                                                                                                      i
                                       /1    I'                                                                                       j
                                       1
                                       '
                                       j'
                                        5
                                        i
                                        .       I Q'
                                                  r
                                                  l.
                                                   d
                                                   en'
                                                     lî
                                                     .k/
                                                       yina).tcà' C
                                                                  c4-,
                                                                     7!ke
                                                                        . vSethDu1 3t
                                                                                    'r
                                                                                     z-Ib11-
                                                                                           :dInecPxanrJ-4<ot ..h
                                                                                                               @: e1-
                                                                                                                    t
                                                                                                                    ;                 1
                                       i@       j
                                                ?& . -                                                                                j
                                                             ...
                                        b                       -         .;
                                       l
                                       yi
                                        @       i ?
                                                ! .our  exp  fr len c f   #
                                                                          S )
                                                                            rrfl
                                                                               eb,
                                                                                 a nj
                                                                                    . .r
                                                                                       1-
                                                                                        y
                                                                                        f)e  ques+
                                                                                                 k-
                                                                                                  l
                                                                                                  cy
                                                                                                   .1
                                                                                                    ) -
                                                                                                      I
                                                                                                      S :,
                                                                                                         4g
                                                                                                          j
                                                                                                          -ja'  t 'j
                                                                                                                   yumpasgk
                                                                                                                          jj
                                                                                                                           m edabcot' l
                                                                                                                                      2
                                       j
                                       é@
                                        t
                                        :       !thecrovx
                                                '
                                                @           fa'
                                                              .hf
                                                                .
                                                                peithercorrectb  .rzornot  %
                                                                                           .??andheclearl
                                                                                            .              ,
                                                                                                           k  ,statedhs
                                                                                                           .;f'        ebelieved      l
                                       )
                                       k
                                       fj
                                        '
                                        .
                                        i @
                                          !
                                          ësomegenerz
                                                    ipro-s1
                                                          -at
                                                            *'
                                                             ue-free-sr
                                                                      aeec
                                                                         hpeoplevv
                                                                                 tere1
                                                                                     *'
                                                                                      nereinJd
                                                                                             Idi
                                                                                               ticnto                                  i
                                                                                                                                       j
                                       t
                                       i        @A
                                                : the rac-
                                                         lstshe ''condemned totally-ç'                        .       '
                                                                                                                      !                i
                                                                                                                                       i
                                       éi
                                       .
                                       ë        ..                                                                    1               ..

                                       ji                                                                         .
                                       11                               -     .
                                       l
                                       i
                                       )
                                       j
                                       g           7
                                                 . ;Q
                                                    :
                                                   =.
                                                    uz                /K
                                                                       L.ww! x7
                                                                              -'?70
                                                                                .                                     L'
                                                                                                                       C.*,
                                                                                                                       l2
                                   .
                               h:
                               .p.rj..l
                                   .
                                      ro.                                                                             ;
                      (
                      $
                      !:-
                      : -E
                        .'-
                          @E
                           i
                           .i
                            -?èg
                            (  :.
                                p-F-E
                                   .jé
                                     tà
                                     ?ëjjt. t
                                       .-   i
                                            sk
                                             d
                                             Elh
                                               1
                                               l
                                               :1@
                                                 1!t/
                                                    9
                                                    d
                                                    kr1
                                                      -1
                                                       .
                                                       ;I
                                                        r
                                                        :p1
                                                          E1
                                                           ,1l
                                                             k
                                                             p
                                                             l/r
                                                               d
                                                               r
                                                               lt
                                                                :
                                                                !k
                                                                 l
                      të
                       j.j.kL
                            vk :'(:i
                                   t.!
                       'L
                        1J.
                          i
                          q':::. CXH
                                   c.
                                   .:
                                    0-
                                     V:D
                                       c.
                                        0.
                                         t
                                         -.j
                                           .
                                           y:
                                            g
                                            ..
                                            'xUy.
                                             ?
                      '$
                       7/o
                       $ .'
                          b-
                           1:'. )
                                3$
                                :
                                '4*1r
                                 r/
                                  1 5
                                    4 tC.'
                                        >x
                                         fQ
                                          ,
                                          a
                                          '
                                          w.
                                         ..
                                            :,
                                            '
                                            a.:
                                              .x
                                               M-
                                               .
                                               '
                                               ik:
                                                 s
                                                 .
                                                 -
                                                 :.
                                                 '-
                                                  c'%1
                                                   tl.'
                                                      os
                                                        .-
                                                       .'
                                                       rx
                                                        v''
                                                          .
                                                          s
                                                          v
                                                          -.
                                                          '2à
                                                            2
                                                            -
                                                            '
                                                            w-
                                                             ',
                                                              .
                                                              -
                                                              '
                                                              .-
                                                               .*
                                                                a
                                                                ..
                                                                 :-
                                                                 '.
                                                                  '
                                                                  >
                                                                  .A
                                                                   ':
                                                                   .:
                                                                    -
                                                                    c
                                                                    '
                                                                    x
                                                                    :.
                                                                     '  '
                                                                     a.kp




                       2      .                                                                                       i
                        :23 Pr
                             vl.Jul9;2019 -lkypitterforiP'
                                                         hone
                                                         .                                                            1
                                                                                                                      ,



                      28 tikes
                                                                                                                      I
                                                                           !
              ln the wake oftheeventsin dispute,Gorcenskitold the Chali    l
                                                                           iottesville
              City CouncilRcharlottesville'isthe Capi
                                        '          ''''
                                                        talofthe Antifal
                                                                       ''and
                                                                           l
                                                                             the
              audience cheered.This renders itim plausible thatGôrcenski's schem e
              didnotenl'oypopularsupportwithinthecity.SeeEvhl
                                                            'bitz8-l
              CapitalofAntifa.m p4
                                                                              .       /
     95.:1 Plaintiffs are wellaware,Gorcensltiis a Wkey m edia person''for the events
        in dispute,and becamethefaceandvoiceoftheconspiracy.
                                                                    l others
           a. Thisisim portantto understand,becaupe Gorcenskispeaksfor
              whowereinvôlved,quitehterally.NeitherthePlaintiffs,norj
                                                                    anyone
              elseonthepoliticalandideologicalLef't,hasrenouncedGorcjnsld's
              representation ofthe eventsofthatw eekend.Nobody connected to the
              eventsin dispute hasfenounced Gorcenski,s often violentrheItoric and
                                                                         1
              advocacy,and Plaintifs, counseland financièrs follow Gorcens kion
              Twitter atthe tim e ofthiswriting.

           b. Gorcenskitook on thisrole atthe bihestofother co-conspirators.
           c. Gorcenskiviewsm edia and Roptics''asweaponsofwar,notdelivery                                            l
              mechanismsfortruth.                                                                                     )
                                                                                                                      I
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 3 of 56 Pageid#:
                                   8193



          d. Gorcenskiwaspresentedin Plaintiffs'motion toenjoin Defepdant
             Cantwellas a haplessvictim ofN aziviolence,butPlaintifs'Lounsel
               follows Gorcenskion Twitter has seen the filings in the m ali1
                                                                            cious
                                          ,
                                                                            I
               prosecution suit,ànd knew fullwellthatGorcenskiisa dangl     erous
               criminalwhohascommittedperjr yandcuntradictedswornl
               testimony,forthepurposesofdoingunjustifiabledam agetoDefendant
               Cantwelltln-ough abuse ofthe Courts.
                        '
                     '*
                      l(:1ij)vy,')g GenericSoyMilk'
                                                  ()                                                           '
                     sktl
                     '  i
                        tktkjt; @E.
                                  r-
                                   nïlj/Gorci
                                            jqnskï                                                             !
                 M y W eek:

                 -
                       chelsea M anning story:intersects with Charlottesville
                                                                                '


                 -GoogleNazis:iqtersectswithCharl
                                                otte
                                                   'sville l
                 -
                       DeAndre Harrisalleged assailantarrest                                                   i
                                                                                                               I

                 Belng a key m edla person atthe nexus ofw here the                                  '
                                                           .        j
                 w hite suprem acists m ade theirstand is exhaustingt
                                                                    I
                                                .                                                                  I
                 8'
                  47AI
                     j
                     ktl.Jan27a2.
                                0-
                                 169,'Rvittet-fot-Andj
                                                     qoîd                                                      ''
                                                                                                                   !
                 11I
                 4 5
                   ?
                   ï.
                    '
                    o
                    r'
                     s'
                      s&
                       .i
                        p
                        '
                        -.
                         ïS
                          :
                          .
                          -
                          :t
                           .k
                           rE
                            ) .
                              1k1
                                E
                                5
                                k'-
                                  (
                                  .i
                                   ')4
                                     -
                                     !
                                     .
                                     (.j
                                      z:
                                       '
                                       -
                                       ,                                                                           ;
                                                                                                                   '

                                                                                                             Jh
                                                                                                              I.


                           lkx Gener-
                            ,. ;
                        .. .: )      1&Soy -  1Ikk
                                                 t
                                                 .l
                                                  .tàh
                                                   tf-
                                                     ;j
                                                      ..
                                                      ;l
                                                       .',
                                                         1.
                                                         :.c
                                                           -
                                                           ..2
                                                           $ ..s
                                                               i.
                                                                -
                                                                ..
                                                                 .p
                                                                  .r
                                                                   .t
                                                                    -
                                                                    1
                                                                    .)
                                                                     k!ê
                                                                       :t
                                                                       ! .
                                                                         ..:
                                                                           orcen   q
                                                                                   ..F!
                                                                              ..:. .    1,
                                                                                     .... .,
                                                                                           9arj
                                                                                              :2'
                                                                                                v1: 20'
                                                                                                7     j4
                                                                                                       'b
                                                                                                        $
                 '
                      '..zc 9.)     .           . ....                 ..
                     x.'
                       p'
                       :
                         ..
                        !,1.
                        E
                            k
                            %  ;
                               /k
                                a
                                .'n
                                  jyùng
                                      c.)
                                        1c,
                                          :G
                                           :
                                           .'
                                            7.
                                             s
                                             '
                                             -j
                                              s'
                                               nfl
                                                 <l ( o!o r   j-:
                                                                5
                                                                A I
                                                                  -
                                                                  .C:
                                                                    ;.
                                                                     s
                                                                     '
                                                                     .-1
                        j
                        !   :
                            '      jklost
                                   '    N
                                        'c-fthe t1mje l'n7.'
                                                           p                                             .
                                                                                                    .0urna.
                                                                                                          'I.XiS.,btlt
                                                           zaq
                                                             -tprov?i
                                                                    d1ng backvcr
                                                                              .... ound n7at
                                                                                           e1,'IaItcJ       I<
                        t
                        l
                        i          -s
                        t
                        !          ltsstis11sc,mjuch-
                        jF
                        f
                        j
                        i
                        E          a
                                   q
                                   m
                                   -o
                                   yi--,-                                             e
                                                                                      kvv
                                                                                      '  l
                                                                                         .
                                                                                        ..
                                                                                       j-,-,
                                                                                       .
                                                                                               .
                                                                                               rs1
                                                                                               j-)
                        EE.
                        :
                        :!-
                        E
                        .:
                        '
                        E
                     ' '.i
                        . .
                              l
                              .a
                               t,E:. GenericSoy M ilks,
                               .                        %
                                                        u.
                                                         '
                                                         b
                                                         gù.k
                                                            bCk
                                                              sl
                                                              i
                                                              w 'Em .ïlvvt-
                                                                          aorcertlki-
                                                                                    .Jan 25
                                                                                          442014
                                                                                               3
                 '
                          .L '.:
                               rE     Do '
                                         J?ou tnln
                                                 .kthatpeople In5r        .
                                                                          deGooglewerealso ynvor .
                                                                                                 '
                                                                                                 v                 1
                         .L
                     '.t',
                         'j,.
                            gi%.'                . .pc:                                            '
                                     CharIottesvllle.

                                   '
                                   We can'tsaydefinitivelywhetheran .yattended-butb% le kntnvforafad that
                                   they've been invol
                                                    ved in thespin andtroljing'afterthe fad.
                                   W
                                   '

          e.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 4 of 56 Pageid#:
                                   8194



                        E)t
                         ,
                             l
                             '!i
                             '
                               '
                               kGehericsoyMilk-
                               .              t.
                                               :.
                        '
                           E. '@Enlil
                                    yGorcenski
                    t.t
                   k,
                    . .;(
                       4,k
                         .



               ''Em ily,w illyou use yoursocialm edia profile to help us
               spread aw arenessaboutkvhat's happening in
               Charlottesville this sum m er''was the Aexplicitw request I
               wasasked in2017,I%%tasAliterallyasked to bepublicl
               and identifiableA.                                                                         l
                                                                                                          I
                                                                                                          1

               '                                                                                               !:
               j
               1
               .g
                   ' 2I R
                        ...g'
                            àC#arzonfye.:q ..zej-
                                                .i20                                                           1
                                                                                                                l
               1
               l  Reply i
                        n   .
                                                                                                          1     j
                                                   .g.
                                                     an
                                                      .1es'i
                                                           DGiles'
                                                           '      q
                1     .     '
                            n
                            -'to .t
                                  g
                                  **1
                                    .-
                                     rnsf
                                        -
                                        )l'
                                        - A
                                          k7'iclecfc              *hu
                                                                    s
                                                                    .rt
                                                                      ;Ieffancj
                                                                              <5(.
                                                                                 :
                                                                                 ./.
                                                                                   -hers                        i
                                                                                                                j
                                                                                                                i
               ii ChlsIsso nal    k'e Itsborderlnc     u on mallclous-                                    i
                                                                                                          l    !i
               i                                                                                          I    i
               ;
               tNobodyowesyoushit, and nobody sm a1 j.sqol.n.zg to rj.sk sclentl;lx.y/.
                                                           .
                                                                        .
                                                                                                   I @i
                                                                                      lng them selves
               f -ust-
               :.J   *
                     to sa%
                          --
                           l5AJ
                             ka 1
                                .eourdoubt                                                                l    1
                                ./                                                                        1
                                                                                                          I    j
                                                                                                               .



               -,
               K.
                4.().
                    8.C.
                       j
                       e
                       '
                       kj e.
                           <.
                           ';
                            g
                            ',p .
                                2.
                                 (.
                                  )
                                  .
                                  .i ,
                                     7
                                     -k
                                      #
                                      )1:
                                        9 .F.!
                                             f
                                             %t;
                                               $T
                                                f
                                                .t
                                                 *-'
                                                 . b
                                                   '
                                                   j'i
                                                     :n
                                                     Jw'
                                                       :
                                                       t'1I
                                                          D:)v
                                                          ;  j
                                                             tn..)
                                                                 '
                                                                 ).
                                                                  p
                                                                  :
                                                                  -.
          f.                                                                                          .
                                                                                                          l
                                                                                                          I
                                                                                                          I
                        @k
                        I
                        .
                        ..                                                                                I
                                                                                                          .
                            GenericSao
                            ''   X
                                 :
                        yt(@@EfnijyGs
                                      yMilk
                                     rcensk.i
                                            )
                                             .
                                             fvi'
                                             L                                                            .(
                                                                                                           r
                                                                                                           I
                   :j
                    t
                    i
                    ti
                     :* '                                                                                 i
                         p       p
                                 .                                  @       .   '                 x
               Thls lsw hy Iadvocate uslng m edla and optlcs as the                                       l
                                                                                                          I
               Weapon.Journalistsare attracted to w lnite liberals like
               fliesto shit.


               !
               1
               2
               )4I
                 7
                 x=
                 '-*
                   x!
                    -
                    '
                    .?f
                      s
                      i
                      lT
                       -
                       a'
                        v'
                        bs- .1-1
                               ;
                               !
                               'i
                                l
                                '.-
                                  1'
                                   .''
                                   A u>.
                                       :
                                       4
                                       7
                                       .
          g.

                        >u
                         .'. ;.k
                               u
                               x jm j
                                    ojy Gycvjjjaxsz
                                                  xy
                                                   .                                !1()II<h%!l
                        j...'.. j
                                #'.
                           .
                                (
                                ?.s
                                  :;
                                  j.p
                                    x
                                    .
                                    mjxy
                                      l ..oçcçru'ki
                                       .G
                        Centristjornossalty overantifa b/c me & my
                    '
                        30 bestqueer,Black,POC friendsdid m ore to
                        shake Trum p than alltheirthinkpieces
                        Com bined'
                        12;4L:/F'M ..23Aklg2.01-.
                        '                       /



                        .'
                         r.s         .w.            e.v.       ..
                        wJ 15        h...
                                     '  1, 159      1..
                                                      J 6.
                                                         4,1
                                                         :      '
          h.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 5 of 56 Pageid#:       $
                                   8195



     g6.Gorcenskiisan Antifaaéherent,an anarchist,and an advocateofv1iolenceas
        atoolfolrpoliticalandsocialchange.Gorcenskiseekstheviolentoyertln-ow of
       the United Stasesgovernm ent.Thisviolentideologicalbentexisted wellprior
       to theU llite'the RightRally, a
                                     ndcontinuestothisday.           l
                                                                     I
                              't
                     ..       t:
                               :',
                               !
                               .
                               ' !:J
                                   .
                                   .
                                                                                         *%vy*
                .   ' $h  .
                           :q:
                             2j
                              .;
                               j.
                              )E
                              :
                                :!
                                 q
                                 E
                                   Gener
                                    . .l   .c Soy .     I
                                                        rlk '
                                                            à
                                                            o
                                                            ,
                                                            v
                                                            b%.
                                                            .q
                                                             .h
                                                              z
                                                              ç
                                                              y
                                                              .j
                                                             'y
                                                               p.
                                                                ë
                       <
                          .
                              &:
                                 J     '

                    i
                    k
                    t%rE
                      ..
                       :
                       l
                       ):
                       F ?)1.': J  a
                                   '
                                   '
                                   k
                                   '
                                   -)C
                                    .
                                    xL'j
                                       *
                                       44
                                       C'jtj.
                                            kk
                                            .u.j
                                               Gsj'y
                                                   *
                                                   '
                                                   -g(
                                                     *'
                                                      !Q
                                                      4'.
                                                        /
                                                        1
                                                        *j
                                                       <e '
                          E
                          '                                                          1
                S'O a thl
                        .ng tO kl3ow about protestlr,
                                                    ng.W jaa(tevoryou
                   /
                think the Iaw says doesn't m atter.W hateverl the Iaw   '
                                                                        '
                                                                             .
                                                                                 .




                 really says doesn'tm atter.
                 -
                 li!
                   0'
                    ::
                     E
                     i
                     r.
                      p
                      ii
                      tlJ
                        A'l
                          -
                          s
                          -'
                           l-.,
                              I
                              NIE
                                e-
                                 b.
                                  l-)tl
                                      -
                                      3
                                      ,:11#
                                        . )-1d
                                             ë
                                             sl '
                                                !'
                                                 $)'
                                                   /i
                                                   .'
                                                    trtët
                                                        J
                                                        5
                                                        !:
                                                         !-q
                                                           $
                                                           .
                                                           /k
                                                            /e):
                                                               )h-
                                                                 )
                                                                 '
                                                                 -
                                                                 .',
                                                                   .
                                                                   '
                                                                   11
                                                                    i
                                                                    :
                                                                    ië
                                                                     q
                                                                     tr
                                                                      E
                                                                      j
                                                                      -!'
                                                                        t(
                                                                                     I
                 1
                 :
                 !1
                  .4
                   1-ï
                     l:
                      l
                      t'
                      .EE
                        :
                        ï
                        ''i
                          $
                          -
                          ,
                          .
                          f.
                           )iiq.
                           '   r
                               h
                               :
                               '
                               lr
                                -
                                $
                                #
                                -i.
                                  E
                                  ; 44.Li
                                        ikes
          a.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 6 of 56 Pageid#:
                                   8196



                        :.
                         j;..'1*
                              .....77''
                    ,g,'....y., q                      Em,'<I
                                                            :ly.G.C.
                                                                   vellI*.k
                                                                          xJtx
                                                                             .'''a
                                                                             '   tjg;
                                                                                   . t;ky 'r
                                                                                           .n'1
                                                                                              .I
                                                                                               .
                                                                                               '
                                                                                               .  4-o.r    e'isjEj
                                                                                                                 t'l'.-:
                                                                                                                       J
                                                                                                                       '
                                                                                                                       '
                                                                                                                       7.it
                                                                                                                          j
                                                                                                                          j..1'-.r,zo
                                                                                                                                   .*;j'h
                                                                                                                                        r,1.'T'
                                                                                                                                           '
                        .             .
                                       q
                                      .tt
                                        '
                                        y                                    k    s..e E.      y
                                                                                               ..iw    cep       j     ,
                                                                                                                       .
                                                                                                                       -  .
                                                                                                                          k     oi      j    ,
                 .:x*                                           .                       .
                    ':
                     ,k
                      .'hj.             .,   .<
                                              jj
                    ' ki''
                       -              .'..:
                    rJ'
                     ..
                        '
                                          )
                                          j:
                                           '
                                           i.g
                                           : )
                                             .
                                              '!
                                               -' -E
                                                   1-
                                                   -'
                                                    1
                                                    .
                                                    --
                                                     7
                                                     1,
                                                      t
                                                      ;
                                                      -
                                                      '
                                                      ;..
                                                        a(-
                                                          ;
                                                          E
                                                          I
                                                          4:.
                                                            h.
                                                             1:).
                                                                1
                                                                .
                                                                -
                                                                'Io
                                                                 .t.
                                                                   a'.
                                                                     '
                                                                     -I4
                                                                       :-
                                                                       -:
                                                                        )
                                                                        n.
                                                                        ! --
                                                                          q.-
                                                                            2
                                                                            1
                                                                            .'      .. r'.
                                                                                         1
                                                                                         9
                                                                                         -
                                                                                         1!-1
                                                                                           '.9
                                                                                            t
                                                                                            k:
                                                                                             -
                                                                                             .:
                                                                                              -
                                                                                              .,
                                                                                               ..
                                                                                                1r,
                                                                                                  lr
                                                                                                   -1(
                                                                                                    '-
                                                                                                     :
                                                                                                     .
                                                                                                     -,1
                                                                                                       .
                                                                                                       -
                                                                                                       :
                                                                                                       .,.
                                                                                                         ,
                                                                                                         .1ë7
                                                                                                            kE
                                                                                                             .
                                                                                                             9lI11lk'
                                                                                                                   r k
                                                                                                                     lp'
                                                                                                                       s
                                                                                                                       à
                                                                                                                       %.b
                                                                                                                         '
                                                                                                                         o'I -d'tE
                                                                                                                                 i,;:
                                                                                                                                    .'
                                                                                                                                     Jl',
                                                                                                                                        -)rtE
                                                                                                                                            .
                                                                                                                                            ;'
                                                                                                                                             18
                                                                                                                                             .
                                                                                                                                             5:.
                                                                                                                                               ,.
                                                                                                                                                1.
                                                                                                                                                 14
                                                                                                                                                  !9
                                                                                                                                                   -
                                                                                                                                                   .
                                                                                                                                                   :j
                                                                                                                                                    i
                    ..
                    .
                                           p
                                           i
                                tE
                                 j
                                EEL
                                  E
                                (i'
                                i t
                                ï
                                @
                                4t
                                i t
                                x
                                qï
                                k '
                                t2
                                xëJ
                                  3                     : t; ,.     .;     ''
                                                                           ..
                                                                                '
                                t
                                p
                                i
                                j                      11
                                                       .k:
                                                        .)
                                                         1
                                                         '1(:
                                                         :  72
                                                             .$
                                                              /
                                                              .
                                                              18I
                                                                '2
                                                                ib
                                                                 (
                                                                 -i1
                                                                   jl
                                                                    !.
                                                                     E1
                                                                      k1
                                                                       .
                                                                       g.$-
                                                                          :
                                                                          .
                                                                          k
                                                                          ,
                                                                          .
                                jj
                                S
                                q
                                5i
                                1j
                                 11                                                 .
                                                                                 .
                                t
                                !
                                y
                                d
                                i                                E
                                                                 )
                                                                 :
                                                                1.              ..
                                                                                 ...
                                                                                   ,t
                                                                                   4.,t
                                                                                      ,
                                                                                      .)
                                                                                       ,
                                                                                       c
                                                                                       .-
                                                                                        jE
                                q!.E
                                .  i
                          j:j74'' !
                                  ''
                                   !:q
                     sï,ftihkj:f-::i#r
                                     @'
                                      ;)
                                       if  .;
                                           '
                                           Eëd              d...1:   ..t
                                                                       .... . : .,.g y, ..œvx.yzj-.?!
                   k:
                    E
                    ki                                    1
                                                          4
                                                          :
                                                          4
                                                          .1
                                                           :
                                                           )
                                                           (,    f
                                                                 1
                                                                 è!
                                                                  .1
                                                                   k
                                                                   :
                                                                   q)
                                                                    l
                                                                    )
                                                                    ') r
                                                                       s
                                                                       h
                                                                       f
                                                                       -
                                                                       r.
                                                                       . r
                                                                         06
                                                                          :xQ
                                                                           ..
                                                                            &:
                                                                             j
                                                                             :1
                                                                              .
                                                                              li
                                                                               l
                                                                               k
                                                                               'x
                                                                                ';
                                                                                 i,.
                                                                                   '
                                                                                   .$
                                                                                    j
                                                                                    ly
                                                                                    .
                                                                                    ë.
                                                                                     kj
                                                                                      .
                                                                                      s
                                                                                      '.'
                                                                                       ;s
                                                                                        F
                                                                                        l
                                                                                        r-,
                                                                                          ...
                                                                                          z i
                                                                                            l-
                                                                                             .
                                                                                             a':tt ?
                        . ... ...  :    ;'   qE
                                             ! 't?
                                              jë ërEt
                                                 t
                   : '!
                     f al>ww:d  .       iEyà
                                       Ek
                                       r    ..
                                           j!:,
                                            sr
                                            ; :(
                                              j
                                              !j!
                                               .  i;è:).
                                                èt.
                                                :      /8                .
                  ':l.l
                      /!
                      E
                      ?
                      ':
                     xjb
                       'î
                       !
                       :.'
                        ëi3
                          !è
                           :b
                           Ej'
                            EEf
                              !b
                              jib
                                tb
                                E ;:
                                 ré
                                   y
                                   ë
                                  m(
                                    :
                                    .j'à
                                       ë
                                    jftê
                                         :
                                         ë
                                       E!5
                                         jb
                                          !
                                         jF
                                           .
                                          hE
                                           tï
                                            f
                                            i
                                           k;
                                            E
                                            ùï
                                            .!
                                             .
                                             s
                                             E
                                             !.N.
                                               .
                                               mv
                                                j.
                                                 ..
                                                 ;
                                                 h
                                                 k?.
                                                   a.
                                                    t
                                                    .,
                                                     a$/
                                                       .
                                                       .s
                                                        ..j
                                                          ;
                                                          :j
                                                           -
                                                           (.;
                                                            .j.
                                                              yn
                                                               y-.
                                                                 :
                                                                 ji
                                                                 rq
                                                                  j.
                                                                   j;yy.
                                                                       :
                                                                       .j
                                                                        ,
                                                                        .j
                                                                         s
                                                                         ,:j
                                                                           ..
                                                                            ,
                                                                            ;
                                                                            :
                                                                            .
                                                                            yv
                                                                             .;j
                                                                               gj.
                                                                                 j
                                                                                 -
                                                                                 .:
                                                                                  j
                                                                                  -p
                                                                                   .
                                                                                     ,
                                                                                     .
                                                                                     j,j
                                                                                       .
                                                                                       :
                                                                                       j.
                                                                                        j
                                                                                        -
                                                                                        ,.
                                                                                         ;
                                                                                         j.
                                                                                          ,j:
                                                                                          ; t
                                                                                            :1
                                                                                             :j
                                                                                             .::
                                                                                               j!
                                                                                                $
                                                                                                ,y
                                                                                                 .
                                                                                                 :
                                                                                                 j
                                                                                                 .r,
                                                                                                   j-
                                                                                                    .
                      :k:
                        i.2
                          j.E
                            y!
                             :E
                              .i
                              r.E!
                               i ;:!EE
                                     iE
                                      :E
                                       !
                                       ::
                                       !jE
                                        ..E
                                          Eà
                                          jE.:
                                           .  )l.'..
                                             'E

                                                       LIsedto beabletocountonjoùrnalism fortl
                                                                                             hat


                    :ij
                    .
                    j g.CIE
                      .b'j .E'.C:'
                    ' ....
                    )..
                   ..
                                  kE
                                  j(
                                   y
                                   x. N 7!j
                                   i.
                                 ../.:.
                                          1Ik
                                            ''
                                            j .. y
                                            ..
                                                    ii
                                                 # vj
                                                     ,l . 3àq
                                                      jjex:
                                                          k
                                                          '
                                                          .wj
                                                            .
                                                            T
                                                            )
                                                            u
                                                            j
                                                            ,s
                                                             ;
                                                             #.
                                                              à                              .,


                  .,s.:
                      ..
                       k.                  /12k'           . ..                         ..
                      i
                      .: E
                         t..t
                         k  p
                            /
                            G
                            '
                            v
                            ho)j
                             . .y
                                .
                                qj
                                 .
                                 a.j
                                   .
                                   j$
                                    j
                                    :4
                                     Ca
                                      zw
                                       i
                                       nQ
                                        f'
                                         C.
                                          e'
                                           a(
                                           s:-kj
                                            .
                                            ,  .

                  t'
                  :
                  :N
                   .
                   '
                   ;T*
                    x
                    .t
                     '/
                      p
                      '
                      s,
                       jj
                        Y
                        J
                        ,
                        ajj
                        . Të..
                             C
                             x
                             v#
                             .k!,
                                &.'k
                                   '
                                   -
                                   rki
                                   .
                                   - :
                                     Udt'

                  A'addendum :alw ays punch nazis
                  Of.reliative p
                               ) osi
                                   tion                     .                                .


                  5:1.
                     0:P9$
                         .p
                          1-.2 lkl
                                 '!
                                  :1-.
                                  .  2tlt7
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 7 of 56 Pageid#:
                                   8197



                                          IE
                                           :Ir
                                             lqh-
                                                11:
                                                  bI'15
                                                      1;
                                                       2dt:'
                                                           kl
                                                            r-
                                                             1II4:
                                                                 ,..
                                                                   <
                                                                   1l
                                                                    '
                                                                    :
                                                                    ë
                                                                    -
                                                                    '@
                                                                     '
                                                                     1
                                                                     'tl
                                                                       :
                                                                       -
                                                                       '
                                                                       .;
                                                                        '
                                                                       -.:
                                                                         3EL
                                                                           '-
                                                                            f
                                                                            -4
                                                                             ip
                                                                             alL
                                                                               x,
                                                                                J'
                                                                                 (
                                                                                 :
                                                                                 .E;(
                                                                                    :
                                                                                    -
                                                                                    3j
                                                                                     -f:
                                                                                       r
                                                                                       f
                                                                                       2)
                                                                                        .r'F
                                                                                           :
                                                                                           i;
                                                                                            tC
                                                                                            .:
                                                                                             'i--
                                                                                                :;
                                                                                                 s:
                                                                                                 .1
                                                                                                  -
                                                                                                  .
                                                                                                  Jh.'
                                                                                                     .f
                                                                                                     .4
                                                                                                      -4'
                                                                                                        ;
                                                                                                        -
                                                                                                        k*$
                                                                                                          4
                                                                                                          !
                                                                                                          .1
                                                                                                           -
                                                                                                           :
                                                                                                           .1
                                                                                                            $-
                                                                                                            .1
                                                                                                             :-
                                                                                                              1
                                                                                                              .8
                                                                                                               '
                                          ln mv   u  ment   io ns  ,t'
                                                                     ve  be '
                                                                            en   ac cus ed   cf bei n
                                                                                                    .
                                                                                                   e. g b0t  h
                                                                                                             , a com munistand
                                                                                                                             1.a ll
                                                                                                                                  7
                                                                                                                                  .
                                                                                                                                  b
                                                                                                                                  ! eral
                                                                                                                                       -:1'04.
                                          ne- lt'cler butit'sh'     il
                                                                     arioustàattherightcan4tdistinguish.
                                                5                                      '
                                                                                       k
                                                                                       X,
                                                                                        zl' 2.
                                                                                             2    'i..                                            (
                                                                                                                                                  I

                                          5-1gf-
                                               1g '
                                                  G-x,-
                                                  +   1si'
                                                         i
                                                         g
                                                         cv
                                                          f'
                                                           jq' 2k
                                                                3Jlkjn =
                                                                       >Q%1
                                                                          i7                                                    %<f
                                          to be fairthe tef'   tstillcan'tdistinau.ish poltards from organlzed vvhite'nltionalists
                                                                                                                                                  '

                                          Q 1                                                     S):
                                                                                                   .
                                                                                                                                                  ;
                                                                                                           1
                                          Enlily G 'C.
                                                     ViIIe v
                                                           f,
                                                            x
                                                            .
                                                            rxf
                                                              i
                                                              -
                                                              z
                                                              --
                                                               î'
                                                                w
                                                                L
                                                                zi
                                                                 l
                                                                 't#u
                                                                    'I
                                                                     k'
                                                                      fl
                                                                       -k
                                                                       otr
                                                                         lrcerl:ki-w
                                                                                   J
                                                                                   -1
                                                                                   R2f
                                                                                     .Jtlrs2551-
                                                                                               .
                                                                                               7
                                          M apifestly,the materialj ri
                                                                     skp.osqd b .y both isnotm ucl
                                                                                                 .
                                                                                                 1di
                                                                                                   txerent-
                                                                                                                                                  i
                                                                                                                                                  i
                                                                                                                                                  :
                                                                                                                                                  1
                  .z
                   .;.:
                   2  !       ';
                                                                                                                                                  I
                 .
                 5
                 '.              o. r          *xjj           xv,g,g;:j,jxa.. y,uy
                                                                                 .
                                                                                 >
                                                                                 s
                                                                                 y                                                    ; Fol
                                                                                                                                         1low
                    ..$!..$
                  .:.
                    )     .. ; :gi
                                 ?  u,         g                                 vx,
                  '
                    .
                      j        E!.
                             '..  #u .
                                 1yy.:       . .
                                                        .z'
                                                                    z.
                  Yk..:        .:
                               .
                                ..'
                                :
                                '. : av
                                     'w...
                                         LgsljE
                                              .).s>/>t...j'L
                                                           ..
                                                            -r:1u :..                                                                 k. i

                 k
                 ,fdr
                    3h
                    !
                    .:gft
                        '
                        j'
                        .îu
                          '
                          .
                          <.T
                            'ok
                              f'
                               g Em' ;N.
                            . - . .'i
                                                                                                                                                  I
                                       ./
                                        T
                                        .-
                                        .:
                                        . r'
                                           ov
                                            kc
                                             -er
                                               '
                                               k
                                               .skiU'
                                                   ual
                                                     E:i
                                                       .a
                                                        .f'
                                                        .v ic
                 Th                                                                    o                                                          l
                             ey're b0th gonna be standing on thé sam e
                 side com e August 12,and the only difterence
                 x
                                                                                                                                                  '

                 ls so e ofthem w illturn to punch R'
                                                    Ichard
                 Spencer.
                 1
                 .2
                  -':5.
                      9 Rl
                         kl.
                           -20 -
                               1'
                                an .
                                   20
                                    -.
                                     17
                                                                                                                                                  1
          c                                                                               '
                                                                                                                                                  I

                          '.
                           '''.'
                       ...                                                                                                                                  ''%.
                     1tf
                  .      ,L zu rm :Iw n,cu*
                                          ,jj. 4
                                               ,a
                                                u
                                                j                                                                                      tr----7-----
                                                                                                                                       ,    . ! .a

                 $$
                  7
                  4
                  y
                  .
                  5
                  1
                  -
                  4
                  .'..',F)
                         :
                         .
                         t
                         i
                         E
                         !
                         7
                         ;
                         g
                         s
                         t'
                          E4;G
                             jm
                             LL
                              :
                              ,
                              t
                              jE
                               FE
                               .j
                                -
                                ;
                                r
                                ,
                               ,,%
                                 3
                                 i
                                 ,1'
                                   -*
                                  ye
                                   .
                                   ;
                                   ,*
                                    ï #
                                     :j
                                      t.%
                                        -s,-
                                       c.
                                        e  *
                                           t
                                           E
                                           )
                                           j*
                                            r
                                            (
                                            .*-**-
                                            2î                                                                                         1
                                                                                                                                       $.
                                                                                                                                       .
                                                                                                                                           --..   ,jojjow
                                                                                                                                                  y
                                                                                                                                                  1
                                                                                                                                                  I
                  l' '
                     In antifa.# et ut fJu ry
                                      '
                                            e
                                              utyl
                                                -
                                                  n4 l
                                                     o rds
                                                     j                                                         '


                  1):3)
                      5 Pr
                         t
                         zl -13Se.
                                 p.2C
                                    u'17

                                                    .                            .                       ..f
                                                                                                           hri
                                                                                                             :ï
                                                                                                              '(:
                                                                                                                t'
                                                                                                                 t.'
                                                                                                                 ) ..   z7
                                                                                                                        h!Eq
                                                                                                                           ''':
                                                                                                                              ''s
                                                                                                                                :.
                                                                                                                                                  l
                 21Retvgeet'
                           s. 153 Lij.
                                     r
                                     ,.
                                     tes        .
                                                        .             ..
                                                                       (
                                                                       j
                                                                       k
                                                                       f
                                                                       .h
                                                                        k
                                                                        4
                                                                        .
                                                                        :
                                                                        !''
                                                                          .
                                                                          :
                                                                          .
                                                                          8.'
                                                                            ..:
                                                                              .
                                                                              ' tgt.
                                                                              )    .
                                                                                   '
                                                                                   y
                                                                                   y             :,
                                                                                                  .-j.
                                                                                                     '
                                                                                                     ë!
                                                                                                      f
                                                                                                      '
                                                                                                      r
                                                                                                      +
                                                                                                      .
                                                                                                      .Cjj
                                                                                                        )
                                                                                                        '
                                                                                                        3
                                                                                                        .
                                                                                                        j
                                                                                                        ,
                                                                                                     ...,j
                                                                                                           jh
                                                                                                            .l
                                                                                                            $
                                                                                                          .,'t
                                                                                                         .,
                                                                                                            . t
                                                                                                              h
                                                                                                              $
                                                                                                              ,
                                                                                                              !
                                                                                                              f:.
                                                                                                                .q
                                                                                                                ..
                                                                                                                 '.ï
                                                                                                                   :                 '.
                                                                                                                                      l
                                                                                                                                      .
                                                                                                                                      b
                                                                                                                                      6
                                                                                                                                      ':

                  (:
                   7
                   12
                    !4                         'L7
                                                 . 21                f
                                                                     %4
                                                                      '3' 1.
                                                                           5;
                                                                            :
                                                                            .
                                                                            )              C,
                                                                                           .
                                                                                           ..!
          d.




                                                                                                                                                   :
           d
           *
           '




Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 8 of 56 Pageid#:
                                   8198




                .
                        A.<.k..t..
                               '
                               .
                                 Ez.
                                   ...'.
                                       fy
                                        rj
                                         .ly :rn.lIy.GzcvI .lIe.,
                                                                p
                                                                w
                                                                in.c
                                                                a
                                                                t  .
                                                                   s+y
                                                                   < -j
                                                                      .:
                                                                       ..
                                                                        o
                                                                        ,k
                                                                         l.
                                                                         'j.
                                                                           @
                                                                           -
                                                                           ,$
                                                                            ,L
                                                                            ,
                                                                            ç7o.
                                                                               c
                                                                               w.
                                                                                tj
                                                                                 v.s
                                                                                 - .og
                                                                                    .E.'
                                                                                       k
                                                                                       is
                                                                                        .
                                                                                        )
                                                                                        :u'
                                                                                          s
                                                                                          ,z
                                                                                           b-
                                                                                            t
                                                                                            .h
                                                                                             ;i.
                                                                                               t
                                                                                               y.
                                                                                               s-
                                                                                                ?
                                                                                                z,
                                                                                                 jr
                                                                                                  ,r
                                                                                                   .
                                                                                                   c
                                                                                                   't
                                                                                                    '
                                                                                                    .
                                                                                                    ln
                                                                                                     k4
                                                                                                     z.T
                                                                                                      a:'                                                                                                                                                          v-
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    z.
                         ::t.k
                         j   .:E. ..g$                                     -                                                                                                                                                      .
                         '.j
                           ,,
                           E   .' ç   .J
                                      '  i
                                         î,.
                                           L
                                           i
                                           k
                                           .% EI
                                               chen,w..a
                                                       'I
                                                        .a- 'r
                                                             -ens.orInE g N$F
                                                                            i
                                                                            azfsls.bad.
                                  Ek
                                  t
                                  E
                                  tI!                                .                          ,1 ,sy,d, ..                                                     x.           jt              .
                                  ?
                                  r
                                  t
                                  y
                                  .9
                                  1.i
                                   1             gk
                                                  *.
                                                   jso.6
                                                   :   .j
                                                       '.
                                                        :c;
                                                          .
                                                          jjE:
                                                             n&.N'
                                                                 a'
                                                                 :jd.
                                                                    *
                                                                    1''UE
                                                                        .
                                                                        i
                                                                        g.
                                                                        .
                                                                        ' I
                                                                          :
                                                                          .
                                                                          'I.
                                                                          j g:
                                                                             'u
                                                                              k
                                                                              'r
                                                                               l
                                                                               Ew
                                                                                Q,
                                                                                 <
                                                                                 y
                                                                                 .'
                                                                                  4(I.
                                                                                     ;
                                                                                     u
                                                                                     QjL
                                                                                       -:.''
                                                                                           ,S;
                                                                                           a J!1
                                                                                               ,
                                                                                               ):
                                                                                                .!
                                                                                                 .
                                                                                                 E
                                                                                                 j'
                                                                                                  )w
                                                                                                   j
                                                                                                   z'
                                                                                                    Uj';
                                                                                                       j
                                                                                                       k
                                                                                                       ;j
                                                                                                        .s
                                                                                                         z
                                                                                                         r.C
                                                                                                           u1
                                                                                                            OE.0
                                                                                                               ..
                                                                                                                1.
                                                                                                                 jxj
                                                                                                                 4 ;
                                                                                                                   j                                                 .
                                  )tE
                                  i                                                                                                                                                                                           .
                                  t!
                                   IE
                                   E
                                  lE
                                  jk
                                   E
                                   t
                                   .                                                                                                                                                                                         '''
                                  I
                                  ëE
                                   I
                                   ,
                                   ;J                        f.
                                                              j jtjpfrlfj<j.
                                                                        j@tç:ëj.yii
                                  fj                     '                        b,
                                                                                   q
                                                                                   .L
                                                                                    3,
                                                                                     .
                                                                                     :
                                                                                     j
                                                                                     .
                                                                                     qu
                                                                                      s:
                                                                                       .
                                                                                       :
                                                                                       k,
                                                                                       .E
                                                                                        :
                                                                                        jr
                                                                                         .
                                                                                         ;
                                                                                         . Eull
                                                                                              x
                                                                                              reAn
                                                                                                . n(
                                                                                                   M ugab.e (notthe ba
                                                                                                                    : d M ugabe' x
                                                                                                                                 r
                                                                                                                                 u
                                                                                                                                 .v
                                                                                                                                  ya
                                                                                                                                   )u,
                                                                                                                                     !'
                                                                                                                                     E.w
                                                                                                                                       j
                                                                                                                                       u
                                                         ./
                                                          ''5!
                                                             E
                                                             jë
                                                              ,
                                                              9.
                                                               !
                                                               ,
                                                               #.
                                                                ;,
                                                                 r.
                                                                  !,
                                                                   .i
                                                                    :,
                                                                     .
                                                                     .,
                                                                      x,
                                                                       E
                                                                       s,.,
                                                                          .
                                                                          Ek
                                                                           ï!
                                                                            ,
                                                                            /.i
                                                                              E,
                                                                               #v,
                                                                                 w, .o,y s.J       .                           )'k
                                                                                                                                 a
                                                                                                                                 -c    ...
                                                                                                                                         )
                                                                                                                                         q:
                                                                                                                                          y!
                                                                                                                                          .
                                                                                                                                          -y
                                                                                                                                           !
                                                                                                                                           j
                                                                                                                                           ';
                                                                                                                                            -
                                                                                                                                            ,y
                                                                                                                                             j
                                                                                                                                             ;
                                                                                                                                             s
                                                                                                                                             y...
                                                                                                                                             .
                                                                                         .
                                                                                                                                                                                                                                                        -
                                  (
                                  jël                         . E       .:
                                                                                ïsy$..à,fi,j
                                                                                           s
                                                                                           ,r
                                                                                            t
                                                                                            tl
                                                                                             jt
                                                                                              )
                                                                                              kzE
                                                                                                <,:o
                                                                                                   .
                                                                                                   ix%
                                                                                                     ,4t
                                                                                                       : ë
                                                                                                         . . ..                                                       I          .
                                                                                           ..
                                   t                         j- :îptji
                                  (
                                  i
                                  <                          '' :?i.8-?
                                                                      k,zzïijjyi
                                                                      )j:!fl -ï:.9,i..s
                                                                                      ;f;
                                                                                        ''
                                                                                        ?
                                                                                          .
                                                                                         J.)
                                                                                             :
                                                                                             'iq-
                                                                                              t
                                                                                              ! ?:j,
                                                                                                   ylp
                                                                                                     iïEti :
                                                                                                           .
                                                                                                           l
                                                                                                           (
                                                                                                           .
                                                                                                           :1-l.
                                                                                                               !
                                                                                                               -
                                                                                                               12l!
                                                                                                                  1
                                                                                                                  ;t:,
                                                                                                                    '1
                                                                                                                     E
                                                                                                                     !0.
                                                                                                                       l
                                                                                                                       E
                                                                                                                       r
                                                                                                                       1I
                                                                                                                        Er'
                                                                                                                          k!41jy'g
                                                                                                                                 ,
                                                                                                                                 ..
                                                                                                                                 -ï-
                                                                                                                                   ,:
                                                                                                                                    j1
                                                                                                                                    --1
                                                                                                                                      :
                                                                                                                                      t
                                                                                                                                      .:
                                                                                                                                       7
                                                                                                                                       t.
                                                                                                                                        :
                                                                                                                                        s
                                                                                                                                        .j
                                                                                                                                         r
                                                                                                                                         --.L
                                                                                                                                            .
                                                                                                                                            L
                                                                                                                                            3:::
                                                                                                                                              &-k
                                                                                                                                                .
                                                                                                                                               --v
                                                                                                                                                 uy
                                                                                                                                                  v.;
                                                                                                                                                    :
                                                                                                                                                    -L
                                                                                                                                                     J
                                                                                                                                                     .t(:
                                                                                                                                                        .
                                                                                                                                                        jë
                                                                                                                                                         y-
                                                                                                                                                          )
                                                                                                                                                          trj
                                                                                                                                                            ,-
                                                                                                                                                             j;
                                                                                                                                                              t
                                                                                                                                                              g
                                                                                                                                                              ;.
                                                                                                                                                               /
                                                                                                                                                               -,.g
                                                                                                                                                                  y
                                                                                                                                                                  i
                                                                                                                                                                  skx:
                                                                                                                                                                   -
                                                                                                                                                                   . j:
                                                                                                                                                                      t.
                                                                                                                                                                       ,.
                                                                                                                                                                        :
                                                                                                                                                                        j
                                                                                                                                                                        .
                                                                                                                                                                        :.
                                                                                                                                                                         jg
                                                                                                                                                                          ;-f-:
                                                                                                                                                                              kr
                                                                                                                                                                               .-
                                                                                                                                                                                sj
                                                                                                                                                                                v:
                                                                                                                                                                                 -,
                                                                                                                                                                                  -
                                                                                                                                                                                  t
                                                                                                                                                                                  ,;
                                                                                                                                                                                   .
                                                                                                                                                                                   y(:
                                                                                                                                                                                     .
                                                                                                                                                                                     4-:
                                                                                                                                                                                       ,y
                                                                                                                                                                                        ,.,
                                                                                                                                                                                        : j
                                                                                                                                                                                          ::
                                                                                                                                                                                          .;
                                                                                                                                                                                           .s
                                                                                                                                                                                            ,
                                                                                                                                                                                            .j
                                                                                                                                                                                             ,$;
                                  1r
                                   t                         8
                                                             :' .                    .                                                      ,    .
                                                                                                                                                 e  ---  k  .                 .  ..  - -                                                                               :
                                  j5
                                  $ j
                                    7            : '':'..E.!
                                                           h9
                                                            .?   k!
                                                                  :ë
                                                                   y.                               . J     . ku
                                                                                                              z. .                                                                                                                                                     :
                                                         if
                                                          '
                                                          .i1
                                                            :
                                                            04,
                                                             é9
                                                              6t
                                                               :L
                                                                E
                                                                C
                                                                .:9$                       .. 6:
                                                                                               .'l
                                                                                                 .:l
                                                                                                   i
                                                                                                   :'s'o
                                                                                                       ' '
                                                                                                         :uck   ':
                                                                                                                 1.-                                                                                                              .                                    '
                                                             .                   .
                                  t:t            .       .         'k
                                                                    qtïy:
                                                                        uiii,,s.
                                                                               tj!:i
                                                                                   :E
                                                                                    !.:.!
                                                                                        ::
                                                                                         !E:                                                                                                                                                                           s
                                   jy                        :jîj.:E
                                                                   !E:.
                                                                      !.:
                                                                        .::!::
                                                                             .:.
                                                                               ::.
                                                                                 f::
                                                                                   F;.
                                                                                   . :.
                                                                                      .2
                                                                                       s:
                                                                                        r;
                                                                                         l:è.
                                                                                            :.:f;
                                                                                                :                                                                                                                                                                      .
                                   i
                                   j
                                   j
                                    2
                                    !
                                   ël
                                   â E
                                    ;'
                                                 E
                                                 .
                                                 !           '' fiE
                                                                  St)ï)E:
                                                                        ;!:     .)
                                                                          ;k;p!t'2:./;:;
                                                                                       4;)::i.6.
                                                                                               E)i.>jz'
                                                                                                      é.
                                                                                                      .2:
                                                                                                       )                                                                                                                                                               '
                                                 .           .
                                  kj?            !           j fV
                                                                .'jtbtb!#i'
                                                                          pr?:
                                                                             5!'
                                  h
                                  C
                                  ït                         t
                                                             J.                      !(.
                                                                                       ?.
                                                                                       .
                                  Et
                                  )t.
                                   :
                                                 @
                                                 E                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                       ,

                                  @
                                  i
                                  J
                                  lEI            ..' .''                                   y
                                                                                           . +z>                                   $'>:'k*xW
                                                                                                                                   :                                 . .
                                  yj
                                  9
                                   Ej
                                    ,
                                                     ..          '
                                                                 j;                          )
                                                                                             ...
                                                                                             t 4.
                                                                                                , /'
                                                                                                   OE
                                                                                                   N.                              r
                                                                                                                                   1
                                                                                                                                   ju
                                                                                                                                    .
                                                                                                                                    :
                                                                                                                                    v.
                                                                                                                                    .
                                                                                                                                           ;j
                                                                                                                                            ::6:q
                                                                                                                                                j                    ..  :.
                                                                                                                                                                         .z
                                                                                                                                                                          j
                                                                                                                                                                          '
                                                                                                                                                                          j
                               t
                              ,.  @t
                                   $1
                                    E
                              '....'':'
                            . k       t
                        t
                        (
                        ,
                        .)t>
                          .
                          2'
                           . ,
                             .
                             :
                            ..
                               .
                               ,
                               .
                               :
                               .
                               ,j
                                .
                                si
                                 ,
                                 !
                                 .
                                 )
                                 ,
                                 g
                                 ,,,
                                   ,E jIy     . .. '          vIIle.'  C.
                                                                        :
                                                                        -
                                                                        '
                                                                        .                                                                                                                                              ''
                                                                                                                                                                                                                        - 'gojjow                                . v.'
                                                                                                                                                                                                                                                                 j
                        .f
                         i
                         r
                         '
                         :E
                          i     Ej
                                 E   7
                                     :
                                     r
                                     '
                                     ;
                                     '
                                     !;
                                      :
                                      :r
                                       '
                                       !
                                       i
                                       .;
                                        (:
                                         1
                                         :
                                         2
                                         .           ..           !'
                                                                   !                :                   ..
                        j:
                         ri.     :
                                 y        )
                                          !
                                          4.
                                           j
                                           :
                                           E
                                           :.
                                            :
                                            2
                                            :
                                !: 1% w.y y .2 E
                                               ,
                                               ; :,
                                                  i,
                                                   q.y
                                                   ' jy
                                                      ,j    :
                                                            ,
                                                            :
                                                            ;
                                                            :
                                                            2;
                                                             :
                                                             :
                                                        ,.. :,
                                                       ëj r
                                                          j
                                                          s
                                                          y
                                                      a,. .j
                                                           ,
                                                           :
                                                           , :.E
                                                               .)
                                                             :.xj
                                                                ::
                                                                 :
                                                                 (j.y:
                                                                jj:
                                                                  :
                                                                  . :
                                                                    .
                                                                jg jjq
                                                                     ;
                                                                     :
                                                                     .
                                                                     r
                                                                     j
                                                                     yk
                                                                      :
                                                                      j
                                                                      gj
                                                                       . .     .,.
                                                                              .,        ;,,..,,.j,.yr
                                                                                      .,j
                                                                                 ., ,,,             :,;
                                                                                                      .j,..
                                                                                                          .



                                                                                                    *.                                          '           :                                                                *.                 '
                                                     .               .                                   ..   .         .. .                    .
                                                                                                                                                ,.                   .    '                    ,         .'                       ..                         .
                                                                                                                                                                                                                                                            ..     .

                                                                             je                     j                                    :                  j                     s           : r: .j                                                                  .
                '
                    .             y                                                                                                                                               . j     .*.              .            .j             .            j
                                                                                                :                                                                                     ë     j                         t                :
                             E 1                                         '     '                       @:                   *.                                                        '   *' .                                             :'
                                             .               . .                     .                ' E'         .                                                                      .                                   '
                             !.    ,
                                   1                                     , . r I'                                           l                           .   .
                                                                                                                                                                              ,           1                                                r '
                                                                                                                                                                                                                                           '


                        J
                        !.
                        ï:
                         i2x
                           aj
                            ..
                            ':
                             n:
                              z
                              9tS
                                *
                                l
                                hj
                                - l
                                  j
                                  .
                                  s
                                  y
                                  .
                                  .f
                                   j...z
                                   t
                                   .   js
                                       fy
                                        x
                                        u:
                                         .)
                                          k
                                          ,t
                                          y3
                                           ..
                                           j
                                           v:ay
                                            u ja
                                              .:x'
                                                 ,
                                                 -
                                                 3
                                                 j.j
                                                 '
                                                 .
                                                 . ...
                                                   & ':
                                                      q
                                                      jx
                                                       -
                                                       y
                                                       )
                                                       u:
                                                        '

                                                                                                                                             .j. j
                                                                                                                                               jiljEkiït jr
                                                                                                                                                          E:
                                                                                                                                                           TE
                                                                                                                                                            'E
                                                                                                                                                            EE:
                                                                                                                                                              y. ';                       ..rttj@p:'.ti
                                                                                                                                                                                                      yj.&       â,
                                                                                                                       ..      :           .1
                                                                                                                                           y.!      .           ..                                                '
                                                                                                                                                                                                              .--
                                                                                                                                                                                                               ï:
                                                                                                                                                                                                                  ..
                        ,
                        1(.
                          t
                          !
                          2
                          ki
                          1 ,
                            :
                            y
                            .
                            k
                            '
                            I
                            '
                            ,h;$))t#k
                             k.....,
                                    '
                                    k.j-#kK. '.t.l.,ç,
                                           -.,       h.
                                                      h;
                                                       .
                                                       '
                                                       -
                                                       )-111:
                                                            15
                                                            .-
                                                             1
                                                             .1:
                                                               '
                                                               E
                                                               .'
                                                                -k
                                                                @s
                                                                 '
                                                                 u
                                                                 -.
                                                                  u
                                                                  -:
                                                                   .
                                                                   0
                                                                   >
                                                                   -                                              ..!
                                                                                                                    4
                                                                                                                    E
                                                                                                                    '
                                                                                                                    ;  h'-' ..    : . . :.tj ,(;
                                                                                                                                               .       )
                                                                                                                                                       ;
                                                                                                                                                       :
                                                                                                                                                       .
                                                                                                                                                       j
                                                                                                                                                       r
                                                                                                                                                       /
                                                                                                                                                       -j
                                                                                                                                                        9
                                                                                                                                                        y
                                                                                                                                                        ii
                                                                                                                                                         T
                                                                                                                                                         .
                                                                                                                                                         j,
                                                                                                                                                          EEF .                           .         - '
                                                                                                                                                                                                    :   1    .:
                                                                                                                                                                                                           j.5
                                                                                                                                                                                                             ë     ;.
                                                                                                                                                                                                                    t8
                                                                                                                                                                                                                   .y
                                                                                                                                                                                                                   g (.
                                                                                                                                                                                                                     EEj
                                                                                                                                                                                                                       .!.
                                                                                                                                                                                                ' .;::
                                         .                                                                                                               .     .
                                                                                                                    .. .
                                                                                                                       . .:.:. .w . '.. u5
                                                                                                                                         C)
                                                                                                                                         ,Ej
                                                                                                                                           ./
                                                                                                                                            ..
                                                                                                                                             h$: .:1ëfktkçE
                                                                                                                                                          :.         .        .
                                                                                                                                                                                                           .G-.-.hE
                                                                                                                                                                                                      ;:.E.:     ..jg;.J
                                                                                                                                                                                                                    ..

                        ' '                                          '
                        y
                        X.c'
                           . 3Y
                             .
                                                             )
                                                             w.QlE
                                                             v
                                                                 kz' '
                                                                     j..2
                                                                        J                                C
                                                                                                         y
                                                                                                         VY
                                                                                                         ;
                                                                                                          WXi jg
                                                                                                               .:
                                                                                                                >:
                                                                                                                 .
                                                                                                                 j                       '
                                                                                                                                         j
                                                                                                                                         Ns
                                                                                                                                          *j
                                                                                                                                           '
                                                                                                                                           .
  Z
           0.                                                                                                                                                                                                         ........
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 9 of 56 Pageid#:
                                   8199




                ;
                : : . t'
                     ;y
                      . h'k
                          js
                          .k)j Generic-SoyMilkCts
                           .
                                ,
                               ..                                                                      .
                '
                 .
                 s- .
                 .   j
                     é
                     @L
                    E!
                     i,
                      q
                      ;
                      y
                      j
                      .ï
                       -
                       '* t-:i'-iE1'Etn-)11:1'ï,,i'lz--r-r:rlfil-7t:ri!ihEl-7t't!;.ilhti:i
                        j>
                         'î
                          '
                          .
                           . ... ..
                                                     .-, .             ''




                Vot1ng is not a directaction and yes.




                5'
                 FiC
                   '
                   -
                   J..
                     t$
                      v
                      !
                      %.r
                       k.w
                         f
                         a,.
                           e
                           m.+
                           ' t.
                              '
                              c
                              .
                              s 81 ,
                                   I-a
                                   E '.
                                      1.
                                      s-.
                                        Fe
                                        -'o
                                          t
                                          -'




                             :E
                      '!!..'jE
                     .:       i
                              !E
                              EE!
                                :
                                i'
                                E.2
                                  !''
                                  ..r
                                  E
                                     J7L
                                       :'
                                        7
                                        :!
                                        E T
                                          i
                                          q
                                          :'
                                          ..:
                                           p'
                                            .!
                                             :F
                                              . !
                                              i:?
                                                                                                    . . ,.              . .  ...

                !j.
                 f
                EE'
                j
                    è
                    ë
                    T
                    :
                    E
                    F
                  E.E
                     :
                     E
                     (
                     :
                    :(
                      !
                      E:
                       E
                       '
                     EE'
                        E
                        !
                        t
                        E
                       E5R'x
                            t
                            tE
                             E
                             2
                             :.
                              ë .
                              yEE
                                 .
                                  !
                                ;'F
                                  i:
                                  ! ..
                                     t jq.
                                         !r
                                          :!
                                    L..?:li;.
                                            '
                                              .
                                              :E
                                                .
                                                ,
                                                'E
                                                 .
                                                 (
                                                 ';
                                                  .
                                                  E
                                                  .!
                                                   :
                                            :1pë.::j
                                                  .
                                                    .
                                                    r
                                                    '!E . j
                                                    ):
                                                    .
                                                             y
                                                             .4
                                                              :
                                                              .
                                                              ,
                                                              .i
                                                               j;i     ;
                                                                       : j
                                                                         *1,
                                                                           k
                                                                           .I
                                                                            !
                                                                            j    j r
                                                                                   !j
                                                                                    .
                                                                                    rjz
                                                                                      , é
                                                                                        .
                                                                                        %q
                                                                                         -'
                                                                                          .
                                                                                          >
                                                                                          w.j v
                                                                                              o
                                                                                              yj
                                                                                               4r
                                                                                                .
                                                                                                ç.1
                                                                                                  .
                                                                                                  -.1
                                                                                                    k
                                                                                                    ;
                                                                                                    .
                                                                                                    w-,
                                                                                                      p!
                                                                                                       ty
                                                                                                        .k
                                                                                                         t
                                                                                                         .
                                                                                                         .;E
                                                                                                           .
                                                                                                           e j
                                                                                                             :
                                                                                                             .g
                                                                                                              .;j
                                                                                                                .
                                                                                                                :r
                                                                                                                 .$
                                                                                                                  ë,
                                                                                                                   y
                                                                                                                   '.
                                                                                                                    j
                                                                                                                    f
                                                                                                                    j
                                                                                                                    :
                                                                                                                    .z
                                                                                                                     .s,.
                                                                                                                        j
                                                                                                                        ë.
                                                                                                                         j
                                                                                                                         ;
                                                                                                                         ,j
                                                                                                                          I
                                                                                                                          !
                                                                                                                          :
                                                                                                                          j
                                                                                                                          E 4
                                                                                                                            q
                                                                                                                            jë
                                                                                                                             .
                                                                                                                             (
                                                                                                                             '
                                                                                                                             .y,
                tEE
                . !:):EE:;.k.$..kt.r              ).s ry ) .
                                                 .E                     .ux g'::;vt:v...x-:1q..
                                                                                              z.-q.w.k...g-.v ...u....
                  l t
                    :
                    E
                    ij
                     t
                     Ei:
                       '
                       q
                     ::E
                        y
                        .
                        iit )
                            E'
                             :
                             Ej
                              )F
                               .(
                               .E
                               ::
                                .ë
                                '
                                .
                                  .
                                  f
                                  7
                                  .
                                  :t
                                    F8
                                    ':
                                     .
                                     :.t
                                        E
                                        !
                                        .
                                        . )
                                          ;
                                          1
                                          :
                                        !E.
                                        . ':
                                          E )
                                           E)
                                            E l
                                            ....i
                                                :
                                                ,
                                                :.
                                                 (t
                                                  :
                                                  '
                                                  .':
                                                 ..
                                                    '!' r&.
                                                          E
                                                          Qo.
                                                          ;
                                                          , ;
                                                            9I3
                                                            j
                                                            .  ,/t
                                                                .oC
                                                                  ')
                                                                   ..k
                                                                     '
                                                                     -
                                                                     r'1t?
                                                                     J    uJki
                                                                          .   r
                                                                              lz7
                                                                              -   '(:fs:).ll.y'
                                                                                         :    :-
                                                                                               4
                                                                                               .
                                                                                               -'
                                                                                                )L; :
                                                                                                    ,
                                                                                                    .t.k..
                                                                                                         '
                                                                                                         --
                                                                                                         w '.
                                                                                                            t1w
                                                                                                              oE  tk.
                                                                                                                    j
                        :'
                         ik'
                           l.
                            ';
                            Eujy;
                             .  t.
                                .>:
                                  (t:
                                    ..
                                     tj:.;.
                                          '         l'         . w j                          p
                                                       g'
                                                        c
                                                        '
                                                        -jjl)5j'
                                                               jh'j3OyXj.
                                                                        '

          f.
                               Ei
                 .
                 ''
                   :
                  .p
                    x.k.
                    .  ...'.'''%.qj
                       ....'k     A
                                    um wjjyG.Cve  jIIe.'
                                                       Vb
                                                        l.k
                                                          -
                                                          :
                                                          ;
                                                          w ;
                                                            h6.
                                                           ..
                                                           eu
                                                            r 'rnj1.
                                                                   s
                                                                   'lG:
                                                                   'j
                                                                      t
                                                                      7rce4
                                                                          7t;k'
                                                                              l,u
                                                                              s R..Xk.hg '
                                                                                :        u3L-'
                                                                                             d17y                      V
                   ;!
                   .   .          .                                               .
                ' . '. ...'t.i15i
                  . o             f
                                  ! Cokvardl
                                  '
                                  :           y Spencertendsnotto appearI          fa1 *housand copsarenkthereto proted
                               J hk  itn. .'
                                           Qb
                                            lhatj.
                                                 v;,f
                                                    .lhe dc?:                                                        l
                               'E1
                               !
                               l!
                                j.
                                 t
                                 t                                           .i
                                                                              nk
                               E!                                              -.
                                                                                --w) .x.4,
                               E
                               k1
                                E.
                                 )
                '

                    ..j..
                    ,,u
                      ($
                       .t' '.:'
                        )
                        .'
                         -,
                         ... z-
                              .'
                               .
                               s    >     .    y                        '                     .                                                 1
                               ?;.E II , vllIe..
                                               i
                                               .h
                                               'n
                                                .
                     '
                    a
                    .
                    . .
                      .
                     ...
                     $y;
                              :
                              !k    ' ..
                                     ':;:J
                                         F'.<
                                            .$ Nx.
                                               lko;:
                                                 - .,.r
                                                   q  k:X.<j'
                                                       ..   .'@
                                                            t  slz
                                                              3% kq'
                                                                   :'
                                                                    :O..tef.
                                                                           -'4::y3
                                                                                 :...!
                                                                                   ç:r:
                                                                                      k.
                                                                                       ..'
                                                                                         ;                                             t Follow' I
                                                                                                                                                 ).
                                                                                                                                                  w'
                                                                                                                                                I
                    Repi/ngto@
                             .Emi
                                lyGofcenski@RichardBspencer                                                                                     1
                                                                                                                                                I


                Anyhow,Iooking forward forhim to be                                                                                             I
                surrounded by antifa where we can have civll
                    d*
                     ISCOUI
                          Y P.
                691(:
                    4.
                     t
                     1k/
                       t$
                        .
                        ;>
                         .
                         >1-.
                            )
                            ilè
                              çbt
                                -:6
                                  )p1
                                    -
                                    1t:
                                      )1(
                                        7
                                        /7
                                    . :
                3 Ft
                   .gt
                     WfOts 47 gjk+s ' 'k';;'                                                       E       x4.   .x.
                                                                                             :s yjs' j ('...Y':.( :y
                                                                                                                   j.'.....!:      :
                                                                                                                                                j
                                                                                                                                                l



          g.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 10 of 56 Pageid#:
                                    8200




                .4 E'!
                   .&j' ;:
                 /':
                   1
                   ..
                     .
                     E      ..
                            F.#
                              9
                              :
                            .;.
                            j
                               ,9
                                :
                              q:;       Em ily Geçville.*                                                                      z'- F
                                                                                                                               (                              I
                  .
                  ..)j(. ..
                          ,r:
                            !EE
                             $$
                             i.t
                                  ,:
                                   j    tilEjrli
                                        '      c
                                               l
                                               yGorcenski                                                                      V . ol
                                                                                                                                    low j
                         iE
                         ?!L
                           2
                          t'
                           )
                           1
                           :
                            Eç
                            I
                            E
                            :i
                             E
                            iE
                             !
                                            It's hard being b0th a partofthe secre
                                                                                 ht
                            )!E
                            j.:
                            E
                            !
                            1
                            'k
                            s
                                        wom en in tech cabal*and*antifa                                                                                       )
                                                                                                                                                              1
                         i'
                          ;

                          y
                          .
                          @
                            (%
                            !l
                            E           because the schedules so often conflit
                                                                             ,
                                                                               t.
                         '!
                          ë
                          j
                          '
                          7
                          . E)
                            .'          .
                            .
                            2           F)
                                        2
                                        y
                                        .'
                                         eu
                                         ,'-
                                           )5 .
                                              (
                                              3j%j-.v
                                                    )
                                                    '
                                                    .:
                                                     >:.
                                                       Q
                                                       -.=
                                                         '
                                                         w!
                                                          O,?'
                                                             1
                                                             .
                                                             *k'
                                                             v t'
                                                                -
                                                                .
                                                                )
                            :
                            E
                            ë
                            .j
                            tj
                         ?!
                          f!
                         .
                         1
                         )I
                          E
                          E
                          t                   .             :$                         '             .f'%::
                                                                                                          A'. ''i' . .'
                                                                                                                      :.
                                                                                                                       :. -         .w)?r?th '::...
                         E-
                          :
                          d             -
                                        11
                                         5
                                         !1'
                                           l
                                           :
                                           r
                                           k
                                           's
                                            .
                                            :t1
                                              r
                                              :
                                              l
                                              'k
                                               r
                                               't
                                                k
                                                '.
                                                r,
                                                 ;
                                                 '
                                                 :
                                                 ,
                                                 .q
                                                  i
                                                  'i
                                                   :
                                                   l
                                                   :'
                                                   !;:
                                                     '
                                                     .-11i
                                                         !
                                                         r
                                                         15f
                                                           l
                                                           z
                                                           k
                                                           .9.
                                                             e
                                                             ',
                                                              s!
                                                               ,
                                                               :
                                                               .
                                                               '
                                                               k-
                                                                q   ....-....,... v',:              . , . x                   ,. d
                                                                                                                                   d5 .
                                                                                                                                   ï
                                                                                                                                   !;
                                                                                                                                        j'
                                                                                                                                     .j;).  t  !.'è--!'
                                                                                                                                               l      .:
                         z1
                         p                                                           .. .'rti.      .:. ....i-.. ..-, ... .
                                                                                                    r                            ë:
                                                                                                                                 ,          a.x$
                                                                                                                                  kts.:y.'..)  r?
                                                                                                                                               .p.9
                                                                                                                                               ,.
                                                                                                                                                  'k':: ...
                                                                                                                                                  -
                           ):                                                       .                 '     ':
                                                                                                             '                      '
                         ?
                         '!t
                            ït
                         )i
                          !                                                                      ......
                            d
                            !
                            '
                            ï4
                                                                                                 j
                                                                                                 '
                                                                                                 z
                                                                                                 v81
                                                                                                 '
                         y
                         ki  E
                             .
                         i::'4
                         p   i
                             !
                         l
                         (
                         !i
                          ('
                           .
                           t
                           i
                           E                 E
                           q                 :3..:.'
                                                   .''
                         ï
                         t
                           j                 :'..
                         t.ï
                           E
                           @
                         !
                         EE1
                          :'
                         fj
                         j?
                     :.:'.
                         :.
                 (' .. ;a..;.i.. Enl.lly G.CvI
                    .u.
                J:..:
                       ,.
                       ..
                          ..
                                                v
                                                 Ile..q..
                                                        rt.j
                                                        r  .yr
                                                           ? .
                                                             ,
                                                             .
                                                             :
                                                             .t
                                                              :v3.'
                                                                  F
                                                                  ..ï
                                                                   :.n.$.
                                                                       ,j
                                                                       '.
                                                                        '   (..
                                                                         ,./'
                                                                        .:
                                                                              .
                                                                              ht
                                                                              a'
                                                                               .)r'
                                                                                  <
                                                                                  met7sxt
                                                                                  ..    x.r-z...
                                                                                               .
                                                                                               a.k$
                                                                                                  ..c
                                                                                                  .
                                                                                                  > .ç
                                                                                                     1
                                                                                                     ,3J
                                                                                                      . .'
                                                                                                         C
                                                                                                         .J,$(
                                                                                                             ë
                                                                                                             ,..
                                                                                                               ;:
                                                                                                                ..
                                                                                                                .                    I    W
                     $.
                      jt
                      !q.
                       : . .j
                            :                                                                                                        I
                   .E
                    &
                    q
                  ....
                     n
                       .
                       ...
                         '?k*
                            c: i
                               . '
                                 k$
                                  ./
                                   e  a1j
                                        .k n
                                           .o.w  t hat     1 s
                                                             p    en  d  m    y  tM/r
                                                                                    t
                                                                                    . t
                                                                                      e r time    '
                                                                                                  $ /1
                                                                                                     r
                                                                                                     4t
                                                                                                      't
                                                                                                       l w
                                                                                                         c S  1g n '
                                                                                                                   d
                                                                                                                   :
                                                                                                                   ll
                                                                                                                    1-
                                                                                                                     lOg*2
                                                                                                                         g butonem ustssk
                                                                                                                                        .
                                                                                                                                        - t
                                                                                                                                          o
                           (;
                           :
                                 vlhot n clo ?.,
                                               qi
                                               . anal.     ?'7
                                                             !
                                                             :
                                                             -he1    -.
                                                                     .n..
                                                                        m,1oists   .oran*   .iG9a?e
                                                6                   %.sp 6.5
           h.
                                                                                                                                                              1
                       5.:
                            k
                            Lé
                            '<
                             .  . l.-
                             ' Gener        -lk'xsy
                                    c 5ov M l
                                  . .             .
                                                  j;                                                                                                          1
                  . ..   A%. !g
                           .'' .m                                                                                                                             1
                t.
                 ,ix.
                    t
                    ,
                    r
                     .

                     t
                     rr.
                       t
                       ,,.
                        ,.
                        4               .
                                        X-
                                        .  .R'ël
                                         .En   pjwor
                                                 'k censy
                                                        y;'j

                YES m ore ofthis.                                                                                                                             I
                                                                                                                                                              I
                Iam tired ofreactive dem onstratiop 4nd it,s.tim e tol
                                                                                                                                        '
                bring Ieftist                                        j.                              .

                              organizing into theircom m unities.Let'j get
                çommunism demosgoing.1can thinkofa few placls
                                                                                                                                                              !
                    ''''
                        lt'sGoing Dow n e       .w lGuD- :t
                                                          szles
                                                              .
                                                              vs Jkuq -z
                                                                      9 201.
                                                                           8
                  #vancouverî       kvashingtpn plans protestsa'gainstproto-fascists PatriotPrayer
                  the Proud Boysintheirhometow nthisweekend-f/x loutAugust
                  b.'
                    b
                    .
                    ï'
                     .'
                      b
                      l
                      .ti
                        qf
                         ih1:-f
                              :
                              rf:
                                lr
                                 -(
                                  -
                                  :,
                                   ?
                                   'I-11
                                       E
                                       ,'
                                        b
                                        -'
                                         b
                                         t
                                         î:L
                                         . s
                                           é
                                           ,
                                           -'
                                            .
                                            :-
                                             .t
                                              .
                                              -
                                              '
                                              ;h-
                                                1'
                                                 33-
                                                   .
                                                   î
                                                   't-
                                                    -)è
                                                     *l
                                                      .
                                                      ï
                                                      fi
                                                      -t-
                                                        t
                                                        -3
                                                         ..-.




                6 Retît
                      veets 35 k
                               !-:
                                 i/
                                 .'x
                                   r'
                                    q
                                    w
                                    u.
                                     '
                                     z.
                                     .




                                                                                                                                                              /
             d
             '




Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 11 of 56 Pageid#:
                                    8201



                               .:
                                .........
                     A.
                      k
                      ,
                      '
                      ..
                       s.
                        '
                        ..
                         E,
                          . .
                            .,
                             kF
                              z
                              :t.
                                .t uInl
                                      .ly G.Cvl
                                              .lle..
                                                   $.
                                                    s
                                                    wr
                                                     .u
                                                     ji
                                                      ,
                                                      .).
                                                       u,
                                                        <
                                                        zv;.
                                                           -
                                                           ..-l-
                                                               yt
                                                               .y
                                                                .
                                                                ..t.
                                                                   k.n
                                                                     ..
                                                                      y
                                                                      ..
                                                                       xrvv
                                                                         mr
                                                                          ss)>'
                                                                             .$
                                                                              r  asy
                                                                                 . p..u
                                                                                      cç '
                                                                                         y..  .
                                                                                              .J,
                                                                                                y.p
                                                                                                  a.
                                                                                                   t..
                                                                                                     r
                                                                                                     ',
                                        y
                     .  :                               .  r,
                                                            :         <?  u   .
                                                                              ,-.g      .. rz.)
                                                                                           -    .    '
                          %.
                          :
                          .;. .  'j
                                  ih
                                  :..
                                    : Rep)j    zr
                                                .1ng to
                                                      raxy
                                                         u kel.
                                                              'tnQ
                                                                 u.
                                                                  arrett
                             e
                             l
                             )!j
                               6      -jotcn1 .jl
                                                .'
                                                 $ as- %.
                                                        gs
                                                         e.can.see,the'longi-estab
                                                                                 'l-
                                                                                   Ishsed .
                                                                                          -l
                                                                                           t-lefttota11
                                                                                                      .'
                                                                                                       @$
                                                                                                        .êc'
                                                                                                           hana
                                                                                                             .u ed i
                                                                                                                   t
                                                                                                                   's nam e
                              ::
                               E
                             j
                             I
                             ',
                              Ei
                               l     ..-
                                       t=
                                        ..c.
                                       k'
                                        .  ,
                                           ....otj.s
                              Ei
                               :  2
                                 gt)             .QwKR.:    .isk;VW.W>*LWyQqW...         ..àms:jA       *.l
                                                                                                   :tjF4:
                                                                                                   .      .#
                                                                                                           ,.#X
                                                                                                              .K                               .
                                                                                                                                               .                          j. 4.    e .jf. .y#g
                                                                                                                                                                                             .jy..u                              .
                                 j2k
                                   )             .                            . ''                                                                                 .y'.;b:.<..k..>1
                                  Ek             't''ftye#.qrt,.1.jllkh.ykrf J?q?r)
                                                                                  'ï; /#29271,
                                                                                             .4,.
                                                                                                q?b%M
                                                                                                    .< J
                                                                                                       t 4
                                                                                                         k. ;
                                                                                                          n
                                                                                                          ; k?
                                                                                                             .$'                      :..
                                                                                                                                      .
                                                                                                                                     :< ..#..;.= 4*. .:. '.';
                                                                                                                                                       f1z  ë ..:
                                                                                                                                                              !
                                                                                                                                                            . >
                                                                                                                                                              .
                                                                                                                                                                , '
                                                                                                                                                               ..E .'.
                                                                                                                                                                     >.
                                                                                                                                                                      $..>
                                                                                                                                                                         x
                                                                                                                                                                         ..... ,,
                                                                                                                                                                                      :'>:'''. %''4k:'
                                                                                                                                                                                      '
                                                                                                                                                                                      :
                                                                                                                                                                                  < ,. ,.,)
                                                                                                                                                                                  :''
                                                                                                                                                                                                 .....>
                                                                                                                                                                                              .:':
                                                                                                                                                                                              '       1
                                                                                                                                                                                                      .
                                  Ej

                                 yEj
                                 ):1                                                                                                 ! ..*7.*..*kM< .E:.::
                                                                                                                                                    '
                                                                                                                                                  ;'7*%
                                                                                                                                                          .
                                                                                                                                                         7*
                                                                                                                                                         '
                                                                                                                                                            .*;.Mt
                                                                                                                                                           *'
                                                                                                                                                          :.
                                                                                                                                                           .:''  .t   0 'A'*..#'.
                                                                                                                                                                  k*:**         SW.
                                                                                                                                                                                '
                                                                                                                                                                                '
                                                                                                                                                                                    :7i'
                                                                                                                                                                                  XYV
                                                                                                                                                                                   . :CL'X.
                                                                                                                                                                                        E.
                                                                                                                                                                                        .
                                                                                                                                                                                          ''
                                                                                                                                                                                          .:
                                  Eh
                                  S'                                                                                                 : '' :EE' '''::.
                                                                                                                                                    7.':'':'' '' '''' ' ëEE' '
                                 y
                                 ë
                                 1'j
                                 i
                                 . 1              (':''.
                                                 ''    4;j:':k'F)t'.:.kkvetj.:),t.'$.............                                               ..........
                                                                                                                                                         ..........                                                       ......+'E.......... ..             !
                                  E
                                  1)             '                                                                                                                                                                                1
                                                                                                                                                                                                                                  17                         i
                                  :
                                  Ct
                                 kFE              7:$  ')t.
                                                          ;e
                                                           j.ï.:.g.q.
                                                                    (.  tk.4j'
                                                                      L..
                                                                      3      r
                                                                             k.
                                                                              14ëk.1..'
                                                                                  %. .
                                                                                                                                                                                                                                  E.E
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                    ..             ...
                                                                                                                                                                                                                                                     ;: i
                                 '
                                 $E
                                  LF
                                   j
                                   :
                                  it
                                   E                                                                                                                                                                                               ..              l
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   i..
                                                                                                                                                                                                                                                     :.   .y)EE
                                                                                                                                                                                                                                                      ?sjgs
                                                                                                                                                                                                                                                      :
                                 .
                                 j!?
                                   .
                                   !               1.
                                                   h..
                                                     fPc
                                                       :.
                                                        f'.
                                                          (jS.
                                                             1f.
                                                               9s
                                                                r4.
                                                                  E.à                                                                                                                                                             ..               ::
                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                     h
                                                                                                                                                                                                                                                     j.
                                                                                                                                                                                                                                                      h.
                                                                                                                                                                                                                                                      j3
                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                        b
                                                                                                                                                                                                                                                        .    !
                                                                                                                                                                                                                                                             E
                                 t;              .                  .'
                                                                     4
                                                                     !
                                                                     ....                                                                                                                                                         ;
                                                                                                                                                                                                                                  I1
                                                                                                                                                                                                                                   .'              jj
                                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                                     j.      ë
                                                                  .
                                  sj                                                                                                                                                                                               '                         2
                                  i              .                                                                                                                                                                                                 ('
                                  (
                                  4.             '
                                                 '1:.:6!k.I).
                                                            ).
                                                             )d
                                                              .;!î?.LY.....r
                                                                           4.''.1
                                                                                7.                                                                                                                                          ' 'E
                                                                                                                                                                                                                               ''                 i
                                                                                                                                                                                                                                                  $
                                                                                                                                                                                                                                                  k'         i'
                                 kb1
                                   b                                            1
                                                                                I                                                                                                                                                  :            yA1
                                                                                                                                                                                                                                                  >          E
                                 kbt
                                 tg              .S:
                                                   q.5.Ix
                                                        J?
                                                         IC.Z.I:
                                                               'JKI:15'
                                                                    .  !Jj<S.kv...                                                                                                                                                1
                                                                                                                                                                                                                                  :.
                                                                                                                                                                                                                                   E             J
                                                                                                                                                                                                                                                 r''         :
                                 h#
                                 d !             .                              f                                                                                                                                                  i           j..
                                                                                                                                                                                                                                               4             .
                                 t
                                 ttt
                                   .             '
                                                 .       ... . . ..
                                                                                I                                                                                                                                                  i           $
                                                                                                                                                                                                                                               ?             E
                                                                                                                                                                                                                                                             !
                                  :k                 2.%1<.
                                                          b3%$.
                                                              :1d.:1
                                                                   .ê                                                                                                                                                             I.           2             i
                                 $
                                 i'
                                  E'
                                   t
                                   .             :
                                                 .                                                                                                                                                                                ..
                                                                                                                                                                                                                                   .       kh
                                                                                                                                                                                                                                            .                ë
                                 EE
                                 k!j
                                  i              'fsé'y:k'.'k'%6'4qkïtiztr '
                                                 .                                                              ..                                                                               ...
                                                                                                                                                                                             . ..'           . ... '.. .Lt.zê%;2L    ..)
                                                                                                                                                                                                                                       !.
                                                                                                                                                                                                                                        ..                   !
                                                                                                                                                                                                                                                             :
                                 h
                                 t!i
                                 lES
                                   r
                                   i             .
                                                 .                        '1                                j..
                                                                                                            J8...v:t.
                                                                                                                    j.                      .                                                   :           J*:..:.:
                                                                                                                                                                                                                   ?s.
                                                                                                                                                                                                                     :lj,à, !.;'.t:
                                                                                                                                                                                                                                  é'' 'r'                    !:
                                  E              .
                                                 .ïi.f
                                                     ;y<x*vkf'
                                                             k'
                                                              wz:
                                                                .!):.   -s'-,sswo -)   p?s?,s,-,>,---s---..E
                                                                                                           -!
                                                                                                            qkge
                                                                                                               e.
                                                                                                                --:6
                                                                                                                   t:
                                                                                                                    -------ry.  -...:
                                                                                                                                    ..-, .   .'.--s-->sp>,.,,-,r
                                                                                                                                                               o.                        .             %nj.E
                                                                                                                                                                                                .-?q.%v.
                                                                                                                                                                                                             ''Mm:dlCY .:'RV '
                                                                                                                                                                                                             1                *.'X' ' $
                                                                                                                                                                                                                                      '5
                                                                                                                                                                                                                                       '* '         ''        5
                                 kifE?
                                    ë            ''' ' ' 3l            ;t.sx.
                                                                    't'x           'jf'x7f#              $'r'k39
                                                                                                               :         f:
                                                                                                                          '? vi
                                                                                                                              ./'          w9L:.)k'
                                                                                                                                         !ç.
                                                                                                                                         '        ,t            ,-.
                                                                                                                                                                 ; .;
                                                                                                                                                                 .ât?-
                                                                                                                                                                    œL'ë -<r.---
                                                                                                                                                                     l$           ':
                                                                                                                                                                                  !s
                                                                                                                                                                                   !h:
                                                                                                                                                                                     s
                                                                                                                                                                                     '.
                                                                                                                                                                                     9i
                                                                                                                                                                                      :-:.
                                                                                                                                                                                      ..<
                                                                                                                                                                                        .
                                                                                                                                                                                         -......:
                                                                                                                                                                                        -.              i,
                                                                                                                                                                                                         .t
                                                                                                                                                                                                          s.'
                                                                                                                                                                                                          .;
                                                                                                                                                                                                           t j.t.
                                                                                                                                                                                                            ''  .
                                                                                                                                                                                                                x
                                                                                                                                                                                                                i
                                                                                                                                                                                                                '     1!
                                                                                                                                                                                                                       :y
                                                                                                                                                                                                                        .:.s
                                                                                                                                                                                                                           .v
                                                                                                                                                                                                                            -i
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    .' '
                                                                                                                                                                                                                                       xL6,
                                                                                                                                                                                                                                          i.
                                                                                                                                                                                                                                           L       '
                                                                                                                                                                                                                                                   .6i;
                                                                                                                                                                                                                                                      .)
                                                                                                                                                                                                                                                       :.$
                                                                                                                                                                                                                                                       'iA
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                              C
                                                                                                                                                                                                                                     ..                  @    .
                                    !
                                    5
                                    J                                                                                                               >$?;:  j;:.
                                                                                                                                                              /pp):'$kp#!?s!;*s-')                                                                           iE
                                     :
                                 SEZ1
                                    :
                                    E                                                                         L '
                                 $!
                                  6:!
                                    E
                                 )i ,              .                              .                                                                      ..'..                                                                        '
                                 i
                                 $  t
                                    E
                                    4
                                 )s'E
                                    d
                                                  (..>''                               .-s)
                                                                                          ...                                                       .
                                                                                                                                                    ..
                                                                                                                                                     .
                                                                                                                                                     7:
                                  h:k
                                  .
                                 t:
                                  ''
                                  -
                          >
                          !: ::
                           ..E.::F.
                          .. . a   ..$,
                                    :. x...;: Kaj
                                        ..        th
                                                   :'Barr/ttVV Af,p
                                                                  %
                                                                  -:
                                                                   F  '
                                                                      Ne'
                                                                    .ArlKh:u$'
                                                                        t    .i
                                                                              )(k'
                                                                                 r
                                                                                 ;.m
                                                                                   w.tY
                                                                                   ;  t.*==
                                                                                         9Q v'
                                                                                             C $
                                                                                               Q.j*.*
                                                                                             w'.    éZ'1
                                                                                                       51V
                                                                                                       4  .                                                                                                                       .1                        *
                                                                                                                                                                                                                                                            W.
                                     .7:
                                    .:
                                    :                                                                                                                                                                                              (
                               .j.
                                 3.t   .',k..
                                            -
                                            '.v
                                              9j
                                               a..    -.uq m
                                                 P m Obk ..wfu
                                                             'jo   l
                                                                   a  ph v  s
                                                                            n '
                                                                               u t d  r
                                                                                      un  from     . 19n
                                                                                                       o 3
                                                                                                         .'$
                                                                                                           A
                                                                                                           ,.
                                                                                                            ?$
                                                                                                             #C
                                                                                                              '
                                                                                                              kV11area'
                                                                                                                      ?to 2017                                                                                                     I
                                                                                                                                                                                                                                   .
                            tGk                                                                                                                                                                                                    I
                              $                                                                                                                                                                                                    i
                               a)
                               k'E
                                 :,                                                                                    '
                                                                                                                     .. . .                                                                                                        t
                                  )
                                  :l
                                   f                            41j                          ...                         ,<.. . '
                                                                                                                         '      jI                  '                                                                              l
                                  ;
                                  ;;
                                   .
                                   5
                                  ;ë
                                   p
                                                                                                                                                                                                                                   1
                     '
                          sq2..;
                         ..
                                     '' '''
                               ..!:.'..'. ..'.               <y                               41        aloa
                                                                                                                                                                                                                                   l
                         >,;j
                         ..  .?     'ï . s  .s Eln'lI . vlIle.'     kt.
                          '
                           'i
                           .,
                           i
                           .j
                              . '.
                              .        56
                                       .
                            t' '...' ''j
                                        Et
                                       .j
                                         ;(
                                         !
                                         $
                                         .
                                          ?:
                                          '
                                         :i
                                           kj
                                            p.
                                          ;f!
                                             j
                                            ..
                                             ' :
                                               <
                                               sA.
                                                 ji
                                                  q
                                                  j.
                                                   ;
                                                   4
                                                   ..
                                                    q
                                                    j
                                                    ':
                                                     jjru.
                                                         j
                                                         7.
                                                         .,
                                                          j
                                                          l
                                                          qs
                                                           ,
                                                           j
                                                           :r
                                                            :
                                                            ,.
                                                             :
                                                             ,j
                                                             ..kj
                                                                pj
                                                                !p
                                                                 x
                                                                 .
                                                                 ,j
                                                                  -
                                                                  .                                                                                                                                  k
                                                                                                                                                                                                     ' Folloll >è w-
                                                                                                                                                                                                                                   l
                         %ept'
                         s   ,
                             y:p
                               'nu<ï
                                   :o .
                                      k
                                      *
                                      T'.
                                      ' kZ
                                         .'*.
                                          eit'*P -et''
                                              nwatr  l                                                                                                                                                                             1
                                                                                                                                                                                                                                    i
                     The m ost usefulsense of Iogic w ould                                                                                                                                                      '
                                                                                                                                                                                                                                    i
                                                              .                                                            .                .                                                          .         .                  i
                         recognlze that ''antlfa''Is a Iong-exlstlng t
                            '
                                                                      lerm ,
                         but ''alt left''Is a term cow ards use to Inyent
                                                                  -   1                             .                                                                                                                 .

                                                                                                        '
                                                      s                                                                                                                                                                             1
                         enemles                                                                                                                                                                                                    k
                     2:13 P1
                           *z1-.
                               25Sep21
                                     21.
                                       17




                 kj  ,:
                     .
                     .
                     '!.
                       :
                       y
                       E
                       :''''
                           jj Em ily G. Cvillex.
                           jp                   t
                                                $!i(iEmij
                                                        ydt
                                                        l ,
                                                          T
                                                          ilorcens
                                                                 nl
                                                                  k
                                                                  -i.1,
                                                                      S'Mav20.17
                 j3-.V
                 .
                 .   -
                     k'!.'.
                      ,
                      '     >
                            aj.1amrealyE
                            ,
                            3
                            L
                            $
                            -i
                             '
                                L--
                                ,
                                         qui t.ema  dabok dNazisi nrrt
                                                                  .  .hom.
                                                                     k    etownyejpeçi
                                                                                     allyt
                                                                                         vhfn1'
                                                                                              mnbtthere
                                          to punch them.

                                            on. !                                     t.
                                                                                       .).,                                           aj                       z
                                                                                                                                                               s
                                                                                                                                                               ,r
           k.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 12 of 56 Pageid#:
                                                                                                                   J
                                    8202



                              '
                                  $31
                              . ... :2
                                     j;
                                      '.''                                                                         j                 ,
                  .
                  -
                  r;
                  ?t
                   q
                   )
                      ky'$.Em ilyG km ii4)
                    ''?
                    -
                                        .i.                                                                        (
                                                                                                                   ?   IF
                                                                                                                        l
                                                                                                                        '
                                                                                                                        il
                                                                                                                         :'lI':
                                                                                                                              'l
                                                                                                                               k
                                                                                                                               '.
                                                                                                                                /
                                                                                                                                -
                      .
                                   :(                                                                                                  7
                                                                                                                                      ,,
                                  .
                                    '.        t       .Gorcenski
                                              p Efnilyi                                                            V                .-
                                                                                                                                     -,-




                   I'm 100% convinced that Iend this
                  administration dead o.
                                       r1njaiIand not
                                                   . a single
                  th,.
                     Ing has assuaged that
                                       t .
                                         yf.ear
                                              ..                                                                   (
                                                                                                                   ,
                                                                                                                                    '
                  !!'
                  ' i.
                     f
                     -
                     h
                     -;
                      '
                      .
                      e.
                      - -z
                       n:
                       k
                       : t
                         l.
                         '';,
                            r
                           r'
                            .',
                              .
                              ,.
                              t
                              4 -.-
                                  t-
                                   :'
                                    h1
                                     ''
                                     ..'
                                       i.
                                       .
                                       ïê.
                                         ëï
                                          ;
                                          E
                                          jr
                                          ,
                                          .  7--..
                                            .-   4
                                                 *
                                                 --7d
                                                    ,'
                                                     =
                                                     ?          ..




                   p 4                                                   f
                                                                         .
                                                                         1
                                                                         4
                                                                         <
                                                                         v'
                                                                         b
                                                                         x:
                                                                          t
                                                                          X
                                                                          '
                                                                          ).
                                                                           :
                                                                           .25         '        jw.
                                                                                                  -j               j




                                                                                                                   1
                                                                                                                   I
                      '       ..'
                                    '
                                             Em l
                                                -ly G'Cville.'
                                                             k7
                                                             i%.@
                                                                . Esn.
                                                                     -
                                                                     ijl?Gorf
                                                                            -ersh:l'                               :
                   .          .
                              :
                              $
                              '                             '                  -                                   I
                                  .' .                                                                             .
                                                                                                                   r
                  ..
                              E;
                              '2ïE
                               . îl.
                                                                                                                   I
                                             I h#                         .
                              ere s a confesslon.
                                                .       -
                                                                                                                   .
                                                                                                                   !
                                                                                                                   I
                                  .
                                                    .                .             '       ..              .   y   r
                    y otlvatlon forhavlng Surgery asn t r
                  dysphorla,W hlch forthatIfound anageable.
                                                                                                                   I
                                                                                                                   i
                                                                                                                   I
                  Itw as to avol
                               *d                                         en!s Jâal
                                                                                  al             .
                                                                                                                   1
                  tl.
                  v -'
                     :
                     3ù
                     .;
                      :4:,
                         i:
                          !
                          k
                          ;lp
                            >
                            !!-
                              .'!
                                .1
                                 !
                                 1lr
                                   ù
                                   z
                                   '
                                   .ltï
                                      l
                                      !
                                      î?:
                                        ;
                                        ?1
                                         :3-
                                           :-
                                           11'                                                                     !

                  29Retweels141l-ikes i
                                      )kr
                                      4 .k,
                                        j !
                                          4,
                                          j
                                          .;
                                           j
                                           4
                                           .
                                           ,
                                           (j
                                            @
                                            ;
                                            i
                                            C
                                            :
                                            i
                                            .
                                            :j
                                             i
                                             ,
                                             ..
                                             ;jj
                                               ;E.,.
                                                   <
                                                   j
                                                   E,-
                                                     .:$
                                                       .k
                                                        r
                                                        1
                                                        .
                                                        .F
                                                         .
                                                         .é
                                                          .#
                                                           ,. ,.
                                                               . zv
                                                                 j,
                                                                 <y
                                                                  '
                                                                  (
                                                                  :
                                                                  j
                                                                  ...j
                                                                     î
                                                                     '
                                                                     ?
                                                                     t
                                                                     .I
                                                                      '
                                                                      k
                                                                      h
                                                                      t
                                                                      ps                                           j
                                    )
                                    ;
                                    l           t-l 2!
                                                     j                   144


                          y
                                  . .
                                             EmilyG,CV.llIe.C)
                                                            :''f
                                                            '  ol
                                                               u ErrklyG
                                                                       'E'fcenskl '
                                                                               '  t9lkt
                                                                                      lay.
                                                                                         201Z          '
                  ''
                   '
                              '
                              :
                              1
                              t
                              E
                              !
                              @
                              ::t
                               !:-
                                 #* Rept
                                 i     yin.
                                          g tf
                                             .
                                             'le
                                               k- .Emllyc-sortr:elll.'Ri'
                              4)             That'
                                                 :nothyperbcle.I'm'100% serl
                                                                           ous.lputml
                                                                                    /sel
                                                                                       fthroughthisbecauseth'
                                                                                                            e.
                              1)                       '                  '         -      '
                              )
                              $1             ideaofbei
                                                     nglockedupws  rmentstenjfjij
                                                                                ng.
                              I)
                              l
                              !
                              !1
                               )
                               i                       1R. 5
           m .                1
                              ,




                                                                                                                   l
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 13 of 56 Pageid#:
                                    8203



                                            <j
                                            ?
                                            jj
                                             s
                                            j'
                                             (
                                                               j
                                                               . -
                                                                 ;
                                                                 r
                                                                 7
                                                                 .                            IL--.
                                                                                              .   - gj
                                                                                                  :
                                                                                                  I  z
                                                                                                     y
                                                                                                     ï

                                            :, .&
                                                t.ER1j
                                                  .
                                                     *jy' k I
                                                            -I
                                                             -en
                                                               'si
                                                               k .1
                                                                  '
                                                                  a.
                                                                   5=.
                                                                     2
                                                                     1)j
                                                                       .ps
                                                                        Ju
                                                                         '4
                                                                          -.
                                                                           :
                                                                           7l
                                                                            .'
                                                                             Cm
                                                                              un
                                                                               t<syr
                                                                                  txj
                                                                                    :                                                   .'
                                  !:'!k
                                      k
                                      .
                                      t.
                                       1.
                                        j
                                        :                         u.
                                        .
                               .:'k     .
                                        .




                               The olïly reason I'm notin jailrn is becausç
                                I'm 7000 orsp m iles away
                                .
                                 1t)o
                                    'wx
                                     fl9zi
                                         'xv
                                         t-yj
                                            'w.ja:).'
                                                    Yvl.
                                                       zu
                                                        Bjr2f.
                                                             3.56z
                                                                 7
                                                       . '
                                                         . .. .                       ..... ... . .                 .        . ..... .. .    .   . ... ,   .          ,

                               121!,L0.0r':-j.lrt,z::ç.,.j.t-:es1..Ja
                                                                    -h al!p'xj-ut2)t.:(jjo
                                                                                         dp   .
                                                                                                      F:: .
                                                                                                      ..       .'. t:'k
                                                                                                              'j      .yq?kê;s;
                                                                                                                           :L
                                                                                                                              .T
                                                                                                                            !E:.k
                                                                                                                                :!
                                                                                                                                 .'
                                                                                                                                   .l
                                                                                                                                  .s
                                                                                                                                     ..
                                                                                                                                   ..1
                                                                                                                                       .E
                                                                                                                                     .1I.
                                                                                                                                        .*.
                                                                                                                                           -
                                                                                                                                          jt
                                                                                                                                           g
                                                                                                                                           F .'
                                                                                                                                             '
                                                                                                                                           /;p
                                                                                                                                             ..
                                                                                                                                              .'
                                                                                                                                               '1
                                                                                                                                                7
                                                                                                                                                s
                                                                                                                                                  . .%
                                                                                                                                                     ! :.:
                                                                                                                                                       Et
                                                                                                                                                       w
                                                                                                                                                       :.
                                                                                                                                                         j
                                                                                                                                                         jyp
                                                                                                                                                         .  )jj
                                                                                                                                                           ek,b
                                                                                                                                                             .
                                                                                                                                                               j
                                                                                                                                                               q
                                                                                                                                                               z
                                                                                                                                                                jv
                                                                                                                                                                u.
                                                                                                                                                                 ï
                                                                                                                                                                 uï
                                                                                                                                                                  $
                                                                                                                                                                  .b  :'
                                                                                                                                                                   .E .
                                                                                                                                                                      'ckA
                                                                                                                                                                         .
                                                                                                                                                                         .
                                                                                                                                                                         '
                                                                                                        ;2
                                                                                                      ...$; '...
                                                                                                         .                        '          '          '6,.;k;.
                                                                                                                                                               $'
                                                                                                                                                                :6:
                                                                                                                                                                  '' ''  :
                                                                                                                                                                         k
                                                                                                                                                                         s
                                                                                                                                                                         '

                                 s,
                                 ,
                                 --
                                  *eq rj
                                  .e2 ?
                                                                   -.--t .
                                                                   .     4.s                                 ..!yr
                                       '                           t-.kh YJ
           n.                                                                                                >k.z


                                        '
                             v t
                               :'..k
                                             ''
                                             :.EmilyG kmli'
                                                          C7)                                     .                                                                          Follow
                                                           /EmilyGoj-censkf
                                                           v                                                                                                                          .
                                   j                                                                                                                '
                                        l
                                        /
                                        j Ican'tdescribe how m uch ofan impact
                                        l
                                        ' thl
                                        t
                                        1
                                        k
                                            'shashad on my'm enialhealth.1'm
                                         t
                                         l
                                         ' gonna be honesthere,and this isthe
                                         1
                                        t
                                        l'
                                        1j contentwarning                                                                     .

                                        11
                                        :1 .                      .      .
                                        l
                                        .
                                        !
                                         j There have been three tlm es slnce
                                        t
                                        '! Auqus
                                        1I   '
                                             -- .
                                                  tI've cham bered a
                                                                   ,
                                                                     sl
                                                                      .ngle bulletI
                                                                                  .n
                                        f
                                        r
                                        )
                                        j
                                        :
                                          mv-
                                              nlstoland locked away the
                                            '' ,
                                        4
                                        l
                                        1 m agazlnes.
                                        !
                                        l
                                        j 2;
                                           4.
                                            9pv-'
                                                izJtrriztlx
                                                          it
                                                           -
                                                           s
                                        j
                                        !                                                                   5           ..          .

                                        j
                                        l
                                        1 '2f
                                        !   ietweiîs89Li
                                                       kesi
                                                          :+'L.i
                                                               .E,
                                                                 L
                                                                 ?
                                                                 p#'
                                                                   i
                                                                   ,
                                                                   '
                                                                   (
                                                                   L'k
                                                                     Xt1 .v
                                                                          *x',:2)
                                                                                i.
                                     j                                                                      :
                                     l
                                     j
                                   . ;
                                                                                                                  t
                                                                                                                  r
                                                                                                                  p w
                                     E
                                     :                                                                              '
                                     g
                                     v
                '

                         .      '.:!.:'':                                                                               .
                                    ''gE
                                       :E
                                        :!
                                        .:::.E
                                     ?'
                                      .'      t                k                                                        ''.
                                                                  n krzj : 4j!,1k.
                                                                                 x         jjjj P:
                                                                                           a
                                                                                           g: yjjy(lrjy
                    ..                  .?
                                         .;'
                                         t  ..F
                                              !.h                                                             .

                           .:
                                .
                            =.6.:.
                                             *
                                             î
                                             i
                                              E
                                              I                 e.        c ou                    '
                                                                                                      j
                                                                                                      !
                            ...             ...       jë
                                                      .
                    x.': .F:'' y.'4'?'                      rJ!
                                                              -'.
                                                                .E     A
                                                                       '1  r   . ...
                                                                                   .
                                                                                   s.  ..   j   -
                            ..
                                   ï
                                                           k    3
                                                            w .t.j r..
                                                                     j'
                                                                      ,j
                                                                      1.j
                                                                        $
                                                                        'y.
                                                                          /k
                                                                           .
                                                                           .a
                                                                            ...
                                                                              y
                                                                              '
                                                                              .j..
                                                                                 t.
                                                                                  j.u
                                                                                    Q.
                                                                                    ,'1.j ç<k/-.
                                                                                             o 'j
                                                                                                E
                         k.;
                         4  !F
                            E:3:
                           (j: q!!
                             ..j .F
                                  :
                                  jq
                                  ;
                                  :
                               ::j:jI
                                   1
                                   .
                                  ..jk
                                   g,,j2 .;
                                     j:
                                      1
                                      .                    ''           ..            z :.u%    :



                    1' Ia e u of notl  hin                                                                                                          uttrau a,
                    IX tylEUtjon nokv.
                    ?s
                    ''
                     .1
                      .
                      qC
                       ..
                        jj
                        23.
                          h
                          ;
                          2j1ojk)jo
                                  '
                                  l
                                  a.
                                   ;.
                                    7,
                                     t).:
                                        $
                                        ,
                                        28 x7k%
                                              .
                                              :'
                                               z
                                               ,
                                               i
                                               j'i
                                                 te.
                                                   I''
                                                     ff
                                                      giI'.
                                                          -
                                                          J
                                                          #ij
                                                            r!
                                                             i
                                                             /.
                                                              ar'
                                                                c.
                                                                 .j
                                                                  .
                                                                  '
                                                                  ,
                                                                  (j

                    z
                    !
                    l1:j
                       4
                       '
                       s
                       u
                       m.1
                         u<
                         .çk
                          .%r,
                             ;
                             :.
                             .y
                              $(
                              ;i
                               q$
                               .ï
                                9
                                k
                                '
                                . j
                                  ;
                                  E
                                  !r.
                                    1i.:
                                       .%
                                       j
                                       -j
                                        .
                                        k
                                        $:e
                                          -.
                                           $
                                           :).
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 14 of 56 Pageid#:
                                    8204



                     ' '
                  ::4!.....
                     ?    ;.;       Em m
                                       jj11!7G.,cviIIezuL
                                                        f
                                                        e
                                                        t.q
                                                         '
                                                         b d
                                                           o
                                                           ...i.
                                                               F
                                                               ..n-
                                                                  ,)
                                                                   ',
                                                                    f.
                                                                     jt
                                                                      Goj
                                                                        xensk3
                                                                             ''>J,
                                                                                 ?1721
                                                                                 '
                    .y
                    .  ..:
                     j.'    .'
                             :ëk
                               .
                               ..<@                     .  v                          :
                                                                                      '
                     ;...''. @1
                              )-
                               ,1- Li
                                )
                                j    ke,lknosvthisisTw7        vtier,bu1you a11do realize 'i '
                                                                                             fyou don'triterally'
                                                                                                                t,
                                                                                                                 411
                             è' 'Mazivou  ..    see onsi t.eJAz ou arB fl
                                                                        awed''isa,c'rett.'
                                                                                         f'unreal
                                                                                                p
                                                                                                sticlinetos:t
                                                                                                :
                         j
                         ll
                         rj
                         hj.
                          i
                                                             -,,-
                                                            C%' 8.
                                                                g
                                                                . J0.2'
                                                                              .
                                                                             ei
                         t
                         j
                         l
                         .
                         k
                                 LaurasRloodyKnuckleskzccinordmlc--.jan d
                                                                        o'
                                                                         l
                    T'
                    :
                         .
                         ,       whllelac .ree,lm oId.e
                                        .:,
                                          ;           ,
                                                       nougrttoremember
                                                                      .
                                                                      t
                                                                        lektt
                                                                            qvt
                                                                              '
                                                                              ttercar
                                                                              .     .lrngIlberal
                                                                                               .s nazt
                             .
                                 enablers forsugcesttng Spencershcul
                                                                   dntbepunched-



                                                                                                   z=                  N
                                                                                                  k. Follow .J V
                  ReptvinkJ-tc e
                               u ccn
                                   .ordaIe

                  No one said everyone m ust punch Richard
                  Spencer,butrathêrto supgortthe few w ho
                  a/e w illing
                  o.-1L :
                        .CN.h-a.p..s
                                   .n ;
                                      ,...(.vs
                                             a

                  51
                   -ikes



           Q.
                 '




Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 15 of 56 Pageid#:
                                    8205



                         t....'' ''
                      ...k. .E           Em *
                                            1Iy Ge Cv-
                                                     1lIe.ù
                                                          /
                                                          kb
                                                           a.C.
                                                              J-Fm.iI
                                                                    vGorcen.sL
                                                                             ,C:
                                                                               --2S,!
                                                                               .    a.p 2017.
                         .
                     tr
                     .       fjw.                                   .                                                   .
                         '
                         '..'' ''.),i
                                    ç
                                    Z    LIbera'
                                               ,narrativesturned xagalnstantlta..
                                                                                ag'
                                                                                  t-ù
                                                                                    wrseeln.g now C'
                                                                                                   vql
                                                                                                     le and Boston
                         dt        t'
                                    .        :          .      -        .,,      .      N$
                                         chall
                                             enged thelrm ono. poly on The Reslstance.
                             9i
                              é1                                                                                 .
                             r.i
                               l                '
                             4
                             )îi
                               ë          ,$#
                                            y
                                            k
                                            ..
                                            < 16.              :
                                                               1
                                                               t
                                                               L--
                                                                 ,
                                                                 l
                                                                 1
                                                                 t'.
                                                                  . :
                                                                    1r
                                                                    ï6'
                                                                      (
                                                                      ,4
                                                                       :
                                                                       )                      '
                                                                                              i..
                                                                                                3.
                                                                                                -Ii
                                                                                                  : E
                             IJ
                             'SE
                               :
                             '!
                         . '
                     :'v:
                    #:dj
                  '.,
                        $f'
                        k:
                         :
                       ....
                            .
                            j uq. En1-
                             .:1
                                       Ijy G.cviIIe.sXa.(
                                                     k  GO
                                                         -)
                                                          .F
                                                           -m ij
                                                               j
                                                               ./t-
                                                                  wo.rcj
                                                                       -
                                                                       lr
                                                                        o.skz
                                                                            Tq7-'
                                                                               . t
                                                                                 -
                                                                                 te.
                                                                                 .
                                                                                 . jn
                                                                                    .7 j
                                                                                       '
                                                                                       -*
                                                                                       J
                                                                                      w. l'
                                                                                         .
                                                                                           7
                                                                                           '
                                                                                                                         .4
                                                                                                                          .
                     %
                     :
                     .
                     .:
                      g
                       y
                       .;
                        :
                        J
                        ;.
                         '. '
                            .?
                             ,
                             .E
                              i
                              j
                              5
                             2'
                               '
                               T
                               ë
                               !
                              :.
                               :
                                : ..q v-
                                       ja bt
                                           e I
                                             .eft
                                                j
                                                -st bzd9*'
                                                           poI3
                                                              ,
                                                              .
                                                              t.
                                                               5t
                                                                c #
                                                                  ..
                                                                   h reaten .
                                                                            s.'
                                                                              P
                                                                              .
                                                                              znBl
                                                                                 -rs'
                                                                                    .
                                                                                     l
                                                                                     .ngle- '
                                                                                            /el'
                                                                                               ti
                                                                                                dcal.
                                                                                                    narrative cont
                                                                                                               r.
                                                                                                                  rasf eu
                                                                                                                     ,..
                             2          ' z:
                          )
                          :        2C
                                    .*)
                                      11f7.
                                          51
                                           'KE
                                             n
                                             . OUDI
                                                  yj
                                                   !I
                                                    .
                                                    '
                                                    ,ARI
                                                    C
                                                    .
                                                        'SYX
                              h'
                              i
                              j
                              ii
                               :
                                                               m
                                                               !nqo .
                                                                    -
                                                                    ..
                                                                    j
                                                                    .
                                                                   -. ;.                     ,
                                                                                             zt
                                                                                              -
                                                                                              .
                                                                                              s.j.          ,
                              i
                              ti
                               .
                               J
                                     .
                       ê) ,
                  6,s:
                  +  .,.
                     J.
                      a  .,
                          :4. Em j
                           .
                         . .
                                   *'Iy G.cvi11ea.%    .n
                                                        '
                                                        J/
                                                        ...                                                                                      ' .. 1
                   K
                   :
                   jtt
                     .E
                     i
                     .
                     ':s
                       '
                       ::y7
                          j
                          i
                          .
                          .
                          !j
                           î
                           i
                           ,J
                            .xt;
                               '
                               u)Er
                                  .np '
                                      l-
                                       .
                                       yz'''K œ
                                       J?
                                        v-.fof.'   .
                                               cêlts
                                                   .ki                                                                                           . 'rwj
                                                                                                                                                      yo
                                                                                                                                                      j)'q
                                                                                                                                                         v
                                     .             ''                                                                                                          1
                             ;
                             '
                             ë.
                              t
                              @)
                               l                                                                                                                               !
                                                                                                                                                               1
                             t
                             i.
                              j                                         .             z.
                                                                                      .                                .:
                                                                                                                        (.+        I                       .
                                                                                                                                                           '
                             iï
                              !                   r                         a rs I . ra                                11lCS                               1
                                                                                                                                                           .              r
                             jr
                             ) ?                                                                   !I . '                                    *. '.1
                              it
                              li                  t r nas e                                         n t-                      '              Ica IS .Ii               .   .

                              r
                              .
                              1
                              ï
                              i                   .s            .    .     .
                                                                           a                                                                             j*
                              ?
                              '
                              i
                              ,                   1.I.a S CC SS 1 r al n S 1                                                                            r l
                              2
                              r
                              (
                              è
                              l
                              j
                              i
                              i1
                               t
                               # t a                    ,
                              .)
                              l
                              't
                              j
                              1'
                              ' t        ''sw';)..,
                                                  4.r
                                                  k
                                                  . :
                                                    lJ
                                                     s
                                                     qa
                                                      ?l--y
                                                          '
                                                          r
                                                          .-
                                                          ) f
                                                            :
                                                            'jg
                                                            ? ëj
                                                               -.
                                                               .:,
                                                                 -
                                                                 r
                                                                 ':j
                                                                  k'
                                                                   s
                                                                   k
                                                                   x
                                                                   )
                                                                   w:
                                                                    ej-
                                                                      y
                                                                      '
                                                                      )
                                                                      :                                                                                        1
                              )p         ::)vû--- t...                                                                                                         ,
                              ib!
                              t
                              E
                              F
                              tj
                              .
                              $'
                               1                                                                                                                               :
                              1j
                               t                                               '.' 'i' ' -. ':'''.': i' ij
                                                                                                         'j
                                                                                                         : 'r
                                                                                                          '-u
                                                                                                            ''
                                                                                                             .'. kj:..'
                                                                                                             '        - .;
                                                                                                                         <''  jjjyj yt
                                                                                                                                    k -....) .i.'.
                                                                                                                                                 :      jjj
                                                                                                                                                        . .. . .
                              ji
                               '
                               j
                               g
                              ji
                               #
                               ë
                                         l-
                                         q1(d
                                            !
                                            E
                                            ik-
                                              P:e*
                                              .  ,'
                                                  .
                                                  *
                                                  1.i
                                                    E
                                                    l
                                                    -e1
                                                      2
                                                      :
                                                      E
                                                      t;
                                                       .:31
                                                          5i
                                                           .
                                                           dl
                                                            k
                                                            ..
                                                             ù ,.
                                                              ..11
                                                                 9
                                                                 <
                                                                 -
                                                                 '
                                                                 ,
                                                                 .'
                                                                 , EF!-
                                                                   .
                                                                      tc:l .'.(,
                                                                               .!g
                                                                                 :$
                                                                                  j:
                                                                                   ,-- - $. . .
                                                                                           ' ..       j?.
                                                                                                                  ..       qè
                                                                                                                      u,-. .
                                                                                                                      .
                                                                                                                            ?
                                                                                                                            ,t
                                                                                                                             ,'
                                                                                                                              :
                                                                                                                              t@
                                                                                                                               E;
                                                                                                                               . ri
                                                                                                                                 :
                                                                                                                                ,..i
                                                                                                                                   :;
                                                                                                                                   .j;:          .t
                                                                                                                                                    ,.E
                                                                                                                                                  (..
                                                                                                                                                    .
                                                                                                                                                      @
                                                                                                                                                      ?t
                                                                                                                                                      js
                                                                                                                                                       ,
                                                                                                                                                       ..
                                                                                                                                                        .. ,
                                                                                                                                                       .-
                                                                                                                                                            .
                                                                                                                                                            y-'-'
                                                                                                                                                             .  .'-
                                                                                                                                                            ,. .,

                              fg
                              r)
                              2
                              h(
                              .
                               iïl
                              i
                              j( h       .                              .
                                                                                      j
                                                                                      '
                                                                                      +m
                                                                                       -n
                              .,,,
                              i.:
                              l  i
                                             ..
                                                               .
                                                               t3- .
                                                                   1.
                                                                    tt;
                                                                    .
                                                                              .
                                                                                      -
                                                                                      k-,: 354.              i'
           r.                 .  k
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 16 of 56 Pageid#:
                                    8206
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 17 of 56 Pageid#:
                                    8207


             &




                                                                                                                          1
                        1
                        :2
                         :1
                          8:
                           -
                           îkf
                             !
                             qk
                              1
                              -I
                              )û
                               .
                               /'
                                b
                                l..
                                  -i
                                   t
                                   :rt
                                     .
                                     k!
                                      )i-r
                                         1:!
                                           à
                                           (:
                                            111.)$-ki,).
                                              ..
                                               -
                                               1     . t
                                                       !
                                                       q
                                                       ; .:
                                                          ..;   ..
                                                                ..
                                                                     .
                                                                     .   ,-ë. --. s
                                                                            . .:ki
                                                                                . :q..
                                                                                         .
                                                                                         .
                                                                                             .
                                                                                                 ..
                                                                                                 k
                                                                                                 .CE: . ..t;
                                                                                                           2k
                                                                                                           .
                                                                                                            i4
                                                                                                             fEït
                                                                                                                t,
                                                                                                                 y.yj-.   t   .
                                                                                                                                  .
                                                                                                                                      u.
                                                                                                                                      k
                                                                                                                                      .
                                                                                                                                       rjji.
                                                                                                                                           -@

                         f-                                                                                               1
                               j4          ,
                                           t4
                                            -.
                                             j. :                    'jgg,                                                I

                        I
                        !
                        EEl
                        . rl
                           rl-
                             11!
                               j!
                                '.
                                 -
                                 4
                                 :-
                                  :
                                  1
                                  ;Ii
                                    (
                                    :
                                    Ir
                                    .lr
                                      l
                                      i-
                                       11
                                       '-'
                                         ?
                                         d
                                         @
                                         7
                                         .
                                         1'
                                         -
                                         a1
                                          i
                                          ,
                                          .'
                                           è
                                           -('L-.r'.-.-
                                                ..    ;
                                                      !
                                                      z
                                                      -
                                                      .
                                                      -i
                                                       ,(
                                                        iii
                                                         .l
                                                          r
                                                          .t
                                                           -
                                                           '):
                                                             1I
                                                              '?'
                                                              J;i-
                                                                -:
                                                                 '
                                                                 7-
                                                                 ö,
                                                                  ;
                                                                  :/I
                                                                    -ï:
                                                                      lt
                                                                       E5
                                                                       'h
                                                                        1F
                                                                         7
                                                                         .
                                                                         :
                                                                         k1
                                                                          E)
                                                                           .
                                                                           1-
                                                                            :
                                                                            7'
                                                                             1
                                                                             . a1'
                                                                                 t
                                                                                 ,
                                                                                 J
                                                                                 'Iti
                                                                                  . r
                                                                                    t.
                                                                                     )
                                                                                     $
                                                                                     r
                                                                                     '
                                                                                     .r
                                                                                     - ,
                                                                                       -
                                                                                       ;
                                                                                       8,
                                                                                        v
                                                                                        '
                                                                                        -
                                                                                        ;
                                                                                        :,2
                                                                                         k.
                        -hI
                        l S tookplace ata publ               .ic.Shootl.   ng
                                                                            . range-                                      '
                                                                                                                          1
                                                                                                                          i
                        As alwayq,kvhentâtg4tShchtlig àslé hcoby,We have expetlqnced Shocterstake
                         t
                         urnsMctjngasarapgesaretyomcec                                                                    i
                        Thlsisasateandsupervjsedhobdyandshouldnctbeinte'
                                                                       çpretèdasathreator
                        a:'
                          lràlrl'p'
                                  ljlbrviolétltactlvjtlét.
                         Q t               '
                                           t'
                                            .:
                                             f                           78
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 18 of 56 Pageid#:
                                    8208




                             ' '
                                    .
                                    k   Em *l'ly . km .1
                                                       '1
                                                        rK
                                                        .vJJv
                                                            'k
                                                                   c.'fnI
                                                                        .. -.
                                                                             .rcens.k)
                              .
                     ..
                          .., . ,
                          '.                                z
                                                            :.
                                                               '
                                                              .'
                                                               ?
                                                               ,
                                                                .1
                                                                ..?
                                                                  '
                                                                  ,
                                                                  =u     t/'
                                                                           kma      ..
                                                                                     k .
                     k :):



                                        Ini-othernëw s,afterwàrds lW@ntto a
                                        shooting ràhge and shota P90 and can
                                        *e tal: fnra mom eintabouthow hotI




                                                                                   .            ..   4.      zJ( . k.
                                                                                                                    à.)''
                                                                                                                       )k         z4o jk,
                                        12.R't:iv.<sf1?
                                                      -iiy       ..x.-.-- .
                                                                          .   ..   2       ?$ ..
                                                                                               ...M
                                                                                               %. q
                                                                                                  J:..
                                                                                                              ,',i;.
                                                                                                             'x
                                                                                                          . ...
                                                                                                            .k+ .
                                                                                                              ..
                                                                                                                   E        '
                                                                                                                            ...
                                                                                                                                  -. :
                                                                                                                                     .
                                                                                                                                     )
                                                                                                                                     .?, :4.;
                                                                                                                                           .:




                 '
                          '
                           x Emily G kmii'
                                .         -
                                          t
                                          ?
                                          /ze
                                            uzElfil
                                                  .ytqf
                                                      t
                                                      lrcehskl
                                                             .
                                                                ' J'
                                                                   an 21
                          i:ë,.:
                               .: ;               :.
                     ::
                     ..
                      ' t'
                         . F1(p.Vertiqhtsandmàrvîanesanda1     1automatlcl
                                                                         zf
                                                                          eapon

                          j
                          f
                          .ij 'I.amyc?t1f'
                                         anjmecnl:hI
                                                   urI
                          t
                          1:
                          11
                            j
                            i
                            j
           u.             1;j
                                                                 k '.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 19 of 56 Pageid#:
                                    8209




                          Em ily G2.Cville.t7'
                                            ?                                                                                                                  k       si
                                        .
                                                    '                                                                                                  . yojjozy           )
                                                                                                                                                                           g
                          l
                          .
                          !
                          i
                          -5
                           rji
                          -- 5E
                              '
                              f
                              -:-
                                )
                                .
                                i'
                                 .
                                 It.
                                  X
                                  .
                                    1('.7:
                                    :    -,
                                          N,::,y-!:26?à.r-t.
                                                           tr.
                                                           z  j.
                                                             -?
                                                              tglr                                                                                     .       l       z
                                                                                                                                                                    ....




                          .1 N
                             't'
                               1ja I
                                   *S :7t)reat to I1 eral
                                                        ' ïe OcraC ''
                                                        i
                                                                    .'
                                                                     j       .   '                 w                                          a.           '
                                es,t ats t e olnt-..t at 11 eral
                                e OCO C I *S a jal
                                                 *jUre at e jI
                                                             %verjn CjVjj
                               *        :
                          rl :ts.
                                ..
                          :
                          -:
                          ' - r-:,t7
                           ----    -:
                                    -)
                                     -;
                                      %'
                                       .
                                       bi
                                        :
                                        s
                                        '
                                        -.
                                         /l-
                                           ...
                                             0
                                             :
                                             -
                                             ):-
                                               )
                                               fii
                                               . pt
                                                  :)
                                                  .,:
                                                    t
                                                    .$
                                                     -
                                                     .
                                                     4-
                                                      .
                                                      ,
                                                      3'j-
                                                         ;.
                                                          3
                                                          '

                          :E
                           !
                           k1
                            :
                            1
                            4.
                             1k.
                               i
                               :-
                                l
                                !
                                i
                                !
                                ht
                                 ikv.
                                    )'
                                     ût!:
                                        -
                                        k
                                        ;
                                        !E;t
                                           r
                                           l
                                           k1
                                            E5
                                             k
                                             ë
                                             !k1
                                               -..
                                                 1-
                                                  j
                                                  k
                                                  y
                                                  -
                                                  ,
                                                  '
                                                  i!l6
                                                     5
                                                     ; .
                                                       y
                                                       .
                                                       r
                                                       flj)
                                                          t
                                                          1
                                                          L
                                                          .'  #.
                                                           .. t
                                                              'T:.
                                                                 ,
                                                                 E
                                                                 a
                                                                 t
                                                                 k
                                                                 .
                                                                 '
                                                                 .
                                                                 j-
                                                                  '4,
                                                                    ;
                                                                    )
                                                                    ,
                                                                    j
                                                                    Lk
                                                                    ,
                                                                    ?,
                                                                     ..
                                                                      (
                                                                      ..q)
                                                                      ;
                                                                      .
                                                                      ë
                                                                      é
                                                                      j  @
                                                                         ! è''-
                                                                         E
                                                                         :
                                                                         j
                                                                         .
                                                                         é
                                                                         ,
                                                                         l
                                                                         :
                                                                             -
                                                                              j
                                                                              .:
                                                                              K
                                                                                j
                                                                                '
                                                                                .
                                                                                '. .l,,:..
                                                                               ..
                                                                                              .
                                                                                             . .
                                                                                             ..        .         .          :!.
                                                                                                                              z;.:.   .....        :

                                                                                                           .                                                   ;
                                                            z
                          C> 24
                           .
                                                                L
                                                                kQ 3
                                                                   .f7
                                                                     '4              .
                                                                                     V
                                                                                     -.
                                                                                      G% 96R                   :'
                                                                                                                                                               j                   :
                                   l
                                   tEk
                                     i;
                                      ;2
                                      :.:f
                                         5:é.
                                          )
                                                        i'-!!'''.
                                                        :
                                                        é
                                                        j                .t.. ... (
                                                                                  é',
                                                                                    :.
                                                                                                                                                               -               j
                                                                                                                                                                               4
                                                                                                                                                                               f   '
                                                        i. t
                                                           '
                                                           W 2pj,jlöbjjlt
                                                                        k:).
                                                                           :#                                                                                  I               j
                                   ..
                                                                         '                                              '
                                                                                                                                                               1               ;
                                                                                                                                              :                )
                                                                                                                                                           ..!
                      '



                          Em-
                            1lyG CviIIe.#
                                        .11
                                          .t
                                           Z)Eml
                                               k
                                               h,
                                                Tco?
                                                   ;
                                                   :?rcens'
                                                          yti.o
                                                              rSepc
                                                                  7'
                                                                   ;
                                                                   u
                                                                   317 ''                                                                                      l
                                                                                                                                                               :
                                                                                                                                                                '
                          îs
                          'vaài
                           ,  >no
                                ua'
                                  tvhol
                                   .
                                      e ..aener
                                          e
                                          .
                                              ation for,a
                                                        ,.
                                                          singl'
                                                               e.tiny step fcrvvard thattakes
                                                              . ..                          j 1
                                                                                              m'm.ensé
                                                .
                          l'
                           esourctnc
                                   a'
                                    toachieveu
                                             x.tohaveJtundoneb'
                                                              v'thenextPJ
                                                                        caïsj.
                                                                             s.x. j                                         ,
                                                                                                                                                               ,
                                                                                                               .
                                                                                                                ' ''
                                                                                                                                                               l
                                                            tib.
                                                            .                        :.2'''
                                                                                          :.
                                                                                          s                        '

                                                                t4. a>               C...
                                                                                        l 121 r                  ,.,
                                                                                                               .,j ,j
                                                                                                                    ,
                                                                                                                                                               j
                                                                                                                                                               I
                                                                                                                                                               '
                                                                                              j
                           Em ily G,C.vilIœ.t-
                                             I,
                                              %(t-%fE
                                                    -n'
                                                      )iI
                                                        jz
                                                         eGorcej-
                                                                lski'
                                                                    .L
                                                                     !:
                                                                      !
                                                                      -
                                                                      Te'
                                                                        p
                                                                        .2017                 k
                                                                                              I
                          bi
                           lvaitïng forthe.per .fectconffuenceoffactorsand the ri=
                                                                                 clhtm ix.ofaiu
                                                                                              'dgest
                                                                                              I    .o hear
                          z:
                           1C;S9h..
                           -

                                                    .
                                                                                                                                                               i
                                                                                                                                                               I
                                                        '
                                                        .   .                                                                                                  l
                          none
                           '
                               of'thlsJs:acceptable anyl
                                                       .nore-                                                                                                  ,
                                                                                                                                                               1
                                                                                         .                                                                     k
                                                            ..                       .
                                                            '
                                                            t7,
                                                             . 3:
                                                                )
                                                                .                    k-
                                                                                     YWz
                                                                                     ' X.1f:
                                                                                           8                   .'
                          Em iIyG CviIIe.'6 (DEm i
                                          %       '(
                                                   .
                                                   '
                                                   yC.
                                                     ,oj'
                                                        censki.,.3Qep 7
                                                                      -.
                                                                       0'j7'
                          Civilrigl
                                  7tswpatchecl-
                                              1nto t,
                                                    he system .do notworke-Ant
                                                                             d while direct.action
                                                                                                 ..isa
                          fcrcina t
                                  -unction forthst.processpiti'
                                                              seyrtreme-

                                                            '
                                                            L7- 14                                .
                                                                                                  6.
                                                                                                   t
                                                                                                   )           '     .



                          '
                          EmilyGz ' CvilIe+.
                                           1.-k
                                              '
                                              ê
                                              -ErniI
                                                   .
                                                   '
                                                   j.
                                                    E'
                                                     S
                                                     -.c'I'
                                                          cen:-
                                                              '
                                                              *-ï
                                                              i ë
                                                                <>3'b'-es'
                                                                         j
                                                                         p2f
                                                                           )'$'
                                                                              7
                                                                             ).
                          '
                          kve al
                               so.canf texpectc'irectaction t. o flx evervtifng..No one m arching on Dc for
           V.             1rans r7
                                 lghts.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 20 of 56 Pageid#:
                                    8210



     g7.Gorcenskisaid a1lofthese troubling things,though conscious ofsociàlm edia
        m onitoring by law enforcem ent and potentialadversariesin litigatioIn.
        Gorcenskioflen follow san incrim inating Tweetwith a disclaim erfor 1this
        reason .


                   '
                    ..             .   it
                                        .
                                        ,k'
                                        - .
                                          , Generitsoy Milkt7
                                                            t
                                                            .
                                                            '
                                                            4.
                                                             -
                                                             tiîpEfca/
                                                                     .lvc-orcenski.Jttr:2.
                                                                                         3.2t)17                                          1
                       !j
                       :
                       ,
                        (
                        '
                        y
                        .
                        r
                        )
                        '
                        g
                        ,t
                        t.
                         ;
                         )'
                          .
                          )
                          1'cl
                             hai
                               -
                               lottesvi
                               .

                                   E:
                                      ll
                                      E
                                   E.:i
                                       epot
                                          .
                                          i
                                          ceI
                                            havebeen'
                                                    k
                                                    fi
                                                     si
                                                      tingand
                                                            .)
                                                             'i
                                                              ntimidati
                                                                      ngl
                                                                        eiti
                                                                           sj
                                                                            .acti
                                                                                vi
                                                                                 sts.
                                   '
                                   i:
                                    i
                                   5
                                   i
                                   E
                                   ij
                                                                                                                        fl3(),-,tj.   i
                                    j                                                                .        .           --
                                   Ei
                                    !                                                              *
                                                                                                   '
                                                                                                   (
                                                                                                   .*' W
                                                                                                       ê'.
                                                                                                         (..z3'            --
                                   I:
                                    j
                                   EE
                                    J
                                   Ti
                                    !
                                                                                                   m
                                                                                                          '
                                                                                                                                      )
                                                                                                                                      .r
                                                                                                                                      s
                                                                                                                                       .
                                                                                                                                       l
                                                                                                                                       j
                                                                                                                                       l
                                                                                                                                       'l
                                                                                                                                        j
                                                                                                                                        ! -
                                                                                                                                          ,


                           .           j.::
                   .
                          :'t :.:
                                .
                                          ;@iEi
                                 . j..t Generi
                                              :::
                                                .'                x                 .
                                                                             t Soy lIkk'/   yj
                                                                                             .i
                                                                                              q.
                                                                                                   hk
                                                                                                    m
                                                                                                    mi
                                                                                                    .k
                                                                                                      '                               I
                    i.'F.:7?;F5;E7:EE.':'t!.1.1.:ik.:'r '/k.r.;.v;.q.;
                   'x
                    :
                            w
                            :  .

                                 E:)
                                   :.>'.;
                                        R
                                                                     'j
                                                                      j
                                                                      .
                                                                      -
                                                                      ' .
                                                                        4:
                                                                       ''.
                                                                         ys
                                                                          y
                                                                          j
                                                                          1j
                                                                          %jk,
                                                                             y
                                                                             r
                                                                             (
                                                                             ;
                                                                             jj
                                                                              .
                                                                              j..
                                                                                yy
                                                                                 g
                                                                                 .j.j
                                                                                 y  g'y sjx.j'.
                                                                                        z
                                                                                      ''J     y
                                                                                              ;
                                                                                              :
                                                                                              .
                                                                                              '
                                                                                              >
                                                                                              'yy
                                                                                                N
                                                                                                sj
                                                                                                 .                                    i
                               :E:
                                 '
                               . .
                                 .
                                                                                                                                      l
                   S                                                                                                                  l.
                           everalPOC activistsreporthomevisitsfrom qolice
                   asking w hattheirplans forthe July 8 KKK rally are.


                                                                                                                                      I


                   5.
                    2Reti
                        veet: 24Likes                                                                                                 j
                                                                                                                                      I
                           . ''!
                               :':
                                                                . ... v,..
                                                                  .!                .
                                                                                    .       ..'y
                                                                                               h
                                                                                              e.., e ,k..     I                       1
                   ?' '   tl
                           yv, Generlt 5ov M IIk.     uk
                                                      o  t
                                                         .'iw-
                                                        .. s l
                                                             '
                                                             t
                                                             -ct
                                                               l.
                                                                l-f
                                                                  l1l
                                                                    vtnorcensk1     . -.Jtl
                                                                                          .::. ?..
                                                                                              .. ?.
                                                                                                  -ycjç
                                                                                                      -
                                                                                                      v
                                                                                                      jt/.    ;
                   4:
                    E'
                     7?
                      k:;
                        :
                        E
                        q
                        jg
                         y
                         j,
                          :
                          .
                          ;
                          j
                          E
                          k
                          ,
                          h
                          .'
                           -
                           t
                           j
                           l
                           i
                           '
                           lk
                            .
                            '
                            j
                            i
                            l
                            I
                            '
                            è.
                             k
                             h
                             ''é2
                                :4
                                 k
                                 .
                                 jaj
                                   '
                                   r-
                                    .
                                    :
                                    ;ïh
                                      .
                                      i
                                      '
                                      ,
                                      -
                                      ?
                                      i
                                      '!î
                                        .
                                        7
                                        !L
                                         ,
                                         t
                                         g
                                      t -.z
                                          '
                                          ;
                                          j'
                                           t.
                                            t
                                            -,
                                             j
                                             ..
                                              i.
                                               (ë
                                                .
                                                :1
                                                 .I
                                                  ë
                                                  .
                                                  -r
                                                   n&I
                                                     -
                                                     1:
                                                      '
                                                      :
                                                      .fs
                                                        :
                                                        .-
                                                         :
                                                       1 '1
                                                          !
                                                          :
                                                          u !
                                                            .,
                                                             -
                                                             :
                                                             )-
                                                              .-
                                                               ,
                                                               t
                                                               .
                                                               ?#
                                                                1.-
                                                                  '
                                                                  .
                                                                  7
                                                                  ï
                                                                  .#
                                                                   3
                                                                   )t
                                                                    ,
                                                                    ::
                                                                     .
                                                                     t
                      '''      ..         ,                                                                   j
                               E@n additicn o-  yjicers:have been contacting people via emaiï              sandiphone and
                               VISI'Ll1
                                      7C,
                                        .em r)I0%JerS In .?.n alt ,Pm Pt   .to Ir)tlm lqar  te,
                                                     ,
                                                     #
                                                     x
                                                     '
                                                     xo
                                                      ---. ,;
                                                            -..                                     1
                                                                                                    ,-.-
                                                                                                       .
                                                                                                        ),23
                                                                                                         .    .                       ,
                                                                                                                                      1'
                                                                                                                                      j#
                                                                                                                                       .
                                                                                                                                        p
                                                                                                                                       -.
                                                                                                                                        --
                                                                                                                                         .
                                                                                                                                         t!
                                                                                                                                      1

                                                     Generl *c Soy M le'lk.
                                                                          (j
                                                                          %q
                                                                           /
                                                                           kj
                                                                            ë
                                                                            tt
                                                                            4l
                                                                             :(jj
                                                                               wy)
                                                                                 (#
                                                                                  *
                                                                                  .
                                                                                  *j
                                                                                   '
                                                                                   y-jk
                                                                                      .j
                                                                                       x
                                                                                       )?:
                                                                                         j.
                                                                                          (
                                                                                          '
                                                                                          -
                                                                                          .
                                                                                          ,'
                                                                                           4
                                                                                           ,
                                                                                           .
                                                                                           -)9
                                                                                            .jr
                                                                                              ,
                                                                                              j,
                                                                                              .t
                                                                                               yr
                                                                                                jt
                                                                                                 j,
                                                                                                  x
                                                                                                  j
                                                                                                  .j
                                                                                                   g
                                                                                                   kë
                                                                                                    jkv
                                                                                                      j..
                                                                                                        ;
                                                                                                        j.)
                                                                                                         ,.g.
                                                                                                            j.
                                                                                                             j)
                                                                                                              r'
                                                                                                              .x
                                                                                                               .1
                                                                                                               :
                                                                                                               ,z
                                                                                                                ,'
                                                                                                                 c*
                                                                                                                  .b
                                                                                                                  )t
                                                                                                                   ,
                                                                                                                   ej
                                                                                                                   .h'
                                                                                                                     -
                                                                                                                     jq/
                                                                                                                       ?
                                                                                                                       ' 1
                                                                                                                         r                       W
                                                                       .                                                 I
                                                      have notbeen in Charlottesville since these activitiesstarted sc.1don't
                                                     k
                                                     !novk
                                                         '.iftlhes
                                                                 J.
                                                                  ?visite,dim.J
                                                                              .?hoT  l
                                                                                     me.
                                                     tp 2                                          tt (
                                                                                                      >.                                  uzu
                                                                                                .                                     I
                                                                                                                  -**
                                                     Generl  -f soy M I
                                                                      -IkE
                                                                         Z
                                                                         4,1tY
                                                                             ,
                                                                             ;
                                                                             .
                                                                             .
                                                                             ,i(k
                                                                                G
                                                                                ...t
                                                                                   r
                                                                                   uf.rni
                                                                                        ;1
                                                                                         .
                                                                                         t:
                                                                                          t--,c.rcensl:ïx'i.-!u:72J'2':w7-01.1
                                                                                              .                              7
                                                     But1do knoïvthey have been targeting peopî                  -ebased on social'
                                                                                                                                  m edia
                                   !S                activity,
                                   Ej
                                   E
                                   C
                                   !j
                                    j
                                   !(
                                    F
                                    .
                                   !J
                                    E
                                   i:
                                   !.
                                    i
                                    '
                                    :
                                    .

                                   :'tt
                                   '  ''
                                       .
                                         .. Gener<lc SoyIIkJJg
                                                             jg. r. . .             o
                                                                                   ;x . exs. p , ..a.
                           ,
                   .                   .,
                                        -
                                        t
                                        .
                                        L;                    M?
                                                               .
                                                               'f-
                                                                 .
                                                                 :
                                                                 't..
                                                                    'E)
                                                                      ri1I
                                                                         N
                                                                         ,/C'
                                                                            ;t
                                                                             z'
                                                                              rcenskl-JL!n .
                                                                                           ,
                                                                                           s
                                                                                           !u't
                                                                                              -,u
                                                                                                w01i
                                                                                                .. t
                   !           ,: . ..        fj:j
                                                 .      ., .,          ..
                   '
                   '   1k:
                         :'
                             '-j
                              :    t.éE.mj
                                     .
                                        :R1SIu
                                             c..
                                               ca.
                                               ) 5CI
                                                   ESl
                                                     rn.
                           V
                           E
                           :iE
                             I
                             .tE
                             E ('
                               .j
                                k:
                                 E
                                 -I
                                 .:tV
                                    .':
                                      '
                                   E
                                   ri
                                    !
                                    i                                                                1x
                                                                                                      ''x z
                                                                                                                                          t+oi
                                                                                                                                            1%
                                   ''
                                   !
                                   .J
                                    ;
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 21 of 56 Pageid#:
                                    8211


                '


                                   :
                                   2:.
                                   E
                        '
                        '
                             k.w..
                                 '..j
                                   '
                                                .tSoy .        i
                                                               %.
                                                                a.
                            .: ty!'.. enerl
                             .:...                         Ilkt'
                                                               'k
                                                               S ,
                                                                 '.
                                                                %>    .
                              :h', E $/>1rk;.
                              7
                              .
                        .::
                          (
                          :
                          )
                          .:'6   '    u%% 't j
                                             x.
                                              y
                                              g
                                              1(2
                                                j
                                                .
                                                çt
                                                 $j
                                                  T
                                                  ;
                                                  J:s
                                                    r
                                                    .
                                                    ;
                                                    .j
                                                     !
                                                     ,j
                                                      z
                                                      s
                                                      .y
                                                       .
                                                       g
                                                       ,;
                                                        j
                                                        j
                                                        .
                                                        >)
                                                         4k
                                                          .
                                                          .
                                                          %
                                                          . j
                                                            <
                                                            x.
                                                             (
                           .:
                            j
                            :
                            k)#                 .?       .
                        .        ..
                            j
                            #


                    ljusthad a lovelychatwith the FBI.SeemsIike
                    fuckhead called in an 4nonym oustip thatl'm
                    coor inatin an attac to orro *'
                    .                                .        .



                    1
                    v
                    ;
                    -
                    :.
                    eh-
                      J
                      .
                      C
                      ,
                      ë,é
                        l.j
                        , :
                          li
                           ?
                           $.
                            k
                            4
                            1a;
                              >
                              !
                              tc
                              -t
                               ï
                               :t
                                .
                                â
                                .t:
                                  ë'x
                                    1
                                    )'
                                     r
                                     .
                                     'k
                                     t.à
                                       :
                                       ;.
                                       -j
                                        l
                                        s
                                        '
                                        -N,
                                         ;$'
                                          )a
                                           ;$.'
                                              j
                                              ''
                                               <
                                               i
                                               ?h;
                                                k('
                                                  1.
                                                  .L
                                                   '
                                                   ,t
                                                    .
                                                    zt
                                                     ''
                                                      .
                                                      f
                                                      :rg
                                                       'J
                                                        ,1
                                                         .
                                                         'jS
                                                           .
                                                           j
                                                           ,
                                                           q.'
                                                            jtf
                                                             v
                                                             :.
                                                              '
                                                              jL'
                                                              K i
                                                                .
                                                                '
                                                                .j
                                                                 6
                                                                 'ïj
                                                                   '
                                                                   j

                    73 Retvkr
                            eet.
                               s 263 l.'
                                       Ik.es
           b.
                               j
                               i
                               :
                                   .k
                               -k.
                                 : G &11CFl
                                          .C s0y M I
                                                   -jk .
                                                       g
                                                       v
                                                       :
                                                       1
                                                       k
                                                       w.
                                                        J
                        a:.
                          jl
                           :F
                            E
                            y :
                              .:
                            ïjy,,
                                .' t
                                   v
                                   y
                                   z
                                   .i
                                    eë n-
                                        j)
                                         -
                                         Iï
                                          yt
                                           $
                                           -
                                           '
                                           J OVCCr
                                                 :j
                                                  .
                                                  sk
                                                   ye7
                                                     1
                                                     .
                          .
                          ..u
                            .               .
                                                                                                                                     I

                     es,ther ite isa thin one could butshould notusei to
                    feloniously da age a statue,a thing that is definitely
                                                                         .a
                                                                         '
                    bad l ea to suggestIn the entlons ofso eone hose
                    accountI's m onitored by tlne feds.
                                                                                                                                     I
                    9-..56 A'lv.
                               l.*
                               ' 1
                                 $,
                                  .
                                  1a!   - ..-
                                    ?'1,2t.      .
                                           l19 -R,     '.,
                                                 bvitte' j.
                                                          -
                                                          î
                                                          - 7-
                                                           ,1.,,-
                                                              . .,-
                                                                  ,-.                                                                ,

                                                                              .4t,
                                                                                 -.--x!               %'--. .--î.           --.
                                                                                                                              $kv.   l
                                                                               (-
                                                                                x---:bi
                                                                                      bb-             -$
                                                                                                       .%.,..''          !--.: ji'
                                                                                                                              ....




                    i '
                      Fh,
                      . î
                        .sT;weetisu.navair -j
                                         vao..
                                             a. .
                                                          .
                                                                                                                     '               1
                                                                                                                                     1   i
                                                                                                                                         t
                    j                                                             .          '                                           i
                                                                  '
                                                                  .                                                                  1
                                                                                                                                     j
                 t?,
                   3   .
                    ;3 tf
                        )./
                          l
                         !..
                        .+ :hj,
                         ?jt'r
                              !
                              ; , 1
                              r.t
                                .
                                .   ::
                                     1r
                                      d:
                                       t
                                       'k
                                        lr
                                         11-
                                           1
                                           kI:;lhk
                                                 I-
                                                  l:
                                                   h(ri
                                                      l!
                                                       zpp'L-
                                                            L
                                                            .:
                                                             j
                                                             -
                                                             ?'1r
                                                                -
                                                                3
                                                                '
                                                                .(!j
                                                                   '
                                                                   -,
                                                                    -'.
                                                                      t
                                                                      -
                                                                      b(
                                                                       :5
                                                                        -
                                                                        ;
                                                                        51k-
                                                                           j);
                                                                             :-d
                                                                               't
                                                                                -
                                                                                ?r
                                                                                 :.
                                                                                 Ttq
                                                                                   ï
                                                                                   %
                                                                                   :,
                                                                                    î
                                                                                    .
                                                                                    '-1                                              1
                 '
                ' .
                   '
                   ..
                       'z
                       u '
                           :qEj
                           .
                                 ' r;7
                                   ;:
                                     /
                                     !
                                     xj
                                      .
                                      Lr
                                       j
                                       r.
                                        :
                                        y.
                                         l
                                         q -
                                           .
                                           f
                                           '
                                           -
                                           :j
                                            .t
                                             ,
                                             t:
                                              .
                                              .l
                                               -I
                                                . q
                                                  !
                                                  .,
                                                   .
                                                   :
                                                   :;
                                                    , L
                                                      .
                                                      L
                                                      .j
                                                       ;
                                                       .
                                                       .
                                                       .'4i
                                                          :
                                                          .
                                                          '
                                                          .t
                                                          .
                                                          . r
                                                            1
                                                            .r
                                                             yà
                                                              .I?
                                                                b
                                                                )
                                                                .L.'
                                                                   .
                                                                   :
                                                                   -
                                                                   .t)
                                                                     .l
                                                                      r
                                                                      k
                                                                      ..
                                                                       ,-
                                                                        #
                                                                        :
                                                                        g
                                                                        .
                                                                        ,.
                                                                         hr
                                                                          sq
                                                                           (s
                                                                            .<
                                                                             !'
                                                                              -
                                                                              :
                                                                              ëCë
                                                                                rj
                                                                                 r.
                                                                                  i
                                                                                  ët
                                                                                   4
                                                                                   -.x
                                                                                     ?.        .ï
                                                                                      k-).'t.:-Jt
                                                                                                ;
                                                                                                .
                                                                                                ?-
                                                                                                 (
                                                                                                 !
                                                                                                 .
                                                                                                 ;p
                                                                                                  t.:
                                                                                                    -
                                                                                                    ;
                                                                                                    .
                                                                                                    @
                                                                                                    F.
                                                                                                     zC
                                                                                                      r
                                                                                                      '
                                                                                                      .'
                                                                                                       ,
                                                                                                       E
                                                                                                       )j
                                                                                                        ë
                                                                                                        .b
                                                                                                         .t!1.
                                                                                                             i
                                                                                                             E
                                                                                                             )
                                                                                                             '
                                                                                                             à
                                                                                                             7$-
                                                                                                               ;:h                   i
                                                                                                          ..                         1
                       !
                       @
                       (
                       ii :. d-        l'
                                        dn'ts..ay what'      Etcould orshould       . be used forçdld I?                             '
                                                                                                                                     k
                                                                                                                                     .
                              (tf
                               1
                               j
                               i
                                                                          .4.
                                                                          .
                                                                            -,
                                                                             (
                                                                             <                                                       j
                                                                                                                                     ,
                               i
                               .@
                              ..:
                                . o.           . >       A'' ,.......w .. y.-               os   .y
                            Ei
                             '
                    y.t..l
                         tt
                          t   .. Devl
                                    n haux +<. LT..
                          vsjj
                             t                    'L,lièl/j.f'h.
                                                               hxRtlx ey
                                                                       i.
                                                                        ?w7i
                                                                          ?l!
                                                                            y'.j
                             .
                          g
                          .  j
                             ..        y, .                                                      .
                    ?
                    '
                    ,'.j
                       E
                       l
                       k
                       âi .
                          :'lax
                          '   y'
                               be,
                                 1m Ji
                                     vlstSuqge
                                        .  ..r st
                                                'lngat-
                                                      Rerrn.
                                                           1te-
                                                              .u oyjeo.y
                                                                       .a.a rook.out'toraise
                      t akvarenessofthe statue and tl7e state' srole in keep-jng -
                                                                                 I
                                                                                 tar
                                                                                   .
                                                                                     otlnd.7
                                                                                           .i
                                                                                            .latv/ou.ld
           C.
                               l
                               i
                               .
                               -i
                                .
                                I
                               :E
                                            surebeaspectacle.wouldn'tit?Sureto-qetIotsofatlen
                                                                                            .tlon-
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 22 of 56 Pageid#:
                                    8212



                        ':;s.14.
                            . #l Gener
                                     k SoyMilk(Y.
                                                ',
                                                 t
                                                 ',
                                                  @''F.mil
                                                         :
                                                         leGorcenskï Sep3% 201t-
                                                         y                     l
                                                .:
                                            ,
                '          .
                               :
                            s$
                             ',' #am notcallà
                                            'ng forviolence-Ièam notcaljing fornonvioëence;   ;Those terms
                        'i
                         ft
                          ?i
                           ?ï
                           1'k
                             # are m eanjogjoss and only existin relativity. lam calling foratti
                                                                                               on,lautNAz?hat
                                   l
                                   )
                                   1 tjoesactionmean?                                                                                                          @
                                   )
                                   ;
                                   (
                                   1
                                   !                                                        eC--) ,jjt;  .                          ç)s
                                                                                                                                      i
                                                                                                                                      .                        ju
                                                                                                                                                               .4..
                                                                                                                                                                  ,
                                   )l
                                    :
                                        i
                                        tu                                              y
                                                                                        ur                                                                     I
                ..')s-.
                      j;
                       .ya.
                          j5
                           )
                           ,Ge
                           ;    ner
                            qy km j
                                  :
                                   kSoyMilktuy
                                         E
                                  jytgorcenski
                                                                                                                                                               j
                                                                                                                                                               I
                         .
                         ;
                         .
                         t.
                          i
                          (
                          !j
                           i
                           :
                           s
                           t
                           E
                           .j
                            ;
                            6
                            k
                            :
                            -;
                             3
                             7
                             .
                             11
                              j
                              ;
                              ,
                              .
                                        ..
                                                                                                                                                           j
                                                                                                                                                           I
                    Direct action w orkskvhen there is:

                    -a cleargoaj                                                                                                                           1
                                                                                                                                                           i
                              someonewhocanbeheldaccountable I
                    -
                     and a w '
                             lllingness to increase the costof
                    noncom pIiance
                    x     L''..
                         ..   j'
                               .
                               .x
                                k gwz
                                    ;:.  m o.' . s-
                         ...
                           ,
                           T.z'e
                               ux
                                4.
                                .'j
                                  .
                                  /:. m
                                      .t
                                      wo
                                       ..,
                                         o.L
                                         u J!.u
                                             '   tl
                                                  t,. ..i
                                                    3   .. ...
                                                        f'
                                                         k
                                                         y.
                                                          k
                                                          y
                                                          .?g
                                                            :
                                                            z
                                                            ;'
                                                             u
                                                             rh
                                                             .k.
                                                              4
                                                              .w
                                                               :
                                                               'y
                                                                f
                                                                .
                                                                :
                                                                4
                                                                ?'J
                                                                  .'
                                                                  :.
                                                                   z
                                                                   '*
                                                                   w?k ..xs
                                                                     .'t
                                                                     :
                                                                     ' )
                                                                       .y,t
                                                                        l
                                                                        q :
                                                                          ml.
                                                                            r
                                                                            ,
                                                                            .r
                                                                             .é
                                                                              à'
                                                                              vs
                                                                               yw
                                                                               :
                                                                               .q1
                                                                                +%

                    ;
                    2
                    !
                    t'
                     1(
                      :
                      )
                      1j:
                        7
                        j
                        '
                        à
                        kt
                         :
                         i
                         -
                         )'
                          .
                          -
                          @
                          '
                          ->
                           !
                           .
                           k
                           ?
                           .,?
                            '''
                              k
                              %
                              .
                              :'
                               c
                               d
                               -
                               t'
                                zt
                                -E
                                 '
                                 .
                                 k.
                                 -s
                                  : 140 Likes
                                  -

                                                     '                                          to                               .'                        , !T.j'
                                                                                                                                                           l
                                                                                                                                                           1
                                                     GenericSoy Milktik
                                                                      .
                                                                      ox
                                                                       j
                                                                       y,e
                                                                       ,
                                                                       .
                                                                      ,l wrir.
                                                                             n.
                                                                              tlp.
                                                                                 -
                                                                                 t   . ;q
                                                                                        .
                                                                                 aorcansk,   p:
                                                                                           -e. u,.
                                                                                                 (),.
                                                                                                    mj
                                                                                                     o
                                                                                                     -j-j
                                                                                                    z.  ag
                                                                                                         -                                                 ,
                                                                                                                                                           i
                                                                                                                                                           ;             .
                        '. 5
                              .e
                             .Z
                                         C!' '
                                         J           >:
                                                     p
                                                     '1
                                                      tt
                                                      ki
                                                       :
                                                       r1
                                                        ::
                                                         1-
                                                          1'ir
                                                             ''
                                                              2
                                                              '
                                                              ,74
                                                                :
                                                                u)
                                                                 .7
                                                                 . .:
                                                                    0.'
                                                                      t.:
                                                                        ï
                                                                        i
                                                                        .5
                                                                        .:
                                                                         ;.'
                                                                         '
                                                                         . Fjr
                                                                             '
                                                                             -
                                                                             r
                                                                             -:
                                                                              i.5
                                                                                i
                                                                                l'
                                                                                 k?'
                                                                                 zt
                                                                                   f
                                                                                   vo
                                                                                    -!
                                                                                     .
                                                                                     o.
                                                                                      '
                                                                                      ùt.
                                                                                        k
                                                                                        -'
                                                                                        <
                                                                                        ..
                                                                                         kc
                                                                                          v'
                                                                                          x.,.G'
                                                                                           4   ?
                                                                                               r
                                                                                               -1
                                                                                               p
                          k
                          ...J
                           ..
                             .
                             w'
                            ..
                             '
                              f'
                               .
                               X.
                                '
                               .'..
                              y'
                            . ..
                                                     So 'kqzlhen a ra177   1stgetsconfirm
                                                                                    '          . el
                                                                                                  w.and star'
                                                                                                            tsstrippiIII
                                                                                                                       Jna%'b
                                                                                                                            qy.t'
                                                                                                                                àsom enà ric<hIS
                                                                                                                                  p
                                                     kvhatare w.     .
                                                                     e gonna tio?bhv       /ho arewe going to 1313Id accounta'    ble,ancl
                                                                                                                                         !w'hat
                                                                                                                                         '
                                                     cOStSare>!
                                                              k'egolngt'
                                                                       o maketo?flreat? -e'
                                                                                -
                                                                                                                                                           j
                                                                                                                                                           I
                                                     '-'k.'''''''
                                                           V)   .. -
                                                                   .
                                                                   :
                                                                   1.                        q':
                                                                                            'i
                                                                                             ( ë
                                                                                               i
                                                                                               r
                                                                                               .--
                                                                                                ' ,
                                                                                                  .
                                                                                                  '
                                                                                                  :
                                                                                                  2
                                                                                                  .
                                                                                                  ,-
                                                                                                   .
                                                                                                   ,
                                                                                                   4
                                                                                                   ;
                                                                                                .,..
                                                                                                ,
                                                                                                    2
                                                                                                    -
                                                                                                    ,
                                                                                                    .                               .
                                                                                                                                    @
                                                                                                                                    1
                                                                                                                                    ..
                                                                                                                                     l
                                                                                                                                     :
                                                                                                                                     'q
                                                                                                                                      id
                                                                                                                                      lk
                                                                                                                                       -
                                                                                                                                       .
                                                                                                                                       '
                                                                                                                                       k:
                                                                                                                                        j
                                                                                                                                        '                  ?
                                                                                                                                                           j
                                                                                                                                                           1
                                                                                                                                                           I
                        . '  >jj
                             : 't
                                g.                                   ..     . x,                             . x...       .          ;.        .jy.y       ;
                          .

                                  '     l
                                        ?
                                        k:
                                         '
                                         # GenerltS oyMIIkk$1.).
                                                               r-
                                                                * -cnlI
                                                                  F   yf
                                                                       zaorcenskl.Sep.L
                                                                                      30,20!
                                                                                           .o                                                              j
                            7 '$E;' 1             .             .                                                                                                  .,.
                         .. :.
                             < k
                              You need t,(7startthlnkng aboutthese i
                               .             ,                          questlonsnow,Because lf    ,Brettgets
                       ,)kk
                         !
                         ?t.                                                                         '
                '   -u.
                      .
                      ;
                      )
                      :
                      .'
                       i   *.
                            '  .    . . .     ,      ,.          .
                        '
                        j ' conhlmed,and b,
                         i
                                                '
                                                ' a
                                                  .IIt,
                                                      Ikelr
                                                          l
                                                          jqooc
                                                              .
                                                              j j
                                                                -
                                                                j e k
                                                                    jN
                                                                     j.
                                                                      j,
                                                                       l
                                                                       jjae,t .
                                                                              !en t
                                                                                  h.er e'
                                                                                        s n ot:@lotofIeeî-vay.'
                        l     t
                              ief,'
                                  '
                                  uThe only'tvayshe ll          .       -   ,        ,
                                                       eavesare lfhe dlestlam N 0T advocat;    q        .  .                                           .

                        ii
                         .
                         u                                                                     :ing forkllllng
                                   L'
                                    1
                                   fi
                                                     Jrc):,:he reslg
                                                                   cf
                                                                    nsthewont),orImpeadAme
                                                                            .            .nt.                                                              J
                                   i                 .m-.u                                           .                        www
                                   #
                                   i
                                   '
                                   è
                                   h                 i
                                                     :
                                                     è
                                                     * '
                                                       :
                                                       i
                                                     %zp                                    .
                                                                                            1
                                                                                            -
                                                                                            =,
                                                                                             ''
                                                                                              .
                                                                                              )
                                                                                              ,
                                                                                              j;
                                                                                               5
                                                                                               ,:
                                                                                               ..1
                                                                                                 h'
                                                                                                 o.D
                                                                                                   .
                                                                                                   )
                                                                                                   .                          I
                                                                                                                              L.-
                                                                                                                              x    'Q
                                                                                                                                z,t- .:
                                                                                                                                      (
                                                                                                                                      q
                                                                                                                                      !r
                                   ji
                                   j!
                    ' l
                    . pkk
                      k iaty Generi< Soy '
                                   ..    M-1Ikc
                                              f
                                              :u
                                               x.)t,f
                                                    .,2
                                                      '
                                                     .,
                                                      rlF...n'-
                                                              i1lv.zf
                                                                    .
                                                                    w
                                                                    -
                                                                    :c.rcenf;ki.
                                                                               --
                                                                                $
                                                                                7-.
                                                                                . :p F
                                                                                     .
                                                                                     ,
                                                                                     !'
                                                                                      9,.
                                                                                      t '
                                                                                        s.s
                                                                                        J 7.f
                                                                                            x)1,8
                                                                                            r
                                                                                            .

                            '.j.: lqi
                            2                                                                                         .                    :      .
                    .-:
                      -
                         -,,
                           .
                           -
                           g
                           r
                           i
                           .
                           :jE
                             t
                             ,
                             -
                             ;
                             yy
                              E
                              j
                              !;
                               ,
                               '
                               .!
                                 ,
                                 .
                                 (
                                 . No SupremeCou4 Justicehaseverbeenremoved by
                                j;
                                 ,
                                 .
                                                                             '?Impeachm en
                                                                                         .:
                                                                                          t,
                            '! -  .
                               .. ,
                               :
                             i
                             j
                             @
                             s                     .
                                                   C
                                                   kP
                                                    -
                                                    .
                                                    -.
                                                     4
                                                     y,
                                                      j:j
                                                        .
                                                        '
                                                        k.          d
                                                                    kw.
                                                                    -/'' -
                                                                         ë
                                                                         -
                                                                         p
                                                                         r.
                                                                          j
                                                                          rt        j           ..
           d.                      k'.
                                                                                                                                                                                i
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 23 of 56 Pageid#:
                                    8213



                                          .
                          .
                                 .        %L'
                                          .
                                            'y .

                        .            t
                                     .
                                               t
                                               lt
                                                q
                                                 $ GenericSoyM ilkX
                                                                  kJi
                                                                    ,                            .

                          ,, @é)
                             ' i
                               !
                               yy
                                j
                                ,J&
                                k . @E
                                     .milyforcensl
                                         ..
                                                 .'
                                                  :i                                                                                                                            .




                        Does the tech industry rem em berw hatended the era
                        ofthe Com pany Tow n the f11sttlm e aloun .
                                                                 i
                                                                 :
                                                                                                                                                                                1
                        A rlm ed.' 1Iitant. rganizing.          '
                                                                                                                            .
                                                                                                                                                                                    1
                                                                                                                                                                                    f
                                                                                                                                                                                     '
                                                                                                         '
                                                                                                                            ,                                                       1
                        '
                        !4
                         t
                         .
                         -
                         .-@14
                         '   !.
                              8!
                               b
                               t)
                                lï
                                 -
                                 i,
                                  '
                                  I,l
                                    s
                                    $
                                    s
                                    r-
                                     1
                                     .1
                                     Iït
                                       )
                                       ?
                                       ,.
                                        ':
                                         -1.
                                           :2
                                            1à
                                             ,I2
                                               !
                                               .
                                               t:j-
                                                  112
                                                    9.-gL
                                                        '
                                                        ;ê
                                                         tri
                                                           .
                                                           :
                                                           t.
                                                            t
                                                            2.
                                                             ïi
                                                              -t't
                                                                 ?
                                                                 .
                                                                 '
                                                                 )-
                                                                 :,1--I
                                                                      1
                                                                      bz.
                                                                        $'
                                                                         Lé
                                                                          -
                                                                          *
                                                                          .î's
                                                                          1  '
                                                                             ghit
                                                                                :'
                                                                                 i
                                                                                 l                                                                                                  (
                                                                                                                                                                                    '
                                                                                                                                                                                    i
                        17 Rettveets 56 Likes


                                                            Q                                                    CR.                              $.;
                                                                                                                                                    .                                              I
                                                                                                                                                                                                   -#
                                                                                                                                                                                                    .Zl
                                                                                                                                                                                                      J
                '

                          . 'E
                          '  l.
                             k)i
                               z,
                                : GenericS0y M *
                                               1IkXl
                                                  q
                                                  /?
                                                   %
                                                   '
                                                   j C@.F
                                                        ...m.
                                                            i1
                                                             yGt7rCenSki
                                                             '         i M Jjq
                                                                             k15z .q7
                                                                                    ..,0'
                                                                                        j
                                                                                        'x
                                                                                         :.                  .

                                          E:Lj!.J' !
                                 q,.:.
                                     1'        :
                                               .                 .          ,, :... ry
                                                                            .               t*...
                                                                                          ttk
                                                                                            b    .           ..
                         i j)1$:'u:.   '
                                     ...f'
                                          '        f:
                                                    ;IJ
                                                      S.,:
                                                         .
                                                         Ej:
                                                           y)FIt
                                                           q   ;
                                                               k
                                                               .ê
                                                                -
                                                                j'
                                                                 (.
                                                                  -jï
                                                                    t
                                                                    gr
                                                                    'j-
                                                                      t:4
                                                                        :).(s
                                                                        .   .é
                                                                             j
                                                                             t
                                                                             '
                                                                             ')
                                                                              ',:
                                                                                .
                                                                                l
                                                                                :.;x
                                                                                   .
                                                                                   )'!
                                                                                     jj1
                                                                                       .
                                                                                       4xzy .L  ;,
                                                                                                 LL
                                                                                                  :b,
                                                                                                    .
                                                                                                    -
                                                                                                    '(
                                                                                                     .
                                                                                                     :
                                                                                                     -
                                                                                                     ..
                                                                                                     x$
                                                                                                      33
                                                                                                       2
                                                                                                       p
                                                                                                       t,
                                                                                                        yjëq
                                                                                                           ;
                                                                                                           1r
                                                                                                           2
                                                                                                           '.
                                                                                                            (.
                                                                                                             I2
                        'kti'$
                             !(
                              .'
                               .'
                                jk:tt:k
                                    'j;
                                      '4
                                       <,.V
                                          .
                                        ';'   '
                                              '
                                          .1!'' )              *    W                                                                                                               l.
                                                                                                                                                                                     !.         j ..
                                                            lam notaclvocatlng forthat o,course.:1am m erel
                                                                     . '             .,                         kt::
                                                                                                              , .                                                                                          ...
                                         '                                                                     h
                                                                                                               y provkdln:              j
                                                                                                                           - a hlstollcal
                                                                                                                           a            ,                           , ...                                 ..
                                         g
                                         l
                                         l-i                I
                                                            i
                                                            e
                                                            . ss on   to the l
                                                                             i
                                                                             ndustr
                                                                                  y IIove, an I
                                                                                              nduc
                                                                                                 st1
                                                                                                   -gtl
                                                                                                      in
                                                                                                       .af
                                                                                                         .prldes Itself
                                                                                                                      !
                                                                                                                        on f
                                                                                                                           o rget tl
                                                                                                                                   l
                                                                                                                                   n g  .
                                         '
                                         Itj
                                           i
                                         )'i
                                                            I
                                                            -t
                                                            i.
                                                             I.
                                                              f
                                                              ë;
                                                               -
                                                               t:(
                                                                 :L1-
                                                                    ).
                                                                     p
                                                                     l
                                                                     .
                                                                     '.                                               j
                                                                                                                      I
                                                                                                         '
                                         t!
                                         It
                                          .
                                         Ië
                                                                    .

                                                                :'...'''
                                                                                                             z
                                                                                                             '
                                                                                                             j
                                                                                                             s
                                                                                                             t. *
                                                                                                                '
                                                                                                                4)
                                                                                                                .
                                                                                                              ...
                                                                                                                 ,:
                                                                                                                  ,
                                                                                                                ...
                                                                                                                                             .
                                                                                                                                             !
                                                                                                                                             $
                                                                                                                                             s..
                                                                                                                                             e
                                                                                                                                             - .
                                                                                                                                                 r
                                                                                                                                                 :
                                                                                                                                                 .
                                                                                                                                                 7
                                                                                                                                                 !
                                                                                                                                                 .
                                                                                                                                                 y.
                                                                                                                                                 ,c)                                1
                                                                                                                                                                                    ,
                                                                                                                                                                                          tk-m
                                                                                                                                                                                            ..,.,
                                                                                                                                                                                                .wjjë
                                         )E
                                          :i
                                     ''E:''
                                          ):
                                           .
                                           )
                                          .:3
                                            :u..
                                               ;.                            .                       .eï!j             ..               .                 ...               .
                         $
                         .                    1
                                              4
                                         ;k: :l
                                              :
                                               :
                                               44
                                                kjl!
                                                 .  jr
                                                     .
                                                     jjj
                                                       !r
                                                        jy
                                                         x*
                                                          '
                                                          y
                                                          jI
                                                           :.1
                                                            .!
                                                             E
                                                             ;/
                                                              jav j
                                                                  r
                                                                  ji
                                                                   j
                                                                   !
                                                                   j*
                                                                    'jj
                                                                      p
                                                                      4g
                                                                      .)(..x'
                                                                            ë.
                                                                             &p
                                                                              ..yF
                                                                                 .jg
                                                                                   a
                                                                                   tq.
                                                                                   - yj
                                                                                      yj
                                                                                       p.
                                                                                        ja.
                                                                                         et
                                                                                          ';)jrc'
                                                                                              y .nj
                                                                                                  y:
                                                                                                  :j
                                                                                                   ,
                                                                                                   jg
                                                                                                    ;j
                                                                                                     s
                                                                                                     .
                                                                                                     ,u:
                                                                                                       .I
                                                                                                       j 1
                                                                                                         .
                                                                                                         y/
                                                                                                          .'
                                                                                                           jk
                                                                                                            (
                                                                                                            .
                                                                                                            5
                                                                                                            j.
                                                                                                             !
                                                                                                             L
                                                                                                             j
                                                                                                             .4
                                                                                                              t
                                                                                                              ?œllp.:
                                                                                                                    ;
                                                                                                                    j.
                                                                                                                     T
                                                                                                                     j-
                                                                                                                      g
                                                                                                                      '
                                                                                                                      )
                                                                                                                      k
                                                                                                                      .
                                                                                                                      it
                                                                                                                       r)
                                                                                                                       .-
                                                                                                                        he
                                                                                                                         l
                                                                                                                         j
                                                                                                                         î$
                                                                                                                          4
                                                                                                                          :.
                                                                                                                          .1
                                                                                                                           j
                        :            .7.      .F
                                               :'j
                                              . ..                                          ,, ..
                                                                                            .                                .   , ,,
                          .. .      1    <,
                                          z
                                         f :. t
                                              rt
                                               .  Is
                                                   .  a  m  atterof  m v
                                                                       .. per  sonal    opl   nEl
                                                                                                onf  thoug  l
                                                                                                            7, that   Ctf S,
                                                                                                                           Vl doesn tc
                                                                                                                                    . 'heck itS
                          x.
                             t'
                              l'ë.     ë
                                  r'litF
                                l'l     kk
                                       ak:.
                                         '..       ... .,                . .                         ; .
                                     '        s1n.Itthen Its'    truly rTs.k1n.celo.thers checklng I      tforti'lel-  n-
                                                                                                                                                                                    I
                                                            f''-j                                            4.,*4                           ;r'%'
                                                                                                                                                 7 .4n                              1      .%%
                                                            '
                                                            h
                                                            '
                                                            :
                                                            t+#'                                             !
                                                                                                             ,eA#                            VJ '
                                                                                                                                                N-
                                                                                                                                                 4
                                                                                                                                                 %M
                                                                                                                                                  'J                                j     E
                                                                                                                                                                                          1
                                                                                                                                                                                          ,
                                                                                                                                                                                          .
                                                                                                                                                                                          7*
                                                                                                                                                                                           .,
                                                                                                                                                                                            1
           e.
                                                                                                                                                                                    1
                                                                                                                                                                                    l
                    . ,i
                    .
                          ;
                          4I
                           ..
                            '
                            k
                            '.kq .
                                 j
                                 tyjener-
                                        lc.jij:
                                              jj
                                               y j.
                                                  jj;
                                                    j.
                                                     jjjjrt
                                                          .
                                                          j
                                                          s
                                                          .
                                                          '
                                                          ùi
                                                           v
                                                           :
                                                           t
                                                           '
                                                           ;
                                                           .
                                                           k
                                                           ,
                                                           .L
                                                            :j
                                                            v z
                                                              j
                                                              ,
                                                              ,
                                                              wjjgj
                                                               .  sy
                                                                   r.
                                                                    ly
                                                                     ,t:
                                                                       j
                                                                       pj
                                                                       .
                                                                       ,ar
                                                                         gv
                                                                          *yg
                                                                            ;y
                                                                             j.y
                                                                               (;
                                                                                .
                                                                                jjj
                                                                                  y)j;I
                                                                                  .   jy
                                                                                       rj -
                                                                                          js
                                                                                           jo
                                                                                            j
                                                                                            .j
                                                                                             sjd
                                                                                               i
                                                                                               j
                                                                                               k
                                                                                               .aj
                                                                                                 '
                                                                                                 j
                                                                                                 :.
                                                                                                  t
                                                                                                  t-
                                                                                                  s
                                                                                                  ..
                                                                                                   jey
                                                                                                   - j9
                                                                                                      :(
                                                                                                      w:
                                                                                                       .                        ,                                                   j
                                                                                                                                                                                    .
                      :r
                       ':
                        .E
                         . t
                        ..  :.
                             5:;
                    ' .
                      q
                      L
                      y
                      :
                      !
                      T
                    %V'
                    . .
                       .
                       .
                       o
                       r
                       ë
                       E
                       ;tö
                        l
                        17
                         i
                         !
                         ,
                         1
                         '
                          -:
                           t
                           L
                          j;
                           e
                           '
                           :
                             ::.d
                             R  ëj
                                 l'
                                  j'
                                   ,
                                   ;
                                   r
                                   ;
                                   ,'
                                   !.'s
                                    #
                                    k :
                                      l1
                                      ..
                                       :
                                       -
                                       14
                                       ,r
                                    - ;;'
                                     .
                                                                           j
                                                                           '
                                                                           )'l
                                                                             ;ç
                                                                             'n.ï
                                                                                :
                                                                                ,
                                                                                1
                                                                                5
                                                                                .
                                                                                -12
                                                                                 .
                                                                                  )'t .
                                                                                    :::''ï-147
                                                                                  . ....l
                                                                                               1''l
                                                                                             ,::l
                                                                                               '
                                                                                                  vb
                                                                                                   qt
                                                                                                    .-
                                                                                                     4'
                                                                                                      .:
                                                                                                       .l
                                                                                                        .é
                                                                                                        ;LL
                                                                                                          r
                                                                                                          -
                                                                                                          :
                                                                                                          ij
                                                                                                           '.
                                                                                                            1
                                                                                                            k
                                                                                                            .
                                                                                                            '
                                                                                                            -ë
                                                                                                             i
                                                                                                             jf,;
                                                                                                                .-
                                                                                                                 .'
                                                                                                                 ï.
                                                                                                                  ë
                                                                                                                  @
                                                                                                                  à!
                                                                                                                   t(
                                                                                                                   .  !g
                                                                                                                      ,
                                                                                                                    ;t.r
                                                                                                                       .                                                            j
                                                                                                                                                                                    -
                                                                                                                                                                                    I
                        ..
                          ;                        Don;tthl   .
                                                              i
                                                              nk thi
                                                                   .stweet
                                                                   l      !cotlntsasevl .dence of   im aill
                                                                                                          .ce,el
                                                                                                               .ther
                                                                                                                 j ,Ial .
                                                                                                                        w aysoperate
                                                                                                                      l
                                                   vp
                                                    iithin ti
                                                            .7e.bcunds ()ftl'
                                                            '               !e I&a even 'kvl
                                                                                           l7en tl7.e Iaws are unuiust.                                         '
                                                                                                                                                                        ''' j
                                                   ''                                                :
                                                        .
                                                        :                                            j. .
                                                                                                     .  s.
                                                                                                         jre
                                                                                                           k                            bb.vs.vvzr ..t$                     j .
                                                                                                                                                                              t
                                                                                                                                                                              ,...j
                                                                                                                                                                                  :
           f.
                '
                                                                   t
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 24 of 56 Pageid#:
                                    8214



                                  ::.
                                  . !.                          '
                            '......                                    ;kk
                                                                         .;
                                                                          .j
                                       @E
                                        J
                                        :.l
                                          k:
                                           .
                                           k
                                           ;
                                           .                                          ,
                                       j
                                       (!   ..
                                             ;
                                        ;(4:jy
                                             ,jj
                                               tj
                                                rjr
                                                  e
                                                  Kg
                                                  jt
                                                   j
                                                   t
                                                   ::y
                                                     j5)
                                                       jg
                                                        :
                                                        jl
                                                         gjljp
                                                             jj
                                                              tj*
                                                                jjjj
                                                                   lrs
                                                                     l
                                                                     y
                                                                     ,
                                                                     s
                                                                     j
                                                                     l
                                                                     .î
                                                                      ty
                                                                       j
                                                                       o-j:i
                                                                           ''
                                                                            :jk.
                     '  .
                                             Jtè                              'J;q
                                                                                 :.
                                                                                  %bj
                                                                                    '
                                                                                    :
                                                                                    -
                                                                                    ry,
                                                                                    : y,
                                                                                       q
                                                                                       .
                                                                                       4*
                                                                                        jjh
                                                                                          .t
                                                                                           i$x
                                                                                             s
                                                                                             f
                                                                                             y'
                                                                                              .
                                                                                              -
                                                                                              :
                                                                                              f
                                                                                              j(
                                                                                               gy
                                                                                                k).(
                                                                                                   g
                                                                                                   y.
                                                                                                    jj
                                                                                                    ,)
                                                                                                     t
                                                                                                     .t.
                                                                                                       )
                                                                                                       gjg
                                                                                                         y
                                                                                                         j:
                                                                                                         'ë
                                                                                                          ,
                                                                                                          t
                                                                                                          r
                                                                                                          E
                                                                                                          ;j<s
                                                                                                             r
                                                                                                             i
                                                                                                             >
                                                                                                             s,
                                                                                                              '
                                                                                                              Isr
                                                                                                                (
                                                                                                                )
                                                                                                                ht
                                                                                                                :,
                                                                                                                 q
                                                                                                                 ï:z
                                                                                                                   k4
                                                                                                                   l .
                                                                                                                     :
                                                                                                                     e)
                                                                                                                      ..
                                                                                                                       :q
                                                                                                                        '
                                                                                                                        lz
                                                                                                                         .i
                                                                                                                          ..l
                                                                                                                            tg
                                                                                                                             j'
                                                                                                                              :.-
                                                                                                                              ! '
                                                                                                                                ,
                                                                                                                                .i
                                                                                                                                 T
                    '
                                ..
                               ..:
                             . . .   .
                                     ;     k:f
                                                                                          ....
                                                                                                                    ..                                .
                '              ..
                                     ï
                                     '
                                     t 1
                                       :am. In B    .el-lë
                                                         .n *%ora $.k     'hëll, e,and lt.      sdefln.Itely notfc'rantlua op      :eratl
                                                                                                                                        ô
                                                                                                                                        .
                                                                                                                                        zetlaïnlng-
                     .& -     iwt,k-k
                        y!yklgq
                        ,   .       ..  ..


                                  i
                                  t
                                  d'               l
                                                   .
                                                   '
                                                   E
                                                   :
                                                   (r
                                                    (
                                                    '#'
                                                    '
                                                    *
                                                   :v h
                                                      7
                                                      i.                                                   h
                                                                                                           q
                                                                                                           t
                                                                                                           k
                                                                                                           -
                                                                                                           ,
                                                                                                           r
                                                                                                           -
                                                                                                           .
                                                                                                           *t
                                                                                                            f
                                                                                                            ''
                                                                                                            -
                                                                                                            2
                                                                                                            .t
                                                                                                             ;
                                                                                                             s .A$
                                                                                                             )
                                                                                                             '   :
                                                                                                                 41
                                                                                                                  k
                                                                                                                  .
                                                                                                                  :
                                                                                                                  (
                                                                                                                  1
                                                                                                                  ':
                                                                                                                   '1
                                                                                                                    ,
                                                                                                                    -
                                                                                                                   ''        ' t''
                                                                                                                                 -
                                                                                                                                 l
                                                                                                                                 ''I.
                                                                                                                                    F

                        '
                                  I
                                  .
                                  ë:.
                                  ,
                                  :     .
                                        :
                                                                            '                                                j'
                     $:
                      g)
                       ik
                       ..r
                         .
                         ,.
                          , Genenc
                             . .    r Soy M . IIk ,
                                                  jj
                                                  %4xt
                                                     .
                                                     s.                                                                      i
                -. !
                   r
                   .
                   :
                   .(
                    :.'  ,
                         '7
                          r
                          i      ..
                                                    c6.                                                                      j
                .
                '
                !
                  ,'
                  .:
                 sii
                   p
                   è
                   l
                   jur
                      ,
                      ikb
                     k.
                        :j
                         ë'kqj
                            x..
                              j
                              m.
                              rr.
                                7lt
                                  *,
                                   ::
                                   ),
                                    ï
                                    ?
                                    yf
                                    =
                                     w
                                     7g.jxe.g
                                            j
                                            c
                                            jgjj                                                                             j
                                                                                                                             l
                                                                                                                             p
                                  ..                                                                                         j
                                         h
                                         '              '           *   *                                          .        ..

                    ( hIst eetIsllteral, kno tfor hen lt ets Int
                                                              li..ro uce
                    in a cou ofIaw)                           :
                                                              I
                                                              l
                '
                                                                                '                                            j
                    j
                    gj.
                      r-
                       :-
                        ï
                        e
                        qb
                         à
                         *z
                         -fa
                          *:
                           î
                           *s
                            k(
                            a:
                             tj
                              p
                              .
                              j
                              '.ë
                                a
                                y
                                v.
                                 x
                                 j(:)
                                    .J
                                     y
                                     J'l
                                       gî
                                        '
                                        .
                                        z
                                        )z/.
                                           k
                                           ?
                                           (
                                           ..
                                           )$
                                            601
                                             -,J
                                               z.
                                               9-
                                                k
                                                -
                                                rCa'
                                                   ï
                                                   :
                                                   ,
                                                   ')
                                                    &
                                                    )
                                                    'k
                                                     ;
                                                     f>
                                                      jj
                                                       ;.
                                                        j
                                                        -g
                                                         q
                                                         ;:
                                                         .j
                                                          -hb
                                                            <
                                                            '
                                                            )
                                                            $.
                                                             v
                                                             -
                                                             ):
                                                              y'g
                                                                .
                                                                è
                                                                9
                                                                .!
                                                                 z
                                                                 sj
                                                                  xl
                                                                  .g
                                                                   j
                                                                   -.
                                                                    h
                                                                    l4
                                                                    q.
                                                                     Ay
                                                                      .
                                                                      '
                                                                      v
                                                                      .j
                                                                       ,
                                                                       j
                                                                       lt
                                                                       .>j
                                                                        <I                       .                           p
                                                                                                                             ,
                                                                                                                             l
                                                                                                                             f
                217
                  :
                  1
                  .
                  )
                  -
                  6
                  ïï
                  .t
                   i
                   .
                   '
                   k-
                    '
                    S
                    k
                    i
                    '
                    '
                     k/
                      i
                      -
                      k
                      :
                      -
                      ë-
                      .1
                       5!
                        7
                        1
                        -
                        :
                        .
                        të) .
                            ;
                            2!.
                              111
                                2d
                                 .
                                 l
                                 -ï
                                  -
                                  I
                                  '
                                  )
                                  7
                                  ,
                                  t:
                                   i
                                   E
                                   sl
                                    :
                                    .
                                    !;
                                     .                                                                                       1
                                                        '
           g.
                                                                                                                             l
                                                            Em lly G km lik
                                                                          1>
                                                                           '
                                                                           7(Q Emll
                                                                                  yGorcenskf May 2,
                                                                                                  5.
                                                            Thistook'
                                                                    glace a'ta ptlblic Shooting range.
                                                                                                                            j
                                                                                                                            ?
                                                            ASal ts
                                                                  zaysz vfhen targetShcotjnq asa hcbb%
                                                                                                     /,vz              1 Shcot
                                                                                                                        .
                                                                                                        e hak'e experjenced . erstake
                                                            t                          ' w           *
                                                                                                     '            <
                                                                                                                  ' r
                                                            tlm sactlng asa I' ange Bafetyofflcer-                     '
                                                                                                                       I
                                                                                                                            j                             '
                                                            ThlsIsaSafe and surl
                                                                               enlsed hobbvand shoukd notbe interpretedas alhreator
                                                            astrapnlng '
                                                                       rol
                                                                         'vklen.tactivl
                                                                                      ties-
                                                            û.
                                                             -) 1           1%
                                                                             -4 7                    7'8                    !
                                                                                                                            i
                                                                                                                            E
                        '         '
                                      i
                                      ):
                                      F,é' GenerifSoy M iIkx2.
                                                            V
                                                           1i                                                               !
                '                                                               -p.

                     ')(p'-lëil:'i-.à')qk!E.j-;,j(:.h,y
                    .-.
                      ,.. x              ;,           .
                                                      '
                                                      r.'t
                                                      .
                                                      '
                                                      ,
                                                      '
                                                      1
                                                      :
                                                      ,
                                                      k
                                                      .
                                                         :.
                                                          k
                                                          5
                                                          E
                                                          -
                                                          :
                                                          ''
                                                           .
                                                           !
                                                           E
                                                           f
                                                           .
                                                           ,7
                                                            ,
                                                            (
                                                            -
                                                            j'
                                                             i-
                                                              I-
                                                               '
                                                               ).
                                                                -k
                                                                 :
                                                                 ë
                                                                 .
                                                                 :
                                                                 -
                                                                 )
                                                                 .tL
                                                                   -
                                                                   ,6
                                                                    ,ce,
                                                                       .
                                                                       -
                                                                       ,sj
                                                                         kr
                                                                          :
                                                                          i
                                                                          q                                                 -
                                                                                                                            1
                And forw hen t!his com es up inevitably in court,this is
                sarcasm .Ido not,in fact,Iove caricatures suggesting
                m y m urder.
                -
                1-
                 7
                 9-(1$-1àg%'
                           fkb
                           . 1
                             ,
                             .-
                             -
                              ..
                               I
                               ET:
                                 I
                                 -
                                 i
                                 E
                                 ?
                                 t$
                                  :1
                                   2:
                                    u
                                    .
                                    t
                                    s
                                    ;4:4
                                    .  )
                                       !
                                       (E
                                        J
                                        )-1q
                                           ;?
                                            r-'
                                              J
                                              .
                                              'kr:
                                                 'i
                                                  '
                                                  t1
                                                   !
                                                   :
                                                   ïihL
                                                      3-
                                                       '.
                                                        1
                                                        f
                                                        :
                                                        '
                                                        C:
                                                         ;
                                                         ,t
                                                          -',
                                                            ?
                                                            '
                                                            1
                                                            Ll-
                                                              L1
                                                               .
                                                               -
                                                               '
                                                               .:
                                                                !
                                                                rC-if
                                                                    :
                                                                    t
                                                                    ï
                                                                                                                            I
                                                                                                                            1
                1 Rettveet 47 Likes



                                                                                                                            1
                                                                                                                                                                                        i
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 25 of 56 Pageid#:
                                    8215



                                ,,x,
                 ' ..
                 .
                :'
                       '
                       .!
                        ),y t
                            ,: GenericSoy M 1
                          'j.F
                                             -IkêI
                                                 1
                                                 '
                                                 .
                                                 <
                                                 :
                                                 k '.
                                                  7Ai
                                                    '.u
                                                      t
                                                      r
                                                      t
                                                      'f
                                                       )Ez-f
                                                           n-
                                                            jlyt
                                                              .
                                                                 -
                                                                 ,.nt
                                                                    .
                                                                    3rce,
                                                                        7ski'.JU1
                                                                                .-
                                                                                !76),z
                                                                                     m011
                                                                                        3
                                                                                        -
                   ::.' j
                   $        .                           .       .             ..
                       ,#
                        i'
                         t.
                         , i m . e:1should be carefulslnce Iassul'ne the FBI      ireadsm'y.tweets
                                .

                 %(
                  E
                  !
                  I
                  lt,
                    +E,
                      V                                                                                                                                                     .
                                1                                                .                                      ' .
                                                                                                                                       .
                                ;
                                )
                                r
                                Ij
                                E,
                                I'
                                   alsome:expl
                                             ,alnsthemechanlcsot
                                                               gmcme
                                                                  . y.bunden.ngl
                                                                               .nde
                                                                                  .tal
                                                                                     .l
                                j
                                I@
                                 t
                                11.
                                !
                                                     (
                                                     A
                                                     *
                                                     -.
                                                      7J':
                                                         .
                                                         =
                                                         p                                        a
                                                                                                  tç.
                                                                                                  . '
                                                                                                    y
                                                                                                    .  .. o                                                            gj
                                                                                                                                                                        .gj
                                                                                                                                                                        ....                yJjy
                                                                                                                                                                                            . .......
                                I
                                !4
                                ëk.
                        .        .:
                                :'': .                                                            .
                 ' .$,    :  $q Generi   cSo  yM- lIk5
                                                     ,
                                                     /4
                                                      ..
                                                       3
                                                      yj.
                                                        *
                                                       ;v
                                                        .:.
                                                         . t
                                                           C C
                                                             ..-
                                                           ... .1
                                                               7.3-1'
                                                                    th/,.'G o.rcens.ki'-1u,.12.9u.a-7018 . ...
                                                                         .                                              .
                :  dh.
                   E :.. .;
                     .     '::7t
                           ..               .,. .         '
                     '
                       ,.4:, 7   rc 1T1b
                                       Icred11',dearesëtFB1so.clallnedia I           m cnltcq-,lwasa datà saentistfora
                 %k'
                   5
                   l
                   )
                   !
                   ,
                   ,hi4'
                       .
                       !
                       'è
                        .P' . '        -        '                                                        1       '
                     TI
                     I
                                 j
                                 oank.
                                .
                                (
                                d
                                !
                                1l
                                 )
                                il:
                                                     .
                                                     <D
                                                      .,
                                                       '..
                                                         4
                                                         ,                                                     y
                                                                                                               -
                                                                                                               r
                                                                                                               2
                                                                                                               )
                                                                                                               .
                                                                                                               i                                                       j
                                                                                                                                                                       t
                                                                                                                                                                       n
                                                                                                                                                                       :
                                                                                                                                                                       y
                                                                                                                                                                       j;
                                                                                                                                                                        ,
                                                                                                                                                                        .
                                                                                                                                                                        3
                                                                                                                                                                        :.
                                                                                                                                                                         3
                                                                                                                                                                         .
                                ;
                                '
                                .;
                                 E
                j..                                                                                               :                                                                                         .y
                i
                I-7:
                   --
                    1
                    -
                    *
                    l-
                     '
                     ,
                     '
                     -
                     h
                     @'
                      iT
                      .:--
                         f-
                          ë
                          32
                           32
                           ,6iE
                              i
                              t$5,
                                 '
                                 12.
                                   $
                                   7
                                   :
                                   f!
                                    Ld-
                                      j
                                      .1
                                       :
                                       -
                                       ):
                                        t
                                        -
                                        it'
                                          bt
                                           'i5
                                           . j
                                             I
                                             '
                                             k1
                                             .--
                                               k
                                               '
                                               .
                                               4
                                               ),
                                                i
                                                l
                                                .
                                                :,I
                                                  -(
                                                  7ëh
                                                    t
                                                    .                                                                                                                                                       )
                1.                                                                                                                                                      :
                                                                                                                                                                                                            1
                                                                                                                                                                                                            .
                                TI.I
                                I
                                @IE
                                I
                                    '

                !.
                  : d            '
                                 2
                                 :y
                                  ,,
                                   L
                                   !:7. Generjr soy M -
                                    ,   ..
                                                           jjk tâ l
                                                                s-o
                                                                  g
                                                                   t
                                                                   y
                                                                   j     '
                             '.: :,3
                          ::'.
                        .. .       i. j(       ..
                 ':CtE,4,.  ;    j
                                 +
                                 :Q:
                                   g                        j
                                                            g
                                                            k
                                                            ,,
                                                             ,
                                                             .,
                                   ' p   t
                                         j
                                         o
                                         ''jy
                                            gj.
                                            i ujjyj
                                                  r
                                                  .,
                                                  xjuj
                                                     j
                                                     ze.j;sxj
                                        .
                 '
                         j
                         /
                         lll  f
                              ir
                               :i:
                                 '1.
                                   9
                                   '
                                   ,     '
                                         %                                                                                                                                              '
                                    '' '
                Rer
                  -ll'
                     t
                     .?jL
                        R'
                        .a.tc-1
                              t
                              ,
                              :
                              l
                              -
                              .
                              i
                              5
                              .
                              2F
                               ',
                                t
                                -
                                ;
                                .
                                2
                                ù
                                (l-
                                  t'
                                   f
                                   -
                                   '
                                   .-
                                    .
                                    9
                                    .
                                    -
                                    '
                                    -'
                                     j;
                                      :
                                      .
                                      11
                                       !
                                       '
                                       -
                                       '
                                       ii
                                       ,
                                       .;
                                        5
                                        ëi
                                         .
                                         1-'
                                           S'i
                                             -l
                                             f-
                                              p
                                              t  '
                                                                                                                                                                                        l
                                                                                                                                                                                        1
                  y QSSU( j)tI
                             'on '
                                 jg that alI y t eets are VaC '
                                                              I
                                                                 UU' ed LI.1
                                                                           3
                and put lnto a fally d'Igest,w hlch Is rapldly iprocessed!by
                                        -
                                                               1
                an 1ntake special1sttr.ained forsocial, ,edia'an'al sis.


                '
                 7
                 -
                 1!L'
                    11
                    *l
                     t
                     i
                     p
                     b'
                     -
                     '.
                      d
                      !i!
                        s
                        '


                                                     Q                                                 'tX-
                                                                                                          O.
                                                                                                           I.                                                     (7
                                                                                                                                                                   X                                    T
                    . . .: .':
                             .:
                              .)
                               :..                                                      .l
                 ' gh
                ...
                    .
                     ,y! ener.lC .0
                    xu
                     t    ..
                          .
                        ....      .'
                                                          .                          - y.
                                                                                     II :iX. rz'hp'm e am ...
                                                                                        'f
                                                                                        .
                                                                                        w.
                                                                                         '
                                                                                         J)
                                                                                          >.
                                                                                           ''w
                                                                                             a'r
                                                                                               -lR7j1
                                                                                                    .
                                                                                                    '
                                                                                                    t
                                                                                                    ..J
                                                                                                      (,
                                                                                                       -
                                                                                                       7O1*(.el.
                                                                                                               >
                                                                                                               f
                                                                                                               ,o
                                                                                                                'j-
                                                                                                                -r
                                                                                                                 '     Esmj
                                                                                                                 :I:-1Ul. p .
                                                                                                                          s/.y2
                                                                                                                        <f.
                                                                                                                          k   *.m 5zp
                                                                                                                                U ïu-b
                      .:        '''
                    L:..' ':.:.::.'!'..'''p
                         .                   2
                                           .4*   :t
                                                  r
                                                  a
                                                  '
                                                  .
                                                  :=
                                                   k
                                                   '.
                                                    ;
                                                    s-:
                                                    ' '4
                                                      z
                                                      .l
                                                       g
                                                       q
                                                       jj.
                                                         j4
                                                          .;'
                                                            r
                                                            j!
                                                            .j'
                                                              -(
                                                              j.-:x
                                                          .Y ' . ,
                                                                  j
                                                                  s
                                                                  '.
                                                                   .w
                                                                  .j
                                                                   s.;
                                                                     jju:g
                                                                         .
                                                                         ..
                                                                          .a
                                                                           ..
                                                                            pjp
                                                                            h k.
                                                                               a
                                                                               ..y
                                                                                 .;l1y
                                                                                     t
                                                                                     E:k
                                                                                       gg
                                                                                        j$y
                                                                                          :q
                                                                                           !;
                                                                                            ..
                                                                                            !rx-.
                                                                                                )
                                                                                                ..:
                                                                                                  s
                                                                                                  kh
                                                                                                   G
                                                                                                   os
                                                                                                    sj
                                                                                                     :i
                                                                                                      -,jp
                                                                                                         v-
                                                                                                          '
                                                                                                          ..:
                                                                                                            cxai
                                                                                                               ...
                                                                                                                 j
                                                                                                                 .j
                                                                                                                  ''
                                                                                                                  :j
                                                                                                                   i
                                                                                                                   ;?
                                                                                                                    t-
                                                                                                                     tt
                                                                                                                      s;
                                                                                                                       :(
                                                                                                                        q'p
                                                                                                                          q.
                                                                                                                           .j
                                                                                                                            L.x
                                                                                                                              zo
                                                                                                                               r.
                                                                                                                                gj!
                                                                                                                                  <
                                                                                                                                  k.
                                                                                                                                  !Et
                                                                                                                                    ..
                                                                                                                                     s
                                                                                                                                     1.r.j
                                                                                                                                         .
                                                                                                                                         :j...
                                                                                                                                             :
                                                                                                                                             .q
                                                                                                                                              .(
                                                                                                                                               .Ja
                                                                                                                                                 a.
                                                                                                                                                  ,j
                                                                                                                                                   ..:
                                                                                                                                                     .;y.j..jj
                                                                                                                                                             ..j.y
                                                                                                                                                                 .jy'$:
                                                                                                                                                                      x....
                                                                                                                                                                      .   :(,..
                                                                                                                                                                              4:(ypy,
                        k'.E;.
                             '
                             El
                              '
                              :           'q;''
                                              $'.
                              .:
                             .:E
                               :
                               .E
                                wJ
                                (.W..
                                .
                                E
                                :
                                E
                                :                    cwr
                                                     .
                                                       .a.11
                                                           q. yq
                                                            y
                                                            .
                                                             .   .!.t)
                                                              ', '
                                                                 u   : ..
                                                                     .lIke ï.y.,4t.y.p'
                                                                        .             o-
                                !
                                ::
                                 !
                                 q5
                                 F
                                f:
                                '
                                k.
                                 j:
                                  .                      .y.y ' wj
                                                                 z.
                                                                                                  .m'
                                                                                                   j
                                                                                                     a
                                @j
                                 .y                      .                                            .uay
                                                                                                       o,u.
                                !E
                                 i'
                                E7
                                 !:
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 26 of 56 Pageid#:
                                    8216


                                         fE
                                          .E
                                          .::
                                              r.,      enenc soy IIk ,     <u
                                                                            v
                                                                            xav
                                                '
                          '>...
                         .:      ' .$
                                    ,:
                                    :
                                                J                           .
                                     F;. :             y 1... .k. :z*x. :.y.:,.:p.y. a.. 7
                                                                                         ..:,..r
                .
                        %*:
                          s
                          ; :.jGc
                          '
                          r
                          :
                          j
                          :j
                           r
                           ?
                           .
                           w
                           4:
                           :   $z
                                 .
                                 '
                                              ..    3.r j
                                                      u :r
                                                         q
                                                         r
                                                         Ot
                                                          j
                                                          gjj
                                                            .1
                                                             i
                                                             J
                                                             z
                                                         t.-w-
                                                             .
                                                             ep
                                                              o.
                                                               ;
                                                               E4
                                                                :
                                                                /
                                                                œ
                                                                s
                                                                .'
                                                                 $
                                                                 z
                                                                 .
                                                                 )$
                                                                  s.
                                                                   $
                                                                   .;
                                                                    :
                                                                    )1j
                                                                      x
                                                                      .
                                                                      qj
                                                                       !&
                                                                        '
                                                                        k
                                                                        .I
                                                                         .
                                                                         :
                               :     .


                                                                 )                                                          '
                                                                                                                                .

                    M y socialm edia w as being m onitored aIIsum m er.lt
                    a'
                     lm ostcertainly stillis-
                        P',j 63''.rk'!.'N .
                           . .'
                           ?
                           W
                           '
                           .%    .)
                                 .$j.
                                    '
                                    k
                                    3
                                    L
                                    ,b.rh-
                                     q
                                     '   r
                                         1
                                         ,
                                         pC
                                         '
                                         .  4..N
                                           .1
                                           i,
                                            .
                                            '
                                            7  l.'
                                               1 L,.. ''zçx
                                                      .:  s
                                                          s .'..'ezd
                                                                   x'.k
                                                                      sk
                                                                      ..
                                                                       '
                                                                       <
                                                                       &
                                                                       .
                                                                       '..
                                                                        t
                                                                        :r'
                                                                         .i
                                                                          :
                                                                          't.
                                                                           .t
                                                                            f
                                                                            '
                                                                            .J
                                                                             '
                                                                             .
                                                                             :
                                                                             6
                                                                             1
                                                                             .*ï:r
                                                                               c
                                                                              ''
                                                                               ):p
                                                                                ''
                                                                                 m:
                                                                                 . .
                                                                                   3
                                                                                   x $,. . *
                                                                                   k'.
                                                                                   '
                                                                                   j 4
                                                                                     ;.!
                                                                                       i
                                                                                       :l
                                                                                        x
                                                                                        s
                                                                                        :
                                                                                        '
                                                                                        !.:
                                                                                         s
                                                                                         :*'
                                                                                          -
                                                                                          .-
                                                                                           .4
                                                                                            1'
                                                                                            .-
                                                                                             y
                                                                                             mz..
                                                                                              ..
                                                                                                  kt
                                                                                                 ev
                                                                                               .rï
                                                                                                 .k
                                                                                                  ..          .




                                                                                                                                        j'
                    LLj
                      .:
                       r<t
                         e
                         :
                         .
                         -
                         ,
                         :.
                          -
                          4
                          y
                          ..
                           9?
                           jq
                            .
                            i
                            jt
                             .
                             r.
                             ag
                              à
                              v
                              .y
                               v
                               -
                               r
                               .
                               zJ
                                t
                                :.
                                 2.
                                 u;
                                  ) 12 Ui'
                                         tf''
                                            pq



                             ':!k
                                '''
                    ' .t          ër%!., Gener.   lf'S@y .          s j
                                                                      u
                                                                      t.
                                                                       ..',x
                         .           .
                    .             .'.                          IIk îyl-
                                                                      ,,   )u
                                                                            z.
                                                                             n
                                                                             bg-.
                                                                             e  t.j
                                                                                m  ;jj
                                                                                    .#.
                                                                                      uzn.
                                                                                         x%,-.
                                                                                             ,j
                                                                                             ryts p,-,
                                                                                                     ;
                                                                                                     jkj,.jay-j-
                                                                                                          .    j
                                                                                                               :s
                                                                                                               .:t
                                                                                                                =  .
                                                                                                                   p.
                                                                                                                  ,?
                                                                                                                   =.u
                                                                                                                     e
                                                                                                                     .
                                                                                                                     'j.
                                                                                                                       -
                                                                                                                       Jo
                                                                                                                       1cb
                                                                                                                         '
                    .
                         ' ,.. :
                         ...         .k
                                      .i
                                      5         ..      . .,...   .
                                                                 .,. ,,...        ....
                                                                                    ..
                    '       'E,    ok
                                    ï.
                                     ë' jRe.J7.
                                             .'
                                              ï1.
                                                '
                                                .
                                                yng:tc h
                                               .(       Q
                                                        '
                                                        nî
                                                        .
                                                        ,
                                                        zq:
                                                          J.n:.s
                                                          C      ï)
                                                                  l.
                                                                   Nj
                                                                    ,Fx
                                                                      @7.E
                                                                         ourc.,u
                                                                               gt
                                                                                .
                                                                                l'
                                                                                 )c
                                                                                  ..)
                                                                                    '
                                                                                    zp
                                                                                'o  x
                                                              .
                                                              .
                      7kki
                    'xk      '
                          i>;r
                          (
                         .'    !;
                             .iipi
                                 k!:$..

                          ''E'*' x       l
                                         7'
                                          k
                                          e'
                                           p
                                           'îj,
                                              q
                                              A'req
                                              .    .uestCJi  m ade pu1.       '3(
                                                                                '
                                                                                1C b#'@'CtO13- Ch,*
                                                                                -                       t.
                                                                                                         1m p S1')0b
                                                                                                                   vk'thi5.
                                     lI
                                     I
                                                                                                                                            zTs
                                     j
                                     II
                                                              -
                                                              .
                                                              j                                    .
                                                                                                   1
                                                                                                   (y
                                                                                                    .
                                                                                                    -
                                                                                                    .
                                                                                                    '
                                                                                                    :'t                                  x-o
                                                                                                                                         î

                                     E@
                                     @
                    . ''4;'
                    '
                    .
                          znë Generk Soy M ilkv4
                          ,                    t,
                                               ,4:
                                                 ..
                                                  'tpE
                                                    - mjj
                                                        y(
                                                         gorcens
                                                               .ki--
                                                                   lat.
                                                                      719,201
                                                                            .8
                     ''' jj      .<
                                  ..                                                    '.     1
                    '
                       ).!k
                          .
                          :
                          ,i Foratë
                          .       lthe cr
                                        .iE
                                          ti
                                           ï
                                           ,ci
                                             s17*
                                                1Vle tlR.r'
                                                          oW ag3i13Stadivist'S:*2170 dontadhçre tc ourbrand
                    >'i
                      s
                      .rl
                        t
                        u
                        E
                        J* ofideologicaIpur
                             ''''
                                              .ityr'
                                                   .
                                                   '.
                                                        i
                                                    ?e haveto considertq   .
                                                                           le cc'm pretely dif
                                                                                             'férentthreat
                             m.o2
                                c'
                                 elthatphigh profile activistsh 'avetfz'atork t-
                                                                               vi 'th.                                                  1
                                                                                                                                        l
                                                    CD
                                                    Ne                                             zg             jyyy j
                                                                                                                  ,
                                                                                                                  +h
                                                                                                                   >
                                                                                                                   p'
                                                                                                                    y
                                                                                                                    .
                                                                                                                    j
                                                                                                                    .-.
                                                                                                                      ;
                                                                                                                      4
                                                                                                                      1
                                                                                                                      .(
                                                                                                                      2;
                                                                                                                       1'
                                                                                                                        *               't
                                                                                                                                        kgzkx
                                                                                                                                            .js
                                                                                                                                            k
                                                                                                                      po                     ,-,,..,
                                                                                                                                            .,
                                                                                                                                            ,      .
           k.                                                                                                                       :...
                                                                                                                                        1
                                                                                                                                    .
                                                                                                                                        t
                            'Lt j
                                (
                                .;
                                 '(.
                                   #
                                   y
                                   4'
                                    .j
                                     :
                                     ;, j
                                        t
                                        gjenerl    zk
                                                    Cgjjk'
                                                         Ty . a .
                                                                kjjjgy
                                                                     é
                                                                     L1
                                                                      j
                                                                      Y
                                                                      r
                                                                      :;
                                                                      ;.
                         .,                                                                                                         '
                                   xJ:E
                                    : '..
                                        '
                                                                l     v
                                                                      q
                                                                      .                                                                 5
                             - o ktt : -**' ' ...3.                '
                         Nk
                          .E
                          ;î
                           ï
                           q
                           zE
                            Lj
                             !ju'
                              ?
                              E
                              ! j
                                î
                                y
                                ,
                                :
                                :Y..
                                   t:
                                    ' k
                                    1   z
                                        ;
                                        s:
                                        t
                                        *t
                                          .
                                          ;sE
                                         ..
                                            I
                                            N
                                            :I
                                             EI
                                            >:
                                              -)
                                              y-1
                                               .jr
                                                 ?)
                                                  .6
                                                  EkJ
                                                   J'
                                                    y.
                                                     ,
                                                     .
                                                     j.
                                                      :j
                                                       -
                                                       .
                                                       Whv
                                                         ki
                                                          j
                                                          -f
                                                          'k.
                                                           -j
                                                            l
                                                            ,
                                                            -;j
                                                             t
                                                             .-E
                                                               I
                                                               j
                                                               .
                                                               2
                                                               $
                                                               W:
                                                                jz
                                                                .
                                                                ï
                                                                '*-j
                                                                   :
                                                                   '                                                                    i
                                                                                                                                    '
                                                                    l. .                                                    .

                         Please stop organizing protests and counterjroiestson
                         Facebook pllllleeéeaaasssseee Iam begging ylou


                         z
                         l3
                          6.
                           3
                           '1E
                             1.
                              $7
                               '.
                               $9
                                -
                                :
                                -tL
                                  '
                                  h
                                  /.r'
                                     ç:
                                      x
                                      :.
                                       i
                                       :àt
                                       - x.
                                          1
                                          L tE
                                          -  l1E
                                               9z
                                                t
                                                lk1
                                                  ..1I
                                                     -
                                                     v?
                                                     'ilr
                                                      e -,
                                                        z-
           1.                                                                                                                           'l
                                                                                                                                        j




                                                                                                                                        1
                                                                                                                                        i
                                                                                                                                        !
                                                                                                                                         I
                 '




Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 27 of 56 Pageid#:
                                    8217



                          ...       .:.
                      .                 jg
                                         jyyy
                     - )7ijl
                      . ..
                           k
                           j Generi
                                  tS@yM iIk-
                                           V(i
                                             :
                             ;.,E
                                )-. gj
                      .
                      .F
                       --..
                           ,
                           j
                           k
                           (
                           .
                           Ey
                            j
                            )
                            ;
                            :(
                            y.
                             r
                             g
                             k
                             -;
                              .
                              j.
                               r
                               k
                               -
                               !i
                                j,
                                 k. g-mjysojxensk.il
                                          .
                                                                    .




                     W hat's happening rightnow isthat,because Ijlive
                     overseasya iointcounter-terrorism task force,n
                                                                  '
                                                                  1
                                                                    robablv
                                                                                                                                      .                  .
                     ..    .                             !
                                                         .
                     Involvlng the CIA or N SA/that m onltor: soclalrm edla
                                                                                                                                  .
                     has seen m y posts and flagged them foran anal r yst,
                     Thatanalyst I's now sendl'ng itthrough channellsto the
                     FBI/DHS                                ,
                                                                                                                                          1
                     (E
                     -)
                      .
                      ::
                       1
                       J!,
                       : 6
                         1-J:
                            2'
                             è
                             E
                             s'
                              sj.
                                -ï
                                 :74
                                   ë,j
                                     ::431
                                         2
                                         1
                                         .-
                                          pp(
                                            q
                                            !.
                                             t
                                             r
                                             lë
                                              -1'
                                                q
                                                )
                                                t-'i
                                                   F
                                                   '
                                                   $kï
                                                     i
                                                     -.
                                                      il
                                                       )
                                                       E
                                                       ttt!
                                                          t)
                                                           .b
                                                            k
                                                            ,i
                                                             '
                                                             t
                                                             kt
                                                              '
                                                              j
                                                              ïkàl:,b
                                                                    -.
                                                                     --
                                                                      .!
                                                                       1i
                                                                        E
                                                                        (
                                                                        !!:
                                                                          ,7
                                                                           ,
                                                                           @
                                                                           '!
                                                                            :                                                             -




                     13 R                                               .                                                                 t
                         etweets 125 Ijkes                                                                                                :
                                                     .
                                                                                                                                          p
                                                                                       .*Yh.'Y
                                                                                             kklu
                                                                                        jv
                                                                                        uzi
                                                                                         .R                              %%J




                                    C
                                    ;E
                                    E:
                                     '                                                                                                    '
                                                                                                                                          '
                     I                                                                              .            '                    .                             :
                     i
                     @ r
                       .h,
                         .sT.ih?eet1.
                                    5.ur
                                       ,
                                       )aval
                                           i
                                           !ablek                                                                                         I
                                                                                                                                          .                         i
                                                                                                                                                                    i
                     ..                       ..     . ..                                                                                 1
                                                                                                                                          .                         .
                                                                                                                                                                    i
                                    li
                                    1
                                    .i
                                    :
                                    '
                                     '
                                     .                                                                                                    I
                                                                                                                                          ;
                          ..            jt
                                        l.:          .              .       .   4:r.                    -x .-.       c     ..-4           .
                                                                                                                                          '
                                          p<
                                          't..
                                             y .GenerlcSoy I1k'
                                                              xës
                                                              ? 7
                                                                J
                                                                .'u
                                                                  'l
                                                                   '
                                                                   :
                                                                   -
                                                                   N
                                                                   t,
                                                                    .
                                                                    Em.1byfsc'rce,nski'tùa'Ll-Jt          .                                        :
                               'k
                                          =rEi E
                                               ..
                                           ,. ) $
                                                ,
                                                1'.
                                                  'a
                                                   '''.
                                                      anvtfh-   jIe$61my.os      a&n fije k vvi1Ibe updat        iet-lto refIe.c4   .a fu141-1eraIienat' k.
                                                                                                                                                          o'
                                                                                                                                                           rlfrtnn,
                                ..
                                .
                      .1
                      ;
                      .   ;.:F
                       ::.'  j:
                              y(:
                                .:F
                                . .'
                                   i1
                                   jyC
                                     .'
                                     ti1Il
                                      .  j:
                                          j.
                        .k't'   w*' theUS m'f-                  .II-
                                                                   l1-,-
                                                                       s.
                                                                        l-#- ,-dncl. ,
                                                                                     th;iIIj- 1keI  yIJetthe ant       3Iv
                                                                                                                         .
                                                                                                                           sisl s,
                                                                                                                                 vric'ng andf1a.g1  'm/z,acatI'
                                                                                                                                                   .. w u
                                                                                                                                                     .   .
                                                                                                                                                                )rea'
                                                                                                                                                                    I
                                                                                                                                                   !
                                              to the m ilitarb          .h v/    hich l'n. 7nctt.-    1ns..vt
                                                                                                            'ead cfs   .(7.:
                                                                                                                           .'neone.!   m ad tha1tihere'  sa Naz.1
                                              $..
                                                                                                                                                   !
                                                ,
                                                $
                                                1i-t.',
                                                      -
                                                      '
                                                      ,'1
                                                        .-)
                                                          .(E,Il-
                                                                ,(E
                                                                  !.
                                                                   I:k
                                                                     li- tist'
                                                                             -é!
                                                                               t.
                                                                                é;:
                                                                                  5'I
                                                                                    -t
                                                                                     -1iir$
                                                                                     .    ,
                                                                                          .4
                                                                                          -..1-.I-
                                                                                               4 1r-'
                                                                                                    :
                                                                                                    E
                                                                                                    /-
                                                                                                    -:
                                                                                                     b
                                                                                                     .bq
                                                                                                       k
                                                                                                       .
                                                                                                       ipI-ht--
                                                                                                              ,$
                                                                                                               ::
                                                                                                                é
                                                                                                                '
                                                                                                                5)1
                                                                                                                  .
                                                                                                                  -h
                                                                                                                   .l:k
                                                                                                                      lr--
                                                                                                                         ,
                                                                                                                         '
                                                                                                                         $
                                                                                                                         .zf:-
                                                                                                                            -,is
                                                                                                                               k
                                                                                                                               .1:
                                                                                                                                 '
                                                                                                                                 ë'
                                                                                                                                  5tt
                                                                                                                                    -k
                                                                                                                                     h
                                                                                                                                     lt:
                                                                                                                                       -          1
                                                    rN-)
                                                       e                        '14 o
                                                                                    a.                                     :
                                                                                                                           k
                                                                                                                           ..
                                                                                                                            x
                                                                                                                            a
                                                                                                                            .
                                                                                                                            jku
                                                                                                                              ;
           m .
                                                                                                                                              '
                                                                                                                                                      1
                                                                                                                                                      ;
                                                                                                                                                      1
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 28 of 56 Pageid#:
                                    8218



                                ii
                                 xk'
                               .' .
                                  .                    ..     .             .       x.
                                                                                      .. .

                           i .Jj Genenc 5oy M ll
                                               k ''
                                                  :k
                                                   ,
                                     ,
                J         ..
                           .
                    y
                    :k.
                      ;
                      :r
                      (.',
                         i,
                        Ei
                         :jky
                          t.
                           y.' p
                               c
                               y..j
                               x  c
                                  ,74'
                                  .,
                                   :
                                   . lj'
                                       kg
                                        .ç.o
                                          a.
                                           tyjxy
                                           ,.  rjr
                                                 ykj
                                                   .
                          ..   ...
                               <
                               t                       @

                 Fol s ou o not nee to snitc ta t e F Iin
                                         >
                                         '
                                     ..
                          entlons.
                 (
                 )<
                  .7w
                    :
                    )
                    /kD'e
                      ;
                      : ji
                         6
                         t
                         j:'
                           *'
                            j
                            e.
                            ,
                            U'
                             J
                             sC
                              ..
                               uX
                               k'n.
                                  VtS2.
                                      V
                                      4
                                      )et
                                        :1
                                         (
                                         .
                                         1
                                         z.*-
                                          : '
                                            J
                                            E
                                            )?
                                             kj
                                              k.
                                               ;
                                               jy
                                                1k
                                                 j
                                                 xjjy.j'
                                                 .     )
                                                       y.
                                                        gjp
                                                          .kk
                                                          ; .
                                                            syj
                                                              a
                                                              .y
                                                              < ..jyj                               .   .




                2ï
                 Rettveet
                        .                             113 Likes
                                                      *

                                             f
                                             :
                                             l'
                                              k                                            .
                                                                                           %QM
                                                                                           L.G
                                                                                             )
                                                                                             r
                                                                                             t
                                                                                             kI
                                                                                              p
                                                                                              l
                                                                                              -
                                                                                              E                                   '''                A
                                                                                                                                                     ''),L3'ir
                                                                                                                                                     ,
                                                                                                                                                     ï..
                                                                                                                                                     .......
                                                                                                                                                           ..
                                                                                                                                                            ..
                                                                                                                                                             .



                      :.
                       >;TJJ;1k.                                  .                                         c           '         .   . .-.
                i'I
                4 j
                 '.
                   jL
                  ji !.t
                    t.
                    .   :,
                       (p
                       . '
                         v
                         ,,
                          t
                          -t
                           '
                           l
                           ))
                            ,.ë
                           .2
                                my alr.hem lcalrom anre.CCoocna-.
                                     v                          sonara ,'
                                                                        (7zc -.4
                                                                           .t2 ,?.4
                                                                                  n.
                                                                                   t)..4kw
                                                                                         r.t.                               .

                k.
                 l
                 h.
                  i
                  '.r
                    pj
                     'v'
                       yi!
                       ;  ;.xjgrt..
                                  ::. r,h,: a.. kr .f;)).j
                  Lh Y   .'... ''     C:CE I
                                           r
                                           -
                                           .1
                                            :
                                            IF
                                             s
                                             é1.
                                               l
                                               .t1
                                               7 :;
                                                  2 .t::l<;);?.,s
                                                  .1(
                                                                j-
                                                                 :ry.y.y.
                                                                        j.2
                                                                          yny?:.
                                                                           .j
                                                                               L...
                                                                               y  jx
                                                                                   j.
                                                                                    )33:)
                                                                                        .g
                                                                                         j,tii..
                                                                                               tjyyy-ut.j;j
                                                                                                          .:
                                                                                                           y,glj
                                                                                                               ..                                       ,
                           '., suchbrave:   :, .
                                        patnot s                                                                                                        !
                                                                                                                                                        '
                                                                                                                                                        g
                                                                                                                                                        l
                                             &>                                          e
                                                                                         t-i                                    C
                                                                                                                                %/
                                                                                                                                 b
                                                                                                                                 ?h.7
                                                                                                                                    ,             te
                                                                                                                                                   .p
                                                                                                                                                    ,.u I
           n.
                                                                                                                                                        !.
                               tko,
                -      sejwrusoyMijk4)
                   5
                   :
                   -
                   ()
                    -. :
                     '
                     k
                     )
                     t
                     l
                 ..- .
                 -:
                  1
                  ,-
                   .k
                    i ,
                      -
                      '
                      '
                        q
                        !
                        ;
                        'i
                         sl
                          -
                          )
                          :-
                           '
                           i1
                            &-
                             (
                             :
                             E
                             5;
                              t
                              r
                              :
                              ?,
                               -
                               ceg
                                 r,
                                  t
                                  E
                                  ;
                                  1-
                                   :i                       )
                                                                                                                                                        :

                Ihaveconcrete,irrefutableevidencetl
                                                  natIaw l
                enforcementmonitosedmy  ' socialmediaduringtje                                                      .

                Charlottesvilleeventsin 2017,and unofficiai  p
                                                             t                                                                                                   .


                confirmationsfrom law enforcementthatthey coqtinue
                to do SO:                                                                                                                                i

                Alsoseb Gorka followed m e w hile he w as a
                                     ,
                                                                                                                                                         1
                presidentialadvisen                                                                                                                       1
                V
                                                                                                                                                          l
                                                                                                                                                         )'          'N/%
                .          .     .                                                                                                                        '
                i        ?
                         .;)v
                            t
                            L(g)p.,L-.
                ik
                @+:
                  ..ACLU w,   ,      .j
                                      .
                                      tt   as j;
                                       ,t.-j   ,
                                               .
                                               -  .
                                                       -.                         . .                                                                     j
                                                                                                                                                          '
                                                                                                                                                          : .
                                                                                                                                                                       i
                                                                                                                                                                       d
                                                                                                                                                                       j
                @                             .       s .                     s.
                j
                i
                  BREAKIh1G:$keJU5t5I
                                    .
                                    1eath
                                        .eFBIzICE,andflî
                                                       z'
                                                        eotheragencp
                                                                   yesto.jearnjjoj
                                                                                 ,
                                                                                 N$s.ey
                                                                                      ,                                                                                )
                                                                                                                                                                       j
                pcollectand analyzepeople'sTwxeraknctFacebookposts.aclu-org.
                                                                           /blogt
                                                                                /l
                                                                                 .
                                                                                 'ree-spee-. i




                40 <
                   Kx
                   --v
                     o*
                      t'
                       ?
                       .
                       k
                       lv
                        z.
                         a
                         )
                         v
                         -s
                          =.t
                          w z
                            -
                            .
                            - 176
                            >   . t
                                  '
                                . t
                                  .-
                                   'ER'
                                  ..
                                   s  ee.b-'
           0.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 29 !of 56 Pageid#:
                                    8219




                                         GeneriiSoyM ilk1
                                                        k.
                                                        .,
                                                         .
                                                         ,
                                                         '
                                                         %
                                                         .*q
                                                           y
                                                           2'
                                                            a
                                                            '-F.,
                                                                mil.
                                                                   kk
                                                                   sr-
                                                                     .of,
                                                                     i  t-
                                                                         .,
                                                                          ihlnsI
                                                                               ti.,
                                                                                  4
                                                                                  .u'u
                                                                                     cl'
                                                                                       2G.
                                                                                         '
                                         forsom eone who noeson ab    'outfiqhtina nazisand hasthe feds literalfl
                                                                                                                y'
                                         survei11-
                                                 1ng m
                                                     .y t.
                                                         '
                                                         kvit
                                                            4.
                                                             er1sure am reti
                                                                  .         kent'
                                                                              .
                                                                                .t
                                                                                 .0...watcr
                                                                                  .
                                                                                          ;7colnrad.escettaaaed by
                                         the fedsbecause they  ' can'tkeep ti lrpistolin theirpants.j
                                                                            he-
                                                                            i                        'k    -*-*

                                         l
                                         !
                                         I       . BRl
                                                 '
                                                     .NEPALACE '
                                                               e rrrocoiïirrr.Aklc
                                                               w                 .
                                                                                  j'
                                                                                   .
                                                                                   7'
                                                                                    ,
                                                                                    t                                      I
                                                                                                                           j
                                         i                                                                                 !
                                           forsomeone who coeson aboutfivghtino nazis.you sure are ret-     lcentto        I
                                         ' m.ak
                                         !         ' sl
                                              . e any -qnl
                                                         'f.icantStand aqainstSclmeone vêt1()i
                                                                                             :
                                                                                             S Iike actUalI3
                                                                                                           a/              l
                                                                                                                           !
                                         Icontll
                                               -butingtogenocideofbrazil's.indigenouspeoplerich
                                                          '
                                                                                              .t
                                                                                               .novz                       I
                                         Itw:
                                         !  f
                                            v
                                            tter-con.7/.
                                                       El
                                                        -t
                                                         -tilywor
                                                              t-
                                                              rci t:enskt
                                                                        .
                                                                        --.                          k                     ,
                                                                                                                           1
                                                                                                     )T
                                                                                                     1 t-t
                        ,s
                         ly:k.è
                              s Gener  icSoy M 1-Ikkvk
                                                     o.i
                                                       1
                                                       ,
                                                       L
                                                       '
                                                       .t'('D
                                                        ï   -e E'
                                                                l-
                                                                 f
                                                                 n1
                                                                  'jv%% 0K e:
                                                                            7f;I
                                                                               tï vk!J-fj2-7.          .
                    .j ;! o .                .                          y          ju.jsajssj
                                                                                          a  .ay.
                                                                                                jj
                                                                                                 yjojjsl
                 ! 'a    ;
                         .'
                         -
                         1   ? taet
                                  'tlng Clhalged forthreatsagal,         nsta,'Alor                    ,j oy u ck.
                                                                                                                 jj
                                                                                                                  y.o
                                                                                                       j
                                                                                                                    o.
                 i:'
                 : !
                   y
                   .
                   !
                   (
                   'I
                    i
                    j
                    l
                    'i
                     '.
                      (:
                       4
                       j
                       .1
                        4
                        i
                        :
                        jk
                         t
                         .
                         2
                         :
                         11 4*
                             '
                             . .        l
                                        j
                                        g. .       .                        '                          l
                     ),
                     3rI
                                I
                                nter l
                                     R
                                     -ol IS I
                                            E
                                            II
                                             -;a3XI
                                                  '
                                                    SS S SS S.
                                                              S                                        I
                      II                                                                                   .
                     i
                     lI
                      t!
                       '
                                                                                                          4*
                                                                                                           .
                                                                                                       . t-û
                        ù:I
                        ''
                        ii
                         li
                          %-.
                            t:.ë                                      .
                         ' $   :y
                               ,....,'
                                   Gener-l       -
                                                  cSoy M -l    - ?
                                                                lkïx. y
                                                                      j
                 .

                      '.
                                                                    z
                                                                    ,
                                                                    x.
                                                                    .s
                       ;
                      -. t      .:       ....       ..           ..
                 .
                 k,.,tigt, '-
                           j*,
                             $:' k'-77k
                                   4  -%i y  '                .

                         z,y .<.--.t2:I'-y-.  9j
                                               T
                                               '
                                               :
                                               ë
                                               jr
                                                7k-,
                                                   )
                                                   '
                                                   -
                                                   .
                                                   :jëe
                                                      yx
                                                       -
                                                       .
                                                       :
                                                       jj
                                                        -'
                                                         f
                                                         ::,
                                                           y
                                                           :.
                                                           .:
                                                            )'
                                                             -
                                                             ;.
                                                             js
                                                              :y
                                                              z1:
                                                                -.
                                                                 j.
                       .       .             .
                         ë -



                ''1' gonnaibulld a ove ent!B              aklng sure any tl e
                1t to acco plish y oals 1getarrestedl           . iscoverable
                   eél
                     *a l
                        mSa greattj.
                                   yl
                                    *ng I
                                        *n tj.
                                             ,je SUq
                                                   l'Vel
                                                       *jjynçe era.
                                                                  IW

                j
                ' ' BRlN E PA CE (x% 1
                j                        -1
                                          .-
                                           1-0  .
                                                v
                                                l.
                                             .oo7
                                                I
                                                ,lrrf',.
                                                       At)
                                                         k)2z  z
                                                               .
                                                               r
                                                               ,
                                                               .                                                           j
                                                                                                                           i
                I                                        -                                                                 !
                !
                f 1
                  .
                  0 1I. av
                      h   e ffr
                              lendsb.
                                    '
                                    v'
                                                          .. ,          ,
                                     ho ACTUALLY qctvlslts from.the fectsi
                                         .
                                                                              ,  .
                                                                          cion tstartw7
                                                                                      1
                                                                                       .
                                                                                      th
                                                                                       , 1-
                                                                                          ne                               ;
                                                                                                                           @
                1'                                                        -                           !                    1,
                j
                ,j
                   hAîi
                      tter.com/Em.-
                     'l
                      .ik,,       1ls lu
                                    kl:rlorcenski.y:(..       .
                                                              ,                                       j                   I
                                                                                                                          a
                                                                                                                          .
                                                                                                                          j
                                                                                           :         ''                  '''
                                                                                                                           :




                3 F'
                  ,s
                   'et.
                      kveets' 129'l
                                  i'
                                   .k
                                   l?-es
           P.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 30 of 56 Pageid#:
                                    8220



                           ''
                            *'
                           :kGe
                              t,neric5oyMilk$  9'
                            .
                    . ..

                ..                .yt.;oyazaskj .
                .4;):,g,
                       j%
                       .
                       .
                                 QC
                                  'mè-
                                     /
                I
                tIooks like Iaw enforcem entagelhcieshave setup a
                bunch ofjocialm edia sockpuppetsto m ohitorthe
                second anniversal-y ofUnite the Right.Thisone's first
                three followsaré f
                                 Q--AOC,me,and r
                                               sQ
                                                -tsoc'
                                                     latititcfoc
                                                               -- ï
                                                                  'y
                                                                   qotrt.




           Q.
      g8.Gorcenskiwasan orgaM zer ofthe Leftistcrim inalconspiracy
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 31 of 56 Pageid#:
                                    8221



                          jy,'
                             .
                             ,y senerjcsoy M jjk4%,
                                                  .s
                              .:
                               '
                     zi
                     '   :j
                         4
                       1/)
                      x3
                           t
                           #Q ( j.
                              ...
                                 )gjt
                                    pijl
                                       j
                                       z
                                       <i
                                        sg
                                         ort
                                         . g
                                           zrlsk
                                               -j

                    Ihelped orqanize a m ovem entthat shifted the nolitical
                                      '
                         *      **'
                                '                                  *1
                    narrative so hard tlnat the Presidency gotshakefn,yet
                    the splaining neverends.
                    ...                                           !.                                                                                                                                                                                                                                                     ''..
                                                                                                                                                                                                                                                                                                                            ..'
                    .                                                                                 .                                                                                                                                                                                                                      .
                !
                l *'
                   .> Hm m mm m ---- @lkl
                               ....
                               .        .otHck
                                          '  -
                                             âj
                                              î'
                                               rlhaf-
                                                    ïh/ci
                                                    '   rks-Aug22
                                                                -.
                                                                 s203.7
                                                                 .                                                                                                                                                                                                                                                           )
                I                                                                                  .                      '                                                                                                                                                                                                  I
                ' Repl
                l
                j      ly
                        .jng to tp Emil
                                      'b
                                       -lGo.rtr
                                              enski                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                             I
                !       .      '                                                     4 1                                                                                                                                                                                                                                     I
                ! Heresmyargumentfornc'         tusing it: themillionsc.
                                                                       fpeoplethatdontpay                                                                                                                                                                                                                                    !
                j                                                                    '                                                                                                                                                                                                                                       j
                I
                ::
                   attentionto newsand toctdumb to maketheconnecti
                    .
                                                                         on.                                                                                                                                                                                                                            ..                  .
                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                             k
                                                          1...............................................................................,,...........................................,.........................................................t...........................................................................'
                        '.......,..........................




                                                                                                                                                                                                                                                                                  1
           a.       16Retveets 68t.il
                                    k
                                    -
                                    .
                                    v
                                    es                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                   1

                                   p
                                   j
                                   i
                                   t
                                   :
                                   k
                                   ,.
                                    :$
                                     k
                                     2;
                                      k
                                      )Gener   k7 Soy    M      ;
                                                                y
                                                                g
                                                                ;
                                                                z
                                                                :
                                                            ilkk-;
                                                                 )
                                                                 ,
                                                                 .g
                                                                  j.                                             ,.
                                                                                                                                                                                                                                                                                   j
                         ;' :
                            .' ' 1
                                 f
                                 .
                                 :1 '
                                    )t ,t
                                        !
                                        '
                                        li
                                         7
                                         '!
                                          i
                                          !ï
                                           -l
                                            -:
                                             '
                                             i
                                             .1!/4
                                                 )
                                                 -
                                                 i$d
                                                   :ht'
                                                      t-
                                                      :.
                                                       '
                                                       i
                                                       2
                                                       k?L
                                                         $
                                                         7
                                                         -1t
                                                           p
                                                           lk''
                                                              t                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                   '
                .
                            ''
                    1'k
                    '
                        . :
                          r
                          i
                          l
                          jy
                           j
                           ï
                           z
                           k
                           r
                           j
                           .1
                            j
                            11/'
                            .                                                                                                                                                                                                                                                      I
                Ihavespentmy sum merorganizina and olannina arsd                                                                                                                             ''
                                                                                                                                                                                              -'-''
                                                                                                                                                                                                  .
                                                                                                                                                                                                                            '                                   ''
                                                                                                                                                                                                                                                                 -'
                                                                                                                                                                                                                                                                  - l
                preparing to resistoutrightfascism in my streets, 1
                literally.                                        i


                18 L
                   C.I
                     -
                     '
                     <C5

                                                (.
                                                 7)                                                                   -
                                                                                                                      LDYq
                       . t  ''
                             , Generl   iSoyM llkl             sy:.@'-r' .
                                                                         -jjJ.j,
                    '    '
                            'E
                             .                                                                                                                                                              ,          ç
                            j'
                      %
                      .
                      '
                      .'.'
                         ''
                            !1 /1
                           t'
                           ..   s
                                .
                                f.
                                 lj7j
                                    v
                                    yjr
                                    n .ja
                                        .
                                        ., j
                                           x'
                                            o (j.z
                                                 ud)::
                                                     T.-:j
                                                         yy.
                                                           jj.qgfj
                                                                 x
                                                                 '
                                                                 :
                                                                 7)gy.
                                                                     g..
                                                                       j
                                                                       t
                                                                       y
                                                                       ry
                                                                        .j,
                                                                          jqy.s
                                                                              .4
                                                                               *
                                                                               '
                    '
                    :
                    ;
                    .
                    :t:
                    x L
                      (
                      j
                      q
                      :!
                       @j)
                        !
                       .1
                        :
                        . q
                          jj
                          : '
                            . Thl 'shaj costm.
                                  .
                                                                            ,
                                                                            z                                                                                                 .                            w                                  . ttj  aagj
                                                                                                                                                                                                                                                  ;jsj  I
                              j                                                                 escmuch-ïouhavenoldea'
                                                                                                                     zghatpersonalt-os .                                 .
                              ij
                               .

                              i(
                               i
                                 .
                                 cfmeat-                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                     '
                              i
                              ij
                               @
                               i                                                  .
                              i
                              î
                              .
                              j
                              i                p':nd then >kpoôf* ri.cthtbehind m e fasdsm
                                                                     .)                  . po.r  as up.                                                                                                                                                                              .
                              1
                              6
                              !
                              1
                              j                  ' 'h
                                                    :
                                                    . ...                '
                                                                         ..
                                                                          .                 ': '                                                                                                                                                                                     1
                              i
                              l
                              ë                 ï'
                                                 l
                                                 - -
                                                   '    J
                                                        ;
                                                    3 z:.
                              i
                              @
                              (
                              ië
                               !
                                                 që-
                                                   -
                                                   .                    -I
                                                                         .-.-
                                                                            1
                                                                            -              (tu
                                                                                             -:
                                                                                              ;;
                                                                                               f                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                     .                                                                                                I
                    ' j    T
                           k G ener- 1& Soy M 1
                                              -Ik '
                                                  ....
                                                     ut
                                                      5:
                                                       -
                                                       'L
                                                        u'
                                                         rri:
                                                            ,
                                                            w'
                                                             p-?Cnor<
                                                                    .ensk#-/z.ucj6, 2O17
                      ,.L ,  ?
                             )
                E:.'
                   e
                   rThere1
                    '
                    t'
                    6 :
                      ï
                      E
                      @rE
                         5noresoi
                        .u
                         :
                         ..
                          /:
                           .:
                            '  .
                                -
                                te.Butevenl
                                  .
                                     .
                                          t  '
                                                .

                                                  .
                                                                wjjosesoope 7 jn-taf-
                                                                                    1nn-
                                                                                       lng,I'm gcnna'g()dov                                                                                                                                                                          ln.
                        1 jja.yjt.j()g.            '..z
                              t
                              i
                              ë
                              l                                                                                  -
                                                                                                                 !
                                                                                                                 t -'
                                                                                                                   ..
                                                                                                                 ....w
                                                                                                                     t
                                                                                                                     .                                                             (-à
                                                                                                                                                                                     vj
                                                                                                                                                                                     .,'
                                                                                                                                                                                     ,
                              ëi
                               @                                                                                         .
           b.                 il
                               j
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 32 of 56 Pageid#:
                                    8222


                     *
                     '

                     .        'o:
                                Q
                               :&
                                à
                                k
                                  ., GenerItSo# M
                                ?kr: .           .
                                                    lIk'+
                                                        !
                                                        'k
                                                         t
                                                         J( -o:.1
                                                                3
                                                                .
                                                                7dll
                                                                   /t
                                                                    -utn.xenskl'-,
                                                                                 ?
                                                                                 .
                                                                                 zKLI
                                                                                    .
                                                                                    C
                                                                                    -
                                                                                    .J22.h's.
                                                                                            v'
                                                                                             l'J.
                              .'
                               '
                              -k'' -B     -o,cons,lder.1
                                     'utalb             7,
                                                         c44?transIz.-
                                                                     t:opl.
                                                                          e'aterekey '   .
                                                                                      parts.Oftheres.l
                                                                                                     .
                                                                                                     stans
                                                                                                         ce tt
                                                                                                             '
                                                                                                             .
                                                                                                             lthe
                           u'
                            !)       N '
                                       azl
                                         s l
                                           n Charl
                                                 o  -
                                                    k
                                                    btes
                                                       vl
                                                       .  ll
                                                           e ,
                               !ë
                                j
                                t                                                           '
                               !
                               t$
                                :
                                '                   ''
                                                     . .
                                                     i                                                                                                                                                                                                                                                                          !.
                                                                                                                                                                                                                                                                                                                                j
                               j:                    j .'.'.De'
                                                      .
                                                              e Em m       ..:$...m ...e.Ir.
                                                                     EIm 5 @t
                                                                           .
                                                                                           rk
                                                                                            s-Atlu- j23
                                                                                                  ...
                                                                                                       .,
                                                                                                        -4 3
                                                                                                           .
                                                                                                           ,
                                                                                                           .0J
                                                                                                           : <t'
                                                                                                               -'          .
                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                j
                               j!                     E                             ..         .
                               j'                     iCons?derthedates. Ho'z.
                                                      s                          /s h  ol  '
                                                                                           ta ttm.e   f
                                                                                                      rom   'm  aybe.transpeop.leare                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                i
                               hj
                               kq                     '
                                                      i humans'tc <'         .. .          '.
                                                                                            ,            ., j;y:                                                                                                                                                                                                                j
                               j                      ë
                                                      i       .
                                                                   A
                                                                   '
                                                                   . mer ka   I
                                                                              s A ll
                                                                                   -   Na  zl,Al 1
                                                                                                 t-
                                                                                                  '.
                                                                                                   il eTl me.       .
                                                                                                                                                                                                                                                                                                                                é
                                                                                                                                                                                                                                                                                                                                i
                               j
                               î.
                               ..                     :                                             .                                                                                                                                                                                                                           !
                               /.
                               z                      . :
                                                        ;:.. :.    .r8  ..
                                                                         .j:.i
                                                                             E E
                                                                             .       y..! !
                                                                                     !!       k
                                                                                              g.iE. J    .Y
                                                                                                          .:è#A'%.
                                                                                                                .   &lt
                                                                                                                   ;. % . E2.       C.f.'.
                                                                                                                                         .:E
                                                                                                                                         : $.
                                                                                                                                            ij  :E
                                                                                                                                                E  !E
                                                                                                                                                   : EE
                                                                                                                                                     :
                                                                                                                                                     .::
                                                                                                                                                       !j.y                                                                                                                                                   .
                               jë
                                j                     ..     E .
                                                        q...... .:y.
                                                      : E
                                                        .
                                                                       j'.r
                                                                   .....ë
                                                                           :
                                                                          E.
                                                                             .
                                                                             .        '
                                                                                      . : E:!. ikj:'''.
                                                                                              t .
                                                                                                ;j
                                                                                                 . à                $E4E .: 2       E.j.
                                                                                                                                       tEJi
                                                                                                                                          )
                                                                                                                                          tEF
                                                                                                                                          ( ;i  :.(:'.(é,
                                                                                                                                                        :                                                                                             .                                                       .
                               j
                               lk
                                                      .  :    !ë. !
                                                                  .. !
                                                                     E.
                                                                     .,k
                                                                      : ,j
                                                                         ,
                                                                         ;
                                                                         .
                                                                         j. E
                                                                         )
                                                                         E  y
                                                                            .
                                                                            g
                                                                            j
                                                                            !E ..
                                                                             k  j
                                                                                ,
                                                                                y:
                                                                                .,
                                                                                 q
                                                                                 .
                                                                                 kj
                                                                                  ,
                                                                                  .k
                                                                                   :
                                                                                   .
                                                                                   k
                                                                                   :
                                                                                   E.. .
                                                                                       .         .           ):% $.:  9.7           .;.   i. (E
                                                                                                                                          .                                                                                                                                                                                     :
                               j
                               i?                     é :...                                          .E :I   EE.
                                                                                                                EE;.E                  : 'E        :E E                                                                                                               '
                               ëi                        :.  :..  ....:.,...j.ig.
                                                                                ...
                                                                                :  .. ..
                                                                                         .::.(::E .
                                                                                         .'..:
                                                                                             .:
                                                                                              2y.:  ,X E': ' .:
                                                                                                  ..:               L '
                                                                                                                           .......;6:'..'(
                                                                                                                                      !.
                                                                                                                                       :. ...'E.i.
                                                                                                                                          'éF
                                                                                                                                          E
                                                                                                                                         .:      .;:
                                                                                                                                                   .':E.''
                                                                                                                                                      E:t.
                                                                                                                                                        . ë                                                                                                                                ..:q  ::    '!'
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                  g..E.'j.
                                                                                                                                                                                                                                                                                                  !                             .'
                               j.
                                y.
                                i                     : fë.. ... .             .. 7.
                                                                                                .::                 ..
                                                                                                                            . .....qiE  .j
                                                                                                                                            (:..2  :E,E
                                                                                                                                                     . .i..
                                                                                                                                                          .                                                                                           y
                                                                                                                                                                                                                                                                                      '       Eë!
                                                                                                                                                                                                                                                                                                hg
                                                                                                                                                                                                                                                                                                ..:
                                                                                                                                                                                                                                                                                                : .;
                                                                                                                                                                                                                                                                                                   .
                               j
                               jj
                                :                     !   ..   .k.a.x
                                                                   '...
                                                                      .2....  .:
                                                                              ':C1
                                                                                ' r'11..1  .
                                                                                           1;.
                                                                                             1'.. :E<..7::
                                                                                                  .<     ë.
                                                                                                          ::
                                                                                                          . .E
                                                                                                             '.                                                                                 ....( !.                                              j                                                                          q
                               j                      j                        :+@M.    .:- .'           .. :.'                                                                              E'.
                                                                                                                                                                                            .' '1.:
                                                                                                                                                                                                .
                                                                                                                                                                                                  ..''
                                                                                                                                                                                                     :
                                                                                                                                                                                                     $.
                                                                                                                                                                                                      '
                                                                                                                                                                                                      :E
                                                                                                                                                                                                       'j
                                                                                                                                                                                                        :;.:
                                                                                                                                                                                                          é...
                                                                                                                                                                                                           '  .. .'                                                                . .'. ' '                           ' .
                               t.                     . E . ..
                                                               '* :             9      o        j            . '5                                                                         . .,:    E6
                                                                                                                                                                                                   . .
                                                                                                                                                                                                     :EF
                                                                                                                                                                                                       : !.J'!.   r                                                                                                      :
                               ,
                               â
                               i
                                .
                                !
                                                      ..'.      j
                                                                .ï 17:
                                                                     ) k
                                                                       '
                                                                       l' à
                                                                          E
                                                                          -1th1la
                                                                                r.
                                                                                 k
                                                                                 its G
                                                      1 E'' ' .. .'' .' ' .. '.':' ' '
                                                                 .                         -
                                                                                           l'
                                                                                            k2
                                                                                             .)l
                                                                                               (
                                                                                               t'
                                                                                                s
                                                                                                j1:1
                                                                                                   . f- P
                                                                                                        '. t,.. .:('-k                                                               'E
                                                                                                                                                                                       I
                                                                                                                                                                                       E
                                                                                                                                                                                       E
                                                                                                                                                                                         jf
                                                                                                                                                                                        ; .j.
                                                                                                                                                                                       f'
                                                                                                                                                                                       '    :'
                                                                                                                                                                                             :,
                                                                                                                                                                                             E?
                                                                                                                                                                                              .!
                                                                                                                                                                                               ;.
                                                                                                                                                                                               .:q
                                                                                                                                                                                                 E'
                                                                                                                                                                                                  .
                                                                                                                                                                                                  -: f.' 2
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      :.                          ' .                                          F'
                               ;E
                                -
                               E!
                                E
                                                      '.'.ë.q.,g...:..)..ë.
                                                      Ey  !.
                                                                        . -r
                                                                           1
                                                                           '-1
                                                                             '. l
                                                                               :'
                                                                                .)
                                                                                 r
                                                                                 .
                                                                                 E'
                                                                                  ,1
                                                                                   -
                                                                                   . F
                                                                                     .)
                                                                                      .
                                                                                      ''
                                                                                       '1-
                                                                                        .  1,
                                                                                            .1
                                                                                             . 1
                                                                                              ..d
                                                                                                l
                                                                                                !
                                                                                                .
                                                                                                .l
                                                                                                 i
                                                                                                 .
                                                                                                 L.
                                                                                                  ?;
                                                                                                   !'!
                                                                                                    :
                                                                                                    . -E
                                                                                                       .
                                                                                                       .
                                                                                                       q,
                                                                                                        .
                                                                                                        2!.
                                                                                                          '
                                                                                                          i
                                                                                                          y
                                                                                                          .E
                                                                                                           .t
                                                                                                            E
                                                                                                            jE
                                                                                                             !
                                                                                                             E
                                                                                                             y .
                                                                                                               :
                                                                                                               jF
                                                                                                                r
                                                                                                                L
                                                                                                                j
                                                                                                                :.
                                                                                                                 ::E
                                                                                                                  q sf
                                                                                                                     .
                                                                                                                     i
                                                                                                                     j                                                                     .
                                                                                                                                                                                           i..
                                                                                                                                                                                             ' E
                                                                                                                                                                                              .!
                                                                                                                                                                                               EE
                                                                                                                                                                                                -
                                                                                                                                                                                                f
                                                                                                                                                                                               Ek
                                                                                                                                                                                                !
                                                                                                                                                                                                !.
                                                                                                                                                                                                 -
                                                                                                                                                                                                 E
                                                                                                                                                                                                 j
                                                                                                                                                                                                 j.
                                                                                                                                                                                                  jt
                                                                                                                                                                                                   '
                                                                                                                                                                                                   E
                                                                                                                                                                                                   .
                                                                                                                                                                                                   j
                                                                                                                                                                                                   j-
                                                                                                                                                                                                    q y
                                                                                                                                                                                                      3
                                                                                                                                                                                                      .
                                                                                                                                                                                                      j'
                                                                                                                                                                                                       -
                                                                                                                                                                                                       .
                                                                                                                                                                                                       :
                                                                                                                                                                                                       j
                                                                                                                                                                                                       3
                                                                                                                                                                                                       j
                                                                                                                                                                                                       .
                                                                                                                                                                                                       :q.-. !
                                                                                                                                                                                                             g                    .
                                                                                                                                                                                                                                                           .         ,             ' '..,'.'
                                                                                                                                                                                                                                                                                           .                                    E
                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                j
                               !
                               si
                                ti                    j'  i
                                                          :
                                                          :...(
                                                          .
                                                           .'
                                                               F.!
                                                                 .,
                                                                  ..'-...
                                                                      ,     .I
                                                                             .F1'1
                                                                                 .:.
                                                                                   1
                                                                                   ;..1
                                                                                      ..1
                                                                                        .j
                                                                                        ,  ,S
                                                                                         ;...j
                                                                                             .r
                                                                                              .j
                                                                                               'r
                                                                                                !
                                                                                                ..
                                                                                                 .-..
                                                                                                   :. .
                                                                                                      .(
                                                                                                    ..E
                                                                                                      ..E
                                                                                                         iy
                                                                                                          :E
                                                                                                        ..(
                                                                                                        ....
                                                                                                          : g
                                                                                                            EE
                                                                                                             .
                                                                                                             i
                                                                                                             !.:
                                                                                                               .E
                                                                                                                :y
                                                                                                                ë
                                                                                                                i
                                                                                                               rE
                                                                                                                .
                                                                                                                . ,.
                                                                                                                  , ;r
                                                                                                                   :<ë                                                                     ...E g
                                                                                                                                                                                                E
                                                                                                                                                                                               ,.
                                                                                                                                                                                               .E
                                                                                                                                                                                                E
                                                                                                                                                                                                :
                                                                                                                                                                                                ,E
                                                                                                                                                                                                 y
                                                                                                                                                                                                 , Eq
                                                                                                                                                                                                   E,
                                                                                                                                                                                                 E!E
                                                                                                                                                                                                 :
                                                                                                                                                                                                E)
                                                                                                                                                                                                 E :
                                                                                                                                                                                                   -E
                                                                                                                                                                                                    .E:.
                                                                                                                                                                                                       !
                                                                                                                                                                                                       i
                                                                                                                                                                                                       i
                                                                                                                                                                                                      EE
                                                                                                                                                                                                       E
                                                                                                                                                                                                       EE
                                                                                                                                                                                                       EE.:
                                                                                                                                                                                                         ,,
                                                                                                                                                                                                          .  ë   ..               ...                          .                   . .. : .
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                               ..
                               i
                               jl                      i' '' '.q.         ui'.j/'.II'  S.i
                                                                                       .   ujr.dW .g    'Ey.
                                                                                                           .jg.'t...:.                                                               .s .....j.).'.: .                                                                            . ''                                   '
                               Ey
                               :$
                                :                     E '(
                                                         i.f . 4.4kke4p94>..#k!é .'
                                                                                  p't:l EE'.;                                                                                             ..E'      E.EE:j.tiE
                                                                                                                                                                                                     :                    tljLî'  j...'                                              .: . ...
                                                                                                                                                                                                                                                                                     ,                                .. ''
                               !
                               EI
                                i           . !: :Er
                                                   E.El.E:E
                                                    .
                                                   .,!.
                                                          '
                                                          ..(h
                                                            .!
                                                           ... ...:.(y...
                                                             '..
                                                               r        :..:
                                                                          ...
                                                                         ..
                                                                             ::.
                                                                             5
                                                                            .:
                                                                             E.g.q
                                                                              ':
                                                                               E
                                                                               .i
                                                                                 ;: ...y:j:
                                                                                 '
                                                                                 F
                                                                                 ..
                                                                                   ..::
                                                                                  ..
                                                                                      E. E.
                                                                                       :'.
                                                                                       E  '..
                                                                                            .
                                                                                            ! .yi
                                                                                              .:
                                                                                            .q:  .:EEë(ë/
                                                                                                ,.
                                                                                                         :rE
                                                                                                          EëC
                                                                                                        j:! EiF
                                                                                                             ':ë:
                                                                                                            Eë
                                                                                                             E  EEE2
                                                                                                                Eëq
                                                                                                                  E
                                                                                                                 qqE
                                                                                                                  Ei
                                                                                                                    E:E!!EEi
                                                                                                                   j2
                                                                                                                   ! E
                                                                                                                    E.
                                                                                                                    EiE
                                                                                                                      q
                                                                                                                     .E
                                                                                                                      .E
                                                                                                                      E E
                                                                                                                       !Ej
                                                                                                                        :E
                                                                                                                        E;
                                                                                                                         :E
                                                                                                                           :.i
                                                                                                                           j
                                                                                                                          .:E
                                                                                                                           5?
                                                                                                                            .?E
                                                                                                                              E.
                                                                                                                             .j
                                                                                                                              6
                                                                                                                               é;
                                                                                                                               ë.
                                                                                                                                Eè
                                                                                                                                 :                                               ;iEiEE.IE/:EE:E!!:E!.E!:FI!Et!E!FE:
                                                                                                                                                                                 .
                                                                                                                                                                                EE
                                                                                                                                                                                 :                                 ?Et!EE.ë ëEL:j.EE.EEjE.EiEE.EE:.
                                                                                                                                                                                                                          EgE                         ë                ..,... '.'.''                   :sj::.
                                                                                                                                                                                                                                                                                                            ;$
                                                                                                                                                                                                                                                                                                             :E.:,
                                                                                                                                                                                                                                                                                                               ;'               '
                                $                      .            :2
                                                                     .. b.à  ..
                                                                          .. ..:
                                                                               E:.:...5:tE :. .y...                                                                             j:.E:
                                                                                                                                                                                    E:.
                                                                                                                                                                                    !   EEë
                                                                                                                                                                                      ë.: EI
                                                                                                                                                                                           E:
                                                                                                                                                                                            EIE:L
                                                                                                                                                                                                EE
                                                                                                                                                                                                 qE
                                                                                                                                                                                                  ?EE
                                                                                                                                                                                                    jEg
                                                                                                                                                                                                    i E'
                                                                                                                                                                                                       ?E
                                                                                                                                                                                                       EgEE
                                                                                                                                                                                                          )!
                                                                                                                                                                                                           :!
                                                                                                                                                                                                            :                                                                                      4:.
                                                                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                                      :;     .   ::.
                                                                                                                                                                                                                                                                                                                 . :::4j:
                                                                                                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                                                                                                         :     :y
                               ké
                               4                  :. à.:.'.,. ..j...'.. '.'
                                                                       ..  .F
                                                                            ..' ''.'..'..
                                                                          Es..
                                                                                        ';
                                                                                        '
                                                                                        Ej2
                                                                                          è!
                                                                                           E
                                                                                           j
                                                                                           :Eg
                                                                                           .:
                                                                                             jt
                                                                                             )
                                                                                             .éE
                                                                                              Ej
                                                                                               !jt
                                                                                                 .j
                                                                                                  !E
                                                                                                   !:..
                                                                                                     E.' .;.i:
                                                                                                             ':..         .     '.c'.
                                                                                                                                    '!..!:
                                                                                                                                        .q.
                                                                                                                                          j!
                                                                                                                                           ..
                                                                                                                                            jE
                                                                                                                                             F
                                                                                                                                             :.E:E:
                                                                                                                                                  :t
                                                                                                                                                  ( '.
                                                                                                                                                     '=j;
                                                                                                                                                     F  . :                                                                                                          .'  . '                    i:;.(
                               !5
                                .                .i ..
                                                     :.               ...
                                                                      .      ... .....ir:     q.
                                                                                             Li
                                                                                             ? j E.
                                                                                                qj
                                                                                                 Ff!.
                                                                                                    :
                                                                                                    .j
                                                                                                    l
                                                                                                    fE .:
                                                                                                     i.q
                                                                                                       i E:
                                                                                                         :
                                                                                                        i.:é
                                                                                                           :
                                                                                                           i...:
                                                                                                           E  E
                                                                                                              E;
                                                                                                               i
                                                                                                                '
                                                                                                                ..:.
                                                                                                                .  '.    :.
                                                                                                                        j.
                                                                                                                          !E
                                                                                                                          '
                                                                                                                           j
                                                                                                                           E.
                                                                                                                           E
                                                                                                                           .:.
                                                                                                                            ' ..
                                                                                                                               E....
                                                                                                                                  J .(.
                                                                                                                                    E i:
                                                                                                                                       .:!
                                                                                                                                       .
                                                                                                                                          E
                                                                                                                                          ;
                                                                                                                                          5
                                                                                                                                          S'
                                                                                                                                            E
                                                                                                                                            ')
                                                                                                                                            ..
                                                                                                                                             .':
                                                                                                                                            E:
                                                                                                                                             : jEE
                                                                                                                                               ' E
                                                                                                                                                  .
                                                                                                                                                  :j
                                                                                                                                                   '
                                                                                                                                                    .
                                                                                                                                                    à
                                                                                                                                                    :'.     :
                                                                                                                                                            ë                                                                                                   'C, .          .                     )J)):.
                                                                                                                                                                                                                                                                                                      ':.k:
                                                                                                                                                                                                                                                                                                  ':'ï!
                                                                                                                                                                                                                                                                                                           t.:y:::
                                                                                                                                                                                                                                                                                                           f*'U:7
                                                                                                                                                                                                                                                                                                                 !:
                                                                                                                                                                                                                                                                                                                  !:.:M  'v
                                                                                                                                                                                                                                                                                                                       $>J
                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                          >
                                                                                                                                                                                                                                                                                                                          t     .
                                ..
                               ji                     E j2E
                                                          ..E.jjj..:!.i. ......
                                                                       .:
                                                                        ,   . .!
                                                                               .
                                                                               .,'
                                                                                  . .      .:
                                                                                         ....E.
                                                                                              ë
                                                                                              yë.
                                                                                                :
                                                                                                .
                                                                                                j.
                                                                                                 !
                                                                                                 .
                                                                                                 g:
                                                                                                  E
                                                                                                  .:
                                                                                                   :
                                                                                                   .
                                                                                                   tL
                                                                                                    tL
                                                                                                     jE:
                                                                                                       E
                                                                                                       :
                                                                                                       !
                                                                                                       .
                                                                                                       .
                                                                                                       .
                                                                                                       j
                                                                                                       :EE
                                                                                                         E
                                                                                                         ,E
                                                                                                          é
                                                                                                          y
                                                                                                          j:
                                                                                                           r:
                                                                                                            jE
                                                                                                             .
                                                                                                             i.
                                                                                                              j
                                                                                                              j:j:
                                                                                                                 y.
                                                                                                                  :, .yE i
                                                                                                                         j
                                                                                                                         E E
                                                                                                                           g
                                                                                                                           )
                                                                                                                           i
                                                                                                                           j
                                                                                                                           jE!
                                                                                                                            (::
                                                                                                                              E
                                                                                                                              y jë
                                                                                                                                 !
                                                                                                                                 j:
                                                                                                                                  g
                                                                                                                                  y!
                                                                                                                                   kE.
                                                                                                                                    !j.
                                                                                                                                      :
                                                                                                                                      u.E
                                                                                                                                       :!E
                                                                                                                                         !:
                                                                                                                                          .
                                                                                                                                          ..
                                                                                                                                           jjE
                                                                                                                                             Ei
                                                                                                                                             j
                                                                                                                                             gj'
                                                                                                                                               2
                                                                                                                                               )
                                                                                                                                               jj
                                                                                                                                                !
                                                                                                                                                j!
                                                                                                                                                 y
                                                                                                                                                 gj
                                                                                                                                                  y
                                                                                                                                                  yq
                                                                                                                                                   à
                                                                                                                                                   . j
                                                                                                                                                     g
                                                                                                                                                     jj
                                                                                                                                                      j.:
                                                                                                                                                       g    :                                                                                                          . ., .
                                                                                                                                                                                                                                                                                                   j:.
                                                                                                                                                                                                                                                                                                     ):y
                                                                                                                                                                                                                                                                                                     ; ;y
                                                                                                                                                                                                                                                                                                        ë:
                                                                                                                                                                                                                                                                                                         .jy
                                                                                                                                                                                                                                                                                                           ,)s
                                                                                                                                                                                                                                                                                                           j ,;
                                                                                                                                                                                                                                                                                                             h.jry
                                                                                                                                                                                                                                                                                                                 .g
                                                                                                                                                                                                                                                                                                                 :jy
                                                                                                                                                                                                                                                                                                                   ë:.:
                                                                                                                                                                                                                                                                                                                   .  :y::
                                                                                                                                                                                                                                                                                                                      ;  j.
                                                                                                                                                                                                                                                                                                                          ..     :
                               i
                               jE
                                !      'jF.E      ë
                                                  ,:E j
                                                      !F
                                                    ,'E:E.ECè.!!:.à.
                                                            ('
                                                           .!:E.
                                                                      j.
                                                                     '.:
                                                                       E!.
                                                                        :'( Ei
                                                                         E.j:'
                                                                             E:
                                                                             . !.: .
                                                                                   .   .. .
                                                                              E':..:!.q!'Ef
                                                                                       Ey
                                                                                           .
                                                                                           si
                                                                                           EEi
                                                                                            :E'i
                                                                                              IEë
                                                                                             E. EI
                                                                                               .!
                                                                                                  gj
                                                                                                 EEE
                                                                                                   3E t
                                                                                                      .tt
                                                                                                    jE.5.EE.;;
                                                                                                      ''i Ei
                                                                                                              :..
                                                                                                                j
                                                                                                             ((...5 . .
                                                                                                             E
                                                                                                             'à..::.
                                                                                                                       .g
                                                                                                                      (5   !
                                                                                                                           .E ! E
                                                                                                                       (EEjEEIEE!E!
                                                                                                                    E.5.(
                                                                                                                        .!
                                                                                                                         .        E:E
                                                                                                                                !.j.  !!
                                                                                                                                    !EEqi
                                                                                                                                       ECEj E
                                                                                                                                            I
                                                                                                                                          .gEIEJE
                                                                                                                                                j!j!j
                                                                                                                                                   E:E E:
                                                                                                                                                     !k!E:.
                                                                                                                                                        j                                                                                                   .
                                                                                                                                                                                                                                                                      ... ..,.                       5t..:               y       .
                               !j. !.E .E
                                :          .
                                           E   ..
                                               :
                                                       '.EE'E
                                                            :.  EE' :'':      .j'   E5
                                                              ':E:E.:li:.E..:...:..:.
                                                                                       .
                                                                                    E.:':..E.:j'
                                                                                                .E
                                                                                                E
                                                                                                :E.E;':.'  . ..
                                                                                                             .
                                                                                                             'E
                                                                                                             'E:E.E.i:EE.i
                                                                                                                         .
                                                                                                                         'E
                                                                                                                          E.;.
                                                                                                                             EE
                                                                                                                              EEE
                                                                                                                                5.E.JE
                                                                                                                                     EE?EE'
                                                                                                                                         I'
                                                                                                                                          E
                                                                                                                                          ë(
                                                                                                                                          E i
                                                                                                                                            .5
                                                                                                                                            j
                                                                                                                                            :j!
                                                                                                                                              ' :'
                                                                                                                                                E
                                                                                                                                              ::E.
                                                                                                                                                 ( '.E
                                                                                                                                                 ij: .
                                                                                                                                                     j :
                                                                                                                                                       ;;
                                                                                                                                                        '
                                                                                                                                                        ;;
                                                                                                                                                         !:
                                                                                                                                                          .F
                                                                                                                                                          :   Eè ..!
                                                                                                                                                              .
                                                                                                                                                           .:..:ë..E!. E:
                                                                                                                                                                         E
                                                                                                                                                                         i!
                                                                                                                                                                         E
                                                                                                                                                                         E:E
                                                                                                                                                                            :
                                                                                                                                                                            j
                                                                                                                                                                            ''
                                                                                                                                                                            E.'
                                                                                                                                                                             .5E
                                                                                                                                                                               :.
                                                                                                                                                                                E
                                                                                                                                                                                .
                                                                                                                                                                                ::.EE
                                                                                                                                                                                    'E
                                                                                                                                                                                     :E
                                                                                                                                                                                      E'
                                                                                                                                                                                       EëE
                                                                                                                                                                                       y      E
                                                                                                                                                                                              E:
                                                                                                                                                                                               E
                                                                                                                                                                                               èE
                                                                                                                                                                                                :E
                                                                                                                                                                                                5:EE
                                                                                                                                                                                                    :Ei !ë
                                                                                                                                                                                                        Ei
                                                                                                                                                                                                         EE
                                                                                                                                                                                                          '
                                                                                                                                                                                                          E E
                                                                                                                                                                                                            j
                                                                                                                                                                                                            EEE
                                                                                                                                                                                                              j
                                                                                                                                                                                                              !E
                                                                                                                                                                                                                EI
                                                                                                                                                                                                               EE
                                                                                                                                                                                                                EE
                                                                                                                                                                                                                 jë
                                                                                                                                                                                                                  E
                                                                                                                                                                                                                  1('5.E
                                                                                                                                                                                                                       !.
                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                         !  E.
                                                                                                                                                                                                                         .E(.'''
                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                      :          ...'
                                                                                                                                                                                                                                                                    .'' JF'' '.                                                .è
                               .E
                               /    E   q.:!
                                        j
                                           .
                                           i5:.'
                                            r
                                           ..!
                                           t
                                               E.j.
                                               .
                                                  E:'
                                                  ;
                                                    E...
                                                        i
                                                           !.
                                                            .
                                                            :.'
                                                           ..
                                                           E .  .   .   à       E   :          ..:   :.
                                                                                                      .....
                                                                                                      .
                                                                                                           i
                                                                                                           ......
                                                                                                                         :
                                                                                                                         .
                                                                                                                             E
                                                                                                                             .
                                                                                                                             :
                                                                                                                             EE
                                                                                                                              .
                                                                                                                                k
                                                                                                                                :
                                                                                                                                   i
                                                                                                                                   j
                                                                                                                                   q
                                                                                                                                   y
                                                                                                                                     j
                                                                                                                                     :
                                                                                                                                       j.
                                                                                                                                       hj
                                                                                                                                        .q
                                                                                                                                         ï
                                                                                                                                         .
                                                                                                                                           :
                                                                                                                                         jfj
                                                                                                                                           E.
                                                                                                                                           .
                                                                                                                                           .hE
                                                                                                                                            EE:
                                                                                                                                             q
                                                                                                                                                q
                                                                                                                                                :
                                                                                                                                                ë
                                                                                                                                                 !
                                                                                                                                                'F.
                                                                                                                                                    E
                                                                                                                                                   .!
                                                                                                                                                     i
                                                                                                                                                     E!
                                                                                                                                                    E.q.
                                                                                                                                                       !
                                                                                                                                                       E:
                                                                                                                                                       !E
                                                                                                                                                        .!.
                                                                                                                                                        .(
                                                                                                                                                         :        ) t'
                                                                                                                                                                        .E
                                                                                                                                                                         :  .
                                                                                                                                                                           :i
                                                                                                                                                                            EE
                                                                                                                                                                            :
                                                                                                                                                                            .:
                                                                                                                                                                              !
                                                                                                                                                                              E!
                                                                                                                                                                               .!
                                                                                                                                                                               E
                                                                                                                                                                               .
                                                                                                                                                                                E
                                                                                                                                                                                Lë.(
                                                                                                                                                                                 !
                                                                                                                                                                                .i
                                                                                                                                                                                   .
                                                                                                                                                                                   )
                                                                                                                                                                                     '
                                                                                                                                                                                   Ej:
                                                                                                                                                                                     E
                                                                                                                                                                                     :
                                                                                                                                                                                      '
                                                                                                                                                                                     :E!.F::.E
                                                                                                                                                                                       E
                                                                                                                                                                                      ;:
                                                                                                                                                                                       F
                                                                                                                                                                                       i  :
                                                                                                                                                                                             i
                                                                                                                                                                                             .E
                                                                                                                                                                                              .
                                                                                                                                                                                               !
                                                                                                                                                                                               :
                                                                                                                                                                                               E
                                                                                                                                                                                               .q
                                                                                                                                                                                               ëq
                                                                                                                                                                                                   E
                                                                                                                                                                                                   ;
                                                                                                                                                                                                   :E'gE
                                                                                                                                                                                                   !E
                                                                                                                                                                                                   .
                                                                                                                                                                                                   7:
                                                                                                                                                                                                       5
                                                                                                                                                                                                       'E
                                                                                                                                                                                                       F
                                                                                                                                                                                                         ë
                                                                                                                                                                                                        Ei!
                                                                                                                                                                                                          E
                                                                                                                                                                                                          E.5
                                                                                                                                                                                                         E5
                                                                                                                                                                                                         .:
                                                                                                                                                                                                          F
                                                                                                                                                                                                            !
                                                                                                                                                                                                            ë2
                                                                                                                                                                                                            j
                                                                                                                                                                                                              E
                                                                                                                                                                                                             52
                                                                                                                                                                                                             E
                                                                                                                                                                                                              (
                                                                                                                                                                                                              t
                                                                                                                                                                                                               :!
                                                                                                                                                                                                                EE
                                                                                                                                                                                                                 E5
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                  .    L
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       F.
                                                                                                                                                                                                                       :.'
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         E                            !
                                                                                                                                                                                                                                                      .    . '' .
                                                                                                                                                                                                                                                               .        ..                                                     .
                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                 .
                               :
                               .
                               t.
                                i
                                j
                                s '. . q7.7.!.:. ..$:.ë     .
                                                                          ..gE                                        .:           F7j :j.(.
                                                                                                                                           .y)      .
                                                                                                                                                                  E
                                                                                                                                                                  ij
                                                                                                                                                                   .iE. E      t.; :2               .. ::     kEj)t:
                                                                                                                                                                                                               t j     r.k  F                         !      .
                                           . .f E                                            j . ..>                         .S...          .... ' E                 E)
                                                                                                                                                                     j                       .;..
                                                                                                                                                                                               q             $2!F'L
                                                                                                                      .                                           .                                                                                   .
                                                                                                                                       ë
                                                                                                                                       . .
                                                                                                                                         j .                      y  E
                                                                                                                                                                     (                 ...          E'XX E::
                               iE     ..;...;.'      .........:....             ;:  .....................'                   2......
                                                                                                                             .         i:E
                                                                                                                                         ïi.
                                                                                                                                           :.
                                                                                                                                            E..... :.
                                                                                                                                                    ;..... ..     hEi
                                                                                                                                                                    EE
                                                                                                                                                                     IiE '                                                  i
                               it
                                i;                                                                                                                                                                                                                                   .                                        .
                                                                                                                                               '''v
                               #'
                               ù
                               J                                                                                                              .j
                                                                                                                                               g
                                                                                                                                               y
                                                                                                                                               .y c ,
                                                                                                                                                    a
                                                                                                                                                    .,
                                                                                                                                                     :
                                                                                                                                                     %
                                                                                                                                                     ;L
                                                                                                                                                     -
                               t.
             *
             '
                                  '
                                ito1
                                   '
                                    : Genericsoy Milk$h.
                                                       ,
                                                       k
                                                       '
                                                       .'
                                                        /.'
                                                          I
                                                          ' 'Ej
                                                            J
                                                          ''' ri
                                                               h
                                                               'j
                                                                yw
                                                                 -'
                                                                  of'
                                                                    z
                                                                    -e
                                                                     'nF
                                                                       :î
                                                                        .
                                                                        :
                                                                        .
                                                                        i.z
                                                                          qug29,-2:1'
                                                                                    17
                               ''''
                                .<-'!Read.tilistbreadaboutmediacoverage,and underslafld wlv in Cville'
                                                                                                     ae
                          ,'''y:
                               k.x.
                               * dedicated so many resourcesto lnpedia outreach.
                                  jE
                                  J
                                  :                     ..
                                  jp!x
                                  E
                                  q I
                                  : : h Dr
                                         .JenSchradie'
                                                     x-
                                                      /-
                                                       st
                                                        -
                                                        .'rndie.-
                                                         n      Q-u4
                                                                   z
                                                                   .-
                                                                    7.
                                                                     %7-217 .
                                  I
                                  d
                                  lE
                                   i                  j
                                                      i 1                                              v. .eley,ancl1
                                                                                                                    .m
                                                      ! .wasatt
                                                              he*..Berkeleyur
                                                                           ( otestyesl
                                                                                     erday,jcot
                                                                                            u my PhD atJerk
                                  )
                                  !
                                  ! $
                                  t !
                                    '.a
                                      ...me
                                         .....d
                                              .i
                                               .a
                                                ....a
                                                    ...n
                                                       ..c
                                                         ..j
                                                           ..mo
                                                             ..,..v
                                                                  ...e
                                                                     ...me
                                                                        ......n
                                                                              ...:
                                                                                 .s
                                                                                  ....s
                                                                                      .:c
                                                                                        .l
                                                                                         -
                                                                                         .t
                                                                                          ..o
                                                                                            ..l
                                                                                              ..a
                                                                                                ..r
                                                                                                  ..
                                                                                                   ...f
                                                                                                      ..n
                                                                                                        .eedt
                                                                                                            osayafewtlings,
                                   $
                                  LE
                                   !                   ('**                                                                                                                                                        e.
                                                                                                                                                                                                                    .x
                                                                                                                                                                                                                                                                   4u..i.L'.j .
                                                                                                                                .
                                    t
                                    .                   hs
                                                       .z     )'
                                                               :)                                                              7(-.
                                                                                                                                 '-:).1%
                                                                                                                                       j;JC
                                                                                                                                          :)                                                                       5..;r (15J14
                                                                                                                                                                                                                     . -

                                    '
                          .         '%?.
                                       kr:GenericSoyMilk4sg0j
                                                            %. /..&..F.t'f)lb,
                                                                             .;
                                                                              G'i'
                                                                                 ,'rcsznskr,.tbb'
                                                                                                .iq'j.7..9
                                                                                                  ..     ..?.t-J17                                                                                                                                                                '       xe
                               ''â.'iEïz.f
                                         e hada veé
                                                  y stronc me
                                                            .di
                                                              ateam ,anc.wespent2m on:hsprepan-ng,.
                                '.  2. or  -zing,educating-makindcontacts,
                                        ganl                             .dolngworkbefore!dklring,ar-ter,
                 .
                 .                  .
                                    (
                                    L                           ''
                                                                 z'                                                                                                                                                                                                                            :.
                                    j'
                                    E
                                    i                  k;.)                                                            ,       QQ                                                                                  CtY...3, 24                                       4..'l
                                                                                                                                                                                                                                                                   t..                        ï'
                                                                                                                                                                                                                                                                                               .
                                    !
                                    ''

                 .
                                    >.
                                     azt Genericsoy Milki
                                      .k:                    ..
                                                              x*,
                                                               X' <
                                                                  &î
                                                                   ..)u
                                                                      ''mk
                                                                         ..is
                                                                            #-
                                                                             ra'osu-erlsk-i.œau
                                                                                              .. o
                                                                                                 .. 22
                                                                                                     ...
                                                                                                       > 2t
                                                                                                          w4
                                                                                                           .1'
                                                                                                             t
                                                                                                             '
                                                                                                             .'               %z '
                                 '
                                 .   '<.iMediaoutreachEsa criticaïpat'tofmovements.lxd.ediateam '                 nada say J
                                                                                                                           'n     .
                          -:*''t
                           .'  .L
                                q,pî111. orça  .z.
                                                 at.      .s.
                                                            jsone cflhe.tttingstllatsetCvl              .l
                 .                  E
                                    I      '. nf   ton.T.hl                                              leaparz-                :.
                                  f
                                  '
                                  i
                                  ! (C
                                  E  D
                                     k
                                     .
                                     >                                                                                         '
                                                                                                                               t'
                                                                                                                                3''@
                                                                                                                                   ;
                                                                                                                                   .
                                                                                                                                   '
                                                                                                                                   k                                                                               T
                                                                                                                                                                                                                   A
                                                                                                                                                                                                                   >
                                                                                                                                                                                                                   N
                                                                                                                                                                                                                   è
                                                                                                                                                                                                                   :,
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    ?
                                                                                                                                                                                                                    8
                                                                                                                                                                                                                    :''
                                                                                                                                                                                                                      ;'
                                                                                                                                                                                                                      .4
                                                                                                                                                                                                                       N
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       h
                                                                                                                                                                                                                       e                                           !
                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                   1p
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    )
                         Lï'?''* <e5 MkkeyCapperCelFr
                         ;:  Jlë
                               i                    pLdc:vr'
                                                           lptlr'Atig.
                                                                     ?.O.
                                                                        z,?.f
                                                                            xll7
                         :'
                         .
                           .
                          #3
                          .
                          ;EEj
                           t.
                           z   2i
                             .4::h
                                ;i
                                 :.
                                 f:j'
                                  3i
                                    ;r7
                                    EtE
                                      !F
                                       Ir
                                       !L
                                        Err
                                        jà
                                        (
                                          ggs
                                            g7
                                             !
                                          :Eiy
                                             .
                                             jjy
                                             ;:I;dreallyIiketc.knou.'moreaboutthespecir/lctactT
                                                                                              E
                                                                                              ,csused,èvebeentryingIo
                          ..
                              #d
                               x
                               l:
                               3j
                                E
                                0
                                i:
                                 E
                                 ë
                                 x
                                 s
                                 jr rlgureouthok.vto respond.to theBerkeleydistort.
                                        .
                                                                                  ton-,                                                                                                                                                                                .
                                    ((
                                    !
                                    .
                                  ;F
                                  ii
                                                          )
                                                          .                                                                    L1                                                                                    xz
                                       k. GenericSoy M ilkvz                   *:
                                      ''
                          '.. .'p.
                                 kJ...1 $ w26)Iï,)î7ilyJt'fiâ.
                                                             'tt'17.48.f7S;ix
                                                                            ''
                                                                             i


                         Itwasa Iot.lcan'tgo into them publîcly,butmany
                         elementsofa12 had media relationswritten on them .
                         'i2:14PiM .Atig 29-2t)17.'fhfvft'à'
                                                           efkJ/.ejzi
                                                                    w''
                                                                      jiflfèt
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 33 of 56 Pageid#:
                                    8223



     99. erthe violence ensued,Gorcenski'sTw itter accountwas setto private,for
        the purpose ofdestroylng evzdence.W hen ltwentpubllc agaln,Gorcenskl
        dem'ed thatAntifa even existed,denied being an advocate ofviolenl
                                                                        ce and
                                                                          ,
        denied having anything to do with organizing the m ayhem .

                          ''
                ;
                    ' .,.
                        ::
                           2kj.:)'; GenericSoy Milkl
                           '
                           .
                         i .ï
                                             .
                                                   '
                                                   k
                                                   tr
                                                    lx
                                                    ylqf.
                                                     j :
                                                        *l
                                                        .:(.l
                                                            -piI
                                                               r
                                                               :
                                                               y
                                                               .Gorcenski,.
                                                                          ,
                                                                          Ltug 12? 201
                                                                                 '  . 7       .                          '
                                                                                                                             .
                                 :
                                 .rv ' ilocked because Iam pfocessing intense trai
                                                                                 um a and because the rightis
                        's..    -
                                r
                                !
                                p
                                j!
                                 a
                                 ,
                                 -
                                '',
                                  .
                                  k
                                  ':
                                   q.
                                   #               . .
                                 '
                                 I
                                 ! t-   ry'ing to 1
                                                  711.
                                                     1thl.
                                                         ;C;n nRe.
                                        jI                                '
                                        T
                                        I
                                        l
                                        1                                            p
                                                                                     k'-t .b
                                                                                      .    t
                                                                                           hg
                                                                                            :
                                                                                            j                    p
                                                                                                                 q
                                                                                                                 jJ
                                                                                                                 l..
                                                                                                                   j.
                                                                                                                   ::
                                                                                                                    l
                                                                                                                    k
                                                                                                                    .
                                         '
                                        1
                                        1
                                        .:                                                                                   l
                    .
                        ,            CV'
                                       kih. Gener
                                        .. .

                                .,:'$ :jjq('
                                                icSoyMilkYo:@ ErnilyGorcenski
                                                  .                         .-Aug12,2017                                     '
                                                                                                                             j
                                                                                                                             1
                                             '
                    ''::ëEë::(l3I:if.'t.k'd:',i::y4
                                    .
                                             ,
                                             ..
                                                   '
                                                   t
                                                  11
                                                  !;
                                                   '
                                                   k' ButIam.unlocked ncw and assumethedel
                                                                                         luge will.ccme.'j
                                        Ij
                                        j                                                                   t,%
                                                                                                            ' k
                                                                                                              s
                                                                                                              .,, .
                                                                                                               cg ;
                                                                                                                  J
                                                                                                                  q
                                                                                                                  j
                                                                                                                  .).
                                                                                                                    1
                                                                                                                    !1
                                                                                                                     .
                                                                                                                     .
                                        I'I
                                        E)
                                        '
                            ,           :':'J.                       '
                    ..,
                    '
                             $j
                              i
                              .
                              )k
                               .:
                                ..
                                 u
                                 v
                                 ': Gener'ic5oy  ,.M ilk.,j
                                                          :
                                                          (
                                                          jt
                                                          ,
                                                          uq
                                                           jj
                                                            .
                                                            y
                                                            y
                        :'y 'zj     .
                                                                                                                             j
                    ''. t'''4
                            5
                            .
                             .*4' '
                            Et.> C  FJElnilyG..
                                              o.r.
                                                 censkei
                                                  .'                                                                         '
                             t.
                              I
                              ,
                              '
                              Ei
                              T.
                               , .
                               . .
                                                                     .
                                                                                                                             j.
                    lstayed aw ay from the m ain action,Idocumjnted from
                                                              j   '
                    afar.Iorganized fornonviplence.
                         .
                         x<t
                         w
                           .-
                            p..
                            . 'â1
                                N
                                '
                                .
                                -.
                                 4>,
                                   p
                                   .
                                   '
                                   -
                                   .
                                   uy
                                    <!-
                                      .
                                      Jf
                                      ,at'
                                       L !'
                                          .,
                                           '
                                           ë
                                           :
                                           '
                                           .
                                           ;kj
                                            ...
                                              q
                                              D
                                              '
                                              t
                                              :.!
                                                #-
                                                v)
                                                 .'-
                                                   j*
                                                    ?
                                                    R
                                                    à
                                                    ''--
                                                    ;  r
                                                       '
                                                       i'
                                                        j
                                                        -
                                                        .
                                                        s
                                                        '.
                                                         k
                                                         3
                                                         !'
                                                          )
                                                          E
                                                          ;
                                                          +
                                                          k
                                                          ;-.
                                                            $
                                                            <
                                                            :
                                                            J
                                                            -
                                                            :u.l
                                                             a
                                                             s .:
                                                               -7N
                                                                1
                                                                5.
                                                                 w.
                                                                 ij1
                                                                   -4
                                                                    i
                                                                    R-.
                                                                      s
                                                                      .
                                                                      !'
                                                                       N
                                                                       j:
                                                                        t7
                                                                         .
                                                                         b
                                                                         ,
                                                                         1
                                                                         .
                                                                         '
                                                                         i.
                                                                          -
                                                                          ?
                                                                          -
                                                                          :rt
                                                                           w-;
                                                                            .'
                                                                             t
                                                                             .
                                                                             C
                                                                             -
                                                                             .j
                                                                              J
                                                                              .

                    6F
                     .%
                     ''
                      ;
                      '
                      ta.
                       -?
                        '
                        v.
                         k-
                          b
                          .
                          k
                          fw
                           =
                           ..
                            tu
                            w=i
                              sZ
                              t'
                               ,>
                               .-
                                . 133 .
                                      j.
                                      w-
                                       vk
                                       t.e2
                                          e8
                                           '

                                                                                      t7:.                                        Jt*
                '
                *
                d
                    t s4 .
                          i
                          l
                          k'!.
                            k
                            , , Generl  .
                                           *c Soy I   .Ik t-t
                                                            f
                                                            yï
                                                            syj-
                                                              i , Cc
                                                                '   e.
                                                                     b.
                                                                      jF
                                                                       -i
                                                                        .
                                                                        l
                                                                        ' -
                                                                         ni.
                                                                          ll
                                                                           ' y
                                                                             ,
                                                                             '
                                                                             n j7sj.
                                                                           -vaorce.
                                                                                    sj..zt)
                                                                                    .     .ug
                                                                                            .:.
                                                                                              1
                                                                                              .c
                                                                                               h' ,
                                                                                                  4z)IE.-
                                                                                                ,.Lt    '
                                                                                                        7
                                                                                                        t       .
                    '  :: ! 7:
                             ;@::   ..            '           iq
                                                               ,,.
                                                                 ql
                                                                  ,                               .
                                                                                                  ,
                                         .
                                         .          j
                                                    .
                                                    !
                                                    .,
                                                     .    i
                                                          j                j
                                                                           :
                        '  tt d   xx
                                   eI
                                    '
                                      J1#)tjg t0
                                               3.x
                                                 k.,
                                                   .=r'..
                                                        $j.t,.J:   1
                                                                   J '- .
                    1'
                     r
                     ï
                     i
                     î?t4.,
                          .
                          *'
                          ,
                       jk
                                .
                                  l!
                                   .
                                   ,.'i
                                      /,
                                       Ilnotacceptthatthlo l
                                                       .
                                                                        .
                                                                        o.tan m
                                                                              ,ëe.,
                                        iE I
                                        I
                                        jE @
                                           i
                                           q                                          '
                                        I
                                        j
                                        i! @
                                           i
                                           k
                                           i               =h
                                                           )
                                                           .' juc@
                                                                 j.c
                                                                 -
                                                                 . ua mv
                                                                      u :xactj
                                                                            :   pthe
                                                                              ..t  . si
                                                                                      t'ua
                                                                                         '.
                                                                                          t
                                                                                          .i-
                                                                                            1On.'
                                                                                                b
                                                                                                .h'
                                                                                                  e'
                                                                                                   .$
                                                                                                    L
                                                                                                    Varned
                                                                                                    .   . a1
                                                                                                           .3
                                                                                                            ..o'
                                                                                                               uto
                                        ïi @
                                        jE à               r.f'*-*
                                        i
                                        @i
                                                           j   . ',
                                                                  *
                                                                  Lnâ..
                                                                  7-
                                                                   L  .          .
                                                                                     ..'''z
                                                                                     q.,
                                                                                       '
                                                                                       %
                                                                                       ..j. 't
                                                                                             L
                                                                                             jo
                                                                                              '
                                                                                              N                  .. .
                                                                                                                 ,
                                                                                                                 :
                                                                                                                 7
                                                                                                                 .1.
                                                                                                                   -
                                                                                                                   =
                                                                                                                   '
                                                                                                                   )
                                        iE:@
                                        :  i
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 34 ofI56 Pageid#:
                                    8224



                                                              -            -
                                                     GenerlcSoy M llk#.  $4:.w
                                                                         -.  i
                                                                             k-
                                                                              t,E
                                                                                .j
                                                                                 .nni1
                                                                                     4
                                                                                     yu
                                                                                     b
                                                                                     ,eqc.rcenl
                                                                                              sk
                                                                                               .i.Aug 12, '2f
                                                                                                            -)
                                                                                                             1'7        .               .

                                                     ''antif
                                                           'a''7
                                                               1saboutresisti1pg f.ascism. i)
                                                                  .                         7allitsform s.Today,Iu.r)ced i
                                                                                                                         t'to take a,
                                                                                                                    ju          .

                                                     nO' n-'
                                                           Vi0IentfOrm .
                                                                                   .
                                                                                       z
                                                                                       yg.j .
                                                                                            ;
                                                                                            ),
                                                                                             q                           e
                                                                                                                         ,q,
                                                                                                                         j j
                                        >::y
                                           &:
                  .
                                GenerlcSoy M llk '
                                            :::ië.   f.,/ I:
                                                   :,.     -?EI'
                                                               lhit
                                                                  i
                                                                  '
                                                                  t/x:
                                                                     ij
                                                                      z
                                                                      7
                                                                      lp--
                                                                         a
                                                                         enl
                                                                           skl-a.tlg
                                                                                   t. ,
                                                                                      .--,%-. ,
                                  .!;
                                    . ;:j
                                        :
                      .
                      :) .:
                             .d
                          ).::
                                 lastnight?antifascism Iookeed like livestrealning a march.Toda-y'
                               : 'rr.
                                    j.'.
                             E:,:..j$
                                         ':(!                                                    ,form e it
                       k:
                        J
                        j
                        ,
                        .:!:
                           w:jj
                             ,;
                              j
                              ,
                              .
                            . .+

                         E:t
                                looked Iikehanging back      'and'  .documenti.ng.
                                   1
                                   5:
                                    5j
                                     .
                                     5
                                   é                                                                             ..
                                   kj
                                   <
                                   j:
                                    E
                                     .                                                 'Y
                                                                                       . ..
                                                                                        Iq '                     lv
                                                                                                                  %.
                                                                                                                   M
                                                                                                                   sA
                                                                                                                    j. e,
                                                                                                                    *   yy
                                                                                                                        jo
                                                                                                                         -s
                                                                                                                          j.
                                                                                                                           ;
                                                                                                                           w
                                                                                                                           :
                                                                                                                           k,
                                                                                                                            .
                                    :                                                  *
                                   d
                                   Jk
                                    .
                                    6
                                   <;
                                    !
                                   J.:
                                     ;
                          .             .F
                                         f.
                      :.                  Y>,y                .            w   gjtv
                                                                               .

                  :               .
                                  ..
                                   '''
                                      .
                                     .' ).ix
                                         JFp.
                                            j. en*rIC .@y
                                            :                              Ij'
                                                                             .:
                                                                             k j
                                                                               x
                                                                               0
                                                                               :y.
                                                                                 au'
                                                                                   :
                  '                .. o . F
                                   '                .
                      :
                      i   '''..s.'?.
                                     ki
                                      E
                                      ky
                                       r''. r
                                            x!
                                             s;
                                              l
                                              wy
                                               jE.
                                                 j
                                                 .
                                                 *fN
                                                   jjlj  .
                                                         .m. Rj..T
                                                                 .
                                                                 .       .'
                                                                         '
                                                      '..
                                                        'l47
                                                          .
                                                          7.;
                                                            t
                                                            e'
                                                            o    .
                                                                 ,
                                                                 .
                                                                 ,ro
                                                                   A.
                                                                    j)C
                                                                      ..k.1
                                                                          .
                                                                          E
                      ' '!
                      :   g.g
                            !.q
                              :             qku.
                      .b
                       wh
                       d4:.
                          v.
                              E):
                                .
                                .!ë
                                  2
                                  7
                                iwl ..
                                  kit't


                  1'n1 not an antifasc'
                                      Ist organizer...I'm not even partof
                  any particularorganization,lspeak form ysel    l
                                                                  f.-.and '
                  w hen asked,others.
                                                                                                                                            I
                  7.
                   .0tlPl$l.Aug .
                                12k
                                  .2.
                                    )17 .
                                    1   ,T'
                                          kvitterfor.
                                                    ;
                                                    h:ldrokï                                                                                i

                  8s
                   To
                   p3
                    q
                    't
                     m:
                     .a
                      t'
                      uk
                       :w
                        xm
                         ..
                         wp.
                          wà
                           t.
                            -
                            t
                            y
                            ' 94 1'
                                  tt
                                   rtes
                                                     '
                                                                                                                                            I


                                                                                           w 1
                                                                                             .                                                        j
                                                                                                                                                      -s
                                                                                           '
                                                                                                                                            '
                                                                                                                                            j
                                                         ' l
                                                         .
                                                     Gener       .r.Soy M *   llk ttn
                                                                                   oi)
                                                                                    S..( a
                                                                                         .e
                                                                                          -
                                                                                          -
                                                                                          axx
                                                                                            jj,j.
                                                                                           ..   m1 -yi$
                                                                                                      j.
                                                                                                      )(a
                                                                                                       .z%j
                                                                                                          z.j
                                                                                                            rj
                                                                                                            .xsgjj-jg.k..
                                                                                                             q          *
                                                                                                                        1.a u
                                                                                                                            z.u:
                                                                                                                            . .g.
                                                                                                                                ..,
                                                                                                                                , j.*1
                                                                                                                                    :>ç=
                                                                                                                                       pj
                                                                                                                                        g..
                                                                                                                                          jej
                                                                                                                                            r-
                                                                                                                                             /
                                                                                                                                             ,
                                                     Qx
                                                     . .i!';
                                                           .
                                                           0:
                                                           . t4
                                                             t,'7
                                                              /1à'
                                                                 AG''
                                                                    !.
                                                                     4  zf
                                                                         z
                                                                         l
                                                                    .to tfyt
                                                                           :
                                                                         e u-
                                                                         ,   j.y
                                                                               ')
                                                                             ....j
                                                                                 '
                                                                                 )
                                                                                 iq?
                                                                                !,..)/
                                                                                     k
                                                                                     .'
                                                                                      a
                                                                                      N
                                                                                      .
                                                                                      zL
                                                                                       '
                                                                                       .
                                                                                       7
                                                                                       . 1xCi  Dt-
                                                                                                 lf j
                                                                                                    .kz
                                                                                                      )'
                                                                                                       .
                                                     -
                                                      1(7m orro'    viUik'v-
                                                                           l<
                                                                            llfI:
                                                                              ; clclk.
                                                                                '       I-
                                                                                         1ke'e Self-care.N'e-          kr#
                                                                                                                         t'
                                                                                                                          .'
                                                                                                                           tveekj? 1tkA/
                                                                                                                                       i-
                                                                                                                                        IIlbetel
                                                                                                                                               ,I-
                                                                                                                                                .lng'
                                                                                                                                                    ,t
                                                                                                                                                     ihe S'tories'
                                                                                                                                                                 ofi
                                                     thesetwodays.                                                                          !
                                                                                        *eev.
                                                                                                                        '
                                                                                                                                    s
                                                                                                                                            r
                                                                                                                                            j
                                                                                           j,
                                                                                           ,'ucl                         z
                                                                                                                         jJ
                                                                                                                         .a.
                                                                                                                           ;
                                                                                                                           -                ,
                                                                                                                                            1
                                                                                                                                            r
                           ... .''        :q
                                           ii.                                      ) Avucj12. :
                                                                                   q.
                                                                                    t,l
                                                                                                 7)17 r
                                                                                                 ..        .,.
                                 ..'
                      .
                                t, Gener
                                             ka
                                          ic Soy M ilk ' i
                                                         1
                                                         ,'jt).
                                                           .  'x
                                                               fD
                                                                ''
                                                                - .E'
                                                                    .i
                                                                     l
                                                                     mpl'
                                                                        z
                                                                        /uc.r'
                                                                             crerl:
                                                                                  sk.
                                                                                    '           .
                                                                                                ?.
                                                                                                 :      I
                                                                                                        t
                          >$t-k.i Ian-
                              .
                                       h pr l
                                            a.u.
                                               G vto trnsl-der. myselfantl    ;-,y
                                                                                 v
                                                                                 ascl.st.gInj
                                                                                            .j
                                                                                             :lam  proud to have engageci   -
                      k.
                      '
                         .
                         rI
                          )
                          ë
                          i
                          ?
                          .r
                           ,
                           ëi>.
                             . . . , ,.
                          t> -     nLjjy ja'jjj'
                                  ...
                                                theSe b#VO:d.3'  yrSx
                                                                                           :
                                                                                           1.
                                                                                           ,--i
                                                                                              .
                                                                                              '.
                                                                                               ,
                                                                                               s
                                                                                               -
                                                                                               .
                                                                                               ,
                                                                                               :'
                                                                                                ;
                                                                                                -                     .. .
                                                                                                                         S;
                                                                                                                         '.#.
                                                                                                                            k.
                                                                                                                            ':
                                                                                                                             ?&                 =4%


           b.
                                                                 i
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 35 of 56 Pageid#:
                                    8225


                                    t.l
                                    w

                       .    x
                               L
                               .'.
                               %                :jyjjjy G.C.
                                                           v*
                                                            jjje.L
                                                                 ,
                                                                 '
                                                                 t.
                                                                  1
                                                                  -li
                                                                  ;                                                                                                                                           O-
                                                                                                                                                                                                               '
                                                                                                                                                                                                               Nj
                                                   c.u,
                                                      -'is
                                                         /.
                                                          k
                                                          o,t
                                                            n,.
                                                              c,
                                                               sr,s:
                                                                   ..-
                                                                     j                                                                                                                    !.. F*lI*W'              1
                                                                                                                                                                                                                   .
                                   '
                       ..
                        .            'l:
                                       .i
                                      .;
                                     .t ''
                                         .
                                         ,,
                                          ' -. c
                                          ,
                                          ;
                                          ,
                                               .x
                                                u. .-
                                                                                                                                                                                                                  .
                                                                                                                                                                                                              ...-..



                                                      lF -
                                                         Is t e erfect ri t- -
                                                                             1.
                                                                              n
                                                                              i                                                                       .
                                                                              k            .               :                                                                              .               .

                                                    o e an,In t e sense t at 11 e t e
                                                    O e                an, no SUC t *
                                                                               '         *StS.
                                                                                    In PXI '                   '    '


                                                                                                                                                                                          I
                                               '
                                               ï
                                               :
                                               q'x
                                                 .
                                                 zt
                                                  L.
                                                  --i
                                                    6r
                                                     !-
                                                      1:
                                                       j
                                                       à
                                                       ',
                                                        .
                                                        ?
                                                        j,.
                                                        ' -uS
                                                            ;fAy
                                                              '
                                                              *->f'u
                                                                   i
                                                                   r
                                                                   -
                                                                   hj
                                                                    oa
                                                                     t
                                                                     ''
                                                                      qj
                                                                       r
                                                                       .
                                                                       (
                                                                       @
                                                                       .(.
                                                                         j

                                                                                                                                                                                  ''
                                               5*l
                                                 q
                                                 :
                                                 k  .                     ..                          -
                                                                                                      ,:           .i
                                                                                                                    j@
                                                                                                                     '
                                                                                                                     :rè
                                                                                                                       @
                                                                                                                       r
                                                                                                                       k:.L
                                                                                                                          ',
                                                                                                                           '.
                                                                                                                           ;d
                                                                                                                            :
                                                                                                                            7k:.                          ' ..
                                                                                                                                                             ' ' 'k '        . ' '':
                                                                                                                                                                                    ;,L.
                                                                                                                                                                                       ::.$
                                                                                                                                                                      ..$1 .1' .j1
                                                                                                                                                                                 t!à
                                                                                                                                                                                   '
                                                 $df                 .                                                                                                             .' 'y'
                                                  k.!     .'
                                                    !jitx!d
                                                    '
                                                           h!
                                                            i
                                                            $
                                                            '
                                                            ,$
                                                             t
                                                             )
                                                             2!i
                                                               !!
                                                                :
                                                                .
                                                                1:
                                                                 t
                                                                 .
                                                                 ë5
                                                                  :
                                                                  .:EI
                                                                     E
                                                                     -:;
                                                                       '
                                                                       4
                                                                       !
                                                                       .)-.
                                                                          t
                                                                          fI
                                                                           K
                                                                           k
                                                                           >
                                                                           '-i
                                                                             .
                                                                             !!
                                                                              k
                                                                              :
                                                                              !ë
                                                                               ;                    :i
                                                                                                     -!.
                                                                                                     E
                                                                                                    g(  .          tu
                                                                                                                    .
                                                                                                                    r
                                                                                                                    -
                                                                                                                    y
                                                                                                                    j$
                                                                                                                     <    :
                                                                                                                          +
                                                                                                                          ' #r'
                                                                                                                              -ë                             t(' -:è',ï
                                                                                                                     li:
                                                                                                                       io
                                                                                                                        l.l'   s'
                                                                                                                                                    .4 .!ëti(
                                                                                                                                                         që  .
                                                                                                                                                             ' '''
                                                                                                                                                                 :'àfE
                                                                                                                                                                     ''          .
                                                                                                                                                                                 .  .
                                                                                                                                                                                   ,Es
                                                                                                   -j
                                                                                                   .i
                                                                                                    .                E   ii
                                                                                                                         à qis
                                                                                                                           i ikE' v1;th.;
                                                                                                                               ..
                                                                                                                                        .:':.i
                                                                                                                                        ,    ';
                                                                                                                                              ',
                                                                                                                                              kë')
                                                                                                                                                 d .... .
                                                                                                                                                 '':i
                                                                                                                                                    F' ''''
                                                                                                                                                          ;:
                                                                                                                                                           ':'
                                                                                                                                                             ::.
                                                                                                                                                               '' '
                                                                                                                                                                  .'iE'        :.i;
                                                                                                                                                                              ;i
                                                                                                                                                                              '
                                                                                                                                                                              :   :'.'
                                                                                                                                                                                     #'           é7
                                                                                                                                                                                                   s'
                                                                                                                                                                                                    i.j
                                                                                                                                                                                                    .1




                                                                   CV 5                            X
                                                                                                   kV
                                                                                                    *'                                E                                                   1
                                                                                                                                                                                          '
                                                                                                                                                                                          I
                               2
                               1
                           '''' ''
                                                                                                                                                                                          1
                                                                                                                                                                                          t
                             /''?'' '.'.
                    x
                    j.
                          ,.k.
                       4'.d
                    . ...    ) .',:
                                 E    ''.Em *IIy'G..Cvl
                                       i
                                       *ru
                                         t
                                                      *    y).
                                                       lle-h
                                                           L.
                                                            %
                                                            ,,
                                                             .                                                                                                            . gaII
                                                                                                                                                                          k
                                                                                                                                                                                  .
                                                                                                                                                                               jjow
                    Vi
                     :
                     tgl
                       ' .'
                      .-  j
                          L
                          J
                          .
                          t,(
                            w.
                            gl(qu-
                                 jy
                                  '
                                  .
                                  a
                                  j
                                  yo.
                                    '
                                    vorconsk
                                           wk
                                            .                                                                                                                             Nu I l
                               )
                               1
                               '
                               (
                               j
                               i
                               'l
                               g)
                                !               .
                                                 jso# g .juc jn .g                                             .    ,1j
                                                                                                                      aeant*
                                                                                                                           1fa'Iel er                                                         1
                               )
                               yi
                               :)i
                                j
                                lr                      .                                  .,
                                                                                           '           .
                               jy aSSI ne .to t IS eventI
                                .


                               fg5
                                                        l1                         .               .
                                                                                                                                                                                              !
                                                                                                                                                                                              l
                               i:
                               ;
                               :j
                               @j
                               i
                               lj
                                i
                                l                                                                                                                                                             I
                               !
                               '
                               i
                               t
                               @
                               i he2 reaII . elieve anti
                               j                       .
                                                         .
                                                         fa 1s a,n '
                               f
                               j
                               l or anization ith Iea ers ' arc '-
                               f
                               f
                                                                    1n                                                                                                                               .
                               l
                               ,
                               S
                               jl            O r e rs                                                                                                                                         !
                                                                                                                                                                                              '
                               j
                               ir
                                ll
                                i
                               l1             j,
                           .
                               :
                               i
                               )t
                               (             ar o;.
                                               .. y
                                                  xa
                                                  t
                                                  j t
                                                    :
                                                    kqyj .
                                                    .j   gxr.)
                                                             ict.7.4
                                                                   ,
                                                                   $
                                                                   q
                                                                   .!
                                                                    j'
                                                                     /'
                                                                     -                                                                                                                        :
                                                                                                                                                                                              !
                               t
                               i!
                                @
                               '
                               '
                               '
                               i
                                i
                               ih
                                t
                                q
                                             -
                                             1.:
                                               1
                                               ;'
                                                                                       .       .
                                                                                               .   .
                                                                                                   i
                                                                                                   '' ','''-'-
                                                                                                                   ..
                                                                                                             3. -'t,s..,y
                                                                                                                        .r
                                                                                                                         .'
                                                                                                                          ,y,;.,
                                                                                                                          ,y
                                                                                                                           . f      j,
                                                                                                                                 ,,.k
                                                                                                                                 ;
                                                                                                                                 r   k.
                                                                                                                                     .y
                                                                                                                                      k.
                                                                                                                                      ;,
                                                                                                                                       ;.
                                                                                                                                        j
                                                                                                                                        r
                                                                                                                                        yj,
                                                                                                                                          jyj
                                                                                                                                            .j
                                                                                                                                            j       .ë ,-r,. w
                                                                                                                                                      .-
                                                                                                                                                             v..,
                                                                                                                                                                -
                                                                                                                                                                j
                                                                                                                                                                :y
                                                                                                                                                                 x,
                                                                                                                                                                  p
                                                                                                                                                                  -
                                                                                                                                                                  .,                          l'
                                                 E'r
                                                   -'
                                                    -t
                                                     .d
                                                      E
                                                      z
                                                      ,1
                                                       :ï'-
                                                          'œe;
                                                             !
                                                             t
                                                             :s. d
                                                                 t
                                                                 !
                                                                 ik1
                                                                   i
                                                                   ,
                                                                   E
                                                                   LlC                             '                                               .;
                                                                     ..'
                                                                       i-
                                                                        ,
                                                                        1
                                                                        :.
                                                                         t
                                                                         lg
                                                                          .
                                                                          :
                                                                          5:
                                                                           .           .i
                                                                                       k 'q
                                                                                          k,
                                                                                           '41
                                                                                             :
                                                                                             )
                                                                                             '
                                                                                             ,'.  '                                          .j
                                                                                                                                              .g
                                                                                                                                                                                          ,
                                                                                                                              ..@                    .,-.
                               i'
                                ië                                                                .. ' . . t                    :.
                                                                                                                                 %
                                                                                                                                 --     ::ë
                                                                                                                                          j
                                                                                                                                          .q
                                                                                                                                           .s
                                                                                                                                            Tl   . .y. .      -w
                                                                                                                                                               ..
                                                                                                                                                                ,... ,
                                                                                                   .
                                ë!                                                      jlp
                                                                                        . kh-' ...
                                                                                                 /L                              'k'.;:
                                                                                                                                     :;:;
                               k
                               '
                               l
                               ii
                                p
                                :j
                                (:                                                                                                                                                            !
                               iq
                                li                            ..
                               i
                               j                    z         yQ. .jg                              6,
                                                                                                    f)                  i
                                                                                                                        u-
                               .
                               j
                               i1i
                                 i                             -     .                                                       j
            d.                 jj
                               .;.

                                                              ItsGoingD ow n.org                                                                           '
                                                                                                                                                               .
                                                                                                                                                                                              j
     100.        ItsGoingDown.org(IGD)isawebsitethatservesasadistribétion hub
        forLeftwinganarchistpropaganda,which isoften violent.Every apcusation
        Plaiptiffs assign to The Daily Storm er, can be attributed to ItsG oingD
                                                                               1 ow n.org
        mtzltipletimesover.                                                                                                                                                                   1
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 36 of 56 Pageid#:
                                    8226



      101.      IGD Posted detailsofthe UVA Torch m arch,and a false accusation
        thatCantwellhad pulled a gun on a W alm artcustom er.
                See Exhibit3l-lGDTorchM arch.pdf

             b. Tllispostwaswarpropaganda,using the false brandislling aè
                                                                        l
                                                                         cusation
                as a pretextfor the assaultthatwould later takeplace.   I
                                                                              I
                V                                                             I
                    arliertoday,a right-winggathering atthelocalW alm arteyded with
                ChristopherCantwell,a white nationalistspeaker atU nite the Right
                whowasOnce quoted assaying, tfEl-zlet'sfuckinggasthekikesland have
                a race war'' lled a gun on a custom er who confronted themlin the
                            ,   pu
                parking lot.Police surrounded M s followersw ithxn m inutesbutthen
                allowed them to reconveneip M d ntire Park.

                Thisresponse from police isespecially alarm ing.Fash are alleady
                prowling Charlottesville, with rqportsofchurchesbeing harass
                                                                          l ed.As
                IGDreportedtoday,theright'sleadersaredocumentedcallizlgfor
                armedviolenceaz
                        .
                                ainstany
                              '-'      -
                                         onewhocrossesthem .It'sbey
                                                                  -
                                                                    ond! obvious
                thatthAq isnot about1 ee speech butferrorism .Charlottesvm e'sBlack
                                                                          :   ,
                and brown folks m ustbeprotected ata!lcosts,butthe police.don t
                seem to care.

                W illUVA and itscom m uzlity tâke action to stand againstwhite
                suprem acistterrorism on cam pus?W illCharlottesvm e allow 'a toàchlit
                rally to go dow n in city lim its againr
      102.      IGD Posted another piece ofwarpropaganda,claim ingthattocal1aw
        enforcem entwere com plicitwith theA lt Right in conspiring to violçntly
        bppress m inorities.

                SeeExhibitss-lGD -W antW ar.pdf
                                                                              I
             b. ((The questi6n is,w illw e allow them this open space to grow ,:causing
                m ore and m ore violence asthey becom e m ore powerful,or col e
                togetherin ourcom m unities and drivethem outr
                                ,                                              l
                                                                               !

      103.      IGD InstructedPlaintiffsandco-conspiratorsto tûresist''graridjury
        subpoenas.

             a. See Exhibitss-lGD -GlResistl.pdf
             b. See Exllibitss-lGD -GelResistz.pdf

      104.      PlaintiffW ispelwey follows1GD on Twitter
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 37 of 56 Pageid#:
                                    8227




                       ''
                        .*
                         :7
                          i' ltx  sGoing Down f  '
                                                 i
                      ..  :
                          (                      x3
                                                  pl
                                                   t-
                                                    ;D..News -v
                                                              r'tap
                                                                  . 2.?
                        ,
                          .j .                                            .

                              g State off
                                        idal
                                           ssa i
                                               d the same thèng  before Unîtethe Right''
                                                                                       AhkhresuLted in
                          ' Iesspeople on thestreet    .
                                                       swhenstudent:were surrcunded and attacked by
                                arrùed neo-Naziswithtcrches.'Bestwayto keep yourccmmuni    tysafe isn-
                                                                                                     t
                                tc hide/buttoshokv.the fuck up.

                                                         .?.t
                                                            )I
                                                             licztv-f vd
                                                                       '
                                                                       !
                                                                       l
                                                                       ,zkj.2.'
                                                                              1
                                                                              *
                                                    '
                                    E.l
                                      kls/l
                                          I-
                                           i
                                           l11
                                             (
                                             ::
                                              1.-
                                                1
                                                r
                                                -!
                                                 i/'t
                                                    !
                                                    .%
                                                     s
                                                     ,
                                                     -s
                                                      -'
                                                       sf
                                                       . 7
                                                         *!
                                                         v            :
                                  Dayeton mayoragkspublicto Stayouto*           ;dmvntownduring Kk
                                                                                                 ek'raI1)
                                                                                                        .'
                                  kA
                                   phio, com/' neh//sz/break-l
                                                             nq'  -',-

                               %-) 9                         '
                                                             uQ
                                                             P.. B2-2$
                      .

                  i /
                    :,.
                      .r:.
                         f
                         .:
                          E.:
                            ,.
                             .
                             p<..A
                                 j
                                 .
                                 :
                                 ; t
                                   ji.
                                     .
                                     ;
                                     j
                                     , seth   .c lspelwey
                  :'..kt al       jjjr ,?.
                      t.Lj,l*.-j
                       'j
                       t       ,
                               'l..
                                  )'
                                   s.: % ?.ktI
                                        .L
                                         .   :
                                             ?
                                             w
                                             .4
                                              E)
                                               <
                                               s
                                               zt
                                                -r
                                                 :
                                                 '
                                                 l
                                                 i,)
                                                   :;)
                                                     k
                                                     1
                                                     (1
                                                      ;
                                                      ,(
                                                       .
                                                       :l:
                                                         C



                  Yup.
              '




              .
                  l
                  l
                    i,t
                      -tSethW*
                      k      lspelwey Cc
                                       '
                                       2:
                                       .Ls
                                         hev-
                                            f
                                            !elho
                                                utlb.l
                                                     klt
                                                       qs
                                                        f?
                                                         v
                                                         '.'
                                                           ,
                                                           !.
                                                           .
                  iEarl
                  E   yJuly2017deja,vtla11ovecfron'
                                                  t'
                                                   st.
                                                     a'
                                                      y'a.
                                                         vvayfrom Dovvntc-
                                                                         wn/to'gcttarespect
                  i free'speech-
                               'cfviolentracistlerrorists'to 'ti
                                                               lis'
                                                                  i
                                                                  snotwho vk'
                                                                            e areasa cI
                                                                                      '
                                                                                      tJ
                                                                                       d?-'
                  i
                  !
                  lThosewl
                         loianorethe.oastaredoomed.torepeatit
                   i
                   i r          .
                   ë cc wey
                          .ton Cl
                                ty HalI
                   é
                  !i            .                                 ..              z.        ,
                  j#confronts
                  @                         v
                                            Al  hltesupranraca '?#amenqkk'Atks/stter.com-
                                                                                        '
                                                                                        rclane87zstaœ
                                                                                                    .5..
                                                                                                       -
                  i
                  i1w'
                     Jt.
                       )-$(279bt?
                                b:!:j-l':5:.ttFf-t1-.
                                                    ::..
                                                       :51f.
                                                           -jr




                  jjj
                    e
                    '
                    v
                    :j
                     py.
                       Jk
                        s
                        jm.
                          :ç
                           r
                           L
                           .q q
                              ;
                              p'(
                                ;.j
                                  kk
                                   .;
                                   tj
                                    .r
                                    ?:
8
'




                  Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 38 of 56 Pageid#:
                                                      8228                           i                                                                                                                                           '




                                  1 .                                  la1
                                                                         'nt1
                                                                            'ff is el e usesI                                                                                                                                                                                                                       ar ro a an a or' 1sdfser ons''
                                                                                      5.
                                                                                       4/                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                          :'(
                                                                       '1  ::   ..   .7>
                                                                                       :
                                                                                       t.q .
                                                                                           .yj!i j!j .       iljl
                                                                                                                s
                                                                                                                jj
                                                                                                                 kr
                                                                                                                  j
                                                                                                                  l:
                                                                                                                   j
                                                                                                                   yjry
                                                                                                                      <j,>
                                                                                                                         .p
                                                                                                                          ..%
                                                                                                                            rj
                                                                                                                             .
                                                                                                                             7;
                                                                                                                              j'
                                                                                                                              .v
                                                                                                                               )
                                                                                                                               ;:
                                                                                                                                fjy
                                                                                                                                  .
                                                                                                                                  ,
                                                                                                                                  .
                                                                                                                                  y
                                                                                                                                  r...
                                                                                                                                   ; j
                                                                                                                                     y.
                                                                                                                                      :
                                                                                                                                      ).
                                                                                                                                       jy
                                                                                                                                        w.
                                                                                                                                        ;(
                                                                                                                                         .j.
                                                                                                                                           j
                                                                                                                                           ,
                                                                                                                                           !
                                                                                                                                           tv-.
                                                                                                                                              jj.
                                                                                                                                                jj
                                                                                                                                                 .xy.
                                                                                                                                                   sr
                                                                                                                                                    j
                                                                                                                                                    .j
                                                                                                                                                     .                                                                                                                                                                                                                                                                                                                                                                                                                      ,$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             , . .
                          -                                                        . '
                                                                      )< :! . Lg' .:.!
                                                                                    '
                                                                                    .i
                                                                                     p .
                                                                                       jq)
                                                                                         j:  '          1til1
                                                                                                            p
                                                                                                            1l          ,.   <.      .     w        p
                                                                      :.:
                                                                      7 :!
                                                                        ;:
                                                                         ..
                                                                         :#
                                                                          :.,g
                                                                          .  ;.
                                                                              :'
                                                                              ' ?:
                                                                                7':
                                                                                  ')i
                                                                                    ::
                                                                                    ë
                                                                                    .t:
                                                                                     E
                                                                                     :
                                                                                     j
                                                                                     $E'
                                                                                      !
                                                                                      kë. R'
                                                                                        i/E
                                                                                        $  . .,..    ,.                                                                                                                                                                                                                                                                                                       '
                                                                      1.;.gbJ'!
                                                                         :
                                                                         /       p:
                                                                                 .   .y. joda.v    #.g'  ç
                                                                                                         ''erm gq'
                                                                                                                f'
                                                                                                                 -<'                                  .                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                   %t%.3L                    .

                                                                                                                          'T'
                                                                                                                            heG P '
                                                                                                                                  nas,thErough meansL
                                                                                                                                                    aothd-
                                                                                                                                                         1rect-,indirect,aI
                                                                                                                                                                          iu
                                                                                                                                                                           qned -
                                                                                                                                                                                lt
                                                                                                                                                                                 .selfv.
                                                                                                                                                                                       s'
                                                                                                                                                                                        /a I
                                                                                                                         m ovenrentof4   1ascistvig1Iantes,law'enJ   '
                                                                                                                                                                     Corcem entc'wnl?
                                                                                                                                                                                    kaboratorsI  . 'coI-ru.ptI
                                                                                                                         o'
                                                                                                                          teficialsallcorr'
                                                                                                                           -              dn-
                                                                                                                                            titted to h.
                                                                                                                                                       azih;,
                                                                                                                                                            ?-ou
                                                                                                                                                               .'tl1ned establ-
                                                                                                                                                                              p'
                                                                                                                                                                               >hmfentOfb
                                                                                                                                                                               -           iv'h1te atr
                                                                                                                                                                                                     x
                                                                                                                                                                                                     thorita1-1aR .
                                                                                                                         eq
                                                                                                                          t
                                                                                                                          .hnosv  k
                                                                                                                                  j
                                                                                                                                  .ay
                                                                                                                                    je.
                                                                                                                                    ..v.                                                           '              ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                         .                                                                                                           !                                                                                                                                                                                                                                                    '                                                                                        '
                                                                                                                         !
                                                                                                                         !                                                                                                           E
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     !                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L                                                                   .
                                                                                                                         t
                                                                                                                         !                                                                        .
                                                                                                                                                                                                                                     lAsDemocracyFail
                                                                                                                                                                                                                                     ë              s                                                                                                                      '2.020Lcoms;GopTurnstothI'
                                                                                                                                                                                                                                                                                                                                                                                                    e,-. :l                                                                                                                                                                                                                                                                                                    '
                                                                                                                         E
                                                                                                                         E
                                                                                                                         q                                                 ''
                                                                                                                                                                         ,..
                                                                                                                                                                         .                                                  i'
                                                                                                                                                                                                                           .:  hhlb'  :3.t'ifTEi-U:D'Q
                                                                                                                                                                                                                                                     :./.
                                                                                                                                                                                                                                                        3'kb
                                                                                                                                                                                                                                                           lw
                                                                                                                                                                                                                                                            i-5
                                                                                                                                                                                                                                                              P1SL
                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              )   D'4
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                    -L
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                    fe-C
                                                                                                                                                                                                                                                                       'u
                                                                                                                                                                                                                                                                        m.N*1d
                                                                                                                                                                                                                                                                         I-
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                          J  '%w
                                                                                                                                                                                                                                                                               7'.Z
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                  *'U
                                                                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                                                                                    %dC'
                                                                                                                                                                                                                                                                                    '   ;
                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                        iCF*
                                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                                           :'
                                                                                                                                                                                                                                                                                            ?
                                                                                                                                                                                                                                                                                            te'
                                                                                                                                                                                                                                                                                              û''r'C
                                                                                                                                                                                                                                                                                                 ? :'34t
                                                                                                                                                                                                                                                                                                   7   -'
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        Ca-'
                                                                                                                                                                                                                                                                                                           -i
                                                                                                                                                                                                                                                                                                           t'
                                                                                                                                                                                                                                                                                                            1'.
                                                                                                                                                                                                                                                                                                              m
                                                                                                                                                                                                                                                                                                              '; 1
                                                                                                                                                                                                                                                                                                              -.   i                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                         E
                                                                                                                         :                                                                                                  i
                                                                                                                                                                                                                            !  he  ,a  d  I 1ne. oli<
                                                                                                                                                                                                                                                    ;j Po  1
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           1t k
                                                                                                                                                                                                                                                              c  x
                                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                 -  ar
                                                                                                                                                                                                                                                                     .sl-
                                                                                                                                                                                                                                                                        i.
                                                                                                                                                                                                                                                                         ,e r
                                                                                                                                                                                                                                                                            -,
                                                                                                                                                                                                                                                                             . uu . r
                                                                                                                                                                                                                                                                                    1.t,u.tf
                                                                                                                                                                                                                                                                                           ,i
                                                                                                                                                                                                                                                                                            ls
                                                                                                                                                                                                                                                                                             .  rn
                                                                                                                                                                                                                                                                                                 ' q
                                                                                                                                                                                                                                                                                                   nn.  t , fz.
                                                                                                                                                                                                                                                                                                              :>
                                                                                                                                                                                                                                                                                                               --- i .
                                                                                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                           .
                                                                                                                         !
                                                                                                                         i                                                                    '                             jE fL
                                                                                                                                                                                                                                **6. .'... . .''. . .. . .                                                         i
                      '                                                                                                  i
                                                                                                                         h                                                                                                  '
                                                                                                                                                                                                                             E z
                                                                                                                                                                                                                               4
                                                                                                                                                                                                                               '%
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                /
                                                                                                                                                                                                                               ., '  It h
                                                                                                                                                                                                                                        %
                                                                                                                                                                                                                                        . ('j
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                          ..e'
                                                                                                                                                                                                                                             k!
                                                                                                                                                                                                                                              )l
                                                                                                                                                                                                                                               l1f)
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                 ..(i
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     +f!
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                       x1
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        ?
                                                                                                                                                                                                                                                        'j
                                                                                                                                                                                                                                                         '1.(N
                                                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                                                             2$
                                                                                                                                                                                                                                                              .*
                                                                                                                                                                                                                                                               i''
                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                               ..J
                                                                                                                                                                                                                                                                 )          '                                      !
                                                                                                                                                                                                                                                                                                                   j
                                                                                                                         J                                                                                                           E5                                                                                                                                                                                                                                                                                                                     1                         @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                          :
                                                                                                                          .                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                         .                                f
                                                                                                                          .e..
                                                                                                                          '  <:
                                                                                                                             .v.'                                                                                                               1-.......t %ks'                                                                                                         f.,x                   o4
                                                                                                                                                                                                                                                                                                                                                                                                r..                                                                                          tyI'-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                                                            j
                                                                                                                          %-   ..                                                                                                                                                                                                                                       ..- .                  '                                                                                              .-                                                       ..
                                              a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I

                                  1                                    laintiffs'co-cons irator                                                                                                                                                                                           1l                                    orcens 1follo sI                                                                                                                                                         on                                            itter
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                       k.k:gE.
                                                                           ::
                                                                           ..
                                                                              2ï::
                                                                               j '
                                                                                 .2
                                                                              ki:F
                                                                              .   .1
                                                                                   )tf
                                                                                     !fE
                                                                                       :
                                                                                       .!
                                                                                        :
                                                                                        :(
                                                                                        . Ei:t
                                                                                          )
                                                                                           E:F
                                                                                         '::
                                                                                              jr
                                                                                              :5
                                                                                             !.
                                                                                             ï! 1
                                                                                                :f
                                                                                                 ?:)                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                    ï
                                                                    :
                                                                    i :
                                                                      J:
                                                                       2
                                                                       :
                                                                       2:
                                                                        !
                                                                        :
                                                                        .ë
                                                                         .:
                                                                          :...:: :,
                                                                                  J.
                                                                                   :    (f
                                                                                         .
                                                                                         :
                                                                                           .
                                                                                              :E
                                                                                               ih
                                                                                                ::
                                                                                                 Jf
                                                                                                  :
                                                                                                  .!
                                                                                                   ;
                                                                      (
                                                                      7
                                                                    k.k
                                                                    I 'j
                                                                       E
                                                                       .
                                                                        !
                                                                        :
                                                                         :
                                                                         !
                                                                       !E:
                                                                       E  E:
                                                                           E
                                                                         Ej!
                                                                         !  :
                                                                           EE!
                                                                           i  E
                                                                              !:
                                                                               :
                                                                              :k
                                                                              ' i
                                                                                !
                                                                               3i::
                                                                                  E
                                                                                ;:5
                                                                                3 i: .:.
                                                                                  k
                                                                                        :
                                                                                        !
                                                                                        :k9
                                                                                          L
                                                                                          :
                                                                                        :ti
                                                                                           :
                                                                                           L
                                                                                          E!
                                                                                          :
                                                                                            :
                                                                                            :
                                                                                           i:
                                                                                           3i!
                                                                                            5 E
                                                                                              ï
                                                                                             EyE
                                                                                               :!
                                                                                                é
                                                                                               :!
                                                                                              Ei
                                                                                              ë EE
                                                                                                j
                                                                                                i
                                                                                                  j
                                                                                                 :E
                                                                                                 j !j
                                                                                                  j7)
                                                                                                    i
                                                                                                    ë
                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                                                                            ''
                          '                                               1:..
                                                                           .. t.
                                                                               àt
                                                                               :.i
                                                                                  .
                                                                                 .E
                                                                                  .ë
                                                                                   E
                                                                                   .k t.
                                                                                      . !
                                                                                        Egg
                                                                                          :k
                                                                                           ;j
                                                                                            :
                                                                                            .ï5
                                                                                              (   ,:
                                                                                                  J
                                                                                                  E   h'46ptanscawhoftûttwa-.wkom                                                                                                                                     .                                                                                                                                                                                                                          .                                                        j.                                                                                                                                                   '
                                                                    '          '               .'
                                                                                                ..                                                                                                                  ''                                                                                                                                            '               '                                           ''                           ..                                                                      ''                                                                   :':' :.
                                                            F:
                                                             . :::
                                                             :.!  .;'
                                                                 ::  ::
                                                                    ..j..
                                                                      : ...
                                                                        ' :.:.:
                                                                          .
                                                                          '   .. .::
                                                                               '..
                                                                                 :  :q;:::.:!
                                                                                   :.
                                                                                    .
                                                                                    E       :::::
                                                                                                :!
                                                                                                !  ji
                                                                                                  :: :.:.!
                                                                                                    ::    ..::
                                                                                                          ;
                                                                                                         ::  yjé.:
                                                                                                                 j:
                                                                                                                 .(!
                                                                                                                  :j:jë
                                                                                                                   :  ë::
                                                                                                                        .:g.:
                                                                                                                         g:    (.;.:q
                                                                                                                             :..
                                                                                                                            jg
                                                                                                                             .      :.;g(..:j
                                                                                                                                          jF :.E
                                                                                                                                              ë:::;
                                                                                                                                               .. :     .:
                                                                                                                                                       .j
                                                                                                                                                  ..:..ë :
                                                                                                                                                         ... .:..E
                                                                                                                                                            j.   ..:
                                                                                                                                                                    'E
                                                                                                                                                                     .'
                                                                                                                                                                     : .:ë
                                                                                                                                                                      E.
                                                                                                                                                                       :  .E
                                                                                                                                                                         :.
                                                                                                                                                                         , .E
                                                                                                                                                                            :,
                                                                                                                                                                             .Es:.j
                                                                                                                                                                              .;
                                                                                                                                                                               .  t;E
                                                                                                                                                                                    :
                                                                                                                                                                                    jE
                                                                                                                                                                                    '(:
                                                                                                                                                                                      j:
                                                                                                                                                                                      : .:Eé::
                                                                                                                                                                                          (:
                                                                                                                                                                                          :  j::F
                                                                                                                                                                                             !  :E
                                                                                                                                                                                                .::
                                                                                                                                                                                                  ;;:E
                                                                                                                                                                                                  j:
                                                                                                                                                                                                   : :;
                                                                                                                                                                                                     ; j;
                                                                                                                                                                                                      E!
                                                                                                                                                                                                       F.E
                                                                                                                                                                                                        i.:
                                                                                                                                                                                                         ë E:
                                                                                                                                                                                                          ::  ..:.'
                                                                                                                                                                                                            E::   J:.:.
                                                                                                                                                                                                                      :::.
                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                         . :7':.
                                                                                                                                                                                                                               .::::.
                                                                                                                                                                                                                               :    ..
                                                                                                                                                                                                                                     '::.
                                                                                                                                                                                                                                        :..        :::::...
                                                                                                                                                                                                                                          :':....'..      : .:2:
                                                                                                                                                                                                                                                          .E!  ':E
                                                                                                                                                                                                                                                                 :'
                                                                                                                                                                                                                                                                 .  :'
                                                                                                                                                                                                                                                                  :..
                                                                                                                                                                                                                                                                    !:.
                                                                                                                                                                                                                                                                     .:!
                                                                                                                                                                                                                                                                      .::!.:
                                                                                                                                                                                                                                                                        .  E::.E
                                                                                                                                                                                                                                                                            !  :E   :2:
                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                :.E'.  :.
                                                                                                                                                                                                                                                                                      EE::
                                                                                                                                                                                                                                                                                        !:.
                                                                                                                                                                                                                                                                                         56:::5
                                                                                                                                                                                                                                                                                           :E
                                                                                                                                                                                                                                                                                            ' :. (:
                                                                                                                                                                                                                                                                                               :5!
                                                                                                                                                                                                                                                                                               ! ::E:.
                                                                                                                                                                                                                                                                                                    E  :E
                                                                                                                                                                                                                                                                                                       E  ((:
                                                                                                                                                                                                                                                                                                          :  E:!:
                                                                                                                                                                                                                                                                                                               : ::.::
                                                                                                                                                                                                                                                                                                                     ..:E  .:::
                                                                                                                                                                                                                                                                                                                             E:E
                                                                                                                                                                                                                                                                                                                               :::.
                                                                                                                                                                                                                                                                                                                               $:  7.
                                                                                                                                                                                                                                                                                                                                  i..;
                                                                                                                                                                                                                                                                                                                                    E  :.'r
                                                                                                                                                                                                                                                                                                                                       ë: .:E
                                                                                                                                                                                                                                                                                                                                          :  :.;
                                                                                                                                                                                                                                                                                                                                             ':y  r:.E
                                                                                                                                                                                                                                                                                                                                                     :.é.)
                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                       .  é::
                                                                                                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                                                                                                         E   F5..::::
                                                                                                                                                                                                                                                                                                                                                             .7      5;.
                                                                                                                                                                                                                                                                                                                                                                    .! .. :
                                                                                                                                                                                                                                                                                                                                                                          .:::
                                                                                                                                                                                                                                                                                                                                                                          :   :E:.
                                                                                                                                                                                                                                                                                                                                                                              .E
                                                                                                                                                                                                                                                                                                                                                                               : '::i
                                                                                                                                                                                                                                                                                                                                                                                 E  :::::::
                                                                                                                                                                                                                                                                                                                                                                                          !:!
                                                                                                                                                                                                                                                                                                                                                                                          E EEE::
                                                                                                                                                                                                                                                                                                                                                                                             ::
                                                                                                                                                                                                                                                                                                                                                                                              : û::
                                                                                                                                                                                                                                                                                                                                                                                                  ::E
                                                                                                                                                                                                                                                                                                                                                                                                    ::.
                                                                                                                                                                                                                                                                                                                                                                                                      E :E
                                                                                                                                                                                                                                                                                                                                                                                                      :EE
                                                                                                                                                                                                                                                                                                                                                                                                        :(:Ej
                                                                                                                                                                                                                                                                                                                                                                                                        !:
                                                                                                                                                                                                                                                                                                                                                                                                         :  :::j:
                                                                                                                                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                                                                                                                                              E  ::.:::.:.::::.:':..:
                                                                                                                                                                                                                                                                                                                                                                                                                EE
                                                                                                                                                                                                                                                                                                                                                                                                                 ':
                                                                                                                                                                                                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                                                                                                                                                                                                  ! :.
                                                                                                                                                                                                                                                                                                                                                                                                                    !;!.
                                                                                                                                                                                                                                                                                                                                                                                                                     E E:E
                                                                                                                                                                                                                                                                                                                                                                                                                       : :.
                                                                                                                                                                                                                                                                                                                                                                                                                          7!.
                                                                                                                                                                                                                                                                                                                                                                                                                            E:
                                                                                                                                                                                                                                                                                                                                                                                                                             '::
                                                                                                                                                                                                                                                                                                                                                                                                                             : ::
                                                                                                                                                                                                                                                                                                                                                                                                                               !::
                                                                                                                                                                                                                                                                                                                                                                                                                                '7.
                                                                                                                                                                                                                                                                                                                                                                                                                                 ' .:::
                                                                                                                                                                                                                                                                                                                                                                                                                                     ''     :.
                                                                                                                                                                                                                                                                                                                                                                                                                                             :q
                                                                                                                                                                                                                                                                                                                                                                                                                                             !  ;E
                                                                                                                                                                                                                                                                                                                                                                                                                                               7:
                                                                                                                                                                                                                                                                                                                                                                                                                                               ::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .!F
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ::j!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                    F:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     : :?
                                                                                                                                                                                                                                                                                                                                                                                                                                                      E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                       E :7
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                         y:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;:r:j
                                                                                                                                                                                                                                                                                                                                                                                                                                                             !L
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :EE?
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ! ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  EEE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :E;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ::g):
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :: ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                7i.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !:  51
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :  ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     EF: ;..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            rF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : .'é'.7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rë      .:;:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F:.'!:.   :.:g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . .'i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '.!Jé:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    'E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : '::F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Eé:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :  ::!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j    éE::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :  E:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i  :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :F F::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E!::::::.: ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EEj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EEj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E:::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :  :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J E::'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ):
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :    .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !::::E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ::7.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :..':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :!.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ';.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           : .ë.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .. .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :!E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ':.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !.E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E(E:!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ::!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1:':::E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :E::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : :)::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :::: r:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  EiE   iE  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5 5EE !E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f:  Ei
                                                               . '                                                    .  :. .  :    .  !! q
                                                                                                                                          ::.
                                                                                                                                            qr :
                                                                                                                                               .  .
                                                                                                                                                  .     ..                                                            :  :
                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                           .   .        .                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                           .E
                                                                                                                                                                                                                                                                            .                                                .    :       :  '                         ;                          .   :  :       f     : :   .       :.. 2  :  . . : g :.    : 1   :.! :             :      ... .               .      ' E  :   Ei    :         j  :   :     .:    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' ::  : :   E               T:ë. : jE. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :!  : E.!:(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                      .                                                                                                                                                                .                  .                                                                                                                                                 .                                                                                  .
                                                                 ..
                                                                  E
                                                                  .E.
                                                                    : .
                                                                      ..
                                                                      '   ..  ..'   :!
                                                                                     ':: :.:  :
                                                                                              E  E: g
                                                                                                    :  :' : :
                                                                                                            E i  .   .2  :
                                                                                                                         .
                                                                                                                               .F   !     :.:. .. ?
                                                                                                                                                  .     :
                                                                                                                                                        .:   !ë    ...     .
                                                                                                                                                                           !.q..
                                                                                                                                                                               ë.  ..
                                                                                                                                                                                    F.F r: !:j::::
                                                                                                                                                                                                 ::
                                                                                                                                                                                                  j  :   .
                                                                                                                                                                                                         : :;
                                                                                                                                                                                                            ..;
                                                                                                                                                                                                                  .                 q  .                              ; .
                                                                                                                                                                                                                                                                       ..               :   .                           :'
                                                                   .:              :
                                                                                   '   E .    . :  : :
                                                                                                     E   ë   ;
                                                                                                             E E ::: '   :: :  :       :  .    ë     . . : .:        ...  . .  .        . .      E F  :;
                                                                                                                                                                                                       j:
                                                                                                                                                                                                        j  à.  : j: .
                                                                                                                                                                                                                    ! .  ..      . .   .         ..        ..   j . .       .
                                                                                                                                                                                                                                                                            j: .!
                                                                                                                                                                                                                                                                                .   . E.,E.::
                                                                                                                                                                                                                                                                                            .:E
                                                                                                                                                                                                                                                                                              ':::
                                                                                                                                                                                                                                                                                                 ': E  L
                                                                                                                                                                                                                                                                                                       '  :' '
                                                                                                                                                                                                                                                                                                             : '
                                                                                                                                                                                                                                                                                                               :     .       '
                                                                                                                                                                                                                                                                                                                             :J '  ':     .  .      .
                                                                                                                                                                                                                                                                                                                                                    :'   '  ::
                                                                                                                                                                                                                                                                                                                                                             .k .
                                                                                                                                                                                                                                                                                                                                                                ' : ''  ' E '    E.:  ! i
                                                                                                                                                                                                                                                                                                                                                                                        '   '.:
                                                                                                                                                                                                                                                                                                                                                                                              E E : i  :i: '
                                                                                                                                                                                                                                                                                                                                                                                                           !  :
                                                                                                                                                                                                                                                                                                                                                                                                              ..:!: :
                                                                                                                                                                                                                                                                                                                                                                                                                    E ' E:'
                                                                                                                                                                                                                                                                                                                                                                                                                          :. ''7 :  : '.   . E   .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë      :E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                           E: '
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;  : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E ' .: ':  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . '.:';       '      '.  'L   :'''5 : ' .: :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             : :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .:! .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i :    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .:!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;  é:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '  :   : 'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '.  :'    :.    .       E     ::: E : E   ::'.:.'::
                                                            .:
                                                            a  : ..  .:
                                                            '
                                                            .; , .8 .:. : :
                                                                          '.. .
                                                                              :.
                                                                               . . ûk
                                                                                    .. . E  :
                                                                                            F :
                                                                                              E :
                                                                                                .::::
                                                                                                    E:
                                                                                                     .
                                                                                                     r :
                                                                                                       E!E
                                                                                                         q:
                                                                                                          ? :
                                                                                                            .
                                                                                                            ;:
                                                                                                             .:
                                                                                                              !
                                                                                                              E: .
                                                                                                                 :
                                                                                                                 'E
                                                                                                                  ::
                                                                                                                   ! !
                                                                                                                     ::
                                                                                                                      ! 'E
                                                                                                                         :
                                                                                                                         '
                                                                                                                         r: (
                                                                                                                            !
                                                                                                                            ::
                                                                                                                             E :
                                                                                                                               '' .
                                                                                                                                  : .
                                                                                                                                    :  .
                                                                                                                                       :
                                                                                                                                       !:
                                                                                                                                        i .
                                                                                                                                          ::
                                                                                                                                           EJ
                                                                                                                                            !.
                                                                                                                                             :.
                                                                                                                                              ::.
                                                                                                                                                : (
                                                                                                                                                  :
                                                                                                                                                  .  @ !::
                                                                                                                                                         @ .
                                                                                                                                                           i..  :9  .::::':r:
                                                                                                                                                                            ..
                                                                                                                                                                             :.
                                                                                                                                                                              1  !
                                                                                                                                                                                 .:
                                                                                                                                                                                  .
                                                                                                                                                                                  ;;
                                                                                                                                                                                   :
                                                                                                                                                                                   'i::
                                                                                                                                                                                      F : ;
                                                                                                                                                                                          !: :
                                                                                                                                                                                             ,: :
                                                                                                                                                                                                ?:
                                                                                                                                                                                                 ?:
                                                                                                                                                                                                  '
                                                                                                                                                                                                  i? i
                                                                                                                                                                                                     :
                                                                                                                                                                                                     ,:
                                                                                                                                                                                                      !::
                                                                                                                                                                                                        i:
                                                                                                                                                                                                         i
                                                                                                                                                                                                         .J
                                                                                                                                                                                                          ::
                                                                                                                                                                                                           i:
                                                                                                                                                                                                            ? ::
                                                                                                                                                                                                               ! :
                                                                                                                                                                                                                 E
                                                                                                                                                                                                                 ?t : .
                                                                                                                                                                                                                      : ;;
                                                                                                                                                                                                                         E:
                                                                                                                                                                                                                          .   .j
                                                                                                                                                                                                                               k : .
                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                    ' :
                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                       :           '.   . 2.'
                                                                                                                                                                                                                                                            E  ::':
                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                    :;
                                                                                                                                                                                                                                                                     : .
                                                                                                                                                                                                                                                                       S:. . !  : ' .
                                                                                                                                                                                                                                                                                    E E!:.
                                                                                                                                                                                                                                                                                         E i
                                                                                                                                                                                                                                                                                           ::E::
                                                                                                                                                                                                                                                                                               .'E
                                                                                                                                                                                                                                                                                                 !'
                                                                                                                                                                                                                                                                                                  : '  .
                                                                                                                                                                                                                                                                                                       E  :  :   ;   (
                                                                                                                                                                                                                                                                                                                     :  .    ..
                                                                                                                                                                                                                                                                                                                              :::
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                ' '
                                                                                                                                                                                                                                                                                                                                  : 7   .
                                                                                                                                                                                                                                                                                                                                        : :
                                                                                                                                                                                                                                                                                                                                          ' : ' : : :
                                                                                                                                                                                                                                                                                                                                                    .: :'7: ' ! :   .7
                                                                                                                                                                                                                                                                                                                                                                     . E
                                                                                                                                                                                                                                                                                                                                                                       '  '
                                                                                                                                                                                                                                                                                                                                                                          ! i Ei :  ' : h E ë
                                                                                                                                                                                                                                                                                                                                                                                            '   ' E
                                                                                                                                                                                                                                                                                                                                                                                                  : E i::
                                                                                                                                                                                                                                                                                                                                                                                                        !7 !
                                                                                                                                                                                                                                                                                                                                                                                                           'q   :F
                                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                                  ! ..
                                                                                                                                                                                                                                                                                                                                                                                                                     : '
                                                                                                                                                                                                                                                                                                                                                                                                                       :. .    .
                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                               '' :'
                                                                                                                                                                                                                                                                                                                                                                                                                                   E.      :
                                                                                                                                                                                                                                                                                                                                                                                                                                           ''.
                                                                                                                                                                                                                                                                                                                                                                                                                                             ''':'E
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë;:'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                       :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .::: '
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :i
                                                                                                                                                                                                                                                                                                                                                                                                                                                              :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :!: !:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :::::::E .::: :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '' : ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '     :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '    ' .' 7''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ' 7:9.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :  ::ë.ë  !:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .' : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Eq i  :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :.F!.::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë.Fi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .   .i:::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               'E  '   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E E :J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .: '.i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :  .::h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !!  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .  E  E  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E  ::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . ::: :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '!
            .                                                                                                                                                                                                                                                                            !E r
                                                                                                                                                                                                                                                                                            .'E'
                                                                                                                                                                                                                                                                                               .E.
                                                                                                                                                                                                                                                                                                 'E    .  k: k
                                                                                                                                                                                                                                                                                                             ' .     k  '
                                                                                                                                                                                                                                                                                                                        .  r .
                                                                                                                                                                                                                                                                                                                             '9 r ...  r: : ii  r è j. : .i rEr : E :: i!   : :ë i  ! i : ! : E ë i : 1
                                                                                                                                                                                                                                                                                                                                                                                                      '? : !l i
                                                                                                                                                                                                                                                                                                                                                                                                              'i
                                                                                                                                                                                                                                                                                                                                                                                                               '  : :!!
                                                                                                                                                                                                                                                                                                                                                                                                                      ' ?'
                                                                                                                                                                                                                                                                                                                                                                                                                         i.i:% .:......i
                                                                                                                                                                                                                                                                                                                                                                                                                                       ' ..... u
                                                                                                                                                                                                                                                                                                                                                                                                                                               . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ' ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' ..'?k ':E
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ' E
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ' '5 sr.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ! E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :!i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .  i:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :E : r.i :  E::r......    .E .ik:.ië
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' r :EiE E'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i :!i:   i! i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . i!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :!1i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ....i ::!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .i.i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :! :I   :i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .:i'z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .ih E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;s;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .:.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .h  z:l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .6 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :ii'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               : ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;k.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      : r
                                                                                       .        .                                                                                                                   ? ?                                                    i!. .
                                                                                                                                                                                                                                                                               i. : ? é :
                                                            ;. . .....        .    ;.....:.:    ..E.
                                                                                                 ..:.:é ::
                                                                                                        . .E
                                                                                                          j  ë:
                                                                                                             :..:::
                                                                                                                 ! ::
                                                                                                                   :  :
                                                                                                                      ë ::
                                                                                                                         E: :
                                                                                                                            E:
                                                                                                                             E :
                                                                                                                               E? E
                                                                                                                                  : :  .:
                                                                                                                                       7
                                                                                                                                       E  :
                                                                                                                                          j
                                                                                                                                          E'
                                                                                                                                           :::..
                                                                                                                                              : .:   .
                                                                                                                                                     : . ,.           ,.2
                                                                                                                                                                      .  : ::
                                                                                                                                                                            E:
                                                                                                                                                                             . !
                                                                                                                                                                               : ::
                                                                                                                                                                                  E:E;:
                                                                                                                                                                                    E ! : ::
                                                                                                                                                                                           E :  .E
                                                                                                                                                                                                :'.;
                                                                                                                                                                                                  j  ::
                                                                                                                                                                                                      '.:
                                                                                                                                                                                                        .?
                                                                                                                                                                                                         :. :..
                                                                                                                                                                                                            1  :..q:::. .T.
                                                                                                                                                                                                                         .:?
                                                                                                                                                                                                                          ..  :
                                                                                                                                                                                                                              q.
                                                                                                                                                                                                                               :   :
                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                 !r..i@!
                                                                                                                                                                                                                                      :...: .
                                                                                                                                                                                                                                            r.k  :
                                                                                                                                                                                                                                                 . :
                                                                                                                                                                                                                                                   ..   .
                                                                                                                                                                                                                                                        , '
                                                                                                                                                                                                                                                          8
                                                                                                                                                                                                                                                          ..8
                                                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                                                            ..El
                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                 @::
                                                                                                                                                                                                                                                                 r..!!
                                                                                                                                                                                                                                                                    .:!
                                                                                                                                                                                                                                                                    : :Tr:
                                                                                                                                                                                                                                                                       .:! .
                                                                                                                                                                                                                                                                           ..!
                                                                                                                                                                                                                                                                             :!..
                                                                                                                                                                                                                                                                                :!:    2.!!
                                                                                                                                                                                                                                                                                         ! Eà
                                                                                                                                                                                                                                                                                           !;!::
                                                                                                                                                                                                                                                                                              i;.!
                                                                                                                                                                                                                                                                                                 .!
                                                                                                                                                                                                                                                                                                  :..  :t  ë :.:     .       .:.'
                                                                                                                                                                                                                                                                                                                             .     ..
                                                                                                                                                                                                                                                                                                                                   . ' ..E
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                       :  .:. ,.: : :
                                                                                                                                                                                                                                                                                                                                                    E.  .:: ..
                                                                                                                                                                                                                                                                                                                                                            .:..
                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                              .   : :
                                                                                                                                                                                                                                                                                                                                                                    E:
                                                                                                                                                                                                                                                                                                                                                                     ë :
                                                                                                                                                                                                                                                                                                                                                                       EE E
                                                                                                                                                                                                                                                                                                                                                                          : : :
                                                                                                                                                                                                                                                                                                                                                                              !: :
                                                                                                                                                                                                                                                                                                                                                                                 ?E E
                                                                                                                                                                                                                                                                                                                                                                                    : : :
                                                                                                                                                                                                                                                                                                                                                                                        E :
                                                                                                                                                                                                                                                                                                                                                                                          E :
                                                                                                                                                                                                                                                                                                                                                                                            ! ::
                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                              2   :
                                                                                                                                                                                                                                                                                                                                                                                                  3 :
                                                                                                                                                                                                                                                                                                                                                                                                    . .!
                                                                                                                                                                                                                                                                                                                                                                                                      : '
                                                                                                                                                                                                                                                                                                                                                                                                        :::
                                                                                                                                                                                                                                                                                                                                                                                                         :  : :2
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                              : :.
                                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                                 !  : .j:E .
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                         ,         ... ..      .::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                  E::
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (...:
                                                                                                                                                                                                                                                                                                                                                                                                                                                      E!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                        E::
                                                                                                                                                                                                                                                                                                                                                                                                                                                         E:é
                                                                                                                                                                                                                                                                                                                                                                                                                                                           :(.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .::
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ::T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ::r:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ':.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :!)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F!;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ! .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '::'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :: :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ?.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :.:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '   .     : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              'E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E9j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             : ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E! i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E : ::E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .T:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E:::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      JE ;.: .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 7 .E:  .    .   . ..:k     :j ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j:j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ::j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ej:;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ljli
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            qï::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               EE:: !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                            :..:... .                                    k:!E.E   :ji!:ë  !!ë:2 :ci             ....                          ..f: s7            2.::..:..:.             :;
                                                                                                                                                                                                                          :..: !.....:2..:.ë::9:E :::                                                          2..( ..;2                     :.E:.:E::::::E                    ::ë  :::::::'        ::::::::s:                               . ...: !;:.                    :7:.'      E'...'      :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .'.'';     ':'Ek:'  :''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i::::::E         :::: . .l              :.!i ..! !!: qF:F:2                          :!F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !f  ;2:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :;:2 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :.q
                                                            i.
                                                                 .' ;
                                                             1:.. ;i'::
                                                                           .   :
                                                                               .    :  : .    : .  i.F h: : .
                                                                                                            iE.
                                                                                                              F  E:F h:
                                                                                                                      !
                                                                                                                      .  :
                                                                                                                         .  :. i. ï :
                                                                                                                                    .  !:
                                                                                                                                        c ;. :
                                                                                                                                             .  .
                                                                                                                                                : '
                                                                                                                                                  .         .    .         .
                                                                                                                                                                           : :.  .
                                                                                                                                                                                 : :
                                                                                                                                                                                   .  i
                                                                                                                                                                                      : j !
                                                                                                                                                                                          .
                                                                                                                                                                                          :j :
                                                                                                                                                                                             !. !.:
                                                                                                                                                                                                  !  :
                                                                                                                                                                                                     iE: :':
                                                                                                                                                                                                           .E .
                                                                                                                                                                                                              :'  . '
                                                                                                                                                                                                                    : .  '>
                                                                                                                                                                                                                          !   !>   .  '
                                                                                                                                                                                                                                      :.: c
                                                                                                                                                                                                                                          '        '
                                                                                                                                                                                                                                                   :       .'   >'
                                                                                                                                                                                                                                                                 .  .
                                                                                                                                                                                                                                                                    E:.: E :6
                                                                                                                                                                                                                                                                            .: 5:   3
                                                                                                                                                                                                                                                                                    : !:E5
                                                                                                                                                                                                                                                                                         :j:!:E:
                                                                                                                                                                                                                                                                                               yE:5 :  y  :
                                                                                                                                                                                                                                                                                                          E! E
                                                                                                                                                                                                                                                                                                             :   :   .  i
                                                                                                                                                                                                                                                                                                                        :  .  .
                                                                                                                                                                                                                                                                                                                              ' :
                                                                                                                                                                                                                                                                                                                                .  .   .  . 'y' . ; .
                                                                                                                                                                                                                                                                                                                                                    'f ;
                                                                                                                                                                                                                                                                                                                                                       ' !
                                                                                                                                                                                                                                                                                                                                                         .  .j
                                                                                                                                                                                                                                                                                                                                                             'E
                                                                                                                                                                                                                                                                                                                                                              : '
                                                                                                                                                                                                                                                                                                                                                                : . 7:
                                                                                                                                                                                                                                                                                                                                                                     ' j. (
                                                                                                                                                                                                                                                                                                                                                                          :   :
                                                                                                                                                                                                                                                                                                                                                                              'E q
                                                                                                                                                                                                                                                                                                                                                                                 :E
                                                                                                                                                                                                                                                                                                                                                                                  ' : E !
                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                        '   !
                                                                                                                                                                                                                                                                                                                                                                                            :i
                                                                                                                                                                                                                                                                                                                                                                                             '!
                                                                                                                                                                                                                                                                                                                                                                                              : E
                                                                                                                                                                                                                                                                                                                                                                                                ( !
                                                                                                                                                                                                                                                                                                                                                                                                  :   :
                                                                                                                                                                                                                                                                                                                                                                                                      E :  E
                                                                                                                                                                                                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                                                                                                                                                                                                            c '.
                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                               c:2: '.  l
                                                                                                                                                                                                                                                                                                                                                                                                                        . .a
                                                                                                                                                                                                                                                                                                                                                                                                                           '. lq
                                                                                                                                                                                                                                                                                                                                                                                                                               .j:l !;
                                                                                                                                                                                                                                                                                                                                                                                                                                     p!:   j . j:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                 $f:
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .ji
                                                                                                                                                                                                                                                                                                                                                                                                                                                     17î t j1 :j @;!:!:(!5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :E:E i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :Ey
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ' :. !.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       q    .:. .  .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !:        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :. .:k:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ' .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !.!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               EI!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :  E :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '  c:â:E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 iE!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :s: 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       : :!: .:.  >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ' '   . :.  ' ci'   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .'. i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :i:!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (E?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :!E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :s :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 q qi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :'.s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        'ë
                                                            .............:     .:..  ii
                                                                                    :) ::::.....
                                                                                       :
                                                                                       .        :;
                                                                                                7
                                                                                                :
                                                                                                .
                                                                                                  :.
                                                                                                   :
                                                                                                   ..
                                                                                                 i.:::
                                                                                                    ):)
                                                                                                     .  LL'
                                                                                                          ::
                                                                                                       2T.. ::
                                                                                                            . :k
                                                                                                             :.
                                                                                                              :'k
                                                                                                               . :E
                                                                                                                 .
                                                                                                                 :'.
                                                                                                                  ::::!
                                                                                                                      ;...
                                                                                                                          tt,
                                                                                                                          ..;..
                                                                                                                                .
                                                                                                                                '..:
                                                                                                                               !;   ...E.:i
                                                                                                                                    .
                                                                                                                                    .
                                                                                                                                           :.k.
                                                                                                                                          ......  ..:,..;....
                                                                                                                                                ...         ..k
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                                .
                                                                                                                                                                '...
                                                                                                                                                                .   '...:
                                                                                                                                                                           .;.:
                                                                                                                                                                         ........i ..
                                                                                                                                                                                  .:
                                                                                                                                                                                     .2
                                                                                                                                                                                      ...;
                                                                                                                                                                                    ..(
                                                                                                                                                                                      .   @ût
                                                                                                                                                                                          v  :i
                                                                                                                                                                                             u7 (l
                                                                                                                                                                                                 :t
                                                                                                                                                                                                 E
                                                                                                                                                                                                 .
                                                                                                                                                                                                   j
                                                                                                                                                                                                   j.
                                                                                                                                                                                                  i.
                                                                                                                                                                                                  ;  (i
                                                                                                                                                                                                     : E:
                                                                                                                                                                                                       :
                                                                                                                                                                                                      I.:.
                                                                                                                                                                                                        2
                                                                                                                                                                                                        .:.
                                                                                                                                                                                                         i.E
                                                                                                                                                                                                           .2
                                                                                                                                                                                                           .r.:'
                                                                                                                                                                                                               ..7.
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 E..::
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      . .;..  .:
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               ..(
                                                                                                                                                                                                                               .   .'
                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                      ':
                                                                                                                                                                                                                                      h
                                                                                                                                                                                                                                    :...
                                                                                                                                                                                                                                    .   .'
                                                                                                                                                                                                                                        ; :.'
                                                                                                                                                                                                                                          .   .'....
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                ;:;...'
                                                                                                                                                                                                                                                          ,:...,,.   ..... ..ë.
                                                                                                                                                                                                                                                                            ï.
                                                                                                                                                                                                                                                                            :  ..
                                                                                                                                                                                                                                                                               ï:..ï.'
                                                                                                                                                                                                                                                                                    . :'
                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                      .::
                                                                                                                                                                                                                                                                                       : :L'
                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                                         : ::
                                                                                                                                                                                                                                                                                           : .'
                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                            L :ï
                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                              ':bL
                                                                                                                                                                                                                                                                                               : j;
                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                 .j.:;::i:::.:
                                                                                                                                                                                                                                                                                                  :          .::
                                                                                                                                                                                                                                                                                                               .;:.:(        !:
                                                                                                                                                                                                                                                                                                                     :.:'.:..:::
                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                              : :z
                                                                                                                                                                                                                                                                                                                               :E
                                                                                                                                                                                                                                                                                                                               T:
                                                                                                                                                                                                                                                                                                                                   i.k;
                                                                                                                                                                                                                                                                                                                                  F!
                                                                                                                                                                                                                                                                                                                                  . ...;
                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                        ; .;.;..:....:...
                                                                                                                                                                                                                                                                                                                                        ..j
                                                                                                                                                                                                                                                                                                                                        .               q.
                                                                                                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                          +:..
                                                                                                                                                                                                                                                                                                                                                          .;..r...
                                                                                                                                                                                                                                                                                                                                                               ....
                                                                                                                                                                                                                                                                                                                                                                  .!
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                       s'i..ë
                                                                                                                                                                                                                                                                                                                                                                    ;é.r..F.:;.gj
                                                                                                                                                                                                                                                                                                                                                                                    ;E
                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                 ....;
                                                                                                                                                                                                                                                                                                                                                                                      i5
                                                                                                                                                                                                                                                                                                                                                                                      . i:
                                                                                                                                                                                                                                                                                                                                                                                        : :;;
                                                                                                                                                                                                                                                                                                                                                                                          ;:
                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                            t:
                                                                                                                                                                                                                                                                                                                                                                                              i::;
                                                                                                                                                                                                                                                                                                                                                                                              ;.
                                                                                                                                                                                                                                                                                                                                                                                              : :;.:
                                                                                                                                                                                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                                                                                                                                                                                                        #:
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                       E!
                                                                                                                                                                                                                                                                                                                                                                                                         .C
                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                                                                                                                                                                        :5:
                                                                                                                                                                                                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                                                                                                                                                                                                            gE:
                                                                                                                                                                                                                                                                                                                                                                                                           ;::
                                                                                                                                                                                                                                                                                                                                                                                                                2.
                                                                                                                                                                                                                                                                                                                                                                                                              ..:
                                                                                                                                                                                                                                                                                                                                                                                                                 C::7
                                                                                                                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                                                                                                                 ):
                                                                                                                                                                                                                                                                                                                                                                                                                     .:....
                                                                                                                                                                                                                                                                                                                                                                                                                  ...;.ï
                                                                                                                                                                                                                                                                                                                                                                                                                           :.:
                                                                                                                                                                                                                                                                                                                                                                                                                           . ...
                                                                                                                                                                                                                                                                                                                                                                                                                        ..(...
                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                                                                                                                                              ;..
                                                                                                                                                                                                                                                                                                                                                                                                                                 k:.......g
                                                                                                                                                                                                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                                                                                                                                                                                                   ).......'
                                                                                                                                                                                                                                                                                                                                                                                                                                            ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                             .i.
                                                                                                                                                                                                                                                                                                                                                                                                                                            :i
                                                                                                                                                                                                                                                                                                                                                                                                                                               i:
                                                                                                                                                                                                                                                                                                                                                                                                                                             :).
                                                                                                                                                                                                                                                                                                                                                                                                                                                i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                ..!
                                                                                                                                                                                                                                                                                                                                                                                                                                               q:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                  :i
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .âE
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                       i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;.E
                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                         :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                       â:q
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                          iE
                                                                                                                                                                                                                                                                                                                                                                                                                                                           i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Eq
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;:q
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .T
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i.::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '.::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :1:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . ;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :.E:7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :.    ,:.6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *  .' ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :....r.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '.........;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .ël
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ';1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C:t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         'h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .k(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :.E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k2?:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )::;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :i.:...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..k.?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :.E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;2.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :7....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..:...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .:....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ....à.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..;..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..;:'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .E.:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ...:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2:'!:::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .t.J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ':'F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  : ?.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :;..
    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j                                                                 .
        '                                                                                                                                                                                                                    Does                                                                     em ilgorc'
                                                                                                                                                                                                                                                                                                               enski
                                                                                                                                                                                                                                                                                                    <'''''*œ''''' ' ''''**'''''*'''''+>''''*''''                                                                                        follow                                                                                            igd--'news                                                                                                                                                                   '
                                                                   .. .                     !
                                                                                            .!
                                                                                            :..
                                                                                              .2
                                                                                               :
                                                                                               .:
                                                                                                ;r
                                                                                                 :
                                                                                                 :.q
                                                                                                 . l
                                                                                                   :3
                                                                                                    ::
                                                                                                     6
                                                                                                     ::
                                                                                                      ::
                                                                                                       :!
                                                                                                       .3
                                                                                                        ::
                                                                                                         é
                                                                                                         .:
                                                                                                         :E:E
                                                                                                            :2:
                                                                                                              (E
                                                                                                               :(
                                                                                                                ::E
                                                                                                                  :q.
                                                                                                                    E:
                                                                                                                     i:
                                                                                                                      !'
                                                                                                                       ..E:::'. . '
                                                                                                                                  :'
                                                                                                                                   !.
                                                                                                                                    ''i
                                                                                                                                      .:(:
                                                                                                                                         E:
                                                                                                                                          (:::
                                                                                                                                             5::
                                                                                                                                               E::E
                                                                                                                                                  .:::
                                                                                                                                                     i2
                                                                                                                                                      !'2:j
                                                                                                                                                          .ë
                                                                                                                                                          ,:!
                                                                                                                                                            éë::.
                                                                                                                                                                :?
                                                                                                                                                                 :!
                                                                                                                                                                  :!i
                                                                                                                                                                    ::!
                                                                                                                                                                      ::
                                                                                                                                                                       .:!:
                                                                                                                                                                          '
                                                                                                                                                                          .:'
                                                                                                                                                                            :
                                                                                                                                                                            .:'
                                                                                                                                                                              ::..
                                                                                                                                                                                 !'
                                                                                                                                                                                  ...'
                                                                                                                                                                                     r:
                                                                                                                                                                                      !!
                                                                                                                                                                                       '
                                                                                                                                                                                       ::j
                                                                                                                                                                                         ..
                                                                                                                                                                                          ':
                                                                                                                                                                                           .:!
                                                                                                                                                                                             ;!
                                                                                                                                                                                              ::
                                                                                                                                                                                               ë!!
                                                                                                                                                                                                 .
                                                                                                                                                                                                 ::.
                                                                                                                                                                                                   !
                                                                                                                                                                                                   :q
                                                                                                                                                                                                    !
                                                                                                                                                                                                    :!
                                                                                                                                                                                                     :7::
                                                                                                                                                                                                        '
                                                                                                                                                                                                        ;!
                                                                                                                                                                                                         :!
                                                                                                                                                                                                          :!
                                                                                                                                                                                                           ë:!
                                                                                                                                                                                                             :!
                                                                                                                                                                                                              :!
                                                                                                                                                                                                               :::
                                                                                                                                                                                                                 1)
                                                                                                                                                                                                                  :'
                                                                                                                                                                                                                   (:!::7
                                                                                                                                                                                                                        .!E.!
                                                                                                                                                                                                                            ..:
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              ;:
                                                                                                                                                                                                                               .:'
                                                                                                                                                                                                                                 .':i
                                                                                                                                                                                                                                  .j:T:
                                                                                                                                                                                                                                    . ?
                                                                                                                                                                                                                                      ..:
                                                                                                                                                                                                                                        .i
                                                                                                                                                                                                                                         7':
                                                                                                                                                                                                                                           ':
                                                                                                                                                                                                                                            ':
                                                                                                                                                                                                                                            ..E
                                                                                                                                                                                                                                              :i
                                                                                                                                                                                                                                               :T:
                                                                                                                                                                                                                                                 '.Ei
                                                                                                                                                                                                                                                 .; :i
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     .'.
                                                                                                                                                                                                                                                       EE
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                        .E
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                          ;:
                                                                                                                                                                                                                                                           ?.:
                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                              .9
                                                                                                                                                                                                                                                               .2
                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                      X:
                                                                                                                                                                                                                                                                       ..:
                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                          ':7
                                                                                                                                                                                                                                                                            .....
                                                                                                                                                                                                                                                                                :'. .7::.
                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                                          :::
                                                                                                                                                                                                                                                                                            .!
                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                               !.
                                                                                                                                                                                                                                                                                                :s
                                                                                                                                                                                                                                                                                                 7
                                                                                                                                                                                                                                                                                                 .!
                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                  .EJ
                                                                                                                                                                                                                                                                                                    .:E:
                                                                                                                                                                                                                                                                                                       .E
                                                                                                                                                                                                                                                                                                        k:
                                                                                                                                                                                                                                                                                                         @:ê
                                                                                                                                                                                                                                                                                                           :j
                                                                                                                                                                                                                                                                                                            g.:
                                                                                                                                                                                                                                                                                                              Tq
                                                                                                                                                                                                                                                                                                               m:
                                                                                                                                                                                                                                                                                                                !.:..
                                                                                                                                                                                                                                                                                                                   :J
                                                                                                                                                                                                                                                                                                                   6.:
                                                                                                                                                                                                                                                                                                                     6
                                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                                      T::':2:'7''5
                                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                  .'!
                                                                                                                                                                                                                                                                                                                                    .2'
                                                                                                                                                                                                                                                                                                                                      E:!
                                                                                                                                                                                                                                                                                                                                        'E
                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                         <'
                                                                                                                                                                                                                                                                                                                                          7'
                                                                                                                                                                                                                                                                                                                                           i:
                                                                                                                                                                                                                                                                                                                                            i!:
                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                              'L
                                                                                                                                                                                                                                                                                                                                               jT .!.
                                                                                                                                                                                                                                                                                                                                                :j: :7
                                                                                                                                                                                                                                                                                                                                                     .2
                                                                                                                                                                                                                                                                                                                                                     S':
                                                                                                                                                                                                                                                                                                                                                       :::
                                                                                                                                                                                                                                                                                                                                                         '.E
                                                                                                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                                                                                                            :C
                                                                                                                                                                                                                                                                                                                                                            .LE
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                              :'
                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                  :::
                                                                                                                                                                                                                                                                                                                                                                    :'
                                                                                                                                                                                                                                                                                                                                                                     7.
                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                       :7
                                                                                                                                                                                                                                                                                                                                                                        :1'i
                                                                                                                                                                                                                                                                                                                                                                        .  '7'2
                                                                                                                                                                                                                                                                                                                                                                              ...!
                                                                                                                                                                                                                                                                                                                                                                                 .7
                                                                                                                                                                                                                                                                                                                                                                                  ë2
                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                   .ï
                                                                                                                                                                                                                                                                                                                                                                                    !:
                                                                                                                                                                                                                                                                                                                                                                                     'q
                                                                                                                                                                                                                                                                                                                                                                                      .:q
                                                                                                                                                                                                                                                                                                                                                                                        ':
                                                                                                                                                                                                                                                                                                                                                                                         J
                                                                                                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                                                                                                          :!
                                                                                                                                                                                                                                                                                                                                                                                           :i
                                                                                                                                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                                                                                             T
                                                                                                                                                                                                                                                                                                                                                                                             ::
                                                                                                                                                                                                                                                                                                                                                                                              :ë
                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                               :S
                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                :E
                                                                                                                                                                                                                                                                                                                                                                                                 i:
                                                                                                                                                                                                                                                                                                                                                                                                 :E
                                                                                                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                                                                  :.i
                                                                                                                                                                                                                                                                                                                                                                                                    :q
                                                                                                                                                                                                                                                                                                                                                                                                    ':T
                                                                                                                                                                                                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                                                                                                                                                                                       ;;
                                                                                                                                                                                                                                                                                                                                                                                                       :i:.
                                                                                                                                                                                                                                                                                                                                                                                                          jf
                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                           :'
                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                            .!
                                                                                                                                                                                                                                                                                                                                                                                                            :.:E'
                                                                                                                                                                                                                                                                                                                                                                                                             :  ;
                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                             :2
                                                              .. ....:.:.......i:g!.k..::.
                                                                                         :!
                                                                                          :.::.:j
                                                                                                :.
                                                                                                 ::::::::
                                                                                                        .:
                                                                                                         .ky
                                                                                                           :.
                                                                                                            .::
                                                                                                              ::
                                                                                                               ::
                                                                                                                ::
                                                                                                                 :.
                                                                                                                 .::
                                                                                                                   ::
                                                                                                                    j:
                                                                                                                    :::.
                                                                                                                       :.
                                                                                                                        !:
                                                                                                                         !:
                                                                                                                         :E:
                                                                                                                           :!.!(.
                                                                                                                                ::.: ..
                                                                                                                                      '.
                                                                                                                                       ':
                                                                                                                                        .:;:.
                                                                                                                                            '.
                                                                                                                                             .:.
                                                                                                                                               .:
                                                                                                                                                ::
                                                                                                                                                 ..
                                                                                                                                                 ':j:
                                                                                                                                                  ! !:
                                                                                                                                                     E:
                                                                                                                                                     :5(
                                                                                                                                                      ::!
                                                                                                                                                        :(
                                                                                                                                                         E:
                                                                                                                                                          !:
                                                                                                                                                          :9:
                                                                                                                                                           :E:
                                                                                                                                                            ::E
                                                                                                                                                              :EiE:
                                                                                                                                                                 :E?
                                                                                                                                                                  IE:
                                                                                                                                                                    EE:::
                                                                                                                                                                        :::..q
                                                                                                                                                                             :.E:.:::. ..!..
                                                                                                                                                                                           :..
                                                                                                                                                                                             ..:::.
                                                                                                                                                                                                  :..
                                                                                                                                                                                                    :...:!:.
                                                                                                                                                                                                           ::..:
                                                                                                                                                                                                           !   .E:q::E!:
                                                                                                                                                                                                                       qg:
                                                                                                                                                                                                                         ::y :g:  :E   :.
                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                         :.:;.
                                                                                                                                                                                                                                             :..
                                                                                                                                                                                                                                               ::..j.
                                                                                                                                                                                                                                                    :..:::
                                                                                                                                                                                                                                                        .j:.:..j.:. .. .               Jjpj(r
                                                                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                                                                             :2!.tf?t?j f?.
                                                                                                                                                                                                                                                                                                          ?L);.
                                                                                                                                                                                                                                                                                                              LL).
                                                                                                                                                                                                                                                                                                                 ;?ï.
                                                                                                                                                                                                                                                                                                                    )...
                                                                                                                                                                                                                                                                                                                       !?.
                                                            E
                                                            a.
                                                            .
                                                              .
                                                              :
                                                              ..
                                                               ...
                                                             ... .
                                                                    :.E  .
                                                                      .....
                                                                 ... .. .
                                                                         ..
                                                                         . E::(
                                                                              :.
                                                                               ::
                                                                               ! !n:
                                                                                 .  .:.
                                                                                    .q
                                                                                     .::
                                                                                      E
                                                                                      : ;:
                                                                                        :. j.
                                                                                         ...
                                                                                         :  q:.
                                                                                            !.
                                                                                            :
                                                                                            ;  ::
                                                                                               .
                                                                                               : j:
                                                                                                j;
                                                                                                :
                                                                                                .
                                                                                                : 77:
                                                                                                  .
                                                                                                  :  .:
                                                                                                     . ::
                                                                                                        .:j
                                                                                                        .E
                                                                                                        ;
                                                                                                        :u :
                                                                                                           F.
                                                                                                           . j
                                                                                                             :
                                                                                                             :
                                                                                                              .
                                                                                                             ..
                                                                                                              j:
                                                                                                              .
                                                                                                              : ::
                                                                                                               :.
                                                                                                               (
                                                                                                               . ..:
                                                                                                                 :.
                                                                                                                 : jë
                                                                                                                    ..
                                                                                                                   ..
                                                                                                                   =
                                                                                                                   ':
                                                                                                                    .:!
                                                                                                                     .7
                                                                                                                      .2
                                                                                                                       ..
                                                                                                                       :
                                                                                                                         .
                                                                                                                        ::
                                                                                                                          (
                                                                                                                          .
                                                                                                                          .s
                                                                                                                          .
                                                                                                                            ..
                                                                                                                            .ë
                                                                                                                             ..
                                                                                                                              .:(
                                                                                                                                ,.
                                                                                                                                   ...
                                                                                                                                   ...  ....E
                                                                                                                                            .
                                                                                                                                            .. :E
                                                                                                                                               ..:
                                                                                                                                                 >
                                                                                                                                                  :
                                                                                                                                                 ..
                                                                                                                                                  ::
                                                                                                                                                   ..
                                                                                                                                                   :!
                                                                                                                                                    ::
                                                                                                                                                    ;
                                                                                                                                                    .
                                                                                                                                                      (
                                                                                                                                                      !:
                                                                                                                                                     .:
                                                                                                                                                     :
                                                                                                                                                     ;.
                                                                                                                                                        :
                                                                                                                                                       :E
                                                                                                                                                        ::
                                                                                                                                                        p.j
                                                                                                                                                          ::
                                                                                                                                                          .
                                                                                                                                                          :ë
                                                                                                                                                           :(
                                                                                                                                                           .::
                                                                                                                                                            ::
                                                                                                                                                              :
                                                                                                                                                             :(
                                                                                                                                                              (E
                                                                                                                                                              .
                                                                                                                                                              :
                                                                                                                                                                E:
                                                                                                                                                                (
                                                                                                                                                                :
                                                                                                                                                                :ë
                                                                                                                                                                :(:
                                                                                                                                                                  !:E
                                                                                                                                                                  i:
                                                                                                                                                                  :
                                                                                                                                                                  : :
                                                                                                                                                                    :!
                                                                                                                                                                    j
                                                                                                                                                                    : :
                                                                                                                                                                      :E
                                                                                                                                                                      E
                                                                                                                                                                      :::
                                                                                                                                                                       ;
                                                                                                                                                                       ::
                                                                                                                                                                         .:
                                                                                                                                                                        (.
                                                                                                                                                                         !
                                                                                                                                                                         :.
                                                                                                                                                                         .
                                                                                                                                                                         .
                                                                                                                                                                           :E
                                                                                                                                                                          .:
                                                                                                                                                                           :?
                                                                                                                                                                           :
                                                                                                                                                                           ..:
                                                                                                                                                                            j
                                                                                                                                                                            :..
                                                                                                                                                                             .
                                                                                                                                                                             7
                                                                                                                                                                               :
                                                                                                                                                                              7:
                                                                                                                                                                               :.
                                                                                                                                                                               ..:
                                                                                                                                                                                ..'
                                                                                                                                                                                 :
                                                                                                                                                                                 :
                                                                                                                                                                                 ..
                                                                                                                                                                                  :3
                                                                                                                                                                                   ;
                                                                                                                                                                                   .E
                                                                                                                                                                                   .
                                                                                                                                                                                   :':
                                                                                                                                                                                     ...
                                                                                                                                                                                     . :'
                                                                                                                                                                                        2..
                                                                                                                                                                                        .
                                                                                                                                                                                        :  ....ë
                                                                                                                                                                                             ::
                                                                                                                                                                                             . :.: ..:
                                                                                                                                                                                                    . .'
                                                                                                                                                                                                       :.'
                                                                                                                                                                                                         :
                                                                                                                                                                                                         ...
                                                                                                                                                                                                         5  '.
                                                                                                                                                                                                           :.
                                                                                                                                                                                                           . '!
                                                                                                                                                                                                             .:.
                                                                                                                                                                                                              :?
                                                                                                                                                                                                                :E
                                                                                                                                                                                                               .:
                                                                                                                                                                                                                :
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                :.?:
                                                                                                                                                                                                                 'j
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 . q
                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                   '
                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                    :q
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     :?
                                                                                                                                                                                                                     ?
                                                                                                                                                                                                                     (:ë
                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                       :;
                                                                                                                                                                                                                       E
                                                                                                                                                                                                                         E
                                                                                                                                                                                                                        ë:
                                                                                                                                                                                                                         q
                                                                                                                                                                                                                         t
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                           :y
                                                                                                                                                                                                                         ::q
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           n
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                            :j
                                                                                                                                                                                                                           'E
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                            jy
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             :E
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                               y:F
                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                               y ::
                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                               y:F
                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                 :ë
                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                   :g:
                                                                                                                                                                                                                                  ï.
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   :g
                                                                                                                                                                                                                                     r;:
                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                     E;
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     '::
                                                                                                                                                                                                                                      :g
                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                        :g
                                                                                                                                                                                                                                       :7
                                                                                                                                                                                                                                       ::: :
                                                                                                                                                                                                                                         c.:
                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                           : .
                                                                                                                                                                                                                                             ::
                                                                                                                                                                                                                                             c
                                                                                                                                                                                                                                             . :,
                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                               .:.
                                                                                                                                                                                                                                                 ;:
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                   7
                                                                                                                                                                                                                                                   :.:
                                                                                                                                                                                                                                                   :  .:
                                                                                                                                                                                                                                                      F.,
                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                        .'.
                                                                                                                                                                                                                                                        7 ..
                                                                                                                                                                                                                                                          . ': ,
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               ..:
                                                                                                                                                                                                                                                               7 .,
                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                     .,
                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                      7(
                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                         n)
                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          r:
                                                                                                                                                                                                                                                                           .$
                                                                                                                                                                                                                                                                          ::9
                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                             ',
                                                                                                                                                                                                                                                                             <:)
                                                                                                                                                                                                                                                                              1;
                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                11.
                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                  :b
                                                                                                                                                                                                                                                                                  :',
                                                                                                                                                                                                                                                                                   4i
                                                                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    4j
                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                      ',
                                                                                                                                                                                                                                                                                      xk
                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       ::
                                                                                                                                                                                                                                                                                       ::,
                                                                                                                                                                                                                                                                                        :;:
                                                                                                                                                                                                                                                                                         :.:.
                                                                                                                                                                                                                                                                                          :::
                                                                                                                                                                                                                                                                                            ;r
                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                             >';
                                                                                                                                                                                                                                                                                              .:.
                                                                                                                                                                                                                                                                                               .2,
                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                 'ï
                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                  z#
                                                                                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                                                                                   J
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   :!
                                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                      c.
                                                                                                                                                                                                                                                                                                       w4
                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                                                                         ..:t
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                                                                                                             x.
                                                                                                                                                                                                                                                                                                              tà
                                                                                                                                                                                                                                                                                                               ;L
                                                                                                                                                                                                                                                                                                                ).
                                                                                                                                                                                                                                                                                                                .)
                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                 .t
                                                                                                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                                                                                                  .Lj
                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                    .;
                                                                                                                                                                                                                                                                                                                     .1.2.J.tt.
                                                                                                                                                                                                                                                                                                                       :       :'
                                                                                                                                                                                                                                                                                                                               .y.
                                                                                                                                                                                                                                                                                                                                u
                                                                                                                                                                                                                                                                                                                              .:.
                                                                                                                                                                                                                                                                                                                                 i'
                                                                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                                                 f:.
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                 ;:
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                   1.'...
                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                   :.t
                                                                                                                                                                                                                                                                                                                                     k.
                                                                                                                                                                                                                                                                                                                                      , :::
                                                                                                                                                                                                                                                                                                                                      ::'
                                                                                                                                                                                                                                                                                                                                           ;;?L:;tLj
                                                                                                                                                                                                                                                                                                                                            :q
                                                                                                                                                                                                                                                                                                                                          ':'.
                                                                                                                                                                                                                                                                                                                                             't
                                                                                                                                                                                                                                                                                                                                             :::
                                                                                                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                                                                                                               :,
                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                .?
                                                                                                                                                                                                                                                                                                                                                :t
                                                                                                                                                                                                                                                                                                                                                 :L
                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                   i'
                                                                                                                                                                                                                                                                                                                                                  :é
                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                    k$;iSx
                                                                                                                                                                                                                                                                                                                                                   :,
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                    :!
                                                                                                                                                                                                                                                                                                                                                    : $
                                                                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      k.j
                                                                                                                                                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                                                                                                                                                     .. .
                                                                                                                                                                                                                                                                                                                                                      :  F
                                                                                                                                                                                                                                                                                                                                                         ?
                                                                                                                                                                                                                                                                                                                                                         k.
                                                                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                           ) . .... .y':E:
                                                                                                                                                                                                                                                                                                                                                          :,
                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                            :,
                                                                                                                                                                                                                                                                                                                                                            :..
                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                              ;y
                                                                                                                                                                                                                                                                                                                                                              :'i
                                                                                                                                                                                                                                                                                                                                                               .z
                                                                                                                                                                                                                                                                                                                                                                4.
                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                 :k
                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                   :4.
                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                                                     :k
                                                                                                                                                                                                                                                                                                                                                                     :j
                                                                                                                                                                                                                                                                                                                                                                      ;.
                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                       .)
                                                                                                                                                                                                                                                                                                                                                                        .$
                                                                                                                                                                                                                                                                                                                                                                         .k
                                                                                                                                                                                                                                                                                                                                                                          2,
                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                           ...
                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                             1.
                                                                                                                                                                                                                                                                                                                                                                              ...J
                                                                                                                                                                                                                                                                                                                                                                                 h
                                                                                                                                                                                                                                                                                                                                                                                 .s
                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                   7.
                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                                                                                                                                                                     :!
                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                     .:E
                                                                                                                                                                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                                                                                                                                                                       .;
                                                                                                                                                                                                                                                                                                                                                                                       .!.
                                                                                                                                                                                                                                                                                                                                                                                         .s
                                                                                                                                                                                                                                                                                                                                                                                          ':
                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                            g!:'.F:i
                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                                                                                                                                                                                             F
                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                             ::E
                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                               :y
                                                                                                                                                                                                                                                                                                                                                                                                :j
                                                                                                                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                                                                                 iy
                                                                                                                                                                                                                                                                                                                                                                                                  ):
                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                  :!
                                                                                                                                                                                                                                                                                                                                                                                                   E'!:è.:
                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                    :E
                                                                                                                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                                                                                                                     :i
                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                                     :::
                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                      ëE'
                                                                                                                                                                                                                                                                                                                                                                                                         ':
                                                                                                                                                                                                                                                                                                                                                                                                        ë:
                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                                                                         é
                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                          .:::.:..EE::..:.
                                                                                                                                                                                                                                                                                                                                                                                                          :'
                                                                                                                                                                                                                                                                                                                                                                                                         :i
                                                                                                                                                                                                                                                                                                                                                                                                          ::
                                                                                                                                                                                                                                                                                                                                                                                                           ë!
                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                           :(
                                                                                                                                                                                                                                                                                                                                                                                                            E'
                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                            E:
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                             !:
                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                             :E
                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                              i;
                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                              ::'
                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                               :!
                                                                                                                                                                                                                                                                                                                                                                                                                !:
                                                                                                                                                                                                                                                                                                                                                                                                                : E
                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                 );
                                                                                                                                                                                                                                                                                                                                                                                                                 : ::
                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                  :!
                                                                                                                                                                                                                                                                                                                                                                                                                   j ::
                                                                                                                                                                                                                                                                                                                                                                                                                    E.
                                                                                                                                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                      F:E
                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                        ;::
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                         .'!
                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                           :'
                                                                                                                                                                                                                                                                                                                                                                                                                           .:E4
                                                                                                                                                                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                                                                                                                                                                            : :
                                                                                                                                                                                                                                                                                                                                                                                                                              7:.
                                                                                                                                                                                                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                                                                                                                                                                                                              ' :E;
                                                                                                                                                                                                                                                                                                                                                                                                                                '(
                                                                                                                                                                                                                                                                                                                                                                                                                                 :)
                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                                                                                                                  ë'
                                                                                                                                                                                                                                                                                                                                                                                                                                  .: :. ë.:
                                                                                                                                                                                                                                                                                                                                                                                                                                    :E
                                                                                                                                                                                                                                                                                                                                                                                                                                   :'.
                                                                                                                                                                                                                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                                                                                                                                                                                                                      .7
                                                                                                                                                                                                                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                       :':
                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                                                                                                                         '.:
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                           ')
                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                                             ::'
                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                :y
                                                                                                                                                                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                                                               ':'
                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                    '::
                                                                                                                                                                                                                                                                                                                                                                                                                                                   :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                      :2
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                       :(
                                                                                                                                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ::q:ël::
                                                                                                                                                                                                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ::E
                                                                                                                                                                                                                                                                                                                                                                                                                                                          jE
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                            E2
                                                                                                                                                                                                                                                                                                                                                                                                                                                            :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ::E
                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             E::
                                                                                                                                                                                                                                                                                                                                                                                                                                                              :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;:r
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :!:   ;è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :::!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2 ::g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::.E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :: :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ::E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :!.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :: E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              , , .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                            !.  ...          ..:..
                                                                               .     .:..         j.
                                                                                                  :
                                                                                                  :   :ëE:
                                                                                                     i:     :.E i::2:;!
                                                                                                                     . S!
                                                                                                                       .    .:.:.'':  g...;            ... ..7.h               :::E.:.:::
                                                                                                                                                                                     :   Ir
                                                                                                                                                                                          ji
                                                                                                                                                                                           g::   ::.:j.             .'..j ; .!...;.                                              2:!:E!2:E         jE  :;:  ::      :E:
                                                                                                                                                                                                                                                                                                                    ;  :.'  ....     ...
                                                                                                                                                                                                                                                                                                                                     :      .... ..:.:                        ë
                                                                                                                                                                                                                                                                                                                                                                              J                                                                                                                 :2  EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i::.E :.:E::E:                 2: :?::. ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :!:.):!q.              ::::..              ..   ::'.    !:.    4:':.'     .: :':j'  j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '  :'::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          éE:  éE :EE:  E.  E:: :E ::::   :.: ': .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 : ::.   :'
                                                            !     :.       !:
                                                                         .:.  :
                                                                              '.
                                                                               E..j::.
                                                                                     :. :: E:
                                                                                            1:   .
                                                                                                 :. .j
                                                                                                     :
                                                                                                     .:
                                                                                                      E ::
                                                                                                        è   ë
                                                                                                            :
                                                                                                            :J
                                                                                                             ::
                                                                                                              !.q
                                                                                                                :
                                                                                                                E((
                                                                                                                  ::
                                                                                                                   j:
                                                                                                                   : :
                                                                                                                     ë
                                                                                                                     :
                                                                                                                       :
                                                                                                                       :
                                                                                                                       !
                                                                                                                       :i:
                                                                                                                         :
                                                                                                                         (
                                                                                                                         :
                                                                                                                          :
                                                                                                                          E
                                                                                                                          :
                                                                                                                          ::
                                                                                                                            .
                                                                                                                            C
                                                                                                                            i:
                                                                                                                            : :i
                                                                                                                               :EJ
                                                                                                                                 :!
                                                                                                                                  i
                                                                                                                                  : :
                                                                                                                                    E:
                                                                                                                                    :::
                                                                                                                                      E!!:
                                                                                                                                      :  .!
                                                                                                                                         :E
                                                                                                                                          ::
                                                                                                                                           :.   .
                                                                                                                                                .  ..
                                                                                                                                                    ).
                                                                                                                                                     ::..
                                                                                                                                                        ':.
                                                                                                                                                          .
                                                                                                                                                          .  ..   .
                                                                                                                                                                  :
                                                                                                                                                                  !;7  .
                                                                                                                                                                       !!.
                                                                                                                                                                         ';
                                                                                                                                                                          .F.
                                                                                                                                                                            ::
                                                                                                                                                                             g
                                                                                                                                                                             : :
                                                                                                                                                                               :.
                                                                                                                                                                                :;..
                                                                                                                                                                                   :
                                                                                                                                                                                   yi
                                                                                                                                                                                    ::
                                                                                                                                                                                     :E : .
                                                                                                                                                                                          :.
                                                                                                                                                                                           ;.
                                                                                                                                                                                            ëE :
                                                                                                                                                                                               .
                                                                                                                                                                                               ...
                                                                                                                                                                                                 :
                                                                                                                                                                                                 ::
                                                                                                                                                                                                  :
                                                                                                                                                                                                  q.
                                                                                                                                                                                                   :! .
                                                                                                                                                                                                      . .
                                                                                                                                                                                                        :
                                                                                                                                                                                                         :
                                                                                                                                                                                                         (
                                                                                                                                                                                                         .
                                                                                                                                                                                                          !:E
                                                                                                                                                                                                          k
                                                                                                                                                                                                          j7    :
                                                                                                                                                                                                                .
                                                                                                                                                                                                                :
                                                                                                                                                                                                                  :.
                                                                                                                                                                                                                  :,
                                                                                                                                                                                                                  r . :: 7  .
                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                             :q      :'.     :.     .    :E:   .: !
                                                                                                                                                                                                                                                                  y..  ..   g!
                                                                                                                                                                                                                                                                             ::
                                                                                                                                                                                                                                                                              F.::
                                                                                                                                                                                                                                                                               :'
                                                                                                                                                                                                                                                                                ! :
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  :!
                                                                                                                                                                                                                                                                                   .g:
                                                                                                                                                                                                                                                                                    :q:
                                                                                                                                                                                                                                                                                     :F:
                                                                                                                                                                                                                                                                                      :q: ;:
                                                                                                                                                                                                                                                                                        j::
                                                                                                                                                                                                                                                                                        !   1:
                                                                                                                                                                                                                                                                                           E:
                                                                                                                                                                                                                                                                                           j F: ::
                                                                                                                                                                                                                                                                                               EE
                                                                                                                                                                                                                                                                                               :   !:
                                                                                                                                                                                                                                                                                                   :.: .:
                                                                                                                                                                                                                                                                                                       !::    .E
                                                                                                                                                                                                                                                                                                              :  .:
                                                                                                                                                                                                                                                                                                                 : g:
                                                                                                                                                                                                                                                                                                                   SE':
                                                                                                                                                                                                                                                                                                                    ::2!
                                                                                                                                                                                                                                                                                                                       ::   .. é
                                                                                                                                                                                                                                                                                                                               . !;  '
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                     '.7
                                                                                                                                                                                                                                                                                                                                       :t :::'
                                                                                                                                                                                                                                                                                                                                             :'
                                                                                                                                                                                                                                                                                                                                              . :
                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                '. E.q:i: : q:'ë' .l i'
                                                                                                                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                                                                                                                                       i.
                                                                                                                                                                                                                                                                                                                                                                       ' '
                                                                                                                                                                                                                                                                                                                                                                         u:
                                                                                                                                                                                                                                                                                                                                                                          ë' E;
                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                             ë!                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Z..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          z:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (  :: :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E    E :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EE : ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë: E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ':  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ié
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :  : :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E E:  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                iE  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E   :;:  E':!   '  !    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : .: L.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '    .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !  .7.':..  :!'  i;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :  ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L!       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ::  1;E   F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L  E :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t.2 : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               : r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ! :   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            q:: :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   'E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ': E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E  . f::  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .  .  ' 1
                                                             :.:
                                                            ...
                                                            ?
                                                            !;
                                                             ::'
                                                              E
                                                              :   ::
                                                                    ..'
                                                                    .   .
                                                                         '
                                                                        ..
                                                                      k.:..
                                                                            ':
                                                                           :.
                                                                            :
                                                                            ..
                                                                              :
                                                                             .:
                                                                              .:
                                                                              ::: '.
                                                                                   7:F
                                                                                      :
                                                                                      :..
                                                                                      .
                                                                                      :
                                                                                      . :  2
                                                                                           kë
                                                                                              !E
                                                                                              .
                                                                                              :
                                                                                              .
                                                                                               :.
                                                                                               . é
                                                                                                  :
                                                                                                  i
                                                                                                  :F
                                                                                                  . :'
                                                                                                    E
                                                                                                    .!:
                                                                                                      ::
                                                                                                      é :
                                                                                                          '
                                                                                                          :iEg
                                                                                                            . ':
                                                                                                             ':
                                                                                                             :j''
                                                                                                               !
                                                                                                               :E)
                                                                                                                :!.:
                                                                                                                  !
                                                                                                                  :.
                                                                                                                    i
                                                                                                                    :'
                                                                                                                    EiE
                                                                                                                     2 E!
                                                                                                                       . :E
                                                                                                                        .:
                                                                                                                         g:
                                                                                                                          : .
                                                                                                                            ! E
                                                                                                                               .
                                                                                                                               E:
                                                                                                                               :
                                                                                                                               j.
                                                                                                                                .
                                                                                                                                 i:!.
                                                                                                                                 :2
                                                                                                                                 '
                                                                                                                                 ..
                                                                                                                                  . ::.
                                                                                                                                    ' .:
                                                                                                                                      :  :
                                                                                                                                         .
                                                                                                                                         .
                                                                                                                                         E
                                                                                                                                          .
                                                                                                                                          (
                                                                                                                                          :
                                                                                                                                          ':
                                                                                                                                           i
                                                                                                                                           '
                                                                                                                                            .
                                                                                                                                            i
                                                                                                                                            :
                                                                                                                                            :
                                                                                                                                             L
                                                                                                                                             !
                                                                                                                                             :
                                                                                                                                             .
                                                                                                                                             .:
                                                                                                                                              .
                                                                                                                                               :
                                                                                                                                               :
                                                                                                                                               i.
                                                                                                                                                :
                                                                                                                                                .
                                                                                                                                                :
                                                                                                                                                 7'
                                                                                                                                                 . .
                                                                                                                                                    E
                                                                                                                                                    :  2;
                                                                                                                                                         .
                                                                                                                                                         .
                                                                                                                                                          '
                                                                                                                                                          .
                                                                                                                                                          .
                                                                                                                                                          t :
                                                                                                                                                        ....:
                                                                                                                                                             . .
                                                                                                                                                               ...
                                                                                                                                                                 ..
                                                                                                                                                                  :
                                                                                                                                                                  .
                                                                                                                                                                  .:
                                                                                                                                                                   .
                                                                                                                                                                    .
                                                                                                                                                                    .
                                                                                                                                                                    .
                                                                                                                                                                    :
                                                                                                                                                            ....:..:;
                                                                                                                                                                       '
                                                                                                                                                                       .
                                                                                                                                                                       :
                                                                                                                                                                       ,
                                                                                                                                                                       ;
                                                                                                                                                                        :
                                                                                                                                                                        !
                                                                                                                                                                        ;
                                                                                                                                                                         :
                                                                                                                                                                         :
                                                                                                                                                                         E
                                                                                                                                                                         :
                                                                                                                                                                          :
                                                                                                                                                                          :
                                                                                                                                                                          (
                                                                                                                                                                           (
                                                                                                                                                                           .
                                                                                                                                                                          :.
                                                                                                                                                                            :
                                                                                                                                                                            :
                                                                                                                                                                            E
                                                                                                                                                                           .:
                                                                                                                                                                             .
                                                                                                                                                                             :
                                                                                                                                                                             :
                                                                                                                                                                               j
                                                                                                                                                                               :
                                                                                                                                                                               :
                                                                                                                                                                               :.
                                                                                                                                                                                :
                                                                                                                                                                                 :
                                                                                                                                                                                 E
                                                                                                                                                                                 :
                                                                                                                                                                                 !
                                                                                                                                                                                 .
                                                                                                                                                                                  !
                                                                                                                                                                                  .
                                                                                                                                                                                  .E
                                                                                                                                                                                   :
                                                                                                                                                                                   .
                                                                                                                                                                                   .
                                                                                                                                                                                    g
                                                                                                                                                                                    :
                                                                                                                                                                                    k
                                                                                                                                                                                    :
                                                                                                                                                                                     (
                                                                                                                                                                                     :
                                                                                                                                                                                     :
                                                                                                                                                                                     :
                                                                                                                                                                                      :
                                                                                                                                                                                      :
                                                                                                                                                                                      E
                                                                                                                                                                                        E
                                                                                                                                                                                        y
                                                                                                                                                                                        :
                                                                                                                                                                                        :
                                                                                                                                                                                        :
                                                                                                                                                                                         E
                                                                                                                                                                                         j
                                                                                                                                                                                         :
                                                                                                                                                                                          E
                                                                                                                                                                                          i
                                                                                                                                                                                          :
                                                                                                                                                                                          (
                                                                                                                                                                                          :
                                                                                                                                                                                           é
                                                                                                                                                                                           :
                                                                                                                                                                                           :
                                                                                                                                                                                           E
                                                                                                                                                                                           :
                                                                                                                                                                                            E
                                                                                                                                                                                            :
                                                                                                                                                                                            :
                                                                                                                                                                                            .
                                                                                                                                                                                            :
                                                                                                                                                                                             :
                                                                                                                                                                                             :
                                                                                                                                                                                             :
                                                                                                                                                                                               !
                                                                                                                                                                                               :
                                                                                                                                                                                               :
                                                                                                                                                                                               !
                                                                                                                                                                                               :
                                                                                                                                                                                                '
                                                                                                                                                                                                j
                                                                                                                                                                                                j
                                                                                                                                                                                                 2
                                                                                                                                                                                                 E
                                                                                                                                                                                                 :
                                                                                                                                                                                                 (
                                                                                                                                                                                                 :E
                                                                                                                                                                                                  :
                                                                                                                                                                                                  :
                                                                                                                                                                                                  :
                                                                                                                                                                                                   E
                                                                                                                                                                                                   j
                                                                                                                                                                                                   :
                                                                                                                                                                                                   :
                                                                                                                                                                                                   :
                                                                                                                                                                                                    E
                                                                                                                                                                                                    :
                                                                                                                                                                                                    (
                                                                                                                                                                                                      :
                                                                                                                                                                                                      '
                                                                                                                                                                                                      é
                                                                                                                                                                                                      :
                                                                                                                                                                                                      .
                                                                                                                                                                                                      : E
                                                                                                                                                                                                        j
                                                                                                                                                                                                         :
                                                                                                                                                                                                         '
                                                                                                                                                                                                         j
                                                                                                                                                                                                         :
                                                                                                                                                                                                         .:
                                                                                                                                                                                                          y
                                                                                                                                                                                                          :
                                                                                                                                                                                                          :
                                                                                                                                                                                                           :
                                                                                                                                                                                                           )
                                                                                                                                                                                                           :
                                                                                                                                                                                                           é
                                                                                                                                                                                                           : E  :
                                                                                                                                                                                                                .
                                                                                                                                                                                                                :
                                                                                                                                                                                                                .
                                                                                                                                                                                                                : q
                                                                                                                                                                                                                  . '
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                      i
                                                                                                                                                                                                                      E
                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                       ?
                                                                                                                                                                                                                       . '
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                            ?
                                                                                                                                                                                                                            :
                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                :..'
                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                .  . E
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         7
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                            ';
                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                 .  '
                                                                                                                                                                                                                                                    7
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    '  :
                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         '     '
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    '  :
                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                       . '  :
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            y.
                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               .l
                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                ;.
                                                                                                                                                                                                                                                                                 EE
                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   E:
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    :E
                                                                                                                                                                                                                                                                                     ë:
                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                      ëj
                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                        !:
                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                          ':
                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                            :(
                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                               E:
                                                                                                                                                                                                                                                                                                '  !
                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    :  :
                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                       h
                                                                                                                                                                                                                                                                                                       ë(
                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                            2
                                                                                                                                                                                                                                                                                                            . :
                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                 E :
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   1:
                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                    .7:
                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               ' :
                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                    ;;.
                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                       '   .ë
                                                                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                             .F
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                                                                                .    ' :
                                                                                                                                                                                                                                                                                                                                                       .E
                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                          ' .
                                                                                                                                                                                                                                                                                                                                                              . ; E
                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                  é
                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     :'
                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                        .E2
                                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                              :         '                                                                                                    @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ';.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . !.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        'E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E  J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EE  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             : é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ):
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .k !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : ...:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .! '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :kS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                              ..                               :
                                                                                              .ë  : ! ! q : E
                                                                                                            !  :ET.: . Tf!  ! .( (
                                                                                                                                 )        !  ...     .:                   .        E:   . .  : ..j::    .ë:: F      .  : :  . :   .
                                                                                                                                                                                                                                  :   .  :   .  :                .          j!!
                                                                                                                                                                                                                                                                              j!E
                                                                                                                                                                                                                                                                                .E:
                                                                                                                                                                                                                                                                                  5  E
                                                                                                                                                                                                                                                                                     :!
                                                                                                                                                                                                                                                                                      ::,
                                                                                                                                                                                                                                                                                        !:!
                                                                                                                                                                                                                                                                                          :!
                                                                                                                                                                                                                                                                                           :!
                                                                                                                                                                                                                                                                                            :: :
                                                                                                                                                                                                                                                                                               (s  E
                                                                                                                                                                                                                                                                                                   :E
                                                                                                                                                                                                                                                                                                    :   :   .
                                                                                                                                                                                                                                                                                                            5 E    E
                                                                                                                                                                                                                                                                                                                   :E:'
                                                                                                                                                                                                                                                                                                                      ::   ::
                                                                                                                                                                                                                                                                                                                            ' ::    :
                                                                                                                                                                                                                                                                                                                                    ':E
                                                                                                                                                                                                                                                                                                                                      ::  .. .i :    .          ::   :
                                                                                                                                                                                                                                                                                                                                                                     E    2
                                                                                                                                                                                                                                                                                                                                                                          EE ;.                                                                                                               E:::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E.EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E q E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :2  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ! i  F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : !  : :: F   !  1 ::  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g!2:  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      q :  '    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E:  :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ::   E     j          E  ':..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .     E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ::  '    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1: :        .      . .   :     E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .  E 5:  E i ::  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !: :   5   :  E:  ë      (  :       .
                              .                             .!
                                                             ::
                                                             E
                                                             :
                                                             E(:.
                                                                !:.:! :
                                                                      ::E: ::g
                                                                             :!
                                                                              :!
                                                                              ::!:
                                                                               :   g:
                                                                                   :  .
                                                                                     ::.:
                                                                                        :: :
                                                                                           :: .:7!
                                                                                                 (: F.
                                                                                                  E:.E:
                                                                                                      5
                                                                                                        :
                                                                                                        !
                                                                                                        : ! :
                                                                                                            F
                                                                                                            E
                                                                                                             i
                                                                                                             :
                                                                                                             ë
                                                                                                             E
                                                                                                              :.
                                                                                                               q
                                                                                                               :;
                                                                                                                q
                                                                                                                !
                                                                                                                :Eh
                                                                                                                  F
                                                                                                                  :E
                                                                                                                   ;
                                                                                                                   j
                                                                                                                   ::
                                                                                                                    :
                                                                                                                    :
                                                                                                                     E
                                                                                                                     :
                                                                                                                     q :
                                                                                                                       :
                                                                                                                       j
                                                                                                                       :i:
                                                                                                                         q
                                                                                                                         :E
                                                                                                                          2
                                                                                                                          !
                                                                                                                          :
                                                                                                                          : :
                                                                                                                            :
                                                                                                                              :
                                                                                                                              :
                                                                                                                              F:
                                                                                                                               :
                                                                                                                               E:
                                                                                                                                ';
                                                                                                                                 i
                                                                                                                                 :.
                                                                                                                                  q
                                                                                                                                  :
                                                                                                                                  :
                                                                                                                                    L
                                                                                                                                    ::
                                                                                                                                     :
                                                                                                                                     5
                                                                                                                                     :
                                                                                                                                      ;
                                                                                                                                      .
                                                                                                                                      :
                                                                                                                                      F :
                                                                                                                                        5
                                                                                                                                         .
                                                                                                                                         '
                                                                                                                                         .F
                                                                                                                                          ::
                                                                                                                                           ;
                                                                                                                                           :
                                                                                                                                           :
                                                                                                                                            :
                                                                                                                                            ;
                                                                                                                                            :.
                                                                                                                                             :!:
                                                                                                                                               :
                                                                                                                                               '7
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                '.
                                                                                                                                                 ! ..
                                                                                                                                                    '.
                                                                                                                                                     . '
                                                                                                                                                       '.
                                                                                                                                                        : i
                                                                                                                                                          I
                                                                                                                                                          E '
                                                                                                                                                            .
                                                                                                                                                            .. !
                                                                                                                                                               ;
                                                                                                                                                               :E
                                                                                                                                                                :'
                                                                                                                                                                 :
                                                                                                                                                                 Eg
                                                                                                                                                                  : '
                                                                                                                                                                    .  .
                                                                                                                                                                       E!.;
                                                                                                                                                                          E'.
                                                                                                                                                                            i
                                                                                                                                                                            :!j
                                                                                                                                                                             : :ëg
                                                                                                                                                                                .
                                                                                                                                                                                .
                                                                                                                                                                                :(
                                                                                                                                                                                 :::
                                                                                                                                                                                  .:
                                                                                                                                                                                   i
                                                                                                                                                                                   ::
                                                                                                                                                                                    E
                                                                                                                                                                                    !
                                                                                                                                                                                    !!
                                                                                                                                                                                     i!
                                                                                                                                                                                      :
                                                                                                                                                                                      : g
                                                                                                                                                                                        l.j
                                                                                                                                                                                          Eg
                                                                                                                                                                                          .;;
                                                                                                                                                                                           è.;.:
                                                                                                                                                                                            ;
                                                                                                                                                                                            .  ..
                                                                                                                                                                                               ..!
                                                                                                                                                                                                 j
                                                                                                                                                                                                 '
                                                                                                                                                                                                 ::'
                                                                                                                                                                                                  .
                                                                                                                                                                                                  E:
                                                                                                                                                                                                   !
                                                                                                                                                                                                   .
                                                                                                                                                                                                   ë;'('..g
                                                                                                                                                                                                         .
                                                                                                                                                                                                         g.
                                                                                                                                                                                                          :!
                                                                                                                                                                                                           .
                                                                                                                                                                                                           .
                                                                                                                                                                                                           ë ;  :
                                                                                                                                                                                                                E
                                                                                                                                                                                                                '
                                                                                                                                                                                                                . :
                                                                                                                                                                                                                  7 :.
                                                                                                                                                                                                                    g .
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      :g
                                                                                                                                                                                                                       2
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       : :
                                                                                                                                                                                                                         '  :.
                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                             :. .
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                i :
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  :' .
                                                                                                                                                                                                                                     ... :.. .
                                                                                                                                                                                                                                             :q .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                (:  .
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                    !  :
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       : .
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         !     :.
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                               .  ;
                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                  ! .:
                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                    .  g
                                                                                                                                                                                                                                                                       . .:
                                                                                                                                                                                                                                                                         ;  !:F
                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                              ij
                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                               g:
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                !:
                                                                                                                                                                                                                                                                                 g:
                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                  :(g
                                                                                                                                                                                                                                                                                   .!j
                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                     h.
                                                                                                                                                                                                                                                                                      E::
                                                                                                                                                                                                                                                                                       ;(
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        yg
                                                                                                                                                                                                                                                                                         ::j
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                          t:j
                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                             E :
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                               :(  y
                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                   j:
                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                    :  E
                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        :   :
                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                            . (
                                                                                                                                                                                                                                                                                                              E  EE
                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                 : :.
                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                    ::E
                                                                                                                                                                                                                                                                                                                     :..
                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                      :(E.
                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        :  j
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                               : ::
                                                                                                                                                                                                                                                                                                                                 j  gj
                                                                                                                                                                                                                                                                                                                                    :E
                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                     :::
                                                                                                                                                                                                                                                                                                                                      ::  .
                                                                                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                          j.
                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                            :E
                                                                                                                                                                                                                                                                                                                                             ::'
                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                              : .
                                                                                                                                                                                                                                                                                                                                                !  .
                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                     ? .
                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                        : J
                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                ?
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                  :  4
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                                                                                                                     :E'
                                                                                                                                                                                                                                                                                                                                                                      :E
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       g.E
                                                                                                                                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                                                                                                                                         F:
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                          qi:
                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                           q!:
                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                             E!
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                                                                                                                              1                                                                                                  '           !F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       è:?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E  !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :(? !E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .  i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s jE j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë :l :L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j (E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EE2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 : j:  E(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       g  :g:j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :  :E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ::E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :  :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      : :!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           : T) F:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ::! :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :  :q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :::  .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             : .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :   :!!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :  :q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L :: :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ë    E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .:.: ::L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ?E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .  E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:(:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .(:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .E ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        jE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :; E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .:  g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,.  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .  j   ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E  .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ::F :  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          h   ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ! ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :  .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  ::E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                             :
                                                             E
                                                             .
                                                             ::
                                                              E :E!
                                                                  : :
                                                                    7 :
                                                                      : :
                                                                        E
                                                                        .:
                                                                         E.
                                                                          ;E
                                                                           .
                                                                           :
                                                                           .:
                                                                            .:
                                                                             ë:
                                                                              .
                                                                              .:
                                                                               :  !!
                                                                                   E ::
                                                                                      E
                                                                                      : :
                                                                                        :
                                                                                        E  :
                                                                                           EE E
                                                                                              :
                                                                                              :
                                                                                              (:
                                                                                               : E
                                                                                                 :
                                                                                                 E:
                                                                                                  E :
                                                                                                    :
                                                                                                    EE:
                                                                                                      E
                                                                                                      : :
                                                                                                        : E
                                                                                                          :
                                                                                                          ! i
                                                                                                            :
                                                                                                            ië
                                                                                                             EE:
                                                                                                               ë
                                                                                                               !:
                                                                                                                E?
                                                                                                                 .:
                                                                                                                  :
                                                                                                                  E)
                                                                                                                   :
                                                                                                                   :
                                                                                                                   E:E
                                                                                                                     : .
                                                                                                                       :
                                                                                                                       :?
                                                                                                                        :i
                                                                                                                         :
                                                                                                                         :
                                                                                                                         E!
                                                                                                                          : i
                                                                                                                            : :
                                                                                                                              E
                                                                                                                              ë:
                                                                                                                               l
                                                                                                                               '
                                                                                                                               :S
                                                                                                                                :h
                                                                                                                                 :
                                                                                                                                 :i
                                                                                                                                  :
                                                                                                                                  : :
                                                                                                                                    E:
                                                                                                                                     !
                                                                                                                                     ):
                                                                                                                                      !
                                                                                                                                      : :C
                                                                                                                                         :
                                                                                                                                         :!
                                                                                                                                          .E
                                                                                                                                           ::
                                                                                                                                            :
                                                                                                                                            E:
                                                                                                                                             !:E
                                                                                                                                               :
                                                                                                                                               ::
                                                                                                                                                ë
                                                                                                                                                .: :
                                                                                                                                                   '
                                                                                                                                                   .
                                                                                                                                                   ':
                                                                                                                                                    E
                                                                                                                                                    :E
                                                                                                                                                     . :
                                                                                                                                                       E
                                                                                                                                                       :!
                                                                                                                                                        '
                                                                                                                                                        :.
                                                                                                                                                         .:
                                                                                                                                                          !
                                                                                                                                                          !
                                                                                                                                                          .
                                                                                                                                                          E E'
                                                                                                                                                             :
                                                                                                                                                             ë
                                                                                                                                                             : .
                                                                                                                                                               :
                                                                                                                                                               .:
                                                                                                                                                                .:
                                                                                                                                                                 .
                                                                                                                                                                 E!
                                                                                                                                                                  .E
                                                                                                                                                                   !E
                                                                                                                                                                    :
                                                                                                                                                                    !
                                                                                                                                                                    :  ?
                                                                                                                                                                       2
                                                                                                                                                                       2
                                                                                                                                                                       ..
                                                                                                                                                                        .:
                                                                                                                                                                         E
                                                                                                                                                                         '
                                                                                                                                                                         ::
                                                                                                                                                                          :
                                                                                                                                                                          ëF
                                                                                                                                                                           qE
                                                                                                                                                                            :E
                                                                                                                                                                             : :
                                                                                                                                                                               :E
                                                                                                                                                                                L
                                                                                                                                                                                :E
                                                                                                                                                                                 .
                                                                                                                                                                                 !ë(
                                                                                                                                                                                   :
                                                                                                                                                                                   Eh
                                                                                                                                                                                    :
                                                                                                                                                                                    :!q
                                                                                                                                                                                      :
                                                                                                                                                                                      ë :
                                                                                                                                                                                        (
                                                                                                                                                                                        :T
                                                                                                                                                                                         !y
                                                                                                                                                                                          :
                                                                                                                                                                                          ::
                                                                                                                                                                                           l
                                                                                                                                                                                           :i
                                                                                                                                                                                            E
                                                                                                                                                                                            :) !
                                                                                                                                                                                               :'
                                                                                                                                                                                                E:
                                                                                                                                                                                                 E
                                                                                                                                                                                                 ::
                                                                                                                                                                                                  2
                                                                                                                                                                                                  E
                                                                                                                                                                                                  :!:
                                                                                                                                                                                                    :
                                                                                                                                                                                                    ! E
                                                                                                                                                                                                      '
                                                                                                                                                                                                      :
                                                                                                                                                                                                      ! E'
                                                                                                                                                                                                         :
                                                                                                                                                                                                         E
                                                                                                                                                                                                         :E
                                                                                                                                                                                                          !:
                                                                                                                                                                                                           !
                                                                                                                                                                                                           : F
                                                                                                                                                                                                             ë  q
                                                                                                                                                                                                                :
                                                                                                                                                                                                                E :
                                                                                                                                                                                                                  2 .
                                                                                                                                                                                                                    i
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    : '
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      F.
                                                                                                                                                                                                                       h
                                                                                                                                                                                                                       ! F  :
                                                                                                                                                                                                                            :
                                                                                                                                                                                                                            E.:
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              . E
                                                                                                                                                                                                                                : :
                                                                                                                                                                                                                                  q:
                                                                                                                                                                                                                                   ' :
                                                                                                                                                                                                                                     E.
                                                                                                                                                                                                                                      .  :
                                                                                                                                                                                                                                         ?
                                                                                                                                                                                                                                         .  :
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            :L
                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                             .: (
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                jE  :
                                                                                                                                                                                                                                                    ë  :
                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                       . :
                                                                                                                                                                                                                                                         : E   j
                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                               ( i:
                                                                                                                                                                                                                                                                  ë :
                                                                                                                                                                                                                                                                    q  E
                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                       : E
                                                                                                                                                                                                                                                                         :  E
                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                            .E
                                                                                                                                                                                                                                                                             :!
                                                                                                                                                                                                                                                                              E:.
                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                ::.
                                                                                                                                                                                                                                                                                  E.
                                                                                                                                                                                                                                                                                   .E
                                                                                                                                                                                                                                                                                    F
                                                                                                                                                                                                                                                                                    :;
                                                                                                                                                                                                                                                                                     ë.
                                                                                                                                                                                                                                                                                      Ei:
                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                        .::
                                                                                                                                                                                                                                                                                          !:
                                                                                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            EE !
                                                                                                                                                                                                                                                                                               E:
                                                                                                                                                                                                                                                                                                :  ':
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    i  !
                                                                                                                                                                                                                                                                                                       :;   :
                                                                                                                                                                                                                                                                                                            . :  :
                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                 : !
                                                                                                                                                                                                                                                                                                                   E.::
                                                                                                                                                                                                                                                                                                                      :!.
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        '  .
                                                                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            g jE
                                                                                                                                                                                                                                                                                                                               ' :
                                                                                                                                                                                                                                                                                                                                 .  :
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                     :::
                                                                                                                                                                                                                                                                                                                                       :  :
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                          '.:
                                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                                             E: :  : :
                                                                                                                                                                                                                                                                                                                                                     : .
                                                                                                                                                                                                                                                                                                                                                       :ë
                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                        ; :
                                                                                                                                                                                                                                                                                                                                                          . :
                                                                                                                                                                                                                                                                                                                                                            ë : i :
                                                                                                                                                                                                                                                                                                                                                                  '  !
                                                                                                                                                                                                                                                                                                                                                                     EE!
                                                                                                                                                                                                                                                                                                                                                                       ë:
                                                                                                                                                                                                                                                                                                                                                                        ë::
                                                                                                                                                                                                                                                                                                                                                                          ëëj:
                                                                                                                                                                                                                                                                                                                                                                             l!
                                                                                                                                                                                                                                                                                                                                                                              2                                                                               y'
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ly
                                                                                                                                                                                                                                                                                                                                                                                                                                                                b;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j ,jfF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ij:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          kj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :k:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               jkj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                jk:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f!j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .!:::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !F:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :q'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '(ë.!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ! ë(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::' j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .::ë:  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !E E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !::  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         F!E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E: 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FE!   5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ej
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !S ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ELE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :?!E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ï!5 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      : i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E: E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :: j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EE: j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    EE :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ?  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ! !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :  q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Eg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë  5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       q E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         qi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             : i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     jF :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !:  E  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .è:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                              ::E:
                                                                 ':
                                                                  .:!
                                                                  '     .
                                                                      .:.:..
                                                                         ' :.:
                                                                             ::!
                                                                             . :..:
                                                                               .     :'
                                                                                      :.
                                                                                      E :; ë.
                                                                                            E':
                                                                                            :  :' Eq:E:jE :!::
                                                                                                             :E:
                                                                                                             ! :j
                                                                                                                :!
                                                                                                                 :E
                                                                                                                  :E
                                                                                                                   :E:
                                                                                                                     E:E:E
                                                                                                                         2'
                                                                                                                          :i:
                                                                                                                          E    ::'
                                                                                                                                 ::.:
                                                                                                                                 '    .
                                                                                                                                     '::'::
                                                                                                                                          :::..
                                                                                                                                            :ë'.;' :.:E:'::....ë.:       .:
                ,..                                          .:
                                                              :
                                                             :::
                                                            ..  :E  . .. :r... ;     2? :
                                                                                        '  :
                                                                                           :  :  :
                                                                                                 ::
                                                                                                  :
                                                                                                  . E
                                                                                                    .:: : : E
                                                                                                            !'EE
                                                                                                               :E::EE!
                                                                                                                     : ::
                                                                                                                        E:.
                                                                                                                          E E E
                                                                                                                              .
                                                                                                                              :E
                                                                                                                               :::
                                                                                                                                 .:
                                                                                                                                  i  :E ::
                                                                                                                                         EEE: ..:; :   .. : :    .E
                                                                                                                                                                  :.'
                                                                                                                                                                    ë  :
                                                                                                                                                                       ''
                                                                                                                                                                        2:
                                                                                                                                                                         E
                                                                                                                                                                         :::
                                                                                                                                                                           :
                                                                                                                                                                           E:
                                                                                                                                                                            E:
                                                                                                                                                                             :
                                                                                                                                                                             :  E
                                                                                                                                                                                '
                                                                                                                                                                                ::
                                                                                                                                                                                 .
                                                                                                                                                                                 ::
                                                                                                                                                                                  :E
                                                                                                                                                                                   :E
                                                                                                                                                                                    :
                                                                                                                                                                                    :
                                                                                                                                                                                    E:.
                                                                                                                                                                                      .
                                                                                                                                                                                      : ë
                                                                                                                                                                                        E
                                                                                                                                                                                        Lq:
                                                                                                                                                                                          :
                                                                                                                                                                                          E!
                                                                                                                                                                                           :
                                                                                                                                                                                           :â
                                                                                                                                                                                            :
                                                                                                                                                                                            E:
                                                                                                                                                                                             E
                                                                                                                                                                                             ; :
                                                                                                                                                                                               E
                                                                                                                                                                                               :
                                                                                                                                                                                               1L!
                                                                                                                                                                                                 :
                                                                                                                                                                                                 ::
                                                                                                                                                                                                  ë
                                                                                                                                                                                                  ::
                                                                                                                                                                                                   !
                                                                                                                                                                                                   ::
                                                                                                                                                                                                    : L
                                                                                                                                                                                                      :
                                                                                                                                                                                                      ) jL
                                                                                                                                                                                                         ë
                                                                                                                                                                                                         :!
                                                                                                                                                                                                          :
                                                                                                                                                                                                          :
                                                                                                                                                                                                          ::
                                                                                                                                                                                                           i
                                                                                                                                                                                                           : :  (
                                                                                                                                                                                                                :
                                                                                                                                                                                                                : ù
                                                                                                                                                                                                                  . :
                                                                                                                                                                                                                    E
                                                                                                                                                                                                                    : E
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      .E
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       : :
                                                                                                                                                                                                                         :
                                                                                                                                                                                                                         :  :
                                                                                                                                                                                                                            :
                                                                                                                                                                                                                            5E
                                                                                                                                                                                                                             :E
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              . (
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                : .
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   : :
                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      .  :
                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                         :  .
                                                                                                                                                                                                                                            .)
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                             :2
                                                                                                                                                                                                                                              . :
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                !.
                                                                                                                                                                                                                                                 :  :
                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    .  )
                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                           .   :
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                               . E
                                                                                                                                                                                                                                                                 !E
                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                  : E
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                    :  (
                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                       : .
                                                                                                                                                                                                                                                                         .  :
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            5!:
                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                              :E
                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                               ëjE
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                  (.
                                                                                                                                                                                                                                                                                   EE
                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                    !E
                                                                                                                                                                                                                                                                                     Z
                                                                                                                                                                                                                                                                                     :E
                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                      iZ
                                                                                                                                                                                                                                                                                       :T
                                                                                                                                                                                                                                                                                        i:
                                                                                                                                                                                                                                                                                         i:
                                                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                          j.
                                                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                           :E
                                                                                                                                                                                                                                                                                            :;
                                                                                                                                                                                                                                                                                             : .
                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                               6.
                                                                                                                                                                                                                                                                                                J  '
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   E:
                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    :  .
                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       :j   :
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                              .  :
                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                 E '
                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                   i.
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                    !E
                                                                                                                                                                                                                                                                                                                     :i
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                       :'
                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        :  .
                                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                            : ;7
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               ' .  :.
                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                     .E
                                                                                                                                                                                                                                                                                                                                      :(
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                       .  .::
                                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                              é !
                                                                                                                                                                                                                                                                                                                                                .  :
                                                                                                                                                                                                                                                                                                                                                   : : :
                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                     : !
                                                                                                                                                                                                                                                                                                                                                     .  :
                                                                                                                                                                                                                                                                                                                                                        ! ' E
                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                            2 :
                                                                                                                                                                                                                                                                                                                                                              : :
                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                ! :
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                  :  :
                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                     .EE
                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                       ::
                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                          !:
                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                           !EE
                                                                                                                                                                                                                                                                                                                                                                             7
                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                             2:
                                                                                                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                               :!
                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                !E
                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                 2E:
                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                                                                                                    :ë
                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                     !:
                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                       .!
                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                        E:
                                                                                                                                                                                                                                                                                                                                                                                         ::
                                                                                                                                                                                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                          !:
                                                                                                                                                                                                                                                                                                                                                                                           :T
                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                            EE
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                             :j
                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                !:
                                                                                                                                                                                                                                                                                                                                                                                                 7E
                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                  EE
                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                   :E:
                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                     7:
                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                      :E
                                                                                                                                                                                                                                                                                                                                                                                                       :T
                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                        :r
                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                         .T
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                          ::
                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                            .y
                                                                                                                                                                                                                                                                                                                                                                                                             .i
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                              :g
                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                 :7 y
                                                                                                                                                                                                                                                                                                                                                                                                                    j!:.:
                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                        .ë
                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                          :t
                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                           ;!
                                                                                                                                                                                                                                                                                                                                                                                                                            ..''!
                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                2E
                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                  .!
                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                   :E
                                                                                                                                                                                                                                                                                                                                                                                                                                    :!
                                                                                                                                                                                                                                                                                                                                                                                                                                     :!
                                                                                                                                                                                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                     j:
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                      (::
                                                                                                                                                                                                                                                                                                                                                                                                                                        : f
                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                       E:.:q!
                                                                                                                                                                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                          jE:E
                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                            j:
                                                                                                                                                                                                                                                                                                                                                                                                                                             E2!
                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                               2:
                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                               (::(
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                  : !
                                                                                                                                                                                                                                                                                                                                                                                                                                                  E(:!
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ek:
                                                                                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (:ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                       E::!!
                                                                                                                                                                                                                                                                                                                                                                                                                                                         (j:q
                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                           : '
                                                                                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            j::
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ::2:
                                                                                                                                                                                                                                                                                                                                                                                                                                                             E   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;:f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :(;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ej ,  k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :jy.:. : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :.k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      , !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . ;E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .gg:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ; ,7.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ; !E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :!.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        : !::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :   .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q  :? :g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : E(:  :( !j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :( :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 q     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F  !E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : (:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :!E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y  !E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E:q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :    (:j !: .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !g:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' :5  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:::  :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .  F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E!:..E:  :    !:E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ::  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EE!.(::!E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :E .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ::E. E .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ::.7. .'é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.:'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               : ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .E: E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     q  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .:E 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : !.  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ! :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f!E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .  i!E E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j  EE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     7  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :  :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :E: E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j  :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g  :(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f '  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !  . @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                             '  .
                                                              (..'..!...':
                                                                        ::   :
                                                                             ë:'!(..
                                                                                   ;  .
                                                                                      FE.  E:  .
                                                                                               g
                                                                                              ::. F
                                                                                                 5' : .
                                                                                                      j
                                                                                                  :'..: !
                                                                                                        : :  E
                                                                                                             ::
                                                                                                            :5E
                                                                                                            .  !
                                                                                                               .jj:
                                                                                                                  (!(
                                                                                                                   E:;
                                                                                                                     : :
                                                                                                                       gj
                                                                                                                     .:g::j!
                                                                                                                          ( E: j
                                                                                                                              ::::
                                                                                                                               :F,: !
                                                                                                                                  :.j
                                                                                                                                  E  E:
                                                                                                                                     ::::
                                                                                                                                        E!
                                                                                                                                         :!
                                                                                                                                         E  :
                                                                                                                                          :::
                                                                                                                                          E  :;.
                                                                                                                                               ::  :
                                                                                                                                                 :2.     (.
                                                                                                                                                          . :
                                                                                                                                                   !':;@.:;:..,!:. !.
                                                                                                                                                                 'k:j.
                                                                                                                                                                 :     : .
                                                                                                                                                                        ':.
                                                                                                                                                                          (:
                                                                                                                                                                           :::
                                                                                                                                                                            jE
                                                                                                                                                                            E   !
                                                                                                                                                                                E
                                                                                                                                                                               !:g:::
                                                                                                                                                                                  :!:EE
                                                                                                                                                                                    !E: !
                                                                                                                                                                                        E
                                                                                                                                                                                      ::.':
                                                                                                                                                                                         :L.
                                                                                                                                                                                           j
                                                                                                                                                                                          (j .
                                                                                                                                                                                            !E:!
                                                                                                                                                                                               ;:E
                                                                                                                                                                                                 :
                                                                                                                                                                                               ::.:
                                                                                                                                                                                                 .E:: . E
                                                                                                                                                                                                  .:E:..2.
                                                                                                                                                                                                         :
                                                                                                                                                                                                         .
                                                                                                                                                                                                         ::
                                                                                                                                                                                                          :j
                                                                                                                                                                                                           :
                                                                                                                                                                                                           : :
                                                                                                                                                                                                             '  '   !.
                                                                                                                                                                                                                    E E:
                                                                                                                                                                                                                      ::.:: :.
                                                                                                                                                                                                                            ! ë
                                                                                                                                                                                                                             :'
                                                                                                                                                                                                                              .::
                                                                                                                                                                                                                                '.::
                                                                                                                                                                                                                                   :: E: :'
                                                                                                                                                                                                                                         .  .
                                                                                                                                                                                                                                            5.
                                                                                                                                                                                                                                             ::
                                                                                                                                                                                                                                              :i:'
                                                                                                                                                                                                                                                 !.:   1:'.
                                                                                                                                                                                                                                                       :            ë  E
                                                                                                                                                                                                                                                                  :.E-.:    :
                                                                                                                                                                                                                                                                       :-:.-(E::ë
                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                            .JE!E:: :(
                                                                                                                                                                                                                                                                                 :Eë!::
                                                                                                                                                                                                                                                                                     :;::
                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                       :!5:
                                                                                                                                                                                                                                                                                          (:(
                                                                                                                                                                                                                                                                                           !:
                                                                                                                                                                                                                                                                                           :::
                                                                                                                                                                                                                                                                                             :::(E
                                                                                                                                                                                                                                                                                               5   E
                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                   ::  j
                                                                                                                                                                                                                                                                                                       .à
                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                    EEEE'
                                                                                                                                                                                                                                                                                                    :       :    (:
                                                                                                                                                                                                                                                                                                                 : EE
                                                                                                                                                                                                                                                                                                                    ::!E
                                                                                                                                                                                                                                                                                                                      E':
                                                                                                                                                                                                                                                                                                                        E: 2   :
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                            E::E:   E
                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                     :,:
                                                                                                                                                                                                                                                                                                                                       g  j.:
                                                                                                                                                                                                                                                                                                                                          :E''
                                                                                                                                                                                                                                                                                                                                             ::EE... , !, ! . ( .
                                                                                                                                                                                                                                                                                                                                                                E :  :!: .
                                                                                                                                                                                                                                                                                                                                                                         E j
                                                                                                                                                                                                                                                                                                                                                                           E:Ej! 2
                                                                                                                                                                                                                                                                                                                                                                                 !!!
                                                                                                                                                                                                                                                                                                                                                                                   : :
                                                                                                                                                                                                                                                                                                                                                                                     !!E.j!
                                                                                                                                                                                                                                                                                                                                                                                          ::.:
                                                                                                                                                                                                                                                                                                                                                                                             2:.:  yE :
                                                                                                                                                                                                                                                                                                                                                                                                      . :::  .:. :. ..:
                                                                                                                                                                                                                                                                                                                                                                                                                      .   g  ...j ::
                                                                                                                                                                                                                                                                                                                                                                                                                                   :;                                              y .. .. .. . . . ...:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,g !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .:  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .    ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j    :  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 : E   g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k  : ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             g  : ::  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ! q  ::  :  :E    : :   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '  .      !  :     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :  :  :. .... :  : j   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :  E(       '     5   .  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . .   !   E   j  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j   j   F  :      :
                                                                                                                                                                                                                                                                                                                                                                : j  :
                                                                                                                                                                                                                                                                                                                                                                     .. : E
                                                                                                                                                                                                                                                                                                                                                                          :  . j:
                                                                                                                                                                                                                                                                                                                                                                                ë   j j  j  :
                                                                                                                                                                                                                                                                                                                                                                                            !   .::: :2 ::. .  . 2. 7 . :  .  .  : :
                                                                                                                                                                                                                                                                                                                                                                                                                                   :  !
                                                                                                                                                                                                                                                                                                                                                                                                                                      :::
                                                                                                                                                                                                                                                                                                                                                                                                                                        ! :(!
                                                                                                                                                                                                                                                                                                                                                                                                                                            :(
                                                                                                                                                                                                                                                                                                                                                                                                                                             : !
                                                                                                                                                                                                                                                                                                                                                                                                                                               :; .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ! :(
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :E(
                                                                                                                                                                                                                                                                                                                                                                                                                                                       :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                         E(!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                            :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                               (E    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E, ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :;::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ; .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -,.-!E---.y-..,.E!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .  . i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .  (  . t
                                                              .          5.:
                                                                           i!'
                                                                             ::               .       j !
                                                                                                        : E :  ::
                                                                                                                ë!:
                                                                                                                  ..     E.          :   :: !ë
                                                                                                                                             :.:
                                                                                                                                               ..                      :! !  .  E:    E  : L:  j          .: :
                                                                                                                                                                                                             '  .
                                                                                                                                                                                                                . 3 j
                                                                                                                                                                                                                    : '!          :  '.     . . :   E  t
                                                                                                                                                                                                                                                       .       : :!
                                                                                                                                                                                                                                                                  :    !             3                             E;::    E'        '.:
                                                                                                                                                                                                                                                                                                                                       E  :             :   .     :    : (    ': :::
                                                                                                                                                                                                                                                                                                                                                                                   E ::E
                                                                                                                                                                                                                                                                                                                                                                                       . : : ::::   :  :'
                                                                                                                                                                                                                                                                                                                                                                                                        .     :                  ....:                :    . .:. : : . . :. .  :i .              .;.  :          :    g  j :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2 ë:        : !:   !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :     :  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . j  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ::  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ::         ;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :  . .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            : .  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ::E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .    .5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :.:: (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .  ::.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;  :'  .  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .  : !   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E     E    h'  . ! .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :'   ' :   ::  '   (  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E  : ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :  :    .  ::
                                                             .
                                                             ..
                                                             .-
                                                              .
                                                              .-..
                                                                 .-.
                                                                 ...    -.
                                                                         ..r
                                                                           -:
                                                                           .
                                                                           ...
                                                                             .-
                                                                              .:
                                                                             .-..7.
                                                                                  ;-
                                                                                   :- . ..-!
                                                                                           :E---.-j--
                                                                                                  :.  (-.
                                                                                                     .i j-q ::
                                                                                                          :--:E..  E.: :ë.
                                                                                                                         ëq.-.--
                                                                                                                              .: :ë.--g
                                                                                                                                      :.
                                                                                                                                      . --g
                                                                                                                                          -.---
                                                                                                                                              .--  :..-. .-      (E.
                                                                                                                                                                   -..-.
                                                                                                                                                                       -ë-r
                                                                                                                                                                          .r
                                                                                                                                                                           -g
                                                                                                                                                                            --
                                                                                                                                                                            !..!ë
                                                                                                                                                                             :  :-
                                                                                                                                                                                --.
                                                                                                                                                                                  --
                                                                                                                                                                                  !ë-
                                                                                                                                                                                   !!ë-
                                                                                                                                                                                      :--
                                                                                                                                                                                      - jë!
                                                                                                                                                                                          -!
                                                                                                                                                                                          E -E!
                                                                                                                                                                                            E   .;
                                                                                                                                                                                                 !!
                                                                                                                                                                                                  --
                                                                                                                                                                                                   .-
                                                                                                                                                                                                   ,.--..(
                                                                                                                                                                                                         ,i
                                                                                                                                                                                                          ....;-.-,...-
                                                                                                                                                                                                                      :-.-...
                                                                                                                                                                                                                            --...--
                                                                                                                                                                                                                                  ...-:..;
                                                                                                                                                                                                                                         ...-...                 -:
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                -...--....--.:........-.---j
                                                                                                                                                                                                                                                 . . .j
                                                                                                                                                                                                                                                                              !-
                                                                                                                                                                                                                                                                              -:-
                                                                                                                                                                                                                                                                                -E
                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                .-.
                                                                                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  -!-
                                                                                                                                                                                                                                                                                    :E
                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                    . ?E
                                                                                                                                                                                                                                                                                      ---
                                                                                                                                                                                                                                                                                        -:
                                                                                                                                                                                                                                                                                         s.
                                                                                                                                                                                                                                                                                          !-
                                                                                                                                                                                                                                                                                          -!ë
                                                                                                                                                                                                                                                                                           --:
                                                                                                                                                                                                                                                                                             --.
                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                               !!:--i5--
                                                                                                                                                                                                                                                                                                    -   -:.-i
                                                                                                                                                                                                                                                                                                            -.s-.-
                                                                                                                                                                                                                                                                                                                 E - --
                                                                                                                                                                                                                                                                                                                      sE!
                                                                                                                                                                                                                                                                                                                        -   . -
                                                                                                                                                                                                                                                                                                                              !-..-E-
                                                                                                                                                                                                                                                                                                                               !    '- .E.'
                                                                                                                                                                                                                                                                                                                                          . -'.F.:.'
                                                                                                                                                                                                                                                                                                                                                   Ei......--.ë-!
                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                r..
                                                                                                                                                                                                                                                                                                                                                                  2':-.F.
                                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                        j.-I:lh.
                                                                                                                                                                                                                                                                                                                                                                          E    !t
                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                :,
                                                                                                                                                                                                                                                                                                                                                                                 .l
                                                                                                                                                                                                                                                                                                                                                                                  il
                                                                                                                                                                                                                                                                                                                                                                                   .!
                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                    ji
                                                                                                                                                                                                                                                                                                                                                                                     jt
                                                                                                                                                                                                                                                                                                                                                                                      Ey:
                                                                                                                                                                                                                                                                                                                                                                                      2r.-
                                                                                                                                                                                                                                                                                                                                                                                         :i
                                                                                                                                                                                                                                                                                                                                                                                          ;i
                                                                                                                                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                                                                                                                           :t
                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                            ïë
                                                                                                                                                                                                                                                                                                                                                                                             :i.
                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                               !j
                                                                                                                                                                                                                                                                                                                                                                                                'i-
                                                                                                                                                                                                                                                                                                                                                                                                 :'
                                                                                                                                                                                                                                                                                                                                                                                                  .E
                                                                                                                                                                                                                                                                                                                                                                                                  i.'i
                                                                                                                                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                                                                                                                                                                      'l
                                                                                                                                                                                                                                                                                                                                                                                                       Jj
                                                                                                                                                                                                                                                                                                                                                                                                        :r
                                                                                                                                                                                                                                                                                                                                                                                                         !ë
                                                                                                                                                                                                                                                                                                                                                                                                          ç
                                                                                                                                                                                                                                                                                                                                                                                                          ',
                                                                                                                                                                                                                                                                                                                                                                                                           !k(
                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                              J'
                                                                                                                                                                                                                                                                                                                                                                                                               -ï,
                                                                                                                                                                                                                                                                                                                                                                                                               7-:ï
                                                                                                                                                                                                                                                                                                                                                                                                                  ...j
                                                                                                                                                                                                                                                                                                                                                                                                                     .r
                                                                                                                                                                                                                                                                                                                                                                                                                      d
                                                                                                                                                                                                                                                                                                                                                                                                                      ;t :j
                                                                                                                                                                                                                                                                                                                                                                                                                        :)
                                                                                                                                                                                                                                                                                                                                                                                                                         k:.
                                                                                                                                                                                                                                                                                                                                                                                                                           .I
                                                                                                                                                                                                                                                                                                                                                                                                                            k,:?
                                                                                                                                                                                                                                                                                                                                                                                                                               b.
                                                                                                                                                                                                                                                                                                                                                                                                                                jbl
                                                                                                                                                                                                                                                                                                                                                                                                                                  b
                                                                                                                                                                                                                                                                                                                                                                                                                                  .i
                                                                                                                                                                                                                                                                                                                                                                                                                                   b
                                                                                                                                                                                                                                                                                                                                                                                                                                   Fï
                                                                                                                                                                                                                                                                                                                                                                                                                                    .k
                                                                                                                                                                                                                                                                                                                                                                                                                                     Js
                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                      5y
                                                                                                                                                                                                                                                                                                                                                                                                                                       jr
                                                                                                                                                                                                                                                                                                                                                                                                                                        giz
                                                                                                                                                                                                                                                                                                                                                                                                                                          :q
                                                                                                                                                                                                                                                                                                                                                                                                                                           :t
                                                                                                                                                                                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                             :.hl.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                  d
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..i      !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                            :)
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :;
                                                                                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                               q.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                C-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          rk.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            qF..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              drjg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 lI.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2..  'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          't
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j    ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..   -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E  )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .E.i:-E-.E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !--!:ë---E:E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                --:ëEë.-2----Ey-?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -  -.-:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -E--k::---,-ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    --E--.-.g-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s--.j-!--.-g--.-..r--.-.i.--:      . .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . -.;!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -r.   ,.Er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -  .:E:-j-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -.-E-E.-!F!-.yë:ë.g:-::ë-:F:.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -  :..-!:--E-ë-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s-:-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   q!---F-F                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      :!i
                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                        :;-
                                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                                           .4
                                                                                                                                                                                                                                                                                            :.                                                                                                                                                      E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :i
                                                                                                                                                                                                                                                                                                                                                                                                                                                      :ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                                                                                                                                                                                                                                        FE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         F/,
                                                                                                                                                                                                                                                                                                                                                                                                                                                           @
                                                                                                                                                                                                                                                                                                                                                                                                                                                           :.             '. r.       ::$/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;  ''I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ).  .:E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . :.;!
                                                                                                                                                                                                                                                                                                :                                                                                                                                                                                                                                                                                                               .             .
                                                                      :' . : ..    .
                                                                                   7
                                                                                      ..
                                                                                     L:.   :
                                                                                           q
                                                                                               -
                                                                                              EL.
                                                                                              :  :!
                                                                                                 ::   !
                                                                                                    :':
                                                                                                    '     : :-
                                                                                                            !:(!ë
                                                                                                             .  :E
                                                                                                                 2E
                                                                                                                  :.
                                                                                                                   :   .E:.
                                                                                                                   ..E-:  ::
                                                                                                                          ë    :;
                                                                                                                               ...
                                                                                                                                :i
                                                                                                                                 :E.g .
                                                                                                                                      -
                                                                                                                                      ...
                                                                                                                                      :  .- :.
                                                                                                                                            F
                                                                                                                                                .-
                                                                                                                                               ...
                                                                                                                                                   .
                                                                                                                                                   ..(
                                                                                                                                                     .k....
                                                                                                                                                          ji.: ..E
                                                                                                                                                                 ::F-
                                                                                                                                                                    ..    .  .j
                                                                                                                                                                             :  :,
                                                                                                                                                                                 :y.j-.Eg.y
                                                                                                                                                                                          :ë
                                                                                                                                                                                           J:
                                                                                                                                                                                           :(
                                                                                                                                                                                            :gi
                                                                                                                                                                                               :-
                                                                                                                                                                                               :;E
                                                                                                                                                                                                 :! ..-
                                                                                                                                                                                                  .:. :.::
                                                                                                                                                                                                          -
                                                                                                                                                                                                          .-. .
                                                                                                                                                                                                          .
                                                                                                                                                                                                           ..   ,.: ..'. .:
                                                                                                                                                                                                                            ' -...'
                                                                                                                                                                                                                            .                .':..  72.  :.:;     ....r.F:ë          g'    :   .:
                                                                                                                                                                                                                                                                                               E   Eë
                                                                                                                                                                                                                                                                                                   2
                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                    ((
                                                                                                                                                                                                                                                                                                    :  --
                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                        :.  ::!  :-:
                                                                                                                                                                                                                                                                                                                   :-
                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                    j-
                                                                                                                                                                                                                                                                                                                    -:.
                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                      . ..:.
                                                                                                                                                                                                                                                                                                                       j-
                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                            :--
                                                                                                                                                                                                                                                                                                                           :. .E
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                               .:.  :-
                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                     ..!
                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                       .  ..-
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                                                                            .!.
                                                                                                                                                                                                                                                                                                                                             ....
                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                       . ..
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                     EE  7FF. F(,é
                                                                                                                                                                                                                                                                                                                                                                                 : j
                                                                                                                                                                                                                                                                                                                                                                                   . , . g:
                                                                                                                                                                                                                                                                                                                                                                                          g2
                                                                                                                                                                                                                                                                                                                                                                                           .h
                                                                                                                                                                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                                                                                                                                                                             :,:
                                                                                                                                                                                                                                                                                                                                                                                              .ff''
                                                                                                                                                                                                                                                                                                                                                                                                  (''
                                                                                                                                                                                                                                                                                                                                                                                                   : '
                                                                                                                                                                                                                                                                                                                                                                                                     E!
                                                                                                                                                                                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                                                                                                                                                                                       ::E'.E'.
                                                                                                                                                                                                                                                                                                                                                                                                              .:iE
                                                                                                                                                                                                                                                                                                                                                                                                                 ':. ..!. .
                                                                                                                                                                                                                                                                                                                                                                                                                          ......   .::
                                                                                                                                                                                                                                                                                                                                                                                                                                     q    : .5
                                                                                                                                                                                                                                                                                                                                                                                                                                             : ::
                                                                                                                                                                                                                                                                                                                                                                                                                                               ?  ë  gj  : : . ! q   ,.  :! (.              7                                   :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .          :ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -   ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ---:            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -k     ,F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -  , .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -          --:.,-:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -...,..-.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .. --:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -..;y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ...;                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !--,---ë     - - --                         @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                              IEE
                                                SIL.,,. .
                                                        '.'
                                                          ................
                                                              . .
                                                                         '..;::
                                                                           .
                                                                              ':
                                                                              ...
                                                                                :.
                                                                                 ::
                                                                                  ..;
                                                                                    .E:.
                                                                                       ::
                                                                                        ..::;.
                                                                                             E:
                                                                                              .;
                                                                                               E:
                                                                                                .::
                                                                                                  ''
                                                                                                  .t.'
                                                                                                     :;
                                                                                                     ...:.
                                                                                                         1ë
                                                                                                          ..:;
                                                                                                             Ei.
                                                                                                               ::l
                                                                                                                 :.
                                                                                                                 .E'
                                                                                                                   :.
                                                                                                                    '':.
                                                                                                                       ':...:
                                                                                                                            '...
                                                                                                                               '....i:.'
                                                                                                                                       .:2)
                                                                                                                                          h2'.E
                                                                                                                                              .1'
                                                                                                                                                i:
                                                                                                                                                 .:
                                                                                                                                                  E1
                                                                                                                                                   !i.
                                                                                                                                                     E:
                                                                                                                                                      1:
                                                                                                                                                       !:::..
                                                                                                                                                            ::
                                                                                                                                                             .:i
                                                                                                                                                               :..
                                                                                                                                                                 :.
                                                                                                                                                                  2.
                                                                                                                                                                   k..l.;:k.
                                                                                                                                                                           ':
                                                                                                                                                                            ...;.:
                                                                                                                                                                                 '..;s.
                                                                                                                                                                                 .    ':...
                                                                                                                                                                                          ''
                                                                                                                                                                                           k'
                                                                                                                                                                                            ::..i':
                                                                                                                                                                                            .    .
                                                                                                                                                                                                  bï.....
                                                                                                                                                                                                        :;..
                                                                                                                                                                                                           ;:
                                                                                                                                                                                                            .;
                                                                                                                                                                                                             F;.
                                                                                                                                                                                                               ;.:
                                                                                                                                                                                                                 ;E:
                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                     .;
                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                       .:;
                                                                                                                                                                                                                         :::
                                                                                                                                                                                                                           ;:
                                                                                                                                                                                                                           .''
                                                                                                                                                                                                                            ..:
                                                                                                                                                                                                                             !.!
                                                                                                                                                                                                                               .ë'
                                                                                                                                                                                                                                 ..'
                                                                                                                                                                                                                                   .:.'
                                                                                                                                                                                                                                      :..:
                                                                                                                                                                                                                                         ':'
                                                                                                                                                                                                                                           .k
                                                                                                                                                                                                                                            r..
                                                                                                                                                                                                                                              :.....2..
                                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                                       .!i
                                                                                                                                                                                                                                                         '...
                                                                                                                                                                                                                                                            ;i:.
                                                                                                                                                                                                                                                               ':!
                                                                                                                                                                                                                                                                 i..:q:
                                                                                                                                                                                                                                                                      ë:
                                                                                                                                                                                                                                                                       ë::.:.
                                                                                                                                                                                                                                                                            i..
                                                                                                                                                                                                                                                                              :.::::
                                                                                                                                                                                                                                                                                   !::.
                                                                                                                                                                                                                                                                                   .  :::
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                         :!
                                                                                                                                                                                                                                                                                          ..:
                                                                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                                                             ::.
                                                                                                                                                                                                                                                                                               :::
                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                  ':..
                                                                                                                                                                                                                                                                                                     ;..;.
                                                                                                                                                                                                                                                                                                         :;....'
                                                                                                                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                                                                                                                'E
                                                                                                                                                                                                                                                                                                                 k':
                                                                                                                                                                                                                                                                                                                   .;.
                                                                                                                                                                                                                                                                                                                     :ë
                                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                       .::
                                                                                                                                                                                                                                                                                                                         F'
                                                                                                                                                                                                                                                                                                                          .ë
                                                                                                                                                                                                                                                                                                                           ;)
                                                                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                                                                             ;..
                                                                                                                                                                                                                                                                                                                               ':.
                                                                                                                                                                                                                                                                                                                                 ;.
                                                                                                                                                                                                                                                                                                                                  ;.
                                                                                                                                                                                                                                                                                                                                   :.:
                                                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                      .E
                                                                                                                                                                                                                                                                                                                                       ;.E
                                                                                                                                                                                                                                                                                                                                         ..:
                                                                                                                                                                                                                                                                                                                                         : .;
                                                                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                                                                                               :'
                                                                                                                                                                                                                                                                                                                                                :.
                                                                                                                                                                                                                                                                                                                                                q:.
                                                                                                                                                                                                                                                                                                                                                  g.
                                                                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                                                                    ):
                                                                                                                                                                                                                                                                                                                                                    ij.
                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                     .:.
                                                                                                                                                                                                                                                                                                                                                       :1
                                                                                                                                                                                                                                                                                                                                                        7:
                                                                                                                                                                                                                                                                                                                                                         q.
                                                                                                                                                                                                                                                                                                                                                         )::
                                                                                                                                                                                                                                                                                                                                                          l;.:::.....;
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                     :.,....
                                                                                                                                                                                                                                                                                                                                                                           '';
                                                                                                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                               E.
                                                                                                                                                                                                                                                                                                                                                                                E.
                                                                                                                                                                                                                                                                                                                                                                                 1:.
                                                                                                                                                                                                                                                                                                                                                                                   ::.
                                                                                                                                                                                                                                                                                                                                                                                     ::
                                                                                                                                                                                                                                                                                                                                                                                      j:.;
                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                      ;  ..
                                                                                                                                                                                                                                                                                                                                                                                         :E:
                                                                                                                                                                                                                                                                                                                                                                                           EE
                                                                                                                                                                                                                                                                                                                                                                                            i.
                                                                                                                                                                                                                                                                                                                                                                                             E:!
                                                                                                                                                                                                                                                                                                                                                                                               .E
                                                                                                                                                                                                                                                                                                                                                                                                ':
                                                                                                                                                                                                                                                                                                                                                                                                 '!
                                                                                                                                                                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                                                                                                                                                                                  :!'5
                                                                                                                                                                                                                                                                                                                                                                                                     E!
                                                                                                                                                                                                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                         :';:.
                                                                                                                                                                                                                                                                                                                                                                                                             ::
                                                                                                                                                                                                                                                                                                                                                                                                              7.
                                                                                                                                                                                                                                                                                                                                                                                                               ::::::':
                                                                                                                                                                                                                                                                                                                                                                                                                      E:
                                                                                                                                                                                                                                                                                                                                                                                                                       .i
                                                                                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                                                                                         ;E
                                                                                                                                                                                                                                                                                                                                                                                                                          ::':
                                                                                                                                                                                                                                                                                                                                                                                                                             .:'.E;
                                                                                                                                                                                                                                                                                                                                                                                                                                  ::E
                                                                                                                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                                                                                                                    z:;::
                                                                                                                                                                                                                                                                                                                                                                                                                                     J  E:.
                                                                                                                                                                                                                                                                                                                                                                                                                                          !E
                                                                                                                                                                                                                                                                                                                                                                                                                                          iiE
                                                                                                                                                                                                                                                                                                                                                                                                                                            :E
                                                                                                                                                                                                                                                                                                                                                                                                                                             ;::
                                                                                                                                                                                                                                                                                                                                                                                                                                               .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                :gt
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                    E:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                       :..:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           gE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               E:)
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                               1 :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .(:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       éi.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E

                                  1                                      orcens 1                                                                                       eete an I                                                                                                             ostin une of                                                                                                                       1                                                                                                                       1
                                                                         j
                                                                         j.                                       .                                                                                                                                                                                -                                               .                                                                                                                                                               '                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j                                                                                                                         .
                                                                         !'
                                                                         I T
                                                                           'f
                                                                            ')1
                                                                              (.
                                                                              .S.
                                                                                :'M
                                                                                  ,
                                                                                  1
                                                                                  '
                                                                                  ;
                                                                                  tyt
                                                                                    ),
                                                                                     .
                                                                                     c
                                                                                     eh
                                                                                      c
                                                                                      l-
                                                                                       .
                                                                                       h.
                                                                                        %
                                                                                        i
                                                                                        .ê
                                                                                         <.
                                                                                         .5.
                                                                                           jxz
                                                                                             jn
                                                                                              ..
                                                                                               a.'
                                                                                               z ;.
                                                                                                 .
                                                                                                 tz
                                                                                                  Ovjjp
                                                                                                      .
                                                                                                      z
                                                                                                      .!
                                                                                                       (
                                                                                                       ')
                                                                                                        .'
                                                                                                         j.
                                                                                                          j
                                                                                                          v
                                                                                                          j
                                                                                                          .,                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                         i                                                                                                                                                                                                                                                                                                                                                                                                                                                                               î
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         &
            .                                                                                                                                                      .
                                                                                             SE                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                             E:'                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                '                 l-
                                                                                                  ' Eë......
                                                                                                      :
                                                                                                     .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :'
                  '                                                                                q4   ';'
                                                                                                          i Gener .
                                                                                                                    .
                                                                                                                    l.cSoy       .
                                                                                                                                 IIk a
                                                                                                                                     ksy
                                                                                                                                     q
                                                                                                                                     z '-
                                                                                                                                        qt
                                                                                                                                        .,
                                                                                                                                         .
                                                                                                                                         z
                                                                                                                                         k'                                                                                                                                                                                                                                                                                                                                                                                                                                    .N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y.                                                                                                                                 .
                                                                         '                  .                     .. .  .          .                                                                                                                                                                                                                                       '
                                                                                           . .:         c . m
                                                                                                            a
                                                                                                            Q
                                                            .
                                                                                 ,......;..:
                                                                               )(:  .'
                                                                                     ... 9 si:
                                                                                             !.E>.
                                                                                             .  :.*
                                                                                                 j$ .
                                                                                                  (L:  '
                                                                                                    !Flll.
                                                                                                        k,. x
                                                                                                            tx'
                                                                                                              j=
                                                                                                               t
                                                                                                               .
                                                                                                               d
                                                                                                               -
                                                                                                               -CO>
                                                                                                                  .
                                                                                                                  d;
                                                                                                                   1q
                                                                                                                    )t
                                                                                                                     .c
                                                                                                                      t,
                                                                                                                       '
                                                                                                                       .
                                                                                                                       ItvaFc
                                                                                                                            .
                                                                                                                            e.
                                                                                                                             j
                                                                                                                             w
                                                                                                                             w
                                                                                                                             .j
                                                                                                                              ..
                                                                                                                               x
                                                                                                                               j<
                                                                                                                                .
                                                                                                                                v#
                                                                                                                                 .
                                                                                                                                 '%(
                                                                                                                                   .
                                                                                                                                   .                                                                                                                                                                                                                                        .'                                 .                                                                                                                                                                                                                                                                                    .
                                                                          h'.x.  , *          j
                                                                                                   jp..s1 ),,t.-  .. . . .
                                          .
                                                                          jt:6
                                                                             3*(
                                                                               2'
                                                                                *
                                                                                Jl
                                                                                pî1
                                                                                  .*
                                                                                   ,
                                                                                   *
                                                                                   ,l
                                                                                    lij
                                                                                      '
                                                                                      N1Cxoj
                                                                                        ..
                                                                                        wa
                                                                                            Cj
                                                                                            w.-/
                                                                                           f.  ,*
                                                                                                .,e1    s:
                                                                                                         .
                                                                                                         '
                                                                                                         j'     j
                                                                                                                .'
                                                                                                               ..
                                                                                                                .>j
                                                                                                                  t'
                                                                                                                  .-.:
                                                                                                                     .-...j
                                                                                                                          :*
                                                                                                                           'aj
                                                                                                                           w,1,' .'
                                                                                                                               -j-
                                                                                                                                 y
                                                                                                                                 :)
                                                                                                                                  .
                                                                                                                                  .:.m
                                                                                                                                   .t
                                                                                                                                    j.k
                                                                                                                                      j
                                                                                                                                      y,
                                                                                                                                       L.
                                                                                                                                       wr
                                                                                                                                        x'
                                                                                                                                         4 .
                                                                                                                                           u
                                                                                                                                         .p'
                                                                                                                                         u :
                                                                                                                                           l'
                                                                                                                                           . .
                                                                                                                                             o
                                                                                                                                            .'
                                                                                                                                            z-we
                                                                                                                                             k;y.1$
                                                                                                                                               w-
                                                                                                                                               :x  .
                                                                                                                                                  .r
                                                                                                                                                   s.-
                                                                                                                                                     x .
                                                                                                                                                     ez'
                                                                                                                                                       t '.
                                                                                                                                                       %..
                                                                                                                                                         s'
                                                                                                                                                          .
                                                                                                                                                          A
                                                                                                                                                          j'
                                                                                                                                                           .i
                                                                                                                                                            ;
                                                                                                                                                            .,.n.                                                                .
                                                                                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                          -- .e
                                                                                                                            .;9.1C..
                                                                                                                                   ,
                                                                                                                                   jm
                                                                                                                                    / X-...%.,.
                                                                                                                                              ,
                                                                                                                                              ?<.
                                                                                                                                                .,.,- .,<x , .
                                                                                                                                                             ..                                                                                                                                                                                                                                                                                                            .                                                                             I
                                                                           .     .
                                                                          ..z
                                                                          . 4. Q> J.                              ç'i*zJJ9L.7             k.

                  '
                                                                                                                                   '.N1                                                                                                                          u                                                                                                                                                                                                                                                     z%
                                                                                                                                                                                                                                                                      w.                                                                                                                   ...                                                                                                                     j.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     wt
                                              a
     '
     '                                                                                 !
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 39 of 56 Pageid#:
                                    8229                         l


            b. Thatpost(SeeExhbit7l-DrivenoutofcviEe.px)wastitled
                 Charlottesville,VA :Neo-NazisAttempt AnotherRally,Driven Out
                 Dated M ay 22nd2017,and read in part;

                 ' i. K éssler,D avis,B att,and L aw hon then w ent to severallocal
                      bars,apparently trying to getbeers,ourpeople follow ed.i They

                                  wenttoChampionbreweryandwereimmediatelyrecjgnized
                                  and told to leave by the m anager.They tried to go to C& O
                                  restam antbutseom ed to leaye quickly because they qouldn'tget
                                  a seat.People then followed them to som etableson the
                                  downtown m allthataren'tassociated with any barthà     ,
                                                                                           t's open
                                  atnight(they'reused by a coffeeshop)andhassled thrm til
                                  them left.Copsescorted Kesslerawayimm ediately (ttforhisown
                                  safety ), theotherslef
                                         .             'tshortlyafter.               (
                     ii N oplatform lastnightin Cville,and no beers forw hiti
                         .                                                  e .
                                  suprep acists.They seem to have deéided thisis a place to
                                  convergeregionally,wehavea 1otofeducatiqn todoto1make
                                                                                       I
                                  surethatistallowedtohappen.                          l
                                                                                       '
     109.        Plaintiffs'co-conspiratorEm ily Gorcenskisays IGD'S (tdiligence and
                 '
         accuracy isstunzlingj,                                                        j
                                                                                       :
                             '.
                                 jk:           '
                     .
                           <z..
                              ,
                              ' Generj< soy M jjk.
                            )k:
                         ,.,:
                            .,
                                   .                 /
                                                     6j
                                                      '
                                                      .ê
                                                      k
                                                      j :z
                                                       .v
                                                       ,
                                                       . bk
                                                         yk.
                                                           ç.
                                                            ?'
                          .' '
                     u
                     ;
                     t,
                     : y
                       jz
                       i.
                        g
                        :!hk
                          .
                          t
                          y.j .'X
                                l
                                '
                                egjg
                                   r
                                   1.I
                                    7-
                                     t
                                     l:pQ'
                                      3
                                      7  -
                                         3
                                         0 r
                                           I
                                           IZ ,
                                             CC
                                              I
                                              '
                                              IS 42
                                                  .
                                                  ,
                                                  y*
                        u
                        j!
                        . :                                                             I
                                                                                        :

                     l
                     r
                     k
                     7
                     Q
                     <
                     '
                      t
                      7
                      w.1
                        .A
                         s
                         '
                         .
                         0
                         -'k
                           '
                           3.:
                             '
                             .w(
                               kJlb
                               l  -
                                  t
                                  b
                                  .ssandt
                                        '
                                        '-c
                                        -
                                        c
                                        . .pwj,
                                          7
                                          -
                                          3   r)sh
                                                 !
                                                 -'   lj
                                                  xljy'
                                                      . aare4
                                                            7rO'babI
                                                                   ytl
                                                                 ... hetUO
                                                                       . j m'
                                                                            OSt
                     lm pol4ant m edia sources outthere rightnow ,and their
                     d'I'        d                                  1
                       IIgencean accuracyisstunning'               .                    1
                                                                                        !
                     10:00Ahs
                            '
                            l-C.-ct'2t
                            f        !$2.
                                        Lt17.'I
                                              hvf'
                                                 tterl
                                                     k.èrArhkjrci
                                                                ld
                                                                 '                      1
                                                                                        '
                                                                                        l
                                                                                        1

            a.
                     6R-
                       etweets 7l
                                ..
                                 ikt?s                                                  t
                                                                                        i.
                                                                                        1
     110.      An IGD posttitled tt6 M onths On:Looking Back On Charlotte'sville''
         datedFebruary 11th2018 tellsa story from PlaintiffW ispelwey'sciurch on
         the evening ofA ugust 11ts.                                     !
                                                                         ,



            a. There wasa 1otofconcern aboutthe neo-N azitorchlightdisplay of
               force thatwas in the worksvery,very,vèry nearby the doorsofthe
               church.W e offered to assistwith the physicalsecurity ofthe church.
               The Reverendsrespom e to paraphrase w as ''Sure we can usl  e an extra
                                                          ,     ,          1
               setofhands.Butwe recognize and appreciate a diversity oftactics.
                                                                           l
                                                                           1
                                                                                                                                          '
                                                                                                                                          j
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 40 ofi
                                                                   156 Pageid#:
                                    8230



                PerhapswhatisjustasimportantisthattheNazitorcv ghtm arch is
                opposed and disrupted.''
             b. From there we were introduced to otherradicalactors on the ground.
                Thiswas som etlling thatstruck ou. r delegation,som e ofusw ho have
                been involved in antifascistpolitics for a num berofyearsthoJ
                                                                            'zght,
                ''W ow - thisisthe& sttimewe'keeverbasically recdveda W verend's
      '
                blessing fordoing tlzis Irind ofwork.#;                                                                                   l
                                                                                                                                          .



             c. The sm allgroup ofantz
                                     'fascistsSoated arollnd them ready toW htand
                                                                                                                                          I .
                                                                                                                 '
                defend the protestersfrom the oncom lng group ofN azl
                                                                    .s s
                                                                       -nakl
                                                                           kng
                                                                             '' thez
                                                                                   .r                        .



                way overand down the stepstowards us.
             d. The entire concept
                                ''
                                 -'
                                    ofïdpo
                                        '*'
                                            lice''suppor
                                                    'i
                                                     *' '''
                                                            tsthe agenda ofwhite su'
                                                                                   prem acy,         '
                  -                                                ''-             t                     .

                and with itthe system atic m urder ofthe oppressed.                I
      111.      Gorcenskishared the aforem entioned post,and rem arked abo'utbeing
          gratefG forthehonestyofthecontent                                                      .                                        I

                         %'
                          .GenericsoyMilkg   '''.
                    .,r
                      ?
                      l
                      :,;. ti
                           .t
                            qïg
                              nlil/-
                                   :
                                   i
                                   fL
                                    ll'
                                      f
                                      rr
                                      -frll
                                          tkc
                    There'san adm ission in thisarticle that I've been
                    waiting to have acknowledged fora Iong tim e:that
                    August11 was a failure.

                    And Iam gratefulforthatlnonesty from the folksat
                    1
                    6
                    :
                    15i'
                      '
                     :,
                       pIG.D....Newsforpublishing this.                                                                                   i
                    ..                          j                                       t                                            ,:
                                                                                                                                     .
                    1
                    :                           !
                                                :                                                                                     I
                    y
                    E                           j6MonthsOn:Lccki           ng BackonCl   larlotesvi lle-I  t'sGoing Down I
                    I                           ll- f'd
                                                      lfcIlt)%l'à;!6
                                                                   4f -
                                                                      epûtptt/
                                                                             lsr:
                                                                                y:k'
                                                                                   .
                                                                                   f
                                                                                   &?sk
                                                                                      zf
                                                                                       'ittx
                                                                                           at:,:
                                                                                               jé'T
                                                                                                  JE
                                                                                                   ;:irftE,
                                                                                                          f'tl
                                                                                                             'yfqt
                                                                                                                 -
                                                                                                                 jldili!-
                                                                                                                        rtîes l
                    l           s.              !                                                                             I
                    !                           IRi  ghtralrytt   natttaokpli tc.
                                                                                t'
                                                                                 tinCi'
                                                                                      j
                                                                                      zrlottesvillr.
                                                                                                   'durii'  j
                                                                                                            fjAuçjustk  l1t-. I
                    i                           l4.)3itï
                                                       igtrzjt
                                                             -sglcjokz
                                                                     xms/f'g                                                  i
                    i                           i                                                                             I
                                                I        ::                                                          .
                                                                                                                              '       :
                                                                                                                                    ..-
                                                                                                                         . .. .. ...1
                                                                                                                                          '

                                                                                                                                          j
                                                                                                                                          I

                                                                                                                                          1
                    24 Retweets 72 Likes                                                                                                  :


                '
                         '''
                             'Vxx.
                                 kk Genenc - soy MilkJ.;p      *'. q
                                                               .     r'..-.rptify
                                                                       Db       veCxfarienski.FejnJ. JJ':206
                                                                                                           ..*
                                                                                                             w$
                             .' . J       .            . . .s                    .
                                -; F'
                                    Lepgvsn.i
                                            ''
                                            .1tt'l'XiC'r!'Jll%st'.x
                                             .                    .ëz
                                                                    lrrel'ikl
                    x'E'E
                        :'@
                          t-.
                            tiE;*'                           '
                           ??
                            L. '1h   -av'e often str .u  ggled with my            ub .eliefssince then,with the . k
                                                                                                                  'whr keeps'us
                           iè
                           ;.       safe? We   keep    us   s afe%'mantras.
                         g3
                          i
                          .                      .                               .
                         j
                         E
                         E.
                          E
                          I     Q          .
                                           ltinqtsee .
                                w ecause Icj         1t.
                         jï
                         .E
                         j!                                                 '
                         ji
                         ïï
                          L     Because lb'treamed k.nowl
                                                        .ng .
                                                            q*,000 people $s.ker.e4.vatchinQ.
                         ?
                         iL
                          ï
                          E
                         ji
                         C
                         aS
                         '!     rCr)(:'ï1JirlS)tàn,1$trï:.!rîAz-
                                '                              I1.:'
                                                                   isbî'4Làf;bv?tlbt(:ili(lli.
                         t!
                         @!
                         ):i
                         (
                         ' E:    w?
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 41 1of 56 Pageid#:
                                    8231



      112.     IGD has : long M story ofposting violentanti-governm entcom m unist
         Propaganda.

            a. See Exhibit7o-lGDW isdol oG ioters.pdfThe W isdom OfRiqters June
                   V1 2016                                                           '
                    .

                                                                                     (
                                                                                     l
                        i. The one whp sm ashes takesno greatpleasm e in ypeaking.She
                           loathesm icrophonesand flees cam eras. TM s would seiem a
                           logicalenoùgh fact.Yetitwotlld be too easy to explain the
                           reluctance totalk and be seen by sim ply invoking the'
                                                                                prudence
                            ofthemaskedperson livingin a stateofemergency.W'epropose
                           instead thatthe rioteris a sage,and as such is essentlally m ute.
                           The crowbar,the ham m er,and thebaton are the inntrllm entsof
                           herpublicspeeches,hersilçntlanguage.Therioterhksm any
                           reservations aboutlanguage and m eaning thatis aim çd to
                           rendertheensembleofhergesture:coherent.Toremlin silent
                           displays a disdain forthe intellectuals and others who1sti1ldare
                           t                                                      i
                            o defend an alleged Rdem ocracy''that dep ands dialogpe,with
                           itsstrategiesofproducing consensus.H erverbalsilence is
                                                                                  k'
                           courageous.The truth that she carries w ith her has opl  ya
                           physicallanguage.In the style ofH eraclitus,the riotek is
                           content to say ((ifI sm ash things,.itisbecaùse you cuaitter idly''.
           '                             ,
                                                                                      :
           b                                                               .
                                                                                      I
               .   See Exhibit67-lGDW aronstreets.px and Exlkibit68-                  I
                   IGDWaronstreetsFullvpdfCûWarInTheStreets:TacticalLesjonsFrom
                   TheGlobalCivilW ar(2009-16)''PublishedDecembçr5,2016         .
                                                                                      l
                           Theldeaforthiszinewastocollectaseriesofsituated and
                           intelligentresectionson black blocs, streetplashesandIrelated
                           tactics ofconfrontation Each ofthetextscollectedheltetriesto
                                                    .


                           spelloutin concretewàyswhatseem slikeithasworkpdand
                           whathasn't,whiletryingtobeclearabouthow each tictic
                            relatestothelargerinnmrectionalprocess.                   l
                                                                      1Problem
            c. Seè Exhibit66-lGDproblem o& eace.pdfFebruary 13,2017 The
                   OftpeacefulProtesters'                                             t
                                                                                      1
                                                                                                '
                            W hen som eone says thatnon-violencehasbeen the only p ay
                            thathumanbeingshavechangedtheworld,the/refuclnng
                            lying.
                        ii. Acrossthew orld and across histor-v,
                                           '                  '' o'ppr
                                                                   -'    essed,m arginalized,
                            poor,and working-classpeople have us'     -'
                                                                      ed  a variefy o'-f
                                                                                       '1
                                                                                        tj
                                                                                         acticsto
                            furthertheir goals and fightback,and tM s includesthingsthat
                                                                                         I
                            couldbeconsidered violent.Overall,thismeansthatrhen
                            peoplerefusetheirroleswitllin society andinsteadforpethe
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 42 ofi56 Pageid#:
                                    8232



                       system intoa state ofcrisis,that'swhen wecan create r
                       situationinwhichwecanforwardourown agenda.Thjsoflen
                       meansthatpeoplerefusetodothethingsthatallowst:esystem
                       to reproduceitsek'                                   I In the
                                        .In the case ofworkers,people strikç.
                       caseofrenters,they goon rentstrike.Forthepoor,thlyrefuse
                       tobe passive:they riot.In the case ofall,they defend i
                                                                            !
                       them sélvesagainqtthe violence ofState repression and the
                       police:they Sghtback.                                2
                                                                              I
                111.   The idea thatany protestisnon-violentis a totalfantas ly The
                                                                                  .
                                                                             !
                       police areviolent,the State isviolent.Tothe police thqre is also
                       alwaystheimmensethreatthataprotest(orany social
                                                                        I
                       situation)could leavetheconfinepofsymbolism andprs sivity
                       andmoveintoopencènfrontajionanddisruptionwith thè
                       established order;thisis why they qom e toprotests,to'
                                                                            ensure
                       thattllis doesn'thappen.To dothis,they usethe tllreqtof
                       violence.                                              1
                                                                              I

                       Butinreality,itwasthethreatofphysica1sghts and 1
                       '

                       coO ontation thatforced the eventto be shut down,eken though
                       in reality,itdidn'tcometbblows.Andwhilesometim ek
                                                                       i
                                                                         wecàn
                       win withoutcarrying outcertain actions,w hich ispreferable,we
                       mustrem emberthatitisthethreatofourabilitytodlIsothat
                       often allowsusto win,notthe tm oralhigh ground'orother m ade
                       upnonsensethatcomes$om thesnakeoilo?non-violqnce.
                                                                               1
                 V.    The soonerwe destroy and leave bellind the m yth ofthe  i peaceful
                       protester and stop holding it up as the archetype for al(1
                                                                        .



                       resistancem ovçm ents,thebetter offallstrugglesfor li!beration
                       w illbe.

                vi. Let'salsorem emberthatjustbecausewerejectnon-viùlence
                    doesiftalsomean thatweworship orglorifyarmed stlluezl ''
                                                                           --'''
                                                                               -.''
                                                                                    e,
                    beihg m ilitant,orviolentresistance,which'issim ply the other
                       éideofthesamecoin.                                    1
               vii. Instead,let's work j;
                                        o popularizeboth selfzdefense agaii
                                                                             l .
                                                                          nntthe
                    State >nd far-Right
                                      -for'
                                          -'ces
                                             - , push back againstliberal j
                                             '
                       dem onization ofa diversity oftactics,and also w ork to'
                                                     .
                                                                              r
                                                                               prom ote
                       strategies thatw in and build our pow er.

           d. SeeExhibit6g-lGDDefenseoo loc.pdfIt'sN otAboutFreedo> Of
              Speech:ln DefenseOfTheBlocFebruary4,2417
                       Theproblem when werely on theFirstAm çndm enttlprotecta
                                                                      l
                       community from theriseoffascism andwMtesuprem rcy isthat
                                                                                 i
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 43 of 56 Pageid#:
                                    8233



                        wearerelyingon an ihstitution atall.Theinstitutionsthat
                        created tM s country were builtby and forwhite suprem k acists.
                        By using the white suprem acists toolsin o!tr resistanc
                                                       ,           .
                                                                      .
                                                                              1e,w e
                        legitl
                             'm x
                                'ze them Thesetools were heverm eantto breqlk the
                                               .

                        powerofauthority overus.Therefore,w e m ustm anufacture our
                        owntools.Thepowerofthepeoplehasalwaysbeeninj
                                                                   tnumbers.
                        W hen wecoalesceinto asinglevoiceshouting W OU ARE NOY
                        W ELCOM E HERE!,, in allthe differentw aysw e can, Fe
                                                                           1 become
                        a threattothe fascistpow er structure whose cause M ilo
                        cham pions.
                                                                                 I
                  1l.   W hen som eone advocates for fascism - the w ay that M ilo
                        Yiannopolous,Richard Spencer,N athan Dam igo,and Steve
                        Bannon dp we shutitdown.Tllis is ourethicalobhgat
                                   -                                          1ion.That
                        includesthe black bloc.
                                                                                 :
                  iii. Anarchists and com m unists don'talw ays gètplong,bttktwe agree
                        thatfascism isto be destroyed.There is a solidarity ofi    lnterest
                        there,butthere also needs to be a solidarity ofinterestbetween
                        lelists and liberals. Em m a Goldm an said ttrlarue sociallharm ony
                        gyow snaturally outofsolidarity ofinterests.''Therr
                                                                               e cin
                                                                                   I
                                                                                     be such
                        a harm ony,butwe need liberalsto stop siding with th'     r fascists.
                        Ihave a m essage form ainstream hberals:Ourinterestsinclude
                        blocldngtheriseofafar-right,totalitarian,authoritarl
                                                                           ianstate,
                        justlikeyours Sd,1et's gettogetherand salttheearthisothatno
                                           .
                                                                                  I
                        seeds offascism m ay ever germ inate here.                i
                                                                                  I
                                                                                  1
           e.   See Exhibitzg-clarityoG uptu/e.pdfand Exhibit3o-
                ViolenceA gainstpolice.pdf                                        I
                ItsGoingDown.org postspraisingM icah Jolm son - The BlacklLives
                M atter activistwho gunned down 5 cops in D allas
                                                       .
                                                                                  1

                See Exhibit36-Bikelzock.pdf                                       1
                                                   '

                                                                  j
                ltsGoingD own.org postcalling forRsolidarity''with EricdBikelLock
                Guy'Clanton,whowaschargedwith fourcountsofassaultwi
                                                                  ith a
                deadly w eapon for attacking ltispoliticalopponentswith a biç
                                                                            !ycle lock.

           g. See ExM bits7-pittsbm ghTrum pAttack.px
                   i. (don April13th Pittsbureh
                                       '     %-''
                                                  anarchistspar
                                                            '.'
                                                              *'
                                                                 ticipat
                                                                     ''*
                                                                         ed in an
                                                                                I
                                                                                  attack
                      on a Donald Trllm p cam paign rally.Thisisa m essage '    g om
                                                                                  I
                        someoftheorganizersofthisanarcllistèontingentasrellas
                        thoughts on our current situation.''                      !
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 44 of 56 Pageid#:
                                    8234



                li ''W eweresuccessM with thistactic.Ourcontingentcape
                                          .                         j
                    prepared with a dozen blqck and Ahti-FascistActiop flags on
                    strong poles and a largç black banper.As we arrived qt'the
                    èonventioncenter,wemarchedandpushedstraightth ougha
                    cr
                    puos
                       wd
                       hedof
                           to
                            Tt
                             rh
                              ue
                               mma
                                psi
                                  unpe
                                     pn
                                      ot
                                       rr
                                        ta
                                         er
                                          ns
                                           c,
                                            eko
                                              nf6t
                                                 ch
                                                  ke
                                                   qb
                                                    duai
                                                       s
                                                       li
                                                        ddin
                                                           eg
                                                            baMrraic
                                                                 .
                                                                    ade
                                                                   ny  shi
                                                                      ot,2
                                                                         'r
                                                                          nd
                    demonstratorshadalreadymadeitthatfarandwerebolo
                    the roads;others follow ed us through the hole in the cr'
                                                                              cking
                                                                             w d we
                    created.Once ourcontingqntarrived qtthe entrance,im1m ediate
                    pi
                    lhysicalconfrontationderuptedaswemarcheddirectljintothe
                     negoingintothebuildingkTnlm/ supportersweretackled,
                    punched, and pepper sprayed asW e attem pted to Sghtl
                                                                        our why
                    innide.''
                iii. dïDuring thqsqfightsthepolice m oved in,m ade som e seeG ingly
                     random arrestsofthose notinvolved in the lghting aq'  d pepper
                    spraying,andformedalinebetweenusandthçgroupJfTrump
                    supporters.Peoplethenlitfaresandbegantotllrow ob!
                                                                    ;
                                                                     ject:
                                                                     .

                    overthepolice into the linè ofsuppprtep .and repeatedly
                    attemptedtopushthrough.Atthijpointitwasclearth!àtthe
                    rally insidehad already begun and thepeople we were Eghting
                    werethose stuck outside,unable to getin.'''
           h.SeeExhibits8llGDAtlanta.pdi'AllOùtAtlantaSays:V rotestA
              Succéss,Upsurprised By PbliceM ihtarization,CallsForRèvolution''
                 i. dtThe raciststructm e ofAm èrican lifeis guarded careRllly by a
                    policeforceoriginallyformedtocatch ruhaway,slavesikthé
                    SouthandinsurgèntworkersintheNorth.Attemptingltokeep
                    theautonomousforcesfarfrom theassembledwltitep/wer
                    forces poliçeattacked ourcrowd attheW estdateEnty
                                                                    1ance at
                             ,
                    10:00 AM .U e ortunately,thisled to severalarrests.These
                    arresteesnow needyoursupfort.Show solidaritybydjnatingto.
                    theA1l0utAtlanta bailfund asw ellasby spreading thç word
                         .

                    andholdingeventsplussolidarityactionswhereyouliyè.,,
                                                             ,




                ii. ddoursuccessostoday cannotbe ascribed to m ilitantaction by a
                    few people. The clasheswith the police,the constructioav
                                                                          l and
                    bm nin:ofbarricàdeé,andtheuseofA eworksaeainni:anti-riot
                                               .
                    golicewerepredicated completely on them utual*c
                                                                  ''ooper
                                                                        (ation of
                    the entire crow d,ofitstacticalsense to m arch through the
                    forest,to share w aterand m edicalsupplies,and to pro ectone
                    another.Today m arks a cpllectivevictory for al1thope ho
                    assem bled and took part.''
'
                                                                                  '                                                                                              .
                                                            .


                            Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 45 of 56 Pageid#:
                                                        .       8235                                                                           '


j                                                                     .                               '           .                                    .
I                                                                                             .
(                                                                                                                                                                            '
                                                            i. See Exhibitsg-lGDM ayDay.pdfW hy M ay D ay?
                                                                                                                                                               I   .         '
                                                                         i. ddMay Dayisan opportunity toexpresstherageand slrrow that
                                                                              accum ulate daily as capitâlism wrecksthe earth.Itisa yearly                                   '
                    '
                                                                              tradition ofattaclring thoseresponsible fortM s daily misery.lt
            .
                                                                              isatraditionofattaclrlngthepolicethatprotectawozjdwhere
                                                                          '   m preblack m en are in prisoù than were everheld in slavery.lt
                                                                              is a tradition ofm aking'
                                                                                                      *
                                                                                                      'stzre thatthose who bene
                                                                                                                              'fitfrom
                                                                                                                                    i
                                                                                                                                    '                      .

                                                                              exploitation,patriarchy,and white suprem acy know there are
                                                                              lrnives attheirbacks.This hellworld is a m any-headed m onster
                                                                              ahd we cannothope to killit- butw e can twistoutBnu   ivesat
                                                                              eveu opporblnity.''
                                            '
                                                                                                                               s                               l   .

                                                                         ii. V ach yearthem ediaandthepolicedecry theinjusticeofafew
                                                                             broken windowswhileignoringthemillionsoflivesbrgken by
                                                                              the people who own those windows.The new spapers dipcuss
                                                                              ttrandom andmeaningless''propertydestructionasifiiis
                                                        '
                                                                              unthinkable tow ahtto Sghtback againstdestructive 1   ;
                '
                                                                              institutions.TlAisdenialofreality ispossiblebecause' tjhe daily
                                                                                                              .                                                                      .

                                                                              violence ofcapitalism is experienced by hom elesspeople,poor
                                                                              people,people ofcolorand people in the globalsouth Whos
                                                                                                                                   ( e
                                                                                                                                                                         .
                                                                              realitiesareseparated by borders,oceans,and the efrctsof
                                                                              racism ,coloniahsi and globalization.W hether the targets of
                                                                              attack arqa new condoblock beingbtliltafiertheprevl
                                                                                                                                ious
                                                                              residentswere evicted from theirhom es or a row ofhilh-end,
    '
                                                                              plate-glassed businesses,the m essage should be clear:'
                .
                                                                                                                                     1
                                    .
                                                                              capitalism has us in a chokehold and there is no reason( to be
                                                                                          .                   .
                                                                              .                                           jj
                                                                              sorryforfightingback.                                                            j
                                                                                                                                                                                         '
                            '                       '                         ''Revoltneither startsnorendson the firstofM ay.Thelre
                                                                     iii.                                                                                          are
                                                '
                                                                     .                                                .                                        l
                                                                              constantreasons to be in the streets,to attack capitalijm ,white
                                                                              stiprem acy and patriarchy.From ourpersonallived experiences
                                                                              ofgentrificatio'n, surveillance,and thepolice to allthel
                                                                                      ,                                              w aysthis
                                                                              particularsocietyusestotalexploitationofbrown andy
                                                                                                  .
                                                                                                                               jllaok
                                                                                                                                   ,
                                                                                                                                       '   '                   1

                                                                              people here ànd in the globalsotith to fuelitstech boom :nd
                                        '
                                                                              supply itscomm odities.From U .S.prisonstom inesinl
                                                                                                                                the
                                    .                                         D em ocraticRepublic ofthe Congo,9om every racistppl
                                                                                                                                 jice
                                                                              shooting to the exploited workersbuildlng a Trump golfresortin
                                                                              Dubaifor$1.50 Etn hour,let'sremembe:whatviolencereally is,
                                '
                                                                              and why itisim portantto strilre back in any w ay possible.''
                                                            j SeeExhibit6o-lGDAgainstciv.pdfW ild Resistance,.lnsyrgentj
                                                                .
                                                                                                          .
                                                                                                                                                   .




                                                                    Subsistence:BCAnarcllistsOnNativeStruggles,Building l
                                                                    Com m unity,And Underm ining Civilization                                                  '                     '
                                                                                                      '
                                                                                                                                                               )
        .                                                                                                                                  .                   1
                                                                                                                                                               ,
                                                                                                                                           '
                                                                                                                                                           .   g
                                                                                                                                                               I


                        .                                                                                                 .
                                                                                                                                                               I
                                                                                                                                                               I


                                                                                                                                                               i         .
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 46 ofI 56 Pageid#:
                                    8236



                 i. ttTogether and separâtely,both new com ersand indigenous can
                    ignitethe em bersofcom m unity and conspire,        l
                                                                      breathejtogether,
                       tofan thellam esthatwilleventually reducecivilizedways
                                                                         ' io
                       cold ashes,blown by the winds ofour desireà.''

                ii. tTheinfinite demandsofcivilizatlon requireindustrialresource
                       extractivn to expand to thepointofcom plete dom estication of
                       the earth. Thepotehtialforan indigenousuprisingin I  çanada
                       hasbeen reportedon bytheauthoritiesforyearsnow knd as
                       industry and developm entsm other m ore and m oretraiditional
                                                                            ,

                       lands,we are quickly approaching theboiling point.''
                                                                             1
                111.   W hatthese struggleshave reinforced for m e,as a nonknative
                       anarchist,isthe im portance ofhaving a com m uzlity connected to
                       such battles.And,although thisis notalwayspossible'planting
                                                                             r
                       rootswith othersin afamilialway (notnecessarilybajed on
                       blood butbased on afirlity and connection)can bxlild! resilient
                       follndation forthe Eghtagai
                                                 ,
                                                   nstcivilization.          i
           k. See Exhibit6l-lGDprisonN,
                                      ebels.pdfA CallForActionsIn Solidarity
              W ith AlabamaPrison Rebels                                     f
                 i. Thisw eek,prison rebels atH olm an CorrectionalFaciht
                                                                        !y in
                       Atm ore,Alabama staged tworiotsin threedays- battling
                       guards,buildingbarricades,stabbingthewarden,takig
                                                                      1
                                                                        over
                       sectionsoftheprisonandsettingaguardstationonfje.These
                       actions com e as no surprise to those who have been pa#ing
                       attention tothecrumblingprisop system in Atabam a kndthe
                       increasinglevelofradicalizationoftheprisonpopulation there.
                ii. The uprising atHolm an,and theconditionsofAlabam a prisons
                    in general provide a unique situation in which anaréhi !st
                               ,                                           :
                    solidarity m ay prove strategic.Historically speaking,successful
                    prison uprisingshave often been the resultofa degradi  ing prison
                       system (incompetence,understaffing,weak administrqition)in
                       combination with ahigh levelofprisoner-unity andthJ
                       developm entofa strong politicalsubculture within theIprison
                       thatsupports and encouragesacts ofresistance.These
                       conditionsslzif'tthebalanceofpowerbetween prisonersand
                       their captors ând allow prisoners m ore latitudeto takeibold
                                                                 '
                                                                              I
                       action.Prison rebelsin Alabaina reportthatguards oft'en refuse
                       toenterthecellblocksformonthsataiimeoutoffeart
                                                                    of
                       àttacks.Theconditionsforrebellion areripein theA1jbama
                       prison system.                                    i
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 47 of 56 Pageid#:
                                    8237                          !
                                                                  I

                                                                              i

                111.   The connectionsthatAlabam a prison rebels and anlrcllists
                                                                               )
                       outside ofprisons havecultivated overyears have creat    ed a
                                                                               1
                       situation in wllich expressionsofsolidarity from anarqhists m ay
                                                          '

                       have an im pact.There isa greatpossibility thatnewsj    of
                                                                               i
                       solidarity actions w illreach prisoners there and that those
                       actionswillm ake sense tothese rebels.
                15:.   In the spiritofdiversity oftacticswe've compiled a listofsom e
                                                                              1
                       wayszto actin solidarity w ith prison rebelsin Alabam a. The
                       intention ofthislististo find waysto actin solidarity Fi
                                                                              I th the
                       many,often contradictory,desiresofthem any difereztrebels
                       involved in theuprising.
                 V.    Attack. Be creative.Be expensive.There are m any corl
                                                                           m ctional
                       officerand employeeunions,associations,and organizktions.
                       Yherem ay beonenearyou Them anifestationsotprijl
                                                      .                  on society
                       areeverywhere,sotargetsforsolidarity and retahatioh are all
                       around us.                                             1
                                                                               !
              See EyM bit6z-lGDTe owingRocks.px On Throwing Rocks:Thoughts
              OnTheDemonstrationAtThe4thPrecinctInMinneapolisf
                                                             l
                       Asthecloud ofm acelifted,thesa>ecallsfor(fpeaceful
                       Protestl''--converted laterintoa chant- wereheardaàovethe
                       thronging palaicked crowd  .
                                                   IndignantrantsoffuryagaIjnst
                       violence wotlld follow.Butwhatdoestlùsrighteous rag'e against
                       C(undeserved violence''and dfunaccountable police work'i
                                             .
                                                                              I
                       #resuppose?Thatthereisdeserved.violenceandaccouhtable
                       policew ork.W hatdoestllis accountable,correctuse oflviolence
                       look like for a police force tasked with protecting the given
                       distribytion ofpower in a country like the U nited Statçs l ,a
                       country founded on the violence ofdispossession and slI@very;a
                       country keptaliveby vicious colonialexpansion abroad and
                       precisem eciazliqmsofinternalized normality athomeiW e got
                       t                                                 r
                        oseeboth sidesofthispoweroperation lastlaightwhrn the
                       essentialviolenceofthecopswasmetwith theinjunction tobe
                       peaceftllby m an# oftheprotesters.
                       Butwho defineswhat (tviolence''is?And wh6 decided thatbeing
                       Ctpeaceful''wasnotonly the beststrategy,butthe only p iossible
                       one? In short,the cops did,but the cops conceived as a
                       m echanism .The police are really nothing otherthan a
                       m echanism for neutralizing threats to the state'sm onqpoly on
                       violence,a m onopolv thatincludesthe authoritv jo define it.
                       H ence the activists,-repeated claim s thatthey c-
                                                                        an pohcte their




                                                                               l
'
                 '
I
I            .                                                                            j'
(
                                                                     1
    Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 48 of
                                                                     I 56 Pageid#:
                                        8238                         :




                             neighborhoods.The/reright,and in tllissense,theahgry m an
                             atSunday'sdemonstration wasentirely correct.The l
                                                (é       it olicing''becam e im mi
                             consequences ofthis com m un y
                                                '             p
                                                           *' ''
                                                               *'                j
                                                                                   ediately
                             obviouswhentheyphysicallyexcludedhisbodyandvjiceby
                             form ing a circle and singing overhim .                      j
                                                                                          '
                                                                                          I
                     iii           .
                                                                                  1
                         .   W hen activists declare thatthe stone throwing w asm çrely a
                             reaction totheviolenceofthepolicearèd assurethemldi
                                                                              l
                                                                                athatit
                             wasquickly quelled,they rob the eventofit,splurality.and
                             exclude those Rw ho don't get it,''w ho Ctw ere raised difqrently,''or
                             w ho ttstrongly reacted.''It doesn't m atter what race thé person is
                             Saying itis,thisis coloniallogicthat de facto excludesiany form
                                                                                        j
                             ofresistance thatdpesn'tappealto the police,the jtate,     ' and the
                                                                                        i
                             m edia.Itim pliéitly;through its own violentexclusion ofthe
                             resistance ofothers,supports the world asitis.Itisrel      actionary.
                             ''In itssim plestform thisnonviolence signifiesto the ipt  1 ellectual
                             andeconomiceliteofthecolonizedcountry thatthebol
                                                                            argeoisie
                             hasth'
                                  esameinterestsasthey.'(FrantzFanon)And When they    ,

                             declare thatthisviolence willonly proyoke the police into
                             attackingus(oreven imply thattiosehitwith m arkihgbullets
                                                                          .
                             broughtitupon themselves)thisleeitimizestheviolenc
                                                                   -'-'
                                                                   '
                                                                              )epfthe
                                                                     .        .
                                                                                    k
                             police,wilile delegitim izing the violenceofthe kidstlnpwing
                     '
                             bottles.Thus,again,activistsshqw them selvesto be dùing the
                             work ofthe police.                                     1
                                                                                    l
                                                               .
                                                                                          (
                     iv. W hatisforgotten every tim e a well-m eaning activistcal
                                                                                'lsfor
                         peace in the face ofrock tllrowing ata dem onstration is
                                                                                ithat
                             they aredeciding,again,thatthey aretheoneswhogqttodefine
                             whatviolenceis and where itbegins.Forthem ,disrupting a
                             lkighw ay isnotviolence,butthrow ing a bottle isviolence,
                             blockingpoliceinsidetheirstation (physically stoppingpbodies,
                                                   k                                      '
                                                                                                   .
                             ability to move)isnonvlolent,whereasslasllingtiresisviolent,
                             and,ofcourse,physically and verbally excluding thoselwhohave
                                                                                          1
                             adifferentideaofwhatviolenceis,in themostspectacplar
                             reversalyet,not violence', b4ttelling a cop you'
                                                                            llRbeatilis ass
                                                                                   i
                             rightnow''isviolent.Later,the activistsplay hero because of
                             their own ((braver
                                              'y in the face ofarrest orpoliceviolenc
                                                                                    !e))whl
                                                                                          .le
                             again im ploring those who also took risksby'throwihg tstones
                                                                                          L
                             (bûtperhapsdidn'twanttothrow theirbodiesintoan lneffective
                             gesture),toJstop theirviolence.''A gain,the enlightenel
                                                                                  .
                                                                                   d elite
                                                                                   j
                                                                                               -


                             the religiousleaders'.activists,'and intellectuals-both black and
                             w lkite          )                                , (j l tand
                                   ,   know whatsbestforpéoplewhojustdontun ers
                             whatneedstohappen.Theydon'   tgetitthattheirrealrt
                             won'tcomefrom self-determinedrevolt,butfrom Rnse'
                                                                              solution
                                                                              there:
                             Appealstothemedia& eacev l                                   I
                                                                                          l
                                                                                          1.




                                                                                          i
                                                                                          l
                                                                                r
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 49 of1
                                                                   I56 Pageid#:
                                    8239



                       dem onstratioi socialism /Aharchism & an-
                       Xfricarlism/martyrdoml.
                 v. Thisisnota calll'orum-estrained and çandom violence.Thisis
                    nota callfrom a hardenedmilitant.Thlnisacalltorejpectthe
                       diversity oftactics,and the self-determ inate violence that
                                                                               I
                       nlmeady existson the strèets,to the sham e ofthe professional
                       activists.Tiisisacallforplurality and coordination infa
                       decisivetime.                                            1
                                                                                !   .

           m .See Exhibit63-lGDGloriousRiot.px M ay D ay In Portland:A zeport
              Back And Response To The dsccialistW orker'                  !
                                                                           I
                    Fi                                                     1
                       nally itescalatedjustbeforeAheJustiçe Center.Thelpolice
                    tried to forcefully grab a m em ber ofthe blocand taketI
                                                                           hem into
                                                                             (
                       custody forsim ply being on the sidew alk.The black bloc.charged
                       in, grabbed the individual,and a m ore intense shoyinglm atch
                       started asSagsandpuncheswerethrown from both sljdes.
                 ii The police feelback slightly and rem ained on the tail.r
                   .                                                       A swe
                                                                                1
                       approached thefederalbuilding a couplew indow swer!
                                                                         e sm ashed
                       by projectiles.Thepolicetriedtochargein butfailed qshailsof
                       pepsicans,rocks,and smokebombsf'léw theirway.Tieywere
                       chasedoutfrom themarch andforcedtoretreat.Thisk'sa
                       m om entthathasneverhappened in Portland.Thepotice
           '           retreated on our tèrm s, becauseofus.                 i
                                                                             (
                                                                             1
                 iii. The bloccontinued up the streetcreating barricades,ém aslling
                                                                             r
                       windows,and eventually destroying apolicecar.AftertheSre
                       barricade itwas a riot,a gloriousriot.Free9om the cönstraints
                       ofa Lefiwithoutteeth, com pletely focused on a criticar
                                                                             lm ass
                                                                             l
                       thatjustwillnotappearwithouttherightsocialconYt
                                                                     1
                                                                       ionsthat
                       are m ostdefinitely notin place in Am erica.         (
                                                                            l
                                                                            I
           n. See Exhibit64-lGDloinN,esistance.px SoYot!W antTo Join The
               Resistance?                                                1
                                                                          !
                  i Anarchists and anti-fascists were in Charlottesvilletq!shut
                   .

                       dow n a nazirally,and they did.They w ere alsothere l
                                                                           to open up
                       possibilities,andthey did.Ourposltion hasbçen madrpretty
                       clear:It'snotjustaboutspeech,butFreedom itself.M any were
                       alsotheretoprotestracism aridbigötry,wltilethisispoble,
                       im portant and honorable,it m ust also be defended.A ldifferent
                       characteristichasemerged now,onecapableenough irofree
                       olzrselkesand othersfrom the brutality ofracism ,xeztophobia,
                                                                            j'




                                                                            I
'                                                                                                                                                 .                                                                         .                                                                                                                                                                            h

    .
        Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 50 of
                                                                          l 56 Pageid#:
                                                                          l
I
I
                                            8240                          I




'
j
i                                                                           antisem itism ,patriarchy and bondage - Revolutionary


                    o. SeeExhl
                             'bl
                               't6s-lGDAnarchl
                                             'stsDestroy.pdfM ay 5th2017                                                                                                                                                                                                                                                                                                                        ypid Those
                                      AnarchistsDestroy Downtown Olym pia?

                                                           1. The  m. aln m essageofthe day wasthatwe are notprotestersnot   '
                                                                                                                        i
                                                                                                                          chl.es,
                                                                 .                       .             .       .    .
                                                              actlvlsts,w e are revolutlonary anarchlsts agalnst hlerar
                                                              capltahsm ,the state,the pollce,w hlte suprem acy,sett,ler-
                                                              colonlallsm ,antlsem ltlsm ,hetero-patrlarchy,uncom prr   om lslngly
                                                              agam st al1form sofoppresslon and hlerarchy.W e aren, otasklng
                                                              forreform ' we are notasking anythin'    g from outenem ipl
                                                                                                                        es             '

                                                              because theonly thingswe want- totalfreedom for allpeoples-
                                                              they cannotgrant.W e carry outour crltlquestn actlon';w epelt        '
                                                              the pohc .
                                                                         e wl
                                                                            .
                                                                             th rocks to declare they are notwelcom e ojr w anted,
                                                                                                                        r
                                                              we sm ash the windowsofbanks and businessesto declrarew e                                                                                                                                                                                                                     .

                                                              w ant a w orld w ithoutbosses or capitalism .             i

                                                             Phi11y Antifa aka Philly Anti-ltacistAct'1on ( A)
             113.                     Philly Antifa is a crim inalstreet gang pursuantto VA Code 18.2-46.1
                and 18U.S.Codej521.
             114.     Pla'intiffs'co-conspirator Gorcenskifollows Philly Antifa on Twitter,
                and they follow Gorcenskiback.                                     .

                                                63jr!
                                                    .ï    !r%'.@l
                                                                !.tdk
                                                                    .ddp
                                              i;
                                               .
                                               I!lt!
                                                iI
                                                     ,.           .
                                                                  j
                                                                  :
                                                                  .  .
                                                                     .

                                                t
                                                1
                                                tI
                                               E.I.
                                                  j
                                                 t(
                                                  I
                                                  !
                                                  rI@
                                                    Iy
                                                   jly
                                                   l
                                                 k'-.
                                                     I
                                                     !
                                                     I
                                                     ;!
                                                      !
                                                      r
                                                      y
                                                      jI
                                                       q
                                                       l
                                                       !
                                                       r
                                                       j
                                                    f!t.I
                                                        jë
                                                         .ë
                                                            -
                                                            r
                                                          !E!
                                                             1
                                                            :I
                                                              T
                                                              l
                                                             t.
                                                               I
                                                               r!
                                                                )
                                                                kr
                                                                 l
                                                                 :
                                                                 j
                                                                 r
                                                                 i
                                                                 y
                                                                 lj
                                                                  r
                                                                  E
                                                                  # 1::1
                                                              l::. ;
                                                                       )
                                                                       14
                                                                        1:
                                                                         !
                                                                         2
                                                                         !
                                                                         ,!
                                                                          :
                                                                          12
                                                                           E
                                                                           !
                                                                           1
                                                                           ,;
                                                                            .
                                                                            111
                                                                              4
                                                                              1
                                                                              ::1
                                                                                j
                                                                                k11114
                                                                                     1::1
                                                                                        j
                                                                                        4                                                                                                                                                                                                                                                                                                                k
                                                                                         ,,2,
                                                                                            jg,,;rjy.?;j.
                                                                                                        ,.s,s,,,$h
                                                                                                                 -:.
                                                                                                                   ;c,f:,t::
                                                                                                                           .,v,b:.evf,::.,.o
                                      !
                                      j
                                      I
                                      )
                                      !
                                      l
                                      .
                                      l
                                      '
                                      1I
                                       @
                                       !
                                       ip
                                        I
                                        k
                                        1
                                        q
                                        l
                                        Ii
                                         E
                                         !
                                         I
                                         ë
                                         -
                                        )I
                                         ;
                                         )
                                         I
                                         rI
                                          q
                                          !
                                          I
                                          ;
                                          ?
                                          )
                                          )
                                          Ip
                                           ;
                                           i
                                           !
                                           I
                                           !
                                           I
                                           I :
                                             !
                                             l
                                            I!
                                            i!
                                             l
                                             !
                                             I:
                                              !
                                              !
                                              l :
                                                !
                                                )
                                                I
                                                i
                                               II
                                                '
                                                !
                                                i
                                                lp
                                                 I
                                                 !
                                                 q
                                                 !
                                                 l y
                                                   p
                                                   :
                                                  .!
                                                   1
                                                   !
                                                   1C
                                                    !
                                                    !
                                                    1
                                                    !
                                                    ' !
                                                      r
                                                     qi
                                                      lr
                                                       !
                                                      !,
                                                       ri
                                                        I
                                                        l
                                                        !
                                                        r
                                                       Ir
                                                       l!
                                                        k
                                                        '
                                                        IT
                                                         I
                                                         !
                                                         !
                                                         I
                                                         :r
                                                          !
                                                          k
                                                          !
                                                          ,
                                                          l
                                                          '
                                                          Il
                                                           r
                                                           p
                                                           '
                                                           l
                                                           j
                                                           l
                                                           !
                                                           .
                                                           'q
                                                            /
                                                            !
                                                            r
                                                            I
                                                            )
                                                            l
                                                            I
                                                            :!
                                                             I
                                                             t
                                                             r
                                                             :
                                                             !
                                                             !
                                                             E
                                                             ))
                                                              '
                                                              E
                                                              l
                                                              k
                                                              I
                                                              '
                                                              -!
                                                               I
                                                               f
                                                               !
                                                               I
                                                               k
                                                               .
                                                               -
                                                               !
                                                               I
                                                               I
                                                               - p
                                                                 '
                                                                 !
                                                                 r
                                                                 f
                                                                Tk
                                                                èE
                                                                 E
                                                                 -
                                                                 i!
                                                                  I
                                                                  sI
                                                                  ;-
                                                                  .t!
                                                                    :
                                                                    E!
                                                                     r
                                                                    ;!
                                                                     pI
                                                                      !
                                                                      I
                                                                      '
                                                                     E!
                                                                      l
                                                                      !
                                                                      1)
                                                                       :!
                                                                        -
                                                                        I
                                                                       -1
                                                                       !I.
                                                                         !
                                                                         gI
                                                                          !'
                                                                           E!
                                                                            .
                                                                            !T
                                                                             !?
                                                                              I
                                                                              !r
                                                                               ;
                                                                               lI
                                                                                !
                                                                                I
                                                                                !1
                                                                                 -'
                                                                                  I
                                                                                  -
                                                                                  IE
                                                                                   -
                                                                                   I!
                                                                                    r
                                                                                    ;I
                                                                                     -
                                                                                     !
                                                                                     ;
                                                                                     !
                                                                                     l!
                                                                                      Il
                                                                                       !!
                                                                                        I
                                                                                        !'
                                                                                         t
                                                                                         !
                                                                                         '!
                                                                                          !I
                                                                                           l
                                                                                           !
                                                                                           ë @
                                                                                             I
                                                                                             -
                                                                                            è!
                                                                                             r
                                                                                             !I
                                                                                              !
                                                                                              ) !
                                                                                                è
                                                                                               pI
                                                                                               -r-
                                                                                                 )!
                                                                                                  I
                                                                                                  I I
                                                                                                   !I
                                                                                                    ! I
                                                                                                      !
                                                                                                     rI
                                                                                                     I!'
                                                                                                       r-
                                                                                                        I
                                                                                                        -
                                                                                                        r!
                                                                                                         ;
                                                                                                         rI
                                                                                                          !
                                                                                                          I!r
                                                                                                           I I
                                                                                                             -
                                                                                                             l.
                                                                                                              j-
                                                                                                               !
                                                                                                               l
                                                                                                               rë
                                                                                                                I
                                                                                                                E-
                                                                                                                 -
                                                                                                                 ;
                                                                                                                 iI
                                                                                                                  .
                                                                                                                  -
                                                                                                                  !
                                                                                                                  r
                                                                                                                  gi
                                                                                                                   :-
                                                                                                                    I
                                                                                                                    r y
                                                                                                                      '
                                                                                                                      I
                                                                                                                     rr!
                                                                                                                       rI
                                                                                                                        E
                                                                                                                        -
                                                                                                                        q
                                                                                                                        ji;
                                                                                                                          I
                                                                                                                          -
                                                                                                                          r'
                                                                                                                           r-
                                                                                                                            I
                                                                                                                            r
                                                                                                                            .!
                                                                                                                             rr
                                                                                                                              '
                                                                                                                              r!
                                                                                                                               -'
                                                                                                                                I
                                                                                                                                ;
                                                                                                                                !-
                                                                                                                                 pI
                                                                                                                                  !
                                                                                                                                  ' I
                                                                                                                                    !
                                                                                                                                   !;
                                                                                                                                   r!-
                                                                                                                                     -:
                                                                                                                                      ;
                                                                                                                                      r1
                                                                                                                                       r
                                                                                                                                       j
                                                                                                                                       !T
                                                                                                                                        I
                                                                                                                                        I
                                                                                                                                        'r
                                                                                                                                         E
                                                                                                                                         '!E
                                                                                                                                          '
                                                                                                                                          y
                                                                                                                                          r
                                                                                                                                          'C
                                                                                                                                           I
                                                                                                                                           -
                                                                                                                                           j:
                                                                                                                                            -
                                                                                                                                            l
                                                                                                                                            !
                                                                                                                                            ri
                                                                                                                                             I
                                                                                                                                             -
                                                                                                                                             )
                                                                                                                                             rr
                                                                                                                                              rI
                                                                                                                                               -
                                                                                                                                               r
                                                                                                                                               j:
                                                                                                                                                !i
                                                                                                                                                 I
                                                                                                                                                 i
                                                                                                                                                 rt
                                                                                                                                                  ;
                                                                                                                                                  -
                                                                                                                                                  r-
                                                                                                                                                   r!
                                                                                                                                                    .
                                                                                                                                                    r
                                                                                                                                                    !j
                                                                                                                                                     !
                                                                                                                                                     i-
                                                                                                                                                      !I
                                                                                                                                                       r-
                                                                                                                                                        j
                                                                                                                                                        j
                                                                                                                                                        r,
                                                                                                                                                         I
                                                                                                                                                         .
                                                                                                                                                         j
                                                                                                                                                         r-
                                                                                                                                                          l
                                                                                                                                                          j;
                                                                                                                                                           r
                                                                                                                                                           j-
                                                                                                                                                            I
                                                                                                                                                            .
                                                                                                                                                            -
                                                                                                                                                            r
                                                                                                                                                            j
                                                                                                                                                            r
                                                                                                                                                            j
                                                                                                                                                            r(
                                                                                                                                                             #
                                                                                                                                                             r
                                                                                                                                                             '
                                                                                                                                                             r
                                                                                                                                                             y
                                                                                                                                                             r
                                                                                                                                                             -
                                                                                                                                                             r-
                                                                                                                                                              lr
                                                                                                                                                               y
                                                                                                                                                               r,
                                                                                                                                                                -
                                                                                                                                                                y
                                                                                                                                                                r-
                                                                                                                                                                 !
                                                                                                                                                                 j
                                                                                                                                                                 rr
                                                                                                                                                                  r
                                                                                                                                                                  '-
                                                                                                                                                                   l.
                                                                                                                                                                    ir
                                                                                                                                                                     ;
                                                                                                                                                                     l
                                                                                                                                                                     ry
                                                                                                                                                                      i
                                                                                                                                                                      r)
                                                                                                                                                                       j
                                                                                                                                                                       i
                                                                                                                                                                       k r
                                                                                                                                                                         .
                                                                                                                                                                         -
                                                                                                                                                                        rj
                                                                                                                                                                         r ,
                                                                                                                                                                           I
                                                                                                                                                                          .r
                                                                                                                                                                           l-
                                                                                                                                                                            E
                                                                                                                                                                            r
                                                                                                                                                                            r;
                                                                                                                                                                             E
                                                                                                                                                                             r!
                                                                                                                                                                              ri
                                                                                                                                                                               -
                                                                                                                                                                               ! ?
                                                                                                                                                                                 I
                                                                                                                                                                                -r.
                                                                                                                                                                                  -
                                                                                                                                                                                  ;
                                                                                                                                                                                  rl
                                                                                                                                                                                   !
                                                                                                                                                                                   rI
                                                                                                                                                                                    r
                                                                                                                                                                                    ë
                                                                                                                                                                                    (
                                                                                                                                                                                    -
                                                                                                                                                                                    l'
                                                                                                                                                                                     I
                                                                                                                                                                                     .
                                                                                                                                                                                     -
                                                                                                                                                                                     !
                                                                                                                                                                                     i-
                                                                                                                                                                                      !
                                                                                                                                                                                      -
                                                                                                                                                                                      I
                                                                                                                                                                                      ;è
                                                                                                                                                                                       -
                                                                                                                                                                                       I
                                                                                                                                                                                       ;
                                                                                                                                                                                       '-
                                                                                                                                                                                        '
                                                                                                                                                                                        !
                                                                                                                                                                                        -
                                                                                                                                                                                        !!
                                                                                                                                                                                         E
                                                                                                                                                                                         I!
                                                                                                                                                                                          j
                                                                                                                                                                                          -
                                                                                                                                                                                          I
                                                                                                                                                                                          i
                                                                                                                                                                                          j
                                                                                                                                                                                          !I
                                                                                                                                                                                           .
                                                                                                                                                                                           E
                                                                                                                                                                                           '
                                                                                                                                                                                           E
                                                                                                                                                                                           rI-rI
                                                                                                                                                                                               -.-
                                                                                                                                                                                                 !jEjI-E
                                                                                                                                                                                                       r s
                                                                                                                                                                                                         Ir;
                                                                                                                                                                                                           '-
                                                                                                                                                                                                            i-
                                                                                                                                                                                                             ;
                                                                                                                                                                                                             '
                                                                                                                                                                                                             I.I:-
                                                                                                                                                                                                                 j'
                                                                                                                                                                                                                  !-!I
                                                                                                                                                                                                                     T!
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      E
                                                                                                                                                                                                                      (r
                                                                                                                                                                                                                       !
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       (
                                                                                                                                                                                                                       -I
                                                                                                                                                                                                                        !
                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                        I!
                                                                                                                                                                                                                         T
                                                                                                                                                                                                                         !
                                                                                                                                                                                                                         I#
                                                                                                                                                                                                                          !
                                                                                                                                                                                                                          )T
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           I!
                                                                                                                                                                                                                            q
                                                                                                                                                                                                                            :;!
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              r
                                                                                                                                                                                                                              !r
                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               ;!
                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                ?
                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                q)
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                 )r
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                  T
                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                  :)
                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                   T
                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                   Ir
                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                    à
                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                     p.
                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      ië
                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                       rp
                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                        ër
                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                         rs
                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                          pr
                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                           r(
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                            !E
                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                             (r
                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              !I
                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                               !r
                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                rr
                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                 r!
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                  -:
                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   -I
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                    rt
                                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                                     !r
                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                      q
                                                                                                                                                                                                                                                      yry
                                                                                                                                                                                                                                                        rj!
                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                          ry
                                                                                                                                                                                                                                                           !E
                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                            ë--
                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                              -!
                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                               -)
                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                )!
                                                                                                                                                                                                                                                                 yr
                                                                                                                                                                                                                                                                  rj
                                                                                                                                                                                                                                                                   r
                                      l
                                      i
                                      è
                                      l1-
                                        i2il
                                           r
                                           !
                                          -'
                                            i-
                                             f
                                             !
                                             )--
                                              !
                                            2'2l
                                            1   !
                                                r
                                                I
                                                !
                                                -
                                               èîi
                                                 t,
                                                li-!
                                                   )
                                                   f
                                                   ;
                                                   -!
                                                    ti:à.
                                                      r f#4y
                                                         ; kt
                                                  '1--ElEllt
                                                           !it
                                                             z)
                                                              j-
                                                               4
                                                               y;'
                                                                 j
                                                                 I:
                                                                  I
                                                                  rhI;
                                                                     ï
                                                                     r
                                                                     'f
                                                                      r
                                                                      lt
                                                                       ;
                                                                       r
                                                                       -)
                                                                        j
                                                                        trl
                                                                        .
                                                                        r rlr
                                                                            tl
                                                                             Tr
                                                                              lli
                                                                                rir
                                                                                  lr
                                                                                   il
                                                                                    jltllr
                                                                                         l-i
                                                                                           rkr
                                                                                             tlrT
                                                                                                ijjlr
                                                                                                    #frirsfr-t
                                                                                                        ll   ltr
                                                                                                               lr
                                                                                                                lit Titrrjr
                                                                                                                  ltl     gr
                                                                                                                           ir
                                                                                                                            ;Ii
                                                                                                                              r'!
                                                                                                                                lI
                                                                                                                                 ir
                                                                                                                                  ?Iiir
                                                                                                                                      1EIirII
                                                                                                                                            T?Ië
                                                                                                                                               I?I
                                                                                                                                                 #I
                                                                                                                                                  lI
                                                                                                                                                   !I#
                                                                                                                                                   . I-I
                                                                                                                                                       (I
                                                                                                                                                        gIE
                                                                                                                                                          j-
                                                                                                                                                           Il -r
                                                                                                                                                           .   .,
                                                                                                                                                               ---
                                                                                                                                                                 ;ë-
                                                                                                                                                                   r-:
                                                                                                                                                                     'I
                                                                                                                                                                      T;
                                                                                                                                                                       'iy Tihl
                                                                                                                                                                         IlI  iI
                                                                                                                                                                               iIIi,k
                                                                                                                                                                                 iI r
                                                                                                                                                                                    )
                                                                                                                                                                                    '
                                                                                                                                                                                    -
                                                                                                                                                                                    !
                                                                                                                                                                                    r
                                                                                                                                                                                    -
                                                                                                                                                                                    k
                                                                                                                                                                                    .j
                                                                                                                                                                                     r
                                                                                                                                                                                     ;
                                                                                                                                                                                     t
                                                                                                                                                                                     r
                                                                                                                                                                                     I
                                                                                                                                                                                     -E
                                                                                                                                                                                      l
                                                                                                                                                                                      !
                                                                                                                                                                                      j
                                                                                                                                                                                      )
                                                                                                                                                                                      r
                                                                                                                                                                                      l
                                                                                                                                                                                      !
                                                                                                                                                                                      t
                                                                                                                                                                                      .
                                                                                                                                                                                      -
                                                                                                                                                                                      I
                                                                                                                                                                                      '
                                                                                                                                                                                      ;!
                                                                                                                                                                                       r
                                                                                                                                                                                       #
                                                                                                                                                                                       i
                                                                                                                                                                                       l
                                                                                                                                                                                       I
                                                                                                                                                                                       it
                                                                                                                                                                                        r
                                                                                                                                                                                        y
                                                                                                                                                                                        q
                                                                                                                                                                                        r
                                                                                                                                                                                        -
                                                                                                                                                                                        E
                                                                                                                                                                                        I
                                                                                                                                                                                        (
                                                                                                                                                                                        jq
                                                                                                                                                                                         i
                                                                                                                                                                                         à
                                                                                                                                                                                         '
                                                                                                                                                                                         l
                                                                                                                                                                                         i
                                                                                                                                                                                         I
                                                                                                                                                                                         !
                                                                                                                                                                                      -! .
                                                                                                                                                                                          s
                                                                                                                                                                                          r
                                                                                                                                                                                          j
                                                                                                                                                                                          k
                                                                                                                                                                                          r
                                                                                                                                                                                          t
                                                                                                                                                                                          I
                                                                                                                                                                                          T
                                                                                                                                                                                          It
                                                                                                                                                                                           i
                                                                                                                                                                                           l
                                                                                                                                                                                           r
                                                                                                                                                                                           t f
                                                                                                                                                                                             lrI
                                                                                                                                                                                             !II
                                                                                                                                                                                            TI
                                                                                                                                                                                                )s
                                                                                                                                                                                                 r
                                                                                                                                                                                               (jIi#
                                                                                                                                                                                                 iI!
                                                                                                                                                                                                   1'
                                                                                                                                                                                                   Ir
                                                                                                                                                                                                    IT
                                                                                                                                                                                                     ;!p
                                                                                                                                                                                                     t Tl
                                                                                                                                                                                                       IT-
                                                                                                                                                                                                        rr
                                                                                                                                                                                                         iE
                                                                                                                                                                                                         II'
                                                                                                                                                                                                           I
                                                                                                                                                                                                           t.
                                                                                                                                                                                                           i'
                                                                                                                                                                                                            r
                                                                                                                                                                                                            #E
                                                                                                                                                                                                             lr
                                                                                                                                                                                                             I !
                                                                                                                                                                                                               j
                                                                                                                                                                                                              rr
                                                                                                                                                                                                                r.
                                                                                                                                                                                                               :tI
                                                                                                                                                                                                                  !
                                                                                                                                                                                                                  r
                                                                                                                                                                                                                 lr
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    gi
                                                                                                                                                                                                                   @rr
                                                                                                                                                                                                                  )r
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                      !
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                     ft
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                      t;
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                       r
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       tI
                                                                                                                                                                                                                        !
                                                                                                                                                                                                                        !
                                                                                                                                                                                                                        I
                                                                                                                                                                                                                        r
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                        l
                                                                                                                                                                                                                        i
                                                                                                                                                                                                                        r
                                                                                                                                                                                                                        l!
                                                                                                                                                                                                                         :
                                                                                                                                                                                                                         I
                                                                                                                                                                                                                         r
                                                                                                                                                                                                                         r
                                                                                                                                                                                                                         q
                                                                                                                                                                                                                         l!
                                                                                                                                                                                                                          !
                                                                                                                                                                                                                          I
                                                                                                                                                                                                                          p
                                                                                                                                                                                                                          i
                                                                                                                                                                                                                          l
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                          y
                                                                                                                                                                                                                          p
                                                                                                                                                                                                                          lj
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           i
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                           i(
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                            t
                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            i
                                                                                                                                                                                                                            II
                                                                                                                                                                                                                             !
                                                                                                                                                                                                                             !ë
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              !
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              !
                                                                                                                                                                                                                              1
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              r
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              '@
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               E
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                !-
                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                 -E
                                                                                                                                                                                                                                  ù
                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                -Ii
                                                                                                                                                                                                                                I  t
                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   .k
                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                  !j!
                                                                                                                                                                                                                                  ; I-
                                                                                                                                                                                                                                     @
                                                                                                                                                                                                                                     itI
                                                                                                                                                                                                                                      ç
                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                      .J
                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                       l:
                                                                                                                                                                                                                                        p
                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        .!
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         ')
                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                          fl
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                           ,-
                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                            -î
                                                                                                                                                                                                                                             T
                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             jt
                                                                                                                                                                                                                                              î
                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                              Tl
                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                               J
                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                               yr
                                                                                                                                                                                                                                                é
                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                4q
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                 @
                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                 t!
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                  #
                                                                                                                                                                                                                                                  !I
                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                   E,
                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                    (i
                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                   --.
                                                                                                                                                                                                                                                 --:
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                      p
                                                                                                                                                                                                                                                      E#
                                                                                                                                                                                                                                                       à
                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                       ;I
                                                                                                                                                                                                                                                        #
                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                        @
                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                        ;!
                                                                                                                                                                                                                                                         )I
                                                                                                                                                                                                                                                         iE
                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                          .l
                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                           !I
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                           ;.
                                                                                                                                                                                                                                                            5
                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                            )r
                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                             ë
                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                            r.
                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                              lr
                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                               T
                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               !)
                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                ;!
                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                 -I
                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                  -!
                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                   @
                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                    I                   riI
                                                                                                                                                                                                                                                                                          !r
                                                                                                                                                                                                                                                                                           . -!                  -
                                                                 i
                                                                 i)
                                                                 )!L)I!
                                                                    : I)  !!
                                                                        4!1
                                                                       1)  1
                                                                           !
                                                                           1!
                                                                            1
                                                                            y;1rE
                                                                                2
                                                                                d
                                                                                .
                                                                                l
                                                                                ir
                                                                                II#l-l!
                                                                                     ! I#:l-
                                                                                           @I)I;I
                                                                                               ! );
                                                                                                  I
                                                                                                  lr
                                                                                                   Ei
                                                                                                    ;!r
                                                                                                      ,;y       !àj
                                                                                                                  i!à
                                                                                                                    ij
                                                                                                                     I)!
                                                                                                                       li
                                                                                                                        pir
                                                                                                                          lr
                                                                                                                           lyi
                                                                                                                             ri
                                                                                                                              )!l
                                                                                                                                I-
                                                                                                                                 !ë
                                                                                                                                  !r!
                                                                                                                                    )rr
                                                                                                                                      !r
                                                                                                                                       Ir
                                                                                                                                        Ir!
                                                                                                                                          )!j;ë
                                                                                                                                              !(!
                                                                                                                                                Iri
                                                                                                                                                  Il
                                                                                                                                                   Ir
                                                                                                                                                    Ir!;
                                                                                                                                                       -l
                                                                                                                                                        r.
                                                                                                                                                         ;è
                                                                                                                                                          !EI!j
                                                                                                                                                              )ri
                                                                                                                                                              I r-I
                                                                                                                                                                  )11
                                                                                                                                                                    )I-
                                                                                                                                                                      !-lI
                                                                                                                                                                       .I!l
                                                                                                                                                                         lI$
                                                                                                                                                                           IIr
                                                                                                                                                                             l!!I(
                                                                                                                                                                                 !rI
                                                                                                                                                                                   !rr
                                                                                                                                                                                     -I-
                                                                                                                                                                                       !!';II!;;                   -                                                                                                     .

                                                                                                      y; !)
                                                                                                         ë;#r
                                                                                                            i!j
                                                                                                              !)
                                                                                                               !i                                                                                                                                     ,
                                      !
                                      '1
                                      !'
                                        l
                                       ''
                                       1q'
                                         i1
                                          '
                                         l'
                                         :E'
                                            i
                                           i-
                                            '
                                            i'
                                               i
                                               l
                                              '' l
                                                 i
                                                ''C
                                                  'i
                                                   '
                                                   -l
                                                    -s
                                                     '
                                                 --'--
                                                      l
                                                      '
                                                      - l
                                                        !
                                                        I
                                                       ''
                                                        '
                                                        -l
                                                         C
                                                         i
                                                         I
                                                         l
                                                         -
                                                         '
                                                         '
                                                         I
                                                         ' l
                                                           '
                                                           i
                                                           .
                                                          ''
                                                           '
                                                           'l
                                                            -
                                                            ' l
                                                             ''
                                                              !i
                                                               t
                                                               ''I
                                                                 j
                                                                -I
                                                                 'ië
                                                                  ',!!t:
                                                                     '!
                                                                    r! 'id!
                                                                          -
                                                                          (1
                                                                           :
                                                                           r
                                                                           k
                                                                           .
                                                                           !
                                                                           -)
                                                                            j
                                                                            :
                                                                           1E
                                                                                j
                                                                                j
                                                                                l
                                                                                .
                                                                                jr
                                                                                r
                                                                                ';
                                                                                 I
                                                                                 .:
                                                                                  jë..
                                                                                    .:
                                                                                     g
                                                                                 !i-ti
                                                                                      !
                                                                                     t!
                                                                                       ;
                                                                                       .
                                                                                      li
                                                                                        r
                                                                                        -j
                                                                                       !i-
                                                                                           )
                                                                                           ;
                                                                                         rIi
                                                                                            jkj
                                                                                             r IEj
                                                                                                 :
                                                                                                 ky
                                                                                                  :
                                                                                                  jrg
                                                                                                    yj  )
                                                                                                        gryjyk
                                                                                                             r:!
                                                                                                               )y
                                                                                                                (
                                                                                                                i
                                                                                                                  j
                                                                                                                  lrly
                                                                                                                     r
                                                                                                                IIp rI
                                                                                                                      ll
                                                                                                                      j  .
                                                                                                                        jqjj
                                                                                                                          y llrjr
                                                                                                                                -
                                                                                                                                1
                                                                                                                                 yg
                                                                                                                                  tjr
                                                                                                                                    y
                                                                                                                                 iidà
                                                                                                                                 j
                                                                                                                                      r
                                                                                                                                    iij
                                                                                                                                       y
                                                                                                                                      ij
                                                                                                                                        r
                                                                                                                                        j-
                                                                                                                                       -,p
                                                                                                                                          j
                                                                                                                                          y
                                                                                                                                         )i
                                                                                                                                            l
                                                                                                                                            j-
                                                                                                                                             i
                                                                                                                                          ti,;
                                                                                                                                              yy
                                                                                                                                              j
                                                                                                                                             'ji
                                                                                                                                                rjk
                                                                                                                                                  ygyy
                                                                                                                                                    j tygj
                                                                                                                                                        r yrj
                                                                                                                                                          iil
                                                                                                                                                             y
                                                                                                                                                             -
                                                                                                                                                             .
                                                                                                                                                             ë
                                                                                                                                                              ty
                                                                                                                                                              i-
                                                                                                                                                                t
                                                                                                                                                                i
                                                                                                                                                                 l
                                                                                                                                                                 :
                                                                                                                                                                  j
                                                                                                                                                                  y
                                                                                                                                                                  r
                                                                                                                                                                  i
                                                                                                                                                                  .
                                                                                                                                                                   ty
                                                                                                                                                                   r
                                                                                                                                                                   !il
                                                                                                                                                                    -
                                                                                                                                                                      ry
                                                                                                                                                                      l
                                                                                                                                                                      .i
                                                                                                                                                                        j
                                                                                                                                                                        -
                                                                                                                                                                        .
                                                                                                                                                                         r
                                                                                                                                                                         l
                                                                                                                                                                         k
                                                                                                                                                                         ,
                                                                                                                                                                         T
                                                                                                                                                                         t
                                                                                                                                                                          r
                                                                                                                                                                          j
                                                                                                                                                                           ty
                                                                                                                                                                           I
                                                                                                                                                                           :
                                                                                                                                                                             tr
                                                                                                                                                                              -'
                                                                                                                                                                                l-
                                                                                                                                                                                 ytrl
                                                                                                                                                                                    yjyry
                                                                                                                                                                                       l tylty
                                                                                                                                                                                           !i(
                                                                                                                                                                                               .
                                                                                                                                                                                               j
                                                                                                                                                                                             iTi
                                                                                                                                                                                                r
                                                                                                                                                                                                t!
                                                                                                                                                                                                ..
                                                                                                                                                                                                 yrr
                                                                                                                                                                                                  -jg
                                                                                                                                                                                                    )
                                                                                                                                                                                                    j
                                                                                                                                                                                                   iiy
                                                                                                                                                                                                      k
                                                                                                                                                                                                      r
                                                                                                                                                                                                      :
                                                                                                                                                                                                      .
                                                                                                                                                                                                     yI
                                                                                                                                                                                                      y
                                                                                                                                                                                                      (
                                                                                                                                                                                                      )!
                                                                                                                                                                                                       E
                                                                                                                                                                                                       ;
                                                                                                                                                                                                       !
                                                                                                                                                                                                       I
                                                                                                                                                                                                       j
                                                                                                                                                                                                       k
                                                                                                                                                                                                       ;
                                                                                                                                                                                                       y)
                                                                                                                                                                                                        r
                                                                                                                                                                                                        !
                                                                                                                                                                                                        y
                                                                                                                                                                                                        (
                                                                                                                                                                                                        y
                                                                                                                                                                                                        (
                                                                                                                                                                                                        j.
                                                                                                                                                                                                         r
                                                                                                                                                                                                         y
                                                                                                                                                                                                         -
                                                                                                                                                                                                         i
                                                                                                                                                                                                         j
                                                                                                                                                                                                         (
                                                                                                                                                                                                         j!
                                                                                                                                                                                                          .
                                                                                                                                                                                                          j
                                                                                                                                                                                                          E
                                                                                                                                                                                                          r
                                                                                                                                                                                                          l
                                                                                                                                                                                                          t
                                                                                                                                                                                                         y-
                                                                                                                                                                                                           .
                                                                                                                                                                                                           E
                                                                                                                                                                                                           r
                                                                                                                                                                                                           l
                                                                                                                                                                                                           yi
                                                                                                                                                                                                           tl
                                                                                                                                                                                                           y r
                                                                                                                                                                                                             .
                                                                                                                                                                                                            yy
                                                                                                                                                                                                           i'
                                                                                                                                                                                                              .
                                                                                                                                                                                                              g
                                                                                                                                                                                                              !
                                                                                                                                                                                                             yt
                                                                                                                                                                                                              y
                                                                                                                                                                                                              jI
                                                                                                                                                                                                               k
                                                                                                                                                                                                               y-
                                                                                                                                                                                                                t
                                                                                                                                                                                                                lr
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 y-
                                                                                                                                                                                                                  g
                                                                                                                                                                                                                  t )
                                                                                                                                                                                                                   ly.
                                                                                                                                                                                                                     r
                                                                                                                                                                                                                     l
                                                                                                                                                                                                                     yI
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                      r!
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                     !.I
                                                                                                                                                                                                                    yi
                                                                                                                                                                                                                        I
                                                                                                                                                                                                                        i
                                                                                                                                                                                                                        y
                                                                                                                                                                                                                        r
                                                                                                                                                                                                                       ii
                                                                                                                                                                                                                          !
                                                                                                                                                                                                                         tl
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                        tf!
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           l
                                                                                                                                                                                                                           t
                                                                                                                                                                                                                           y
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           l
                                                                                                                                                                                                                          'i
                                                                                                                                                                                                                            !
                                                                                                                                                                                                                            l
                                                                                                                                                                                                                           .r
                                                                                                                                                                                                                           i
                                                                                                                                                                                                                             r
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             y
                                                                                                                                                                                                                             l-
                                                                                                                                                                                                                              yë
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                               t
                                                                                                                                                                                                                               yI
                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                yy;
                                                                                                                                                                                                                                  r i
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                   I)
                                                                                                                                                                                                                                   )t
                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                    j@
                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                     ï
                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                     ys
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                   . --
                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       t)
                                                                                                                                                                                                                                        h
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                      :-k
                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                         j,
                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                          l-
                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                        :--.
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                             q
                                                                                                                                                                                                                                            îi
                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                              y-
                                                                                                                                                                                                                                              qy
                                                                                                                                                                                                                                             îii
                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                               --
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 rI
                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                itë
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                   y-
                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                                    j!
                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     y;
                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                      j.
                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                       yI
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                  k-i g :
                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                         y,
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          lt
                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           yi
                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                            jg
                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                             r!
                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                              j y
                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                               jt
                                                                                                                                                                                                                                                                ji
                                                                                                                                                                                                                                                                 lq
                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                i;i
                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                  -@
                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                   à!à
                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                     sl
                                                                                                                                                                                                                                                                      j;
                                                                                                                                                                                                                                                                       :I
                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                     )i-!
                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                         j)
                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                          jj
                                                                                                                                                                                                                                                                           jr
                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                           i!
                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                            ië
                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                             -,
                                                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                                                             rr
                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                               $
                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                               è
                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               @
                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                è
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                ù
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                 @
                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                  jr
                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                  jl
                                                                                                                                                                                                                                                                                  @
                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                   jè
                                                                                                                                                                                                                                                                                    tj
                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                     j!
                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                      à
                                                                                                                                                                                                                                                                                      ji
                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                     ë#
                                                                                                                                                                                                                                                                                         @
                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                        zr
                                                                                                                                                                                                                                                                                         k !
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                          jr
                                                                                                                                                                                                                                                                                       ,';;
                                                                                                                                                                                                                                                                                      T'  .-
                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                           ëâ
                                                                                                                                                                                                                                                                                           â
                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                             .p
                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                            ëtë
                                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                                                               F
                                                                                                                                                                                                                                                                                              'ë
                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                é
                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                               ;i
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                ':
                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                  jr
                                                                                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                                                                                 ë;ë
                                                                                                                                                                                                                                                                                                   -I
                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                    lg
                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                    tëë
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                      jj
                                                                                                                                                                                                                                                                                                       r!
                                                                                                                                                                                                                                                                                                        jë
                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                         y!
                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                          q r
                                                                                                                                                                                                                                                                                                           gj
                                                                                                                                                                                                                                                                                                            r!
                                                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                             jt
                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                              j;
                                                                                                                                                                                                                                                                                                               j!
                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                                                 j(
                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                  jI
                                                                                                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                                                                                                   r!
                                                                                                                                                                                                                                                                                                                    lE
                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                     kj
                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                      j(
                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                       j!
                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                        r-
                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                       -!i
                                                                                                                                                                                                                                                                                                                  ,!:'-.
                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                          l.
                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                           rj
                                                                                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                            rI
                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                         !-.-i
                                                                                                                                                                                                                                                                                                                              5
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              j)
                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                             )!ë
                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                è
                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                p
                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                ë-
                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                  yëjrl
                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                 ;Iëë!
                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                       jE
                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                       jI
                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                        rI
                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                         ,ë
                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                           :j
                                                                                                                                                                                                                                                                                                                                          ë!-
                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                             lj
                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                            g!ë
                                                                                                                                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                              :(I
                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                 Ir
                                                                                                                                                                                                                                                                                                                                                 jlj
                                                                                                                                                                                                                                                                                                                                                   j.
                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                    !j
                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                                                                                                                     jr
                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                     ..j
                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                t--ëërëI
                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                        l-
                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                         ij
                                                                                                                                                                                                                                                                                                                                                          j-
                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                           yl
                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                            ly
                                                                                                                                                                                                                                                                                                                                                             gr
                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                              l ë
                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                .r
                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                 rj
                                                                                                                                                                                                                                                                                                                                                                 ëj
                                                                                                                                                                                                                                                                                                                                                                ri
                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                  -y
                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                   ir
                                                                                                                                                                                                                                                                                                                                                                    ëlj
                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                     !.
                                                                                                                                                                                                                                                                                                                                                                    ii
                                                                                                                                                                                                                                                                                                                                                                    ë y
                                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                      !y
                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                      !r
                                                                                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                                                                                                       -I
                                                                                                                                                                                                                                                                                                                                                                        jr
                                                                                                                                                                                                                                                                                                                                                                         !:
                                                                                                                                                                                                                                                                                                                                                                        @.
                                                                                                                                                                                                                                                                                                                                                                        rkrj
                                                                                                                                                                                                                                                                                                                                                                          .;
                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                           !:
                                                                                                                                                                                                                                                                                                                                                                           -r
                                                                                                                                                                                                                                                                                                                                                                            i.
                                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                                             ri
                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                             ër
                                                                                                                                                                                                                                                                                                                                                                             -Lt
                                                                                                                                                                                                                                                                                                                                                                              ëj
                                                                                                                                                                                                                                                                                                                                                                              -;
                                                                                                                                                                                                                                                                                                                                                                               !   i               gk                             y        .
                                      E:
                                      :..... i.
                                             ! @I
                                               i@;
                                                 @sI
                                                   -)2
                                             .. . .- @i
                                                      è?- ii!
                                                      --
                                                      .(
                                                   ....-i
                                                        -.  .!
                                                            'EEi
                                                               F)  -I
                                                                   i
                                                         . .... . . .:liI
                                                                     -. -1i-
                                                                        :  i-
                                                                            .(
                                                                             i:-
                                                                               r#l
                                                                                 !ië
                                                                                   Ii.j    li
                                                                                            âi
                                                                                             -Ir
                                                                                               !--
                                                                                                 l-
                                                                                                  lr-
                                                                                                  I
                                                                                      iiiii--...-. ...-     ji!
                                                                                                    i----iiii l'
                                                                                                              i                         -
                                                                                                                                     ...-
                                                                                                                                        . -
                                                                                                                                          t
                                                                                                                                          j
                                                                                                                                          -
                                                                                                                                          ë
                                                                                                                                          i.
                                                                                                                                           l
                                                                                                                                           ,
                                                                                                                                           !-
                                                                                                                                            i
                                                                                                                                            ,
                                                                                                                                            -
                                                                                                                                            r
                                                                                                                                            ;.
                                                                                                                                             ..
                                                                                                                                             .
                                                                                                                                             . -i
                                                                                                                                                li
                                                                                                                                                 sl!
                                                                                                                                                   .-ji
                                                                                                                                                      ti
                                                                                                                                                       -i
                                                                                                                                                        -ë-         .-
                                                                                                                                                                     ..     (i
                                                                                                                                                                             îi.iiii
                                                                                                                                                                                 - ti
                                                                                                                                                                                    !i
                                                                                                                                                                                     !i-
                                                                                                                                                                                       i-
                                                                                                                                                                                       ..ë
                                                                                                                                                                                        .,i
                                                                                                                                                                                          -i   !i
                                                                                                                                                                                                -i
                                                                                                                                                                                                 îi: I i
                                                                                                                                                                                                     -   .-
                                                                                                                                                                                                          .   ti
                                                                                                                                                                                                               j-i;.
                                                                                                                                                                                                                   -i
                                                                                                                                                                                                                    -       ij!i
                                                                                                                                                                                                                            .- ëië
                                                                                                                                                                                                                                 :ië
                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                             . ....
                                                                                                                                                                                                                                  ..    ,-i
                                                                                                                                                                                                                                        i l
                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                          i.
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                            .i
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            . .-i
                                                                                                                                                                                                                                              - .-
                                                                                                                                                                                                                                                 i.i.         -!-
                                                                                                                                                                                                                                                              i         -!
                                                                                                                                                                                                                                                                         i!-
                                                                                                                                                                                                                                                                       ..---. . . iti;
                                                                                                                                                                                                                                                                                   --    ,!
                                                                                                                                                                                                                                                                                          --
                                                                                                                                                                                                                                                                                           ,-
                                                                                                                                                                                                                                                                                            îiî
                                                                                                                                                                                                                                                                                              -       !r
                                                                                                                                                                                                                                                                                                       ëy!ë
                                                                                                                                                                                                                                                                                                          !ë)
                                                                                                                                                                                                                                                                                                            ,,
                                                                                                                                                                                                                                                                                                             @,
                                                                                                                                                                                                                                                                                                              @ëë
                                                                                                                                                                                                                                                                                                                ,ëi
                                                                                                                                                                                                                                                                                                               -j-:
                                                                                                                                                                                                                                                                                                             -.-  fg
                                                                                                                                                                                                                                                                                                                   -;
                                                                                                                                                                                                                                                                                                                    ----
                                                                                                                                                                                                                                                                                                                       .     -
                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                             ,-
                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                                                               -j
                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                '-
                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                 ).
                                                                                                                                                                                                                                                                                                                                  à
                                                                                                                                                                                                                                                                                                                                  !   ëI
                                                                                                                                                                                                                                                                                                                                  . . . ...            -rë
                                                                                                                                                                                                                                                                                                                                                         .--,
                                                                                                                                                                                                                                                                                                                                                            -;r
                                                                                                                                                                                                                                                                                                                                                              .r;                       -.
                                                                                                                                                                                                                                                                                                                                                                                     ...-  - --- -. .                     .-
                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                          ...-t
                                                                                                                                                                                                                                                                                                                                                                                                                             )--..-
                                                                                                                                                                                                                                                                                                                                                                                                                            ....  .-.... ..
                                                                                                                                                                                                                                                                                                                                                                                                                               ..- -- ..    ..(
                                                                                                                                                                                                                                                                                                                                                                                                                                       --.. -        --
                                                                                                                                                                                                                                                                                                                                                                                                                                              . . .. ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..



                                                                                                                                            Does                                                          jv,y,.j
                                                                                                                                                                                                          J
                                                                                                                                                                                                          ..    y
                                                                                                                                                                                                                ,,vwg
                                                                                                                                                                                                                   s vh5,
                                                                                                                                                                                                                   c-h
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     A  uk
                                                                                                                                                                                                                        . :
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                        -t?
                                                                                                                                                                                                                          !                                                                        follow                                                     em ilygorce,nski
                             li
                              ril
                                il
                                 irl
                                   rlil
                                      ijqllllil
                                              iljkzpjil  jIijii
                                                              liI
                                                                il
                                                                 iIi)l
                                                                     i)
                                                                      !l!.l
                             l)
                              l)l
                                !lll
                                   ()
                                    I1i
                                      lIi:l1
                                           I)I
                                             ljI
                                               )III!pIIII
                                                        EIj
                                                          Ij
                                                           II!I
                                                              ùI:
                                                                I:
                                                                 I'!':
                                                                     'I'iIi;
                                                                           i:l
                                                                             l@
                                                                              il
                                                                               :
                                                                               ..
                                                                               l l:l
                                                                                   1;
                                                                                    1!
                                                                                     )
                                                                                     5l
                                                                                     1'
                                                                                      1.
                                                                                       !
                                                                                       Il
                                                                                        l'I
                                                                                          I:
                                                                                          ( )
                                                                                            l
                                                                                            EI
                                                                                            I:
                                                                                             '
                                                                                             :i
                                                                                             l!l
                                                                                               I!
                                                                                               :
                                                                                               'I
                                                                                                I'
                                                                                                E .J
                                                                                                   :
                                                                                                   I
                                                                                                   )5
                                                                                                    ''
                                                                                                    Iè?
                                                                                                     IIII'
                                                                                                        ..
                                                                                                         .l
                                                                                                          :
                                                                                                          'I;
                                                                                                          E iI
                                                                                                             i'i
                                                                                                               ll
                                                                                                               E  :
                                                                                                                  .I
                                                                                                                  :'.
                                                                                                                   :  )
                                                                                                                      :l
                                                                                                                      ) 1!
                                                                                                                         1E
                                                                                                                         ( :l
                                                                                                                            (
                                                                                                                            1:
                                                                                                                             :l
                                                                                                                             ii
                                                                                                                              ElE
                                                                                                                              l  l
                                                                                                                                 Ii
                                                                                                                                 :!
                                                                                                                                  )r
                                                                                                                                  E EI!
                                                                                                                                      ?'
                                                                                                                                      !ll
                                                                                                                                        li
                                                                                                                                        :5
                                                                                                                                         lI
                                                                                                                                         'll
                                                                                                                                           1
                                                                                                                                           :E
                                                                                                                                           I;l:
                                                                                                                                              'I
                                                                                                                                              II:
                                                                                                                                               j iri
                                                                                                                                                 r
                                                                                                                                                 ' E
                                                                                                                                                   II
                                                                                                                                                    :
                                                                                                                                                    IiI:
                                                                                                                                                     Ij
                                                                                                                                                     ' I
                                                                                                                                                       I.
                                                                                                                                                       ; ;i
                                                                                                                                                          @
                                                                                                                                                          yIj
                                                                                                                                                          ! '
                                                                                                                                                            I
                                                                                                                                                            !!
                                                                                                                                                            r !'
                                                                                                                                                              èI
                                                                                                                                                               .
                                                                                                                                                               l:
                                                                                                                                                               I)I
                                                                                                                                                                 jT
                                                                                                                                                                 lIl
                                                                                                                                                                   '
                                                                                                                                                                   i;
                                                                                                                                                                   r lIl
                                                                                                                                                                       IE
                                                                                                                                                                       ! '
                                                                                                                                                                         i
                                                                                                                                                                         :l
                                                                                                                                                                         llI
                                                                                                                                                                           !lE
                                                                                                                                                                           !:
                                                                                                                                                                           : i
                                                                                                                                                                             !1
                                                                                                                                                                             E Iq):
                                                                                                                                                                                  Il
                                                                                                                                                                                   )
                                                                                                                                                                                   ii
                                                                                                                                                                                   ll:
                                                                                                                                                                                     .
                                                                                                                                                                                     ii
                                                                                                                                                                                     rrl
                                                                                                                                                                                       '
                                                                                                                                                                                       li
                                                                                                                                                                                        l3
                                                                                                                                                                                         E
                                                                                                                                                                                         E!
                                                                                                                                                                                         !
                                                                                                                                                                                         I!E
                                                                                                                                                                                           i
                                                                                                                                                                                           I:
                                                                                                                                                                                            j!
                                                                                                                                                                                             tI
                                                                                                                                                                                             l'j!
                                                                                                                                                                                              l'l'
                                                                                                                                                                                                jl
                                                                                                                                                                                                 :
                                                                                                                                                                                                 l!
                                                                                                                                                                                                 jj'
                                                                                                                                                                                                   E;
                                                                                                                                                                                                   l:
                                                                                                                                                                                                    yi
                                                                                                                                                                                                     '
                                                                                                                                                                                                     j;
                                                                                                                                                                                                     rl:
                                                                                                                                                                                                      j E
                                                                                                                                                                                                        rki
                                                                                                                                                                                                        '  '
                                                                                                                                                                                                           l5
                                                                                                                                                                                                            li
                                                                                                                                                                                                             '
                                                                                                                                                                                                             l.
                                                                                                                                                                                                             i I
                                                                                                                                                                                                               r'
                                                                                                                                                                                                               jl!
                                                                                                                                                                                                                 j)
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                  'I
                                                                                                                                                                                                                  lli
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    rl
                                                                                                                                                                                                                    ll:
                                                                                                                                                                                                                      !
                                                                                                                                                                                                                      l'
                                                                                                                                                                                                                       ïi@
                                                                                                                                                                                                                         ll
                                                                                                                                                                                                                         q:
                                                                                                                                                                                                                          i1
                                                                                                                                                                                                                          li)
                                                                                                                                                                                                                           rlI
                                                                                                                                                                                                                             l:
                                                                                                                                                                                                                              ll
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               ji
                                                                                                                                                                                                                               llI'
                                                                                                                                                                                                                                  l!l:
                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                     rE
                                                                                                                                                                                                                                     j!
                                                                                                                                                                                                                                      k:
                                                                                                                                                                                                                                       lk
                                                                                                                                                                                                                                       r'
                                                                                                                                                                                                                                        r:
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ly
                                                                                                                                                                                                                                          lI
                                                                                                                                                                                                                                          j:
                                                                                                                                                                                                                                           rE
                                                                                                                                                                                                                                           jj)'
                                                                                                                                                                                                                                              l(
                                                                                                                                                                                                                                              rE
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                               gl
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                rIr:
                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                   ri
                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                    E:
                                                                                                                                                                                                                                                     Eë
                                                                                                                                                                                                                                                      1!
                                                                                                                                                                                                                                                       .;
                                                                                                                                                                                                                                                        :.I
                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                          àj )
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             : y(
                                                                                                                                                                                                                                                                .!
                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                 :t)
                                                                                                                                                                                                                                                                   . ;
                                                                                                                                                                                                                                                                     ()
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      .àk
                                                                                                                                                                                                                                                                        .(
                                                                                                                                                                                                                                                                         ).).kj;
                                                                                                                                                                                                                                                                               qj
                                                                                                                                                                                                                                                                                . )
                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                  . t)
                                                                                                                                                                                                                                                                                     à
                                                                                                                                                                                                                                                                                     .()
                                                                                                                                                                                                                                                                                       .à
                                                                                                                                                                                                                                                                                        I)
                                                                                                                                                                                                                                                                                         .k
                                                                                                                                                                                                                                                                                          g.
                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                           'kj
                                                                                                                                                                                                                                                                                             . !
                                                                                                                                                                                                                                                                                               kj
                                                                                                                                                                                                                                                                                                l2
                                                                                                                                                                                                                                                                                                 I7)
                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                   'i
                                                                                                                                                                                                                                                                                                    1I
                                                                                                                                                                                                                                                                                                     tj
                                                                                                                                                                                                                                                                                                      !k
                                                                                                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                                                                                                        li
                                                                                                                                                                                                                                                                                                         jjI
                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                           ) k
                                                                                                                                                                                                                                                                                                             : j
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                               @;
                                                                                                                                                                                                                                                                                                                j:
                                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                 gl
                                                                                                                                                                                                                                                                                                                  i  (
                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                     .)
                                                                                                                                                                                                                                                                                                                      jj
                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                                                        !j
                                                                                                                                                                                                                                                                                                                         .;
                                                                                                                                                                                                                                                                                                                          :) (
                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                             i)
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                              r j)(
                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                  .);
                                                                                                                                                                                                                                                                                                                                    l(
                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                     .qj
                                                                                                                                                                                                                                                                                                                                       .;
                                                                                                                                                                                                                                                                                                                                        (';
                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                          . ) t
                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                              .);
                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                . );
                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                   .)
                                                                                                                                                                                                                                                                                                                                                    (j
                                                                                                                                                                                                                                                                                                                                                     . j
                                                                                                                                                                                                                                                                                                                                                       .Il
                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                         . k
                                                                                                                                                                                                                                                                                                                                                           .2
                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                            ()
                                                                                                                                                                                                                                                                                                                                                             tk
                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                              j;
                                                                                                                                                                                                                                                                                                                                                               .j;
                                                                                                                                                                                                                                                                                                                                                                 i)
                                                                                                                                                                                                                                                                                                                                                                  .l
                                                                                                                                                                                                                                                                                                                                                                   I)
                                                                                                                                                                                                                                                                                                                                                                    .j)
                                                                                                                                                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                                                                                                                                      'c
                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                       j:.
                                                                                                                                                                                                                                                                                                                                                                         :.
                                                                                                                                                                                                                                                                                                                                                                          :. :  .  . :
                                                                                                                                                                                                                                                                                                                                                                                     ><..
                                                                                                                                                                                                                                                                                                                                                                                      .    ':(
                                                                                                                                                                                                                                                                                                                                                                                            . I
                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                              ) !
                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                               ()
                                                                                                                                                                                                                                                                                                                                                                                                E I
                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                 y(
                                                                                                                                                                                                                                                                                                                                                                                                 :T 1
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                   )E
                                                                                                                                                                                                                                                                                                                                                                                                   j!
                                                                                                                                                                                                                                                                                                                                                                                                    , !
                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                     E)
                                                                                                                                                                                                                                                                                                                                                                                                      :J
                                                                                                                                                                                                                                                                                                                                                                                                       t1
                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                        :l
                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                         E(
                                                                                                                                                                                                                                                                                                                                                                                                          .i
                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                           jy
                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                            Il
                                                                                                                                                                                                                                                                                                                                                                                                             !:
                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                                                                                                                                                                                 è
                                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                 kE
                                                                                                                                                                                                                                                                                                                                                                                                                  jl
                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                   lI
                                                                                                                                                                                                                                                                                                                                                                                                                    T
                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                    jl
                                                                                                                                                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                     j:
                                                                                                                                                                                                                                                                                                                                                                                                                      ii
                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                       k@
                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                        jI
                                                                                                                                                                                                                                                                                                                                                                                                                         ; l
                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                                                                                                                           : r
                                                                                                                                                                                                                                                                                                                                                                                                                            !;
                                                                                                                                                                                                                                                                                                                                                                                                                            @ j
                                                                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                              ! q
                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                !:jCi
                                                                                                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                                                                                    .l
                                                                                                                                                                                                                                                                                                                                                                                                                                     :i
                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                      yl
                                                                                                                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                       ;!
                                                                                                                                                                                                                                                                                                                                                                                                                                        rI
                                                                                                                                                                                                                                                                                                                                                                                                                                         é
                                                                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                                                                         j(
                                                                                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                                                                                          .l
                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                           (j!l
                                                                                                                                                                                                                                                                                                                                                                                                                                              ji
                                                                                                                                                                                                                                                                                                                                                                                                                                               )l
                                                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                                                jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (i
                                                                                                                                                                                                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                  jk
                                                                                                                                                                                                                                                                                                                                                                                                                                                   j)
                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                     TI
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ji
                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                       j)
                                                                                                                                                                                                                                                                                                                                                                                                                                                        T
                                                                                                                                                                                                                                                                                                                                                                                                                                                        j!
                                                                                                                                                                                                                                                                                                                                                                                                                                                         jI
                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                           )l
                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ji
                                                                                                                                                                                                                                                                                                                                                                                                                                                             @
                                                                                                                                                                                                                                                                                                                                                                                                                                                             jI
                                                                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                                                                                                              j ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                                               j)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ! I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TIjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ))
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          jIj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )!j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ! !i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      lj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ji
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               gl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    è!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;  4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ) 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ( )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           àr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             q
                                                                                                                                                                                                                                                                      -:
                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                       .k
                                                                                                                                                                                                                                                                        .(
                                                                                                                                                                                                                                                                         -(
                                                                                                                                                                                                                                                                          'j
                                                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                                                            7
                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                             -!
                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                              -:
                                                                                                                                                                                                                                                                               7
                                                                                                                                                                                                                                                                               .f
                                                                                                                                                                                                                                                                                q(
                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  .)-k
                                                                                                                                                                                                                                                                                     -j
                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                      -,
                                                                                                                                                                                                                                                                                       @
                                                                                                                                                                                                                                                                                       -r
                                                                                                                                                                                                                                                                                        ë
                                                                                                                                                                                                                                                                                        -k
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                         ?
                                                                                                                                                                                                                                                                                         h
                                                                                                                                                                                                                                                                                         -)
                                                                                                                                                                                                                                                                                          -l
                                                                                                                                                                                                                                                                                           -j
                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                             -.
                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                              -I
                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                               .j
                                                                                                                                                                                                                                                                                                .?
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                 -l
                                                                                                                                                                                                                                                                                                  -,
                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                                                                                                                                                                   ':
                                                                                                                                                                                                                                                                                                    .I
                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                     -;
                                                                                                                                                                                                                                                                                                      -(
                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                       .j'j
                                                                                                                                                                                                                                                                                                          .k
                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                           .,)
                                                                                                                                                                                                                                                                                                             ..j: l
                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                  .;,)       .:
                                                                                                                                                                                                                                                                                                                              -:9
                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                -)-l
                                                                                                                                                                                                                                                                                                                                 ')i
                                                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                                                   4.
                                                                                                                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                     .q
                                                                                                                                                                                                                                                                                                                                      .y
                                                                                                                                                                                                                                                                                                                                       'r
                                                                                                                                                                                                                                                                                                                                        p
                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                                                                                         -L
                                                                                                                                                                                                                                                                                                                                          -@
                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                           -l
                                                                                                                                                                                                                                                                                                                                            -:ji
                                                                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                                                                               -z h
                                                                                                                                                                                                                                                                                                                                                  i.
                                                                                                                                                                                                                                                                                                                                 .             ..
                                                                                                                                                                                                                                              Ij  kg r
                                                                                                                                                                                                                                                     1L
                                                                                                                                                                                                                                                      -,
                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                                       @(
                                                                                                                                                                                                                                                        !L
                                                                                                                                                                                                                                                         3
                                                                                                                                                                                                                                                         .  (f
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                             ;;)
                                                                                                                                                                                                                                                               -L
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                Iq
                                                                                                                                                                                                                                                                 r;
                                                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                                                  )k
                                                                                                                                                                                                                                                                   -,ç:
                                                                                                                                                                                                                                                                      )L                                               j
                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                       .!
                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                        .r'
                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                          .j
                                                                                                                                                                                                                                                                                                                           $
                                                                                                                                                                                                                                                                                                                           .,j;                 -:#
                                                                                                                                                                                                                                                                                                                                                  .k
                                                                                                                                                                                                                                                                                                                                                   .)
                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                    -:
                                                                                                                                                                                                                                                                                                                                                     -r
                                                                                                                                                                                                                                                                                                                                                      '4
                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                       .!
                                                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                                         tj
                                                                                                                                                                                                                                                                                                                                                          y! j j)
                                                                                                                                                                                                                                                                                                                                                                g;
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                 ')
                                                                                                                                                                                                                                                                                                                                                                  j-8
                                                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                    -L
                                                                                                                                                                                                                                                                                                                                                                     .E
                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                      -:!
                                                                                                                                                                                                                                                                                                                                                                        jr
                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                         yg
                                                                                                                                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                          y.,t
                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                             ..,y
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                ..)
                                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                                                                   -t
                                                                                                                                                                                                                                                                                                                                                                                    à
                                                                                                                                                                                                                                                                                                                                                                                    !q
                             .
                             -F
                             '.EE
                                s-
                                 )-
                                  !-!
                                    ,ë5
                                      q-
                                       '-I
                                         rEI
                                           rII
                                             )I!-I;;F
                                                    ;i
                                                     I!
                                                      ;II
                                                        #;r
                                                          Ii
                                                           ;r
                                                            I;r
                                                              !;r
                                                                p!
                                                                 Iipr!
                                                                     I)!i p!
                                                                           r!)
                                                                             5I)
                                                                               r;IIik.p-I;III
                                                                                            !I!
                                                                                              Ir
                                                                                               If
                                                                                                I-I-p!
                                                                                                     r;
                                                                                                      (I!l!II
                                                                                                            r!
                                                                                                             p:Il !!I!  I-
                                                                                                                         I!I!I
                                                                                                                             tI
                                                                                                                              !IlI!IEl!I!
                                                                                                                                        I1
                                                                                                                                         I!rI!TII!I!II!
                                                                                                                                                      Ir
                                                                                                                                                       IrIrII !IjI
                                                                                                                                                              I  kI- I
                                                                                                                                                                     !  à!
                                                                                                                                                                         I I
                                                                                                                                                                           rl:
                                                                                                                                                                             ! i I )
                                                                                                                                                                                   i
                                                                                                                                                                                   #-
                                                                                                                                                                                    jI
                                                                                                                                                                                     q!-
                                                                                                                                                                                       Ië!
                                                                                                                                                                                         tI5yi
                                                                                                                                                                                             I(!
                                                                                                                                                                                               -
                                                                                                                                                                                               I(I
                                                                                                                                                                                                 !-r
                                                                                                                                                                                                   IjI
                                                                                                                                                                                                     i  I !I :
                                                                                                                                                                                                             I  I
                                                                                                                                                                                                                ! !
                                                                                                                                                                                                                  I 1
                                                                                                                                                                                                                    I I! -
                                                                                                                                                                                                                         I1é
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           -tIjé
                                                                                                                                                                                                                               I! : -
                                                                                                                                                                                                                                    Ir
                                                                                                                                                                                                                                     !é-
                                                                                                                                                                                                                                       rlë
                                                                                                                                                                                                                                         l!
                                                                                                                                                                                                                                       . -
                                                                                                                                                                                                                                          I!
                                                                                                                                                                                                                                           I5r :
                                                                                                                                                                                                                                               rl I
                                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                                   E-III    EI
                                                                                                                                                                                                                                                         rl.I
                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                               r - I   '''  '''     '    '     - .' - '-  .       .           '    ''''  ''''   .  ' ' '-        .-..'    .         .!rE
                                                                                                                                                                                                                                                                                                                                                                                       I;
                                                                                                                                                                                                                                                                                                                                                                                        E!r
                                                                                                                                                                                                                                                                                                                                                                                          !lq
                                                                                                                                                                                                                                                                                                                                                                                            )i
                                                                                                                                                                                                                                                                                                                                                                                             )!
                                                                                                                                                                                                                                                                                                                                                                                              )i)
                                                                                                                                                                                                                                                                                                                                                                                                ;qE
                                                                                                                                                                                                                                                                                                                                                                                                  èl
                                                                                                                                                                                                                                                                                                                                                                                                   'ëII(-
                                                                                                                                                                                                                                                                                                                                                                                                        1,
                                                                                                                                                                                                                                                                                                                                                                                                         1!1
                                                                                                                                                                                                                                                                                                                                                                                                           !!9
                                                                                                                                                                                                                                                                                                                                                                                                             12
                                                                                                                                                                                                                                                                                                                                                                                                              1;
                                                                                                                                                                                                                                                                                                                                                                                                               1!1
                                                                                                                                                                                                                                                                                                                                                                                                                 kIrEr
                                                                                                                                                                                                                                                                                                                                                                                                                     ;l;
                                                                                                                                                                                                                                                                                                                                                                                                                       rI-
                                                                                                                                                                                                                                                                                                                                                                                                                         r-
                                                                                                                                                                                                                                                                                                                                                                                                                         I IE
                                                                                                                                                                                                                                                                                                                                                                                                                           à  (.;!
                                                                                                                                                                                                                                                                                                                                                                                                                            I!p  li()ir!Eii
                                                                                                                                                                                                                                                                                                                                                                                                                                          ':
                                                                                                                                                                                                                                                                                                                                                                                                                                           TI!Elk
                                                                                                                                                                                                                                                                                                                                                                                                                                                -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;I
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                    IIr
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                       )!
                                                                                                                                                                                                                                                                                                                                                                                                                                                        rIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                          I!I
                                                                                                                                                                                                                                                                                                                                                                                                                                                            iI
                                                                                                                                                                                                                                                                                                                                                                                                                                                             lI
                                                                                                                                                                                                                                                                                                                                                                                                                                                              !I!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                I)l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  El
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )IIl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I!I!I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !I!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I!!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )I!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I!I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      IIrE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5!l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ir!r!r!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  iI-;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !r;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ()
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ('E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .r
                             i
                             .;E
                              l l!)
                                 I  .
                                    ;!l
                                      iè !lp
                                           Il)
                                             y!
                                              l;à y
                                                  iIë
                                                    lI!
                                                     j ji
                                                        I!.
                                                          r!
                                                           ;y
                                                            .!
                                                             )I! j
                                                                 l ;
                                                                   1IlI !! l!)!  I
                                                                                 ë !I!)I!
                                                                                        - I.:
                                                                                            IIr
                                                                                              4!
                                                                                               )I
                                                                                                i I-
                                                                                                   I!j
                                                                                                     ir
                                                                                                      g I
                                                                                                        .-lIi
                                                                                                            r
                                                                                                            EI I
                                                                                                               ) I(
                                                                                                                  ll  !
                                                                                                                      I !I
                                                                                                                         ! !à
                                                                                                                            III
                                                                                                                              i
                                                                                                                              -I
                                                                                                                               ' !é E
                                                                                                                                    I IrI
                                                                                                                                        .
                                                                                                                                        -r
                                                                                                                                         1é!
                                                                                                                                           jI !
                                                                                                                                              $I
                                                                                                                                               ! ;
                                                                                                                                                 I)r
                                                                                                                                                   I!I
                                                                                                                                                     l!
                                                                                                                                                      )# -;
                                                                                                                                                          III
                                                                                                                                                            ; I
                                                                                                                                                              !!
                                                                                                                                                               ë-r
                                                                                                                                                                 !j
                                                                                                                                                                  -!
                                                                                                                                                                   # ;
                                                                                                                                                                     l I
                                                                                                                                                                       )))
                                                                                                                                                                         III
                                                                                                                                                                           lI
                                                                                                                                                                            ;
                                                                                                                                                                            -I
                                                                                                                                                                             '
                                                                                                                                                                             y   '
                                                                                                                                                                                 I;
                                                                                                                                                                                  !IjI
                                                                                                                                                                                     Ej.
                                                                                                                                                                                       I.
                                                                                                                                                                                        Iï
                                                                                                                                                                                         !r!
                                                                                                                                                                                           -E-
                                                                                                                                                                                             !IrI
                                                                                                                                                                                                -!-i
                                                                                                                                                                                                   I,r
                                                                                                                                                                                                     k;
                                                                                                                                                                                                      . I
                                                                                                                                                                                                        l .-
                                                                                                                                                                                                           ;II
                                                                                                                                                                                                             ! !
                                                                                                                                                                                                               qI
                                                                                                                                                                                                                ) rI!
                                                                                                                                                                                                                    ;II
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      -k i
                                                                                                                                                                                                                         !-
                                                                                                                                                                                                                          I!
                                                                                                                                                                                                                           i!!
                                                                                                                                                                                                                             F rë
                                                                                                                                                                                                                                ; I !r
                                                                                                                                                                                                                                     -.!I!I
                                                                                                                                                                                                                                          .I: E
                                                                                                                                                                                                                                              IEI .
                                                                                                                                                                                                                                                  rI.
                                                                                                                                                                                                                                                    rë
                                                                                                                                                                                                                                                     )E
                                                                                                                                                                                                                                                      ;r
                                                                                                                                                                                                                                                       ;I!f
                                                                                                                                                                                                                                                          - I.
                                                                                                                                                                                                                                                             ; 1;!
                                                                                                                                                                                                                                                                 - !                                                                                                                Tt!
                                                                                                                                                                                                                                                                                                                                                                                      r)j
                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                        r;j
                                                                                                                                                                                                                                                                                                                                                                                          ( )
                                                                                                                                                                                                                                                                                                                                                                                            !j
                                                                                                                                                                                                                                                                                                                                                                                             rT)é
                                                                                                                                                                                                                                                                                                                                                                                                ij(
                                                                                                                                                                                                                                                                                                                                                                                                  ë!
                                                                                                                                                                                                                                                                                                                                                                                                   -ëE
                                                                                                                                                                                                                                                                                                                                                                                                     !r!rjr)
                                                                                                                                                                                                                                                                                                                                                                                                           !Ij
                                                                                                                                                                                                                                                                                                                                                                                                             p)!àj
                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                 !;I
                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                   (.rI
                                                                                                                                                                                                                                                                                                                                                                                                                      dj
                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                       .I! I.
                                                                                                                                                                                                                                                                                                                                                                                                                            #!I  !
                                                                                                                                                                                                                                                                                                                                                                                                                                 y rI
                                                                                                                                                                                                                                                                                                                                                                                                                                    é!i
                                                                                                                                                                                                                                                                                                                                                                                                                                      Irj
                                                                                                                                                                                                                                                                                                                                                                                                                                        !r
                                                                                                                                                                                                                                                                                                                                                                                                                                         i!
                                                                                                                                                                                                                                                                                                                                                                                                                                          I !
                                                                                                                                                                                                                                                                                                                                                                                                                                            - p
                                                                                                                                                                                                                                                                                                                                                                                                                                              jrIj
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(Et r
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;!E
                                                                                                                                                                                                                                                                                                                                                                                                                                                        j!E)jr
                                                                                                                                                                                                                                                                                                                                                                                                                                                             !t.!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                t)E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I-)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    @-Er -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ii!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 pI!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -r)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f-rIr r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y rr!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rr E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;rr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        rr.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          rr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ll
                             E!
                             'l!l
                                il
                                 !I
                                  TI!
                                    I)l
                                      !;
                                       !I!EIIIl
                                              !p
                                               !l!p!r
                                                    II
                                                     !I
                                                      !I!
                                                        I!p
                                                          !t
                                                           I(
                                                            I;l
                                                              I!r
                                                                I.
                                                                 lE.EiI:;!-l#!I-
                                                                               I!. !!I
                                                                                     r!.I--
                                                                                       I' I'I
                                                                                            .!r
                                                                                              !rIE.I
                                                                                               I:  -IIr
                                                                                                      !.  rIr
                                                                                                        I)I .I;
                                                                                                            Eë
                                                                                                               l:r';i !' I'qI
                                                                                                                        ;-  :Ir
                                                                                                                            ' iI-I:
                                                                                                                                  I!.-I
                                                                                                                                      .!-
                                                                                                                                        lE ji!E(
                                                                                                                                         ;.I
                                                                                                                                           i   !E4
                                                                                                                                                 !r,
                                                                                                                                                   -!'
                                                                                                                                                     !EI-r!
                                                                                                                                                      !p    !-)
                                                                                                                                                          E!g ri-p
                                                                                                                                                                 r!r
                                                                                                                                                                   !E!!;-I
                                                                                                                                                                         -Il
                                                                                                                                                                         . !r
                                                                                                                                                                               . .- - -
                                                                                                                                                                            I!.r -r
                                                                                                                                                                                  :-
                                                                                                                                                                                   !;.
                                                                                                                                                                                     rrrEp
                                                                                                                                                                                         -r.
                                                                                                                                                                                           r.r
                                                                                                                                                                                             -)
                                                                                                                                                                                              -rr.
                                                                                                                                                                                                 !.!
                                                                                                                                                                                                   ër;r-IIiI-I. ;'!
                                                                                                                                                                                                                  -r
                                                                                                                                                                                                                   iI
                                                                                                                                                                                                                    frqëjkr
                                                                                                                                                                                                                          irrlirlr.I.
                                                                                                                                                                                                                               ti    r.r
                                                                                                                                                                                                                                       .I;
                                                                                                                                                                                                                                         .rE
                                                                                                                                                                                                                                         l )-r.l
                                                                                                                                                                                                                                               -r.r:
                                                                                                                                                                                                                                                   r-
                                                                                                                                                                                                                                                    Irr
                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                      :-
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                       E(-
                                                                                                                                                                                                                                                         qp .ë
                                                                                                                                                                                                                                                             -rI!.
                                                                                                                                                                                                                                                                 rii                                                                                                                   lrrl
                                                                                                                                                                                                                                                                                                                                                                                    qlrr  rlr
                                                                                                                                                                                                                                                                                                                                                                                            lrr
                                                                                                                                                                                                                                                                                                                                                                                              irl
                                                                                                                                                                                                                                                                                                                                                                                                rtr l-r
                                                                                                                                                                                                                                                                                                                                                                                                  àl- ii!.
                                                                                                                                                                                                                                                                                                                                                                                                         !E!
                                                                                                                                                                                                                                                                                                                                                                                                           p!T
                                                                                                                                                                                                                                                                                                                                                                                                             !r
                                                                                                                                                                                                                                                                                                                                                                                                              !I
                                                                                                                                                                                                                                                                                                                                                                                                               !@!
                                                                                                                                                                                                                                                                                                                                                                                                                 j!r
                                                                                                                                                                                                                                                                                                                                                                                                                   !j
                                                                                                                                                                                                                                                                                                                                                                                                                    !r
                                                                                                                                                                                                                                                                                                                                                                                                                     !))!
                                                                                                                                                                                                                                                                                                                                                                                                                        rl
                                                                                                                                                                                                                                                                                                                                                                                                                         !El
                                                                                                                                                                                                                                                                                                                                                                                                                           !q
                                                                                                                                                                                                                                                                                                                                                                                                                            I;I
                                                                                                                                                                                                                                                                                                                                                                                                                              !I   !j1I
                                                                                                                                                                                                                                                                                                                                                                                                                                ;!.E  i!
                                                                                                                                                                                                                                                                                                                                                                                                                                      .@r!-
                                                                                                                                                                                                                                                                                                                                                                                                                                          Iéi
                                                                                                                                                                                                                                                                                                                                                                                                                                            rl-rrr
                                                                                                                                                                                                                                                                                                                                                                                                                                                 yE
                                                                                                                                                                                                                                                                                                                                                                                                                                                  tEt
                                                                                                                                                                                                                                                                                                                                                                                                                                                    rlj
                                                                                                                                                                                                                                                                                                                                                                                                                                                      lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                       jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                        jjrlrr
                                                                                                                                                                                                                                                                                                                                                                                                                                                             lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                              lrl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                rlr   ll.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  llyrt  llrr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            qj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ip
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                llrëIr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I$I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         rIy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           lErtllj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ljlri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      rqjr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         é.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !l!!
                             l!
                              l!li
                                 II:
                                   I) ll
                                    Iëli
                                       I
                                       l
                                       :
                                       @
                                      !ii
                                        )
                                        l
                                        I
                                        E
                                        1
                                        l
                                        :
                                        E
                                       TIl
                                         j
                                         )
                                         i
                                         r!
                                          j
                                          l
                                          j
                                          i
                                          !
                                          Ir
                                           E
                                           jr
                                         )l!E
                                            j
                                            E
                                           I)I
                                             )l
                                              !Il'r!l
                                                    !II
                                                      !I!
                                                        I!:
                                                          !r  I!!
                                                           !jI! El
                                                                 I-rEE
                                                                     -
                                                                     rI'i !
                                                                          ,
                                                                          -!
                                                                           ë;i
                                                                             I!!
                                                                               ;
                                                                               : l
                                                                                 !:I-
                                                                                   .rI
                                                                                     p!#
                                                                                       !E !)'
                                                                                            ;
                                                                                            !!!
                                                                                              rl
                                                                                               r!
                                                                                                (
                                                                                                E
                                                                                        I-E - - - (l
                                                                                                   !IE
                                                                                                     !r
                                                                                                      E I
                                                                                                        ërE
                                                                                                          !rrE ! rl
                                                                                                                  rI  I
                                                                                                                      ë
                                                                                                                      - r
                                                                                                                        .)
                                                                                                                         .
                                                                                                                         ' ë(
                                                                                                                            !(
                                                                                                                             !II
                                                                                                                               ë r
                                                                                                                                 ;g :
                                                                                                                                    ! !r
                                                                                                                                       ir
                                                                                                                                        !!
                                                                                                                                         y;,
                                                                                                                                           rr I
                                                                                                                                              r!
                                                                                                                                               j r
                                                                                                                                                 g!I
                                                                                                                                                   !II
                                                                                                                                                     iI
                                                                                                                                                      j!
                                                                                                                                                       I j;
                                                                                                                                                          !rr
                                                                                                                                                            y rr
                                                                                                                                                               !rrrr r
                                                                                                                                                                     ) r
                                                                                                                                                                       Ii
                                                                                                                                                                        rrrrrr
                                                                                                                                                                             ë k g
                                                                                                                                                                                 -
                                                                                                                                                                                 qrl
                                                                                                                                                                                   ër
                                                                                                                                                                                    ir
                                                                                                                                                                                     iil
                                                                                                                                                                                       rrkr-
                                                                                                                                                                                         l
                                                                                                                                                                                         r  r
                                                                                                                                                                                            i
                                                                                                                                                                                            l
                                                                                                                                                                                            ri
                                                                                                                                                                                             ry
                                                                                                                                                                                              r
                                                                                                                                                                                              E
                                                                                                                                                                                              ry
                                                                                                                                                                                           rprrl
                                                                                                                                                                                               i
                                                                                                                                                                                               rr
                                                                                                                                                                                               ëll
                                                                                                                                                                                              krl
                                                                                                                                                                                                rr
                                                                                                                                                                                                 i
                                                                                                                                                                                                 rr
                                                                                                                                                                                                 llr
                                                                                                                                                                                                   ll
                                                                                                                                                                                                    rr
                                                                                                                                                                                                     i
                                                                                                                                                                                                     l
                                                                                                                                                                                                     r
                                                                                                                                                                                                     s
                                                                                                                                                                                                     r
                                                                                                                                                                                                     ls
                                                                                                                                                                                                      rr
                                                                                                                                                                                                       l
                                                                                                                                                                                                       E
                                                                                                                                                                                                       r
                                                                                                                                                                                                       s
                                                                                                                                                                                                       l
                                                                                                                                                                                                       yis
                                                                                                                                                                                                        rr
                                                                                                                                                                                                         ll
                                                                                                                                                                                                          p
                                                                                                                                                                                                          r
                                                                                                                                                                                                          l
                                                                                                                                                                                                          r
                                                                                                                                                                                                          ls
                                                                                                                                                                                                           ll
                                                                                                                                                                                                           rrï
                                                                                                                                                                                                             r
                                                                                                                                                                                                             )
                                                                                                                                                                                                             'll
                                                                                                                                                                                                               j                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                                                                                                         ë
                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         Er
                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                          @
                                                                                                                                                                                                                                                                                                                                                                          ).
                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                           .r
                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                            @
                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                                                                                                                                                            rr
                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                                                                                                                             ël
                                                                                                                                                                                                                                                                                                                                                                             rr
                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                              ë1-
                                                                                                                                                                                                                                                                                                                                                                               I!
                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                rj
                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                 F
                                                                                                                                                                                                                                                                                                                                                                                 5E
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                  ?:
                                                                                                                                                                                                                                                                                                                                                                                  I!
                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                   r.
                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                    à-
                                                                                                                                                                                                                                                                                                                                                                                     #
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                     -E
                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                      T
                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                                      ëE
                                                                                                                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                                       ?
                                                                                                                                                                                                                                                                                                                                                                                       rI
                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                        TI
                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                         T
                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                         #
                                                                                                                                                                                                                                                                                                                                                                                         rI
                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                          !I
                                                                                                                                                                                                                                                                                                                                                                                          rr
                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                           yr
                                                                                                                                                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                            l;!r
                                                                                                                                                                                                                                                                                                                                                                                             r Iy
                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                -;
                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                 ë
                                                                                                                                                                                                                                                                                                                                                                                                 r!
                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                  r
                                                           yr
                                                           EE;I
                                                              :r(
                                                                !l
                                                                 rIjllr:!jF    i-:
                                                                           qsjqr                               ljgrly qjrj
                                                                                                                         lrrjrj
                                                                                                                              rj
                                                                                                                               qjrjrjlijry
                                                                                                                                         rrrqlrj
                                                                                                                                               rrlrr
                                                                                                                                                   lrr
                                                                                                                                                     lg
                                                                                                                                                      rr
                                                                                                                                                       !.jrrrgjl
                                                                                                                                                               rrj
                                                                                                                                                                 yjg
                                                                                                                                                                   rijrqir   l,:qjrll
                                                                                                                                                                         qjrrr                                                    jljl
                                                                                                                                                                                                                                     jlljE
                                                                                                                                                                                                                                         lk
                                                                                                                                                                                                                                          rl
                                                                                                                                                                                                                                           jl,j
                                                                                                                                                                                                                                              :rrë
                                                                                                                                                                                                                                                l j:
                                                                                                                                                                                                                                                   l.
                                                                                                                                                                                                                                                    llj'
                                                                                                                                                                                                                                                       ljë
                                                                                                                                                                                                                                                         tljEj
                                                                                                                                                                                                                                                             ljljl
                                                                                                                                                                                                                                                                 jll                                                                                                                (j
                                                                                                                                                                                                                                                                                                                                                                                     lj;ïëllg
                                                                                                                                                                                                                                                                                                                                                                                            jj
                                                                                                                                                                                                                                                                                                                                                                                           )y  jljl
                                                                                                                                                                                                                                                                                                                                                                                                  Ej)r
                                                                                                                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                                                                                                                     rq
                                                                                                                                                                                                                                                                                                                                                                                                      Ij
                                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                                       !q
                                                                                                                                                                                                                                                                                                                                                                                                        Ië
                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                         !yr
                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                           !!i
                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                             El
                                                                                                                                                                                                                                                                                                                                                                                                              ij
                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                               llj
                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                 qil
                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                   !j
                                                                                                                                                                                                                                                                                                                                                                                                                    !r
                                                                                                                                                                                                                                                                                                                                                                                                                     qk
                                                                                                                                                                                                                                                                                                                                                                                                                      rl
                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                       )j
                                                                                                                                                                                                                                                                                                                                                                                                                        ir
                                                                                                                                                                                                                                                                                                                                                                                                                         q lg
                                                                                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                                            !j
                                                                                                                                                                                                                                                                                                                                                                                                                             )r
                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                              !qj
                                                                                                                                                                                                                                                                                                                                                                                                                                !l
                                                                                                                                                                                                                                                                                                                                                                                                                                 4q r
                                                                                                                                                                                                                                                                                                                                                                                                                                    jlj
                                                                                                                                                                                                                                                                                                                                                                                                                                      rqr
                                                                                                                                                                                                                                                                                                                                                                                                                                        il
                                                                                                                                                                                                                                                                                                                                                                                                                                         kgl
                                                                                                                                                                                                                                                                                                                                                                                                                                           jE j
                                                                                                                                                                                                                                                                                                                                                                                                                                              l r
                                                                                                                                                                                                                                                                                                                                                                                                                                                jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                 Eiq
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                    pljr
                                                                                                                                                                                                                                                                                                                                                                                                                                                       lt
                                                                                                                                                                                                                                                                                                                                                                                                                                                        yr:l l
                                                                                                                                                                                                                                                                                                                                                                                                                                                             r lrjl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  rjl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l  li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          rjrltl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     k r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jlrlj l rs!  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ! !ô'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !g:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          lIlj
                             .!
                                                                                 rjrjl
                                                                                     jrry
                                                                                        ryril
                                                                                            jry
                                                                                              ry
                                                                                               ly
                                                                                                jrrlrj
                                                                                                     rrjrFl
                                                                                                          jqj
                                                                                                            rj
                                                                                                             rj                                                                     ji
                                                                                                                                                                                     jrr
                                                                                                                                                                                       grll
                                                                                                                                                                                          ri
                                                                                                                                                                                           rlj
                                                                                                                                                                                             yjl
                                                                                                                                                                                               j:
                                                                                                                                                                                                jrjj
                                                                                                                                                                                                   ryl
                                                                                                                                                                                                     rjyrjrgrl
                                                                                                                                                                                                             rrjjyjjl
                                                                                                                                                                                                                    jl
                                                                                                                                                                                                                     jl
                                                                                                                                                                                                                      jlj:jl
                                                                                                                                                                                                                           jl
                                                                                                                                                                                                                            jjkj
                                                                                                                                                                                                                               lral
                             ll
                              II
                               I
                             l!l
                                -
                                l
                                i
                                lI
                                 i-
                                  !;
                                 Ill
                                    !
                                    è
                                   Ij
                                     j)
                                      ;
                                    ljI
                                       l
                                       r
                                       -
                                      lj
                                         i1
                                       IlE;
                                           I
                                           slI
                                             ;
                                           IlT
                                             Il
                                               l
                                               i
                                              J)
                                                E .
                                                  r
                                                  l )
                                                    !r
                                                  IIll
                                               Il:!
                                                      l
                                                      -
                                                     Il
                                                       !l
                                                      I)I
                                                         Il
                                                          !j
                                                           i
                                                        lII)
                                                            Ii)
                                                              l
                                                              !
                                                           !III
                                                                j
                                                                l
                                                              r!l
                                                                 I
                                                                Il
                                                                 I:
                                                                   klI
                                                                     '
                                                                   Ili
                                                                      l I
                                                                     lIll
                                                                           !
                                                                           I i
                                                                             ! I
                                                                               r
                                                                          Il'II!4
                                                                                 !
                                                                                 ; y)
                                                                                    .
                                                                                 1!jI
                                                                                     I
                                                                                     q!4
                                                                                     )ll
                                                                                        I
                                                                                        -
                                                                                       EIr
                                                                                          rlë
                                                                                            I !
                                                                                              g.
                                                                                               )I rl
                                                                                                   I!I
                                                                                                     ër I)l
                                                                                                        ) -!
                                                                                                           i;à
                                                                                                             I.r)jrl; lrI-
                                                                                                                         !j;!)rë
                                                                                                                               Ië
                                                                                                                               I
                                                                                                                                 I4I
                                                                                                                                 !
                                                                                                                                 'r
                                                                                                                                    ?lI
                                                                                                                                    l !
                                                                                                                                      I
                                                                                                                                       l
                                                                                                                                       l
                                                                                                                                        Ië
                                                                                                                                        l
                                                                                                                                        I
                                                                                                                                        l
                                                                                                                                         IrI
                                                                                                                                         l
                                                                                                                                         j'
                                                                                                                                           r!l
                                                                                                                                           r
                                                                                                                                           !I
                                                                                                                                              Ip
                                                                                                                                              I
                                                                                                                                              j
                                                                                                                                               lr
                                                                                                                                               I
                                                                                                                                               r
                                                                                                                                                 !àill
                                                                                                                                                 I
                                                                                                                                                 jli
                                                                                                                                                   lI
                                                                                                                                                     ij
                                                                                                                                                     I
                                                                                                                                                     E
                                                                                                                                                      I;
                                                                                                                                                      !
                                                                                                                                                       !jI
                                                                                                                                                       l
                                                                                                                                                       ! j
                                                                                                                                                          r!!)
                                                                                                                                                          j
                                                                                                                                                          II!
                                                                                                                                                            l
                                                                                                                                                              !!
                                                                                                                                                              j
                                                                                                                                                               2
                                                                                                                                                               -r
                                                                                                                                                               )jj
                                                                                                                                                                 !y
                                                                                                                                                                   I!
                                                                                                                                                                 r!ë
                                                                                                                                                                 !
                                                                                                                                                                   !
                                                                                                                                                                   r
                                                                                                                                                                     l
                                                                                                                                                                     I
                                                                                                                                                                     r
                                                                                                                                                                       !yIll
                                                                                                                                                                       l
                                                                                                                                                                       !
                                                                                                                                                                       rgF
                                                                                                                                                                         r!
                                                                                                                                                                           !j
                                                                                                                                                                           I
                                                                                                                                                                           l
                                                                                                                                                                            !)
                                                                                                                                                                            !
                                                                                                                                                                            :
                                                                                                                                                                             !-!
                                                                                                                                                                             ;
                                                                                                                                                                             j j
                                                                                                                                                                                 lI
                                                                                                                                                                                 J
                                                                                                                                                                                 y
                                                                                                                                                                                  tll
                                                                                                                                                                                  r:
                                                                                                                                                                                   I
                                                                                                                                                                                   j
                                                                                                                                                                                    I)
                                                                                                                                                                                    !
                                                                                                                                                                                    j
                                                                                                                                                                                     !lII!
                                                                                                                                                                                     !
                                                                                                                                                                                     jlE(
                                                                                                                                                                                        !.I
                                                                                                                                                                                         i
                                                                                                                                                                                         I;
                                                                                                                                                                                           )E
                                                                                                                                                                                           l
                                                                                                                                                                                           F
                                                                                                                                                                                           q
                                                                                                                                                                                            rII:
                                                                                                                                                                                             '
                                                                                                                                                                                             r)
                                                                                                                                                                                               ;.
                                                                                                                                                                                               r
                                                                                                                                                                                               ;I'
                                                                                                                                                                                                 I-!
                                                                                                                                                                                                   rIE
                                                                                                                                                                                                     lë
                                                                                                                                                                                                      !ë!.-E
                                                                                                                                                                                                           -!$
                                                                                                                                                                                                             Ir!ë
                                                                                                                                                                                                                IëI
                                                                                                                                                                                                                  qI4
                                                                                                                                                                                                                    1I
                                                                                                                                                                                                                    I-E
                                                                                                                                                                                                                      !II
                                                                                                                                                                                                                      -    l!
                                                                                                                                                                                                                         il:
                                                                                                                                                                                                                           !.'
                                                                                                                                                                                                                             !-I
                                                                                                                                                                                                                               .l
                                                                                                                                                                                                                                .!-
                                                                                                                                                                                                                                -   irl!
                                                                                                                                                                                                                                       èIs
                                                                                                                                                                                                                                         !rI
                                                                                                                                                                                                                                         l !-
                                                                                                                                                                                                                                            i, èIs):
                                                                                                                                                                                                                                                   IEl
                                                                                                                                                                                                                                                     .l
                                                                                                                                                                                                                                                      il
                                                                                                                                                                                                                                                       )IIèIëI
                                                                                                                                                                                                                                                             (ri!i-I
                                                                                                                                                                                                                                                                 !)!I''
                                                                                                                                                                                                                                                                      .-;I!T--
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                            I j
                                                                                                                                                                                                                                                                              .E'
                                                                                                                                                                                                                                                                                !-! ;
                                                                                                                                                                                                                                                                                    .-;
                                                                                                                                                                                                                                                                                     ' '!T
                                                                                                                                                                                                                                                                                         I;1.
                                                                                                                                                                                                                                                                                            ':
                                                                                                                                                                                                                                                                                             !q
                                                                                                                                                                                                                                                                                              I!;!;
                                                                                                                                                                                                                                                                                                 t E)
                                                                                                                                                                                                                                                                                                    I(!I
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       'tè
                                                                                                                                                                                                                                                                                                         I-'-
                                                                                                                                                                                                                                                                                                           r   !@-
                                                                                                                                                                                                                                                                                                                 r!
                                                                                                                                                                                                                                                                                                                  ;  -I
                                                                                                                                                                                                                                                                                                                     r r@q@
                                                                                                                                                                                                                                                                                                                          !'-
                                                                                                                                                                                                                                                                                                                           I  r E;
                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                 I:
                                                                                                                                                                                                                                                                                                                                  ë!
                                                                                                                                                                                                                                                                                                                                   I;
                                                                                                                                                                                                                                                                                                                                    .I
                                                                                                                                                                                                                                                                                                                                     )@:
                                                                                                                                                                                                                                                                                                                                       5'
                                                                                                                                                                                                                                                                                                                                        !-
                                                                                                                                                                                                                                                                                                                                         @i$
                                                                                                                                                                                                                                                                                                                                           !l I
                                                                                                                                                                                                                                                                                                                                              ;!-@
                                                                                                                                                                                                                                                                                                                                                I  I,t ))!  Tt!
                                                                                                                                                                                                                                                                                                                                                             I  t!lI!j
                                                                                                                                                                                                                                                                                                                                                                     Ipq
                                                                                                                                                                                                                                                                                                                                                                       !)
                                                                                                                                                                                                                                                                                                                                                                        !p
                                                                                                                                                                                                                                                                                                                                                                        I I
                                                                                                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                                                                                                          l) !t
                                                                                                                                                                                                                                                                                                                                                                             I     q
                                                                                                                                                                                                                                                                                                                                                                                   )I
                                                                                                                                                                                                                                                                                                                                                                                    #j!
                                                                                                                                                                                                                                                                                                                                                                                      r-
                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                       )i
                                                                                                                                                                                                                                                                                                                                                                                        '!r
                                                                                                                                                                                                                                                                                                                                                                                          I  !j?-
                                                                                                                                                                                                                                                                                                                                                                                                IjIj
                                                                                                                                                                                                                                                                                                                                                                                                   - ! -ëi   Ijgl
                                                                                                                                                                                                                                                                                                                                                                                                                .l lj !l !4
                                                                                                                                                                                                                                                                                                                                                                                                                         g  ë.t  j I
                                                                                                                                                                                                                                                                                                                                                                                                                                   i!
                                                                                                                                                                                                                                                                                                                                                                                                                                    ë)E
                                                                                                                                                                                                                                                                                                                                                                                                                                      I r
                                                                                                                                                                                                                                                                                                                                                                                                                                        i;r
                                                                                                                                                                                                                                                                                                                                                                                                                                          jl
                                                                                                                                                                                                                                                                                                                                                                                                                                           ë!  (
                                                                                                                                                                                                                                                                                                                                                                                                                                               !Ij
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ! !
                                                                                                                                                                                                                                                                                                                                                                                                                                                   I(l,!(!@
                                                                                                                                                                                                                                                                                                                                                                                                                                                          )tT
                                                                                                                                                                                                                                                                                                                                                                                                                                                            !I
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                              jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      lj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )i!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rIëT.i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                      r r
                                                                        l ll
                                                                           rrlrl r i
                                                                                          IiI
                                                                                            jIj
                                                                                              IIl
                                                                                                I(Il!y
                                                                                                     jj
                                                                                                      !I rl
                                                                                                          !IIE
                                                                                                             j
                                                                                                        ; E F j:
                                                                                                               I jj
                                                                                                                  yl  I
                                                                                                                      j lE 'j
                                                                                                                            Il!
                                                                                                                              j        y
                                                                                                                                                 jjl
                                                                                                                                                   Ijl
                                                                                                                                                     qq
                                                                                                                                                      li
                                                                                                                                                       r yj
                                                                                                                                                          r r
                                                                                                                                                            l j
                                                                                                                                                              ir
                                                                                                                                                               iyr
                                                                                                                                                                 jy
                                                                                                                                                                     ë                          -
                                                                                                                                                                                                ryj:
                                                                                                                                                                                                   !g!
                                                                                                                                                                                                     yq
                                                                                                                                                                                                      j I  E
                                                                                                                                                                                                           rg
                                                                                                                                                                                                            :!
                                                                                                                                                                                                             ; !
                                                                                                                                                                                                               ;!
                                                                                                                                                                                                                jEg
                                                                                                                                                                                                                  )!)
                                                                                                                                                                                                                    jrq
                                                                                                                                                                                                                      gy (
                                                                                                                                                                                                                         Ij.
                                                                                                                                                                                                                           )rr
                                                                                                                                                                                                                             !IE
                                                                                                                                                                                                                               r:
                                                                                                                                                                                                                                r r q
                                                                                                                                                                                                                                    :r
                                                                                                                                                                                                                                     ;jE
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                       rr.
                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                         '))
                                                                                                                                                                                                                                           jE ,
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              y:
                                                                                                                                                                                                                                               .y r
                                                                                                                                                                                                                                                  j)
                                                                                                                                                                                                                                                   :(s
                                                                                                                                                                                                                                                     r.
                                                                                                                                                                                                                                                      r:
                                                                                                                                                                                                                                                       lr)
                                                                                                                                                                                                                                                         @ë E
                                                                                                                                                                                                                                                            ë: :jE
                                                                                                                                                                                                                                                                 l l @k
                                                                                                                                                                                                                                                                      .j
                                                                                                                                                                                                                                                                       ëi
                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                         Jy
                                                                                                                                                                                                                                                                          ë.;jt ! t j
                                                                                                                                                                                                                                                                                    (: :
                                                                                                                                                                                                                                                                                       h ë E
                                                                                                                                                                                                                                                                                           ë i
                                                                                                                                                                                                                                                                                             ë j
                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                               . y
                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                 . (
                                                                                                                                                                                                                                                                                                   j'
                                                                                                                                                                                                                                                                                                    .;tj;.
                                                                                                                                                                                                                                                                                                         kë:
                                                                                                                                                                                                                                                                                                           E ! j
                                                                                                                                                                                                                                                                                                               .t.
                                                                                                                                                                                                                                                                                                                 jk
                                                                                                                                                                                                                                                                                                                  :  j
                                                                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                                                                     i;
                                                                                                                                                                                                                                                                                                                      .j.E
                                                                                                                                                                                                                                                                                                                         :j:
                                                                                                                                                                                                                                                                                                                           E !?
                                                                                                                                                                                                                                                                                                                              '  .j j
                                                                                                                                                                                                                                                                                                                                    r2
                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                     .jL à
                                                                                                                                                                                                                                                                                                                                         ?
                                                                                                                                                                                                                                                                                                                                         .);
                                                                                                                                                                                                                                                                                                                                           q)
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                            . j
                                                                                                                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                                                                                                                              E r
                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                !  .
                                                                                                                                                                                                                                                                                                                                                   :;.!j
                                                                                                                                                                                                                                                                                                                                                       E.E
                                                                                                                                                                                                                                                                                                                                                         :ië!ë!
                                                                                                                                                                                                                                                                                                                                                              kg
                                                                                                                                                                                                                                                                                                                                                               j j
                                                                                                                                                                                                                                                                                                                                                                 ! y
                                                                                                                                                                                                                                                                                                                                                                   i.
                                                                                                                                                                                                                                                                                                                                                                    5t
                                                                                                                                                                                                                                                                                                                                                                     E E
                                                                                                                                                                                                                                                                                                                                                                       :j
                                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                                         i;  )
                                                                                                                                                                                                                                                                                                                                                                             .  :
                                                                                                                                                                                                                                                                                                                                                                                i t(
                                                                                                                                                                                                                                                                                                                                                                                   il j
                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                      ë.
                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                                                                                                                                                       g ëi):
                                                                                                                                                                                                                                                                                                                                                                                            l!
                                                                                                                                                                                                                                                                                                                                                                                             I j
                                                                                                                                                                                                                                                                                                                                                                                               ys
                                                                                                                                                                                                                                                                                                                                                                                                ry!
                                                                                                                                                                                                                                                                                                                                                                                                  -E-l
                                                                                                                                                                                                                                                                                                                                                                                                     rjr
                                                                                                                                                                                                                                                                                                                                                                                                       gr
                                                                                                                                                                                                                                                                                                                                                                                                        gr
                                                                                                                                                                                                                                                                                                                                                                                                         g f
                                                                                                                                                                                                                                                                                                                                                                                                           !!I
                                                                                                                                                                                                                                                                                                                                                                                                             l!
                                                                                                                                                                                                                                                                                                                                                                                                              :! j
                                                                                                                                                                                                                                                                                                                                                                                                                 !j!
                                                                                                                                                                                                                                                                                                                                                                                                                   l!
                                                                                                                                                                                                                                                                                                                                                                                                                    j(1j
                                                                                                                                                                                                                                                                                                                                                                                                                       I!! !1
                                                                                                                                                                                                                                                                                                                                                                                                                            :!! I  rI
                                                                                                                                                                                                                                                                                                                                                                                                                                    :::
                                                                                                                                                                                                                                                                                                                                                                                                                                      rEgg
                                                                                                                                                                                                                                                                                                                                                                                                                                         jggr j
                                                                                                                                                                                                                                                                                                                                                                                                                                              rrr
                                                                                                                                                                                                                                                                                                                                                                                                                                                jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                 rEp
                                                                                                                                                                                                                                                                                                                                                                                                                                                   rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                    yjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                       jjr
                                                                                                                                                                                                                                                                                                                                                                                                                                                         jr
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ltjlj          y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         iryyr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             lll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                             1
                             l:
                              l
                              E
                              I
                               )
                               ll
                                i
                                i
                                 '
                                 E
                                 1
                                 l:
                                  1
                                  l
                                  T
                                  i
                                   ë
                                   I
                                    '
                                    l
                                    ;
                                    !
                                    î;
                                     i
                                      j
                                      '
                                      r
                                      l
                                      ë
                                       l
                                       --i
                                         E
                                         j
                                         r
                                          il
                                           y
                                           j
                                            l
                                            j
                                             l
                                             E
                                             r
                                              r
                                              i
                                              y
                                              j
                                               l
                                               r
                                               j
                                               r
                                                i
                                                r
                                                  i
                                                  r
                                                  t
                                                  j
                                                   l
                                                   j
                                                    l
                                                    E
                                                    l
                                                    r
                                                     l
                                                     E
                                                     l
                                                     r
                                                      l
                                                      i
                                                      j
                                                      r
                                                       r
                                                       y
                                                        i
                                                        j
                                                        j
                                                         l-
                                                          rr
                                                           .l
                                                            .qj
                                                              llrr
                                                                 q
                                                                 j
                                                                 y
                                                                   r
                                                                   j
                                                                   q
                                                                    r
                                                                    F
                                                                     i
                                                                     l
                                                                     :y : . j
                                                                     .
                                                                     lj j
                                                                        l j
                                                                          .j
                                                                           F7:
                                                                             jjl
                                                                                   rjy
                                                                                     lrl
                                                                                       pr
                                                                                        l r
                                                                                          gry
                                                                                            rrr
                                                                                              jl
                                                                                               y
                                                                                               il
                                                                                                y  rry  rrE
                                                                                                          rr
                                                                                                     rr,:Frrflrly jrk   rq
                                                                                                                      ryilrr
                                                                                                                         y  jr.
                                                                                                                              prgryrilyjl
                                                                                                                                        jrlr
                                                                                                                                           y!,j
                                                                                                                                              pyrj
                                                                                                                                               :
                                                                                                                                                   gjr
                                                                                                                                                     ij
                                                                                                                                                      li
                                                                                                                                                       r y:
                                                                                                                                                          jrr
                                                                                                                                                            l y
                                                                                                                                                              lr
                                                                                                                                                               lyy
                                                                                                                                                                 r jy
                                                                                                                                                                   i rjr  r
                                                                                                                                                                        ylil
                                                                                                                                                                           r
                                                                                                                                                                           l
                                                                                                                                                                            y
                                                                                                                                                                            ir
                                                                                                                                                                             .   j
                                                                                                                                                                                 r
                                                                                                                                                                                 yrrr
                                                                                                                                                                                    yj
                                                                                                                                                                                     yj
                                                                                                                                                                                      rry
                                                                                                                                                                                        jè
                                                                                                                                                                                         jjl
                                                                                                                                                                                           rl:
                                                                                                                                                                                             '
                                                                                                                                                                                             jry
                                                                                                                                                                                               j:,
                                                                                                                                                                                                j
                                                                                                                                                                                                gj:p
                                                                                                                                                                                                 : lyl
                                                                                                                                                                                                     rrlj
                                                                                                                                                                                                          lr
                                                                                                                                                                                                          igjr jy
                                                                                                                                                                                                               grgr
                                                                                                                                                                                                                  yrrE
                                                                                                                                                                                                                     rg
                                                                                                                                                                                                                      jrjrlr ,:
                                                                                                                                                                                                                           jrj
                                                                                                                                                                                                                             y'
                                                                                                                                                                                                                              gq
                                                                                                                                                                                                                               grrrg jlg
                                                                                                                                                                                                                                       lj
                                                                                                                                                                                                                                        rl
                                                                                                                                                                                                                                         :rj
                                                                                                                                                                                                                                         y igygj
                                                                                                                                                                                                                                               lj
                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                   rg
                                                                                                                                                                                                                                                    EE
                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                  r:érz
                                                                                                                                                                                                                                                      rl
                                                                                                                                                                                                                                                       jr
                                                                                                                                                                                                                                                        :r
                                                                                                                                                                                                                                                         i:r
                                                                                                                                                                                                                                                            l  j   j ,
                                                                                                                                                                                                                                                                     ig
                                                                                                                                                                                                                                                                     yjgj
                                                                                                                                                                                                                                                                        gj.yr
                                                                                                                                                                                                                                                                            g             r
                                                                                                                                                                                                                                                                                          jt
                                                                                                                                                                                                                                                                                          yg
                                                                                                                                                                                                                                                                                          g ili
                                                                                                                                                                                                                                                                                           ygggg
                                                                                                                                                                                                                                                                                               yg
                                                                                                                                                                                                                                                                                                yg
                                                                                                                                                                                                                                                                                                 rgy
                                                                                                                                                                                                                                                                                                   ggr
                                                                                                                                                                                                                                                                                                     yygjy
                                                                                                                                                                                                                                                                                                        .;y
                                                                                                                                                                                                                                                                                                          ig
                                                                                                                                                                                                                                                                                                           'y
                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                           ) .
                                                                                                                                                                                                                                                                                                             :j
                                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                                               'gggg jggl
                                                                                                                                                                                                                                                                                                                        yr
                                                                                                                                                                                                                                                                                                                         jjy
                                                                                                                                                                                                                                                                                                                           :gg   l
                                                                                                                                                                                                                                                                                                                                  jy
                                                                                                                                                                                                                                                                                                                                   gjg
                                                                                                                                                                                                                                                                                                                                     jjyygyy
                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                           ig j
                                                                                                                                                                                                                                                                                                                                              ggg
                                                                                                                                                                                                                                                                                                                                                j ygjg
                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                       gy
                                                                                                                                                                                                                                                                                                                                                         jyd
                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                         y yr
                                                                                                                                                                                                                                                                                                                                                            gl
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                             ïy
                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                             ':E
                                                                                                                                                                                                                                                                                                                                                              r;E
                                                                                                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                                                                                               y!(
                                                                                                                                                                                                                                                                                                                                                                 rq
                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                 .!;)j
                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                      63
                                                                                                                                                                                                                                                                                                                                                                       .ï
                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                       .?
                                                                                                                                                                                                                                                                                                                                                                       ;j2y
                                                                                                                                                                                                                                                                                                                                                                          qy
                                                                                                                                                                                                                                                                                                                                                                           j r  l
                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                j i
                                                                                                                                                                                                                                                                                                                                                                                  gr
                                                                                                                                                                                                                                                                                                                                                                                   ygy k
                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                       y  j
                                                                                                                                                                                                                                                                                                                                                                                          y.
                                                                                                                                                                                                                                                                                                                                                                                           j1!
                                                                                                                                                                                                                                                                                                                                                                                         j:jj!
                                                                                                                                                                                                                                                                                                                                                                                        j.
                                                                                                                                                                                                                                                                                                                                                                                        (     (y
                                                                                                                                                                                                                                                                                                                                                                                               !  r
                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                                                                                                                                                                                                rE
                                                                                                                                                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                                                                                                               , ,j
                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                   :)rjy
                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                       jrg
                                                                                                                                                                                                                                                                                                                                                                                                        j yj
                                                                                                                                                                                                                                                                                                                                                                                                         r)
                                                                                                                                                                                                                                                                                                                                                                                                         rjè
                                                                                                                                                                                                                                                                                                                                                                                                           lq
                                                                                                                                                                                                                                                                                                                                                                                                            ji
                                                                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                             r;
                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                              àr
                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                               ql
                                                                                                                                                                                                                                                                                                                                                                                                                lg
                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                 rly
                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                   Cj
                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                    yrij
                                                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                       lj
                                                                                                                                                                                                                                                                                                                                                                                                                        rj i
                                                                                                                                                                                                                                                                                                                                                                                                                           ù
                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                           àk
                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                            qr
                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                             jù
                                                                                                                                                                                                                                                                                                                                                                                                                              y ë
                                                                                                                                                                                                                                                                                                                                                                                                                                II
                                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                                                                                                 : j
                                                                                                                                                                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                   I!
                                                                                                                                                                                                                                                                                                                                                                                                                                    E I
                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                      jIr
                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                                                                                                                                                                                                                                         'y
                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                          :rj
                                                                                                                                                                                                                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                            r !
                                                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                              kj
                                                                                                                                                                                                                                                                                                                                                                                                                                               jr
                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                .E
                                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                  @.
                                                                                                                                                                                                                                                                                                                                                                                                                                                   r:
                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ejrj!j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                          )r:
                                                                                                                                                                                                                                                                                                                                                                                                                                                            (r
                                                                                                                                                                                                                                                                                                                                                                                                                                                             lE
                                                                                                                                                                                                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                                              y@
                                                                                                                                                                                                                                                                                                                                                                                                                                                               )l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                :)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r;E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ï j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              yl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k)j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )Ig
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ): (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ylr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      gIrjI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l;I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !)I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l ly
                                    :
                                       l
                                       I                iji
                                                          rj
                                                           lj
                                                            lyg
                                                              jjj
                                                                y              i j
                                                                                 y j
                                                                                   .r.
                                                                                     kry
                                                                                       g
                                                                                       s
                                                                                       rj
                                                                                        r j .
                                                                                            :
                                                                                            jjj;
                                                                                               .; :ë
                                                                                                   j(j
                                                                                                     .j
                                                                                                      y j Ijrj j
                                                                                                               y yr
                                                                                                                  gl  g gj ;jjj
                                                                                                                              :E
                                                                                                                               : j
                                                                                                                                 :  l
                                                                                                                                    r ;
                                                                                                                                      yjj
                                                                                                                                        lj
                                                                                                                                         ..j
                                                                                                                                           yj jj j
                                                                                                                                                 y                jr
                                                                                                                                                                   j r gyj
                                                                                                                                                                       r rr r
                                                                                                                                                                            lr
                                                                                                                                                                             l l grI
                                                                                                                                                                                   :yr:.
                                                                                                                                                                                       rr;
                                                                                                                                                                                         r
                                                                                                                                                                                         Erlk:
                                                                                                                                                                                             rryrr
                                                                                                                                                                                                 :.E
                                                                                                                                                                                                   jjr
                                                                                                                                                                                                     :j I
                                                                                                                                                                                                        ; Erj:.
                                                                                                                                                                                                             j rr rjr
                                                                                                                                                                                                                    gr
                                                                                                                                                                                                                     jr  rrr
                                                                                                                                                                                                                           lr
                                                                                                                                                                                                                            kr
                                                                                                                                                                                                                             g rr r ry:: y
                                                                                                                                                                                                                                      jrjjrr    r r
                                                                                                                                                                                                                                                  gr
                                                                                                                                                                                                                                                   g rI:
                                                                                                                                                                                                                                                       Iyr
                                                                                                                                                                                                                                                         :: I
                                                                                                                                                                                                                                                            ll l
                                                                                                                                                                                                                                                               ;1111  .   :yggg
                                                                                                                                                                                                                                                                              ygggy
                                                                                                                                                                                                                                                                                  g g
                                                                                                                                                                                                                                                                                    yggggy
                                                                                                                                                                                                                                                                                         g           j
                                                                                                                                                                                                                                                                                                     yy  jjjjy : :           gg
                                                                                                                                                                                                                                                                                                                              : yg              ysjljjjj
                                                                                                                                                                                                                                                                                                                                                   g   yjj
                                                                                                                                                                                                                                                                                                                                                         rjg
                                                                                                                                                                                                                                                                                                                                                           jrg:
                                                                                                                                                                                                                                                                                                                                                              jjj.j
                                                                                                                                                                                                                                                                                                                                                                 ::q
                                                                                                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                                                                                                  gg(
                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                                                                                    .g.
                                                                                                                                                                                                                                                                                                                                                                      I jj
                                                                                                                                                                                                                                                                                                                                                                         (g
                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                          gj j  :              j
                                                                                                                                                                                                                                                                                                                                                                                               grg
                                                                                                                                                                                                                                                                                                                                                                                                 jr
                                                                                                                                                                                                                                                                                                                                                                                                  jjgj                                          yr
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                  yjr
                                                                                                                                                                                                                                                                                                                                                                                                                                                    jk(
                                                                                                                                                                                                                                                                                                                                                                                                                                                      rjjrr
                                                                                                                                                                                                                                                                                                                                                                                                                                                          jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                           :jI
                                                                                                                                                                                                                                                                                                                                                                                                                                                             j                                  jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 () j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     gy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .;
                    IIESI
                        L.d' :.
                              :!.
                                5E
                                 ii.  ..
                                       -iEI
                                          .-@!!
                                            - -j
                                               -@..Lj'L
                                                    b --,-ë
                                                          @ëL
                                                            ,-,
                                                              ..-y.,
                                                                 ,
                                                                 .  ?L
                                                                     .,
                                                                      .,  ,-
                                                                          .,.- y
                                                                              .,
                                                                             ..  ,.-
                                                                                 .  :,
                                                                                     -,
                                                                                      ..-i-.-
                                                                                            .-
                                                                                             .--.
                                                                                                -.-.-
                                                                                                    ...-5E.-
                                                                                                                           :
                                                                                                           :.E.-...g-.y-.E.-.--E...-.- -r
                                                                                                                                        -ë
                                                                                                                                         -(.-
                                                                                                                                            jrrg-rs---
                                                                                                                                                   i ir
                                                                                                                                                      -i--:-,
                                                                                                                                                            -i.i           gë
                                                                                                                                                               -.-.rrjrjkrr:-(
                                                                                                                                                                             -:#-E k.i
                                                                                                                                                                                     ----E
                                                                                                                                                                                         è-@
                                                                                                                                                                                           ël-
                                                                                                                                                                                             j--
                                                                                                                                                                                               .:
                                                                                                                                                                                                --2-
                                                                                                                                                                                                   :--;.Ei-iikrj-
                                                                                                                                                                                                                rjkr.
                                                                                                                                                                                                                  r   kqrj-
                                                                                                                                                                                                                    rrr   r-rrjjrrj:k:j:,::rj
                                                                                                                                                                                                                               r              y
                                                                                                                                                                                                                                              qy:;:j
                                                                                                                                                                                                                                              .      :-
                                                                                                                                                                                                                                                     -:E
                                                                                                                                                                                                                                                       â.ë
                                                                                                                                                                                                                                                         --ëië.ë
                                                                                                                                                                                                                                                               :ël
                                                                                                                                                                                                                                                                 ëiE
                                                                                                                                                                                                                                                                   ;I-ëà
                                                                                                                                                                                                                                                                       ëi
                                                                                                                                                                                                                                                                        ë-ë.;
                                                                                                                                                                                                                                                                            Eë
                                                                                                                                                                                                                                                                             Eâ
                                                                                                                                                                                                                                                                              EiECE.EriE
                                                                                                                                                                                                                                                                                iE     iEë
                                                                                                                                                                                                                                                                                         Ei
                                                                                                                                                                                                                                                                                          Ek
                                                                                                                                                                                                                                                                                           E:E
                                                                                                                                                                                                                                                                                             :ëi
                                                                                                                                                                                                                                                                                               @,
                                                                                                                                                                                                                                                                                                ëk
                                                                                                                                                                                                                                                                                                 ë(ë  .jj.
                                                                                                                                                                                                                                                                                                   ië.-  y
                                                                                                                                                                                                                                                                                                         .   .j jjyjjr yjy
                                                                                                                                                                                                                                                                                                                         rjj
                                                                                                                                                                                                                                                                                                                           ggyj
                                                                                                                                                                                                                                                                                                                              yjyjjg
                                                                                                                                                                                                                                                                                                                                   jr
                                                                                                                                                                                                                                                                                                                                    yr
                                                                                                                                                                                                                                                                                                                                     jgj
                                                                                                                                                                                                                                                                                                                                       ijj
                                                                                                                                                                                                                                                                                                                                         r.
                                                                                                                                                                                                                                                                                                                                          jjiy
                                                                                                                                                                                                                                                                                                                                          s   jgj .                 .. :
                                                                                                                                                                                                                                                                                                                                                                       :j
                                                                                                                                                                                                                                                                                                                                                                      ,::E
                                                                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                                                                        .:      yygjyy
                                                                                                                                                                                                                                                                                                                                                                                    ..j
                                                                                                                                                                                                                                                                                                                                                                                    E  ggy
                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                       . r:
                                                                                                                                                                                                                                                                                                                                                                                          yyk
                                                                                                                                                                                                                                                                                                                                                                                            yt
                                                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                                                             .;::  .yi.--ë;   E)
                                                                                                                                                                                                                                                                                                                                                                                                               -i-!--i
                                                                                                                                                                                                                                                                                                                                                                                                                     -I@
                                                                                                                                                                                                                                                                                                                                                                                                                       .--(E#
                                                                                                                                                                                                                                                                                                                                                                                                                            ---
                                                                                                                                                                                                                                                                                                                                                                                                                              t!s@i-(
                                                                                                                                                                                                                                                                                                                                                                                                                                    -E-
                                                                                                                                                                                                                                                                                                                                                                                                                                      ë:.-
                                                                                                                                                                                                                                                                                                                                                                                                                                         .r
                                                                                                                                                                                                                                                                                                                                                                                                                                          .-.
                                                                                                                                                                                                                                                                                                                                                                                                                                            -.---..::
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,--.s,s
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;:j -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                s.@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  sk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   è,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     s@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .-.ki-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .@5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             --..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -.ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E!-!i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i.--...,i-y,j,- i-i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !ë!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !ë-

             115.      Philly Antifa exposed the personalinform ation of,am ongstothers,
                D.anielM cM ahon,aka    Jack Corbin,who had been working toidentify Lef11st
                moters fxom the U nlte the Rlght Rally.GorcensklTw eeted ln suppol          .
                                    .  '                                                                                                                                                                                                                                                            '
                                             .                   .         .                                                                                                                                                                                                                                                                         .
                                                                                    r
                                                                                    ;
                                                                                      t ofthls
                Wl'tnessintim idation)and referenced the crim inalgroup as (lcom radesin
                Phi11y'''
                        .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t.
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 51 of 56 Pageid#:
                                    8241



                     t
                     .7j
                       ,
                       ?:J:.: .Em jIy G jcv1lle.k
                       i
                     .. .            .
                                     .
                                                t
                                                ?'
                                                ff)
                                                  .e
                                                   w F
                                                     -u
                                                      mn
                                                      ' l1
                                                         .
                                                         v
                                                         . Gol
                                                             censFt$      .    .                       I
                 ..
                      '   ;!!;(.
                            1ê i''.'
                               :   .'
                           1'
                           Ep
                            ;.4
                            fè
                            . :'
                              E;:.
                               è


                                         A itaccurate dox ofoùrfriend ''Jack
                                         Corbin''has been published.I'm shi aring
                                         thisbecausethe previousdox mis-1
                                         id                               t
                                           qntified him as anotherperson,andias
                                         recentIy as today Isaw thatinfo shiréd.

                                         phillyantifa-org/correctionjac
                                         2:19 Pl
                                               tg
                                                '
                                                l-9 I
                                                    klaf201t$




                                                                                                       I
                                                                                                       1
                                                                                                       l
                                                                                                       k
                 .
                     y.E
                       ,' EmilyG,CvIIIe.Q1@El   %1 yG
                                                    .,
                                                     orcensk
                                                           '1 lih
                 '
                        ;
                        '
                        t
                        p'
                         r 'Anyhok
                         j
                         y       .v,thanksto Phkr
                                                y comradesfoircomlngthroughcnceagainwltl
                                                                                       nthls %'1e               .
                           -
                           '
                           !
                           :
                           ,
                           :
                           Eë
                            -. h                                                                       1
                                          ere lnCharlottesville hal
                                                                  g'
                                                                   e severalpeople'
                                                                                  kho have beentargeted b'
                                                                                                         /hiS
                          j
                          )              vjclentharassment.
                          l
                          1
                          )
                          t
                          I
                                                                                                       I
      116.     Gorcenskistarted traveling to Philadelphia in 2016 afler a'enl
                                                                            der
         dysphoria began to disrupt Gorcenski,sm ental
                                                     - faculties. Philadel
                                                                         -phi
                                                                            !a is
         where Gorcenskireceived an elective genitalm utilation procedure khown as
         RGenderReassignm entSlzrgery''or (IGRS''                           i
                                                                   .                                   !
      117.
                                                .
                                                                            fing on
               Despite following Philly Antifa on Twitter,regularly com m ent
        theexcellentwork of(ïphilly com rades''and regularly traveling to thatcity,
        Gorcenskideniesknowing anyone from PM lly Antifa.W hen taken ip context
        ofthe proofthat Gorcenskidoesknow them ,tllisprovidesevidence '     ?faneed
        to coverUP thq connection.
                                                                                                       1




                                                                                                       1




                                                                                                       l
                                                                                                       1
                                                                                                       .
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 52 of 56 Pageid#:
                                    8242



                                il'z'.
                                GenericSoy M ilk/
                                     t           JV
                                                 'W.J.'LoErni:yforcenskï-Decis,2018
                          y ..t:
                        ....   ':
                                j       y                ..
                            tyt'So theresastoly aboutthlshJ     veetfrom March2016-.
                         ?@
                         . (
                           ,
                           ;J
                          l@
                          t@
                           :                 ..                                .
                          '
                          i
                          j                  ï'Gener
                                             /
                                           . kk   , icSoy M ilk.
                                                               f
                                                               $
                                                               <$i
                                                                 ?
                                                                 f
                                                                 )
                                                                 '
                                                                 ..t
                                                                   -l
                                                                    à
                                                                    '
                                                                    'F'l-
                                                                    .
                                                                    ?   nil
                                                                          i
                                                                          y
                                                                          .cac.
                                                                              rt
                                                                               --e''rl,
                                                                                      ski-lk1ar?.i
                                                                                                 s
                                                                                                 .z20
                                                                                                 x   .5
                                                                                                    %v$t
                                                                                                       <
                                                                                                       .3
                          ëq
                          ti
                          !p
                          E
                                          0kl'
                                             ?v?h.
                                                 c4s1
                                                    ,nPh1t
                                                         .I
                                                         iyandvêzntslou
                                                                      cetaclri1
                                                                              3k?
                          t
                          I
                          jj
                           i
                          ë!
                           i                                                                                  t''
                                                                                                                r
                                                                                                                h,        1
                                                                                                                          I
                          ti
                          i
                          :j
                    :
                    .      :.:!
                              !.
                              :
                              )',
                               1E:
                                .E::
                                   .:
                                    .      ,,    .

                        ''
                              ' Gener      ltSoy      Ml-lk tk
                                                            :k
                                                             :)
                                                             ;
                             '. . ..l .. ..    .          .
                          .. k
                             .
                             tj ' ;
                                  u;
                                  .  .j.j
                                        .
                                        yyj
                                          jy 4
                    .
                    '
                    :
                    :
                    x.
                     t.
                      j,2
                        j
                        !
                        t
                        E.
                         u
                         :.
                          jf.1
                             jj
                              ;
                              '
                              . 6 '
                                  9
                                  .-ea        $
                                              .h
                                      '' '. '' Sjg j
                                                   ,
                                                   jxp
                                                     .
                                                     .j
                                                      yy
                                                       g j
                                                         q4
                                                          k
                          . .
                        .. :
                        .     .                                                                                           I
                          hen Igotsued forpressing charges forbeing pepp
                                                                      1 er
                                                   .
                                                      '
                                                                           ;                        ..   ..               l . ..
                sprayed,w hlch wasn teven a questlon asthere wajllke
                am ple video and photos ofbeing peppersprayed,t'he
                worklng theory behlnd the sultw asthatlwas som ehow
                                                               7
                a IeaderofPhilly ntifa.Thistweetw as the basisofthat.
                8-33;
                    A-hz1-Dect
                             5.,2018 -'
                                      rvfitterfi
                                               3p17
                                                  .:2
                                                    q.
                                                     ;
                                                     3l'
                                                       li
                                                        -
                                                        f                                                                 I
                                                                                                                          1

                1Rettzzeet 45 Lfkes

                                         --.v)
                                         C                            t-%k
                                                                         1
                                                                         ,
                                                                         '                                       !
                                                                                                                 .'
                                                                                                                  *
                                                                                                                  lxj1 I
                                                                                                                 ......'
                           '

                .         .2.
                        :..
                          x4
                            12:
                              ,t GenericSoy
                           j; .;
                               (j.;)
                                          'M ilkX'
                                                ip) (t-
                                                      bE,
                                                        kmilpGorcenski.
                                                                      ,Dec6
                                                                          5, 201.13.
                                                                                   '                                      j
                .                                         . ..   ,
                           . '
                             ky'
                               iJ7l
                                  )
                                  i:
                                   '
                                   f
                                   t1
                                    r;
                                     j1.
                                       :
                                       b
                                       4
                                       -if
                                         '
                                         1.
                                          t
                                          (
                                          .;
                                           j'
                                            t'
                                             4
                                             .
                                             :)
                                              .L
                                               î
                    u
                    <-
                     .'
                      g
                      t
                      l
                      j
                      i
                      tz
                       .!
                        .
                        )
                        !
                        j
                        k
                        ;.'
                          (
                                .              ..
                                                          (
                                                          l.
                                                           i(
                                                           '..
                                                             i'
                                                              kr
                                                               ).
                                                                iI)J
                           , tvithoutgoing into detailsofhow lkncpe
                                                                   r4
                                                                    -.
                                                                    ';!
                                                                      .
                                                                      '
                                                                      !!
                                                                       d
                                                                       f
                                                                       .
                                                                       6
                                                                       3.
                                                                        ,
                                                                        .
                                                                        i
                                                                        '
                                                                        t'
                                                                         j
                                                                         'kh
                                                                         lk
                                                                           :
                                                                           ;$
                                                                            -t
                                                                             '
                                                                             @
                                                                             :
                                                                             '
                                                                          tthis,th
                                                                                 .at'theory$%Hasform e'
                                                                                                      cibym y
                                                                                                                          j
                          l!     Pai ttel.history                                   . j
                                                                                      -uj
                                                                                        .jjstaj
                                                                                              4ed being'
                          #
                          I
                          '                       a whi
                                                      ch i
                                                         lAcl
                                                            uded
                                                               .
                                                                 '
                                                                 thî
                                                                   s t
                                                                     '
                                                                     vzeet.201 6 is't
                                                                                    f l
                          qi politicallvoutsooken,and m !      /accuserdeduced thatthistweet.waswhen   '
                          11                      œ         '              .       .'   .
                          k
                          )
                          !.             Phill
                                             'yAntifaradicalized me,accordingto hi#bad Jogic,
                          j
                          !
                          I                   -1              b-.
                                                              -
                                                              1
                                                              -
                                                              . .
                                                                è
                                                                )
                                                                -     ..           :
                                                                                   -.
                                                                                    q
                                                                                    ùï
                                                                                     i
                                                                                     sk
                          Il
                          ji

                .' ' .
                                '
                                l
                                k'
                                 Z  E Generic5oyMilk'
                                    '
                                 ;k:'l
                                                    /,
                                                    .
                                                    ty).(-
                                                         it
                                                          ïErnilyflorcensk
                                                                         'i.Dec6,2018
                          'Thing is ldonftknov)anyonefrom Phill
                          :' -<
                              ,:                              y
                                                              . 'Antifa.
                    'tql
                       j
                       z
                       ,'
                        lk.        S             .
                          t
                          I              Anyhob%qbackt
                                                     .oth
                                                        .et'
                                                           kveet
                          I
                          l
                          Il
                           I                                                                    .                         I
                          j!
                          lI
                          I
                                         u 1                      1.
                                                                   4
                                                                   .                        '
                                                                                            q.) 34                        l
                                                                                                                          1
                .
                        .!
                         i'
                         ::
                          tJ
                           lz.t GenericSoy Milk.1.1:3) eu'Errjify.t'-zorcenski Detc6,201.8                                1
                                                                                                                          I       %v'
                          .                                      ,,
                ''
                 .s . y ,
                     Uj         ,       '.
                                         y.               ,                            y
                   ,4 ltstrue thattqhewheel
                                    .       sonm ybuscame   offstarti
                                                                    'r)g in 2016-Nctbecause
                 t
                 r
                 j'
                  k
                  u
                  u
                  j
                  l 4.  Ant
                          ifa r
                              adi
                                cal
                                  '         .                                  '
                                   ized m egbutbecauseIEam eoutastraru mcm thsbefore,  jand
                                                           .                                                                  ,
                          )
                          !              thathvlarch1putin noticeatm ylob
                                                                      . of8years.
                          jl
                          è
                          l
                          ;
                          j!.
                          :i
                                                                                            O' - 47
                                                                                            .

                          '
                          II
                          E
                          .
                        . :'
                           o:
                               ;
                               t''
                                 z$ï Generi:So
                                 (.
                                  pL         '
                                               yt
                                                Milk'
                                                    -J (
                                                    /  &
                                                       .
                                                       -En.
                                                          )ityGorcerjs
                                                                     .
                                                                      'j.Dec6,2:
                                                                      k        t
                                                                               '
                                                                               )18.
                        k.:
                        yq.
                          IiThetvveetaboutm egoingtoPhihls,
                                                          ''
                                                           aaswhen1.
                                                                   '
                                                                   i
                                                                   YentfcrmyGRSconsult-
           a.
                    kqyi
                    .
                       t
                       ,j,
                       z                                                           I




                                                                                                                          I
                                                                                                                          1
                                                                                                                          .
                                                                                                             l
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 53 of 56 Pageid#:
                                    8243



           b. Tllisdenialcoincideswith the denialsthatAntifa even exists,which
              ensued once Gorcenski)scrim es started tobe uncovered by Cant
                                                                        1
                                                                           well,s                                .



              defense investigation.

                             j1
                             1

                  .'
                        C
                        'iJiîi!lit:2' tE
                             '
                             .
                                        mi
                                       aEm
                                          lyG.Cville.t
                                             .
                                         'nycorctswki
                                             .
                                                      X
                                                      '                                             ( yolj
                                                                                                      -
                                                                                                         ow !
                                                                                                            1v
                                      ANTIFA isthe perfect right-w ing
                                      bogeym an,in the sense that Iike the
                                      bogeym an,no such thing exists.
                                      7:
                                       .
                                       41Ph
                                          v!-3 >.prlc1.
                                                      )
                                                      ?,



                                                                 UJ s
                                                                 '
                                                                                                             l
                                                                                                             1
                                                                     1
                                                                                                             1
              Gorcenskigotthe transgendersurgery in hopesofavoiding residency
              in a m en'scorrectionalfacility.

                                                                                                             l
                    R             EmilyGrCville.d1
                                                 .
                                                 1
                                                 -tèErnt
                                                       lyt.
                                                          '
                                                          lLtfcensè:
                                                                   i                                         I
                        'f
                        .
                        :'!
                          E:


                 j
                 ..jerejsvx
                          :
                          a con.
                               j
                               :essl
                                   *on.
                                      .

                 m # m otivation fOrhaving surge Wasn't
                 dysphoria,w hich forthatlfound m anageable.

                 Itwasto avoid men'sjail
                 :k'
                   .:-
                     :;:?!,1$;@-k:..'
                                    ff-1'tkk;lrtlh
                                                 -?
                                                  'tll1)1'j*
                                                           13'

                 29Retwee!
                         s 141Lji
                                çeî'
                                   .t
                                    'F
                                    :4
                                     f
                                     #
                                     1
                                     '
                                     h
                                     ,'
                                     ;1F L'','S
                                              .
                                              E'
                                               .$Eélk(1i'
                                                        k
                                                        $
                                                        ; .x.
                                                        )
                                                        i   - .tdi1
                                                                  )
                                                                  1
                                                                  i
                                                                  j
                                                                  g..
                                                                   1
                                                                   5
                                                                   ;
                                                                   r
                                                                   d
                                                                   .        .   .



                                                                     t4zj

             '
                    v             EmllyG,CvI1I:.i
                                                :(
                                                 ''tti
                                                 )   sl/
                                                       At-r/lyflorcatt
                                                                     llu.tlj.1:jitay2017
                    .,
                        :
                        j.@
                          .
                          , Rergyjrigtt
                                      l@ Emj
                                           //Gorcensll
                        p         Thafsnothygerblle.l*m 100% serlotts.Iputmyselfthrotlgl'lthssbecatlsethe,
                        j
                        i
                        l
                        ë
                        j i
                          deaofbelngl        p
                                    ocke.dup?,
                                             ?
                                             rmepj
                                                 stenjfxjjag.
                                                          ,
                        t
                        i
                        1
                        i
                        p
                        '(
                        p
                        ..
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 54 of 56 Pageid#:
                                    8244                          i     '
                                                                  j
                                                                            I
                                                                            i
                                                                            I
                                                                            I
                                     ThomasM assey                          l
     118.     Thom asM assey isa m em ber ofPllilly Antifa,ahd one ofPlaintiffs'co-
        conypirators.
          .                            .
                                                                            '
                                                                            j
              a.Massey Canbeseen intheViceNewsTpnightfootagefrom ttleAugust
                 11thUVA lght.                                              1




              b. M assey took the firstswingsthatstarted a1ltheviolenceoftieevents
                   '
                 in dispute.                                              !


                       SeeExhibitl-charge.mp4 at1:38justbeforethevideoènds.
                   ii. SeeExhibitz-Attack.mpk foranotherangleofthesamqattatk at
                       22 seconds.                                   :
                                                                     I



                                                                            1
                                                                            d




                                                                            !
                                                                            ;
                                                                            1
                                                                            I
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 55 of 56 Pageid#:
                                    8245




                      TheHeaphy report(Exhibitlz-Heaphy.pdfpage 118)described
                      M assey'sattack asd
                                        dW llen thetorch bearingm archersl
                                                                         a
                                                                         irrived,
                      conpontationsensued,asthecounter-protestersexchrnged
                      tauntswith m arch participants.On atleastone occasljn,a
                      cotmter-protesterattemptedtoknock down atorch,rekultingin
                      aphysicalaltercation.''
                                       '
                                                                        i
                                                                        j
              M assey attacked a second individualm om ents later.
                                                                        k
                 i. SeeExllibit4-cantwellDefends.m p4 in w hich M assey,Thom as
                    Keenan, and a person known only as --Beanym an,,aj;jia:
                                                                          g)s:a
                    rallygoerin a wllite thank top.    '                  !
                                                                        :
                ii W itnessing this gang assault,and seeing thatthe perpet
                  .
                                                             .
                                                                        l
                                                                        ! rators
                   continuedtofight,Cantwelldejloyedllispeppersprayjat
                      Beanyman.                                         (
                                                                        I
                iii. M terBean#man disengaged,CantwellseesM assey kiq    1k another
                     participantin the head,and with llispepper spray depleted,
                     ptm chesM assey severaltim es.




                                                                        1
                                                                        1
                                                                        l
                                                                        2
Case 3:17-cv-00072-NKM-JCH Document 637-1 Filed 01/21/20 Page 56 of 56 Pageid#:
                                    8246
